Exhibit 10.1

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of January 31, 2005

 

Among

 

ACCURIDE CORPORATION

 

and

 

ACCURIDE CANADA INC.,
as Borrowers

 

and

 

THE INITIAL LENDERS, INITIAL ISSUING BANK,
EXISTING ISSUING BANK AND SWING LINE BANK NAMED HEREIN,
as Initial Lenders, Initial Issuing Bank, Existing Issuing Bank and Swing Line
Bank

 

and

 

CITICORP USA, INC.,
as Administrative Agent

 

and

 

CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arranger and Joint Book-Runner

 

and

 

LEHMAN BROTHERS INC.,
as Joint Lead Arranger and Joint Book-Runner

 

and

 

LEHMAN COMMERCIAL PAPER INC.,
as Syndication Agent

 

and

 

UBS SECURITIES LLC,
as Documentation Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

 

 

ARTICLE I [a05-2809_1ex10d1.htm#ArticleI_122354]

 

 

 

DEFINITIONS AND ACCOUNTING TERMS
[a05-2809_1ex10d1.htm#DefinitionsAndAccountingTerms_122400]

 

 

 

SECTION 1.01. Certain Defined Terms [a05-2809_1ex10d1.htm#Section1_01__122407]

 

SECTION 1.02. Computation of Time Periods
[a05-2809_1ex10d1.htm#Section1_02__123434]

 

SECTION 1.03. Accounting Terms [a05-2809_1ex10d1.htm#Section1_03_122700]

 

SECTION 1.04. Currency Equivalent [a05-2809_1ex10d1.htm#Section1_04__122705]

 

 

 

ARTICLE II [a05-2809_1ex10d1.htm#ArticleIi_122707]

 

 

 

AMOUNTS AND TERMS OF THE ADVANCES
AND THE LETTERS OF CREDIT
[a05-2809_1ex10d1.htm#AmountsAndTermsOfTheAdvancesAndTh_122714]

 

 

 

SECTION 2.01. The Advances [a05-2809_1ex10d1.htm#Section2_01_122719]

 

SECTION 2.02. Making the Advances [a05-2809_1ex10d1.htm#Section2_02__122727]

 

SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of Credit
[a05-2809_1ex10d1.htm#Section2_03__122740]

 

SECTION 2.04. Repayment of Advances [a05-2809_1ex10d1.htm#Section2_04_122804]

 

SECTION 2.05. Termination or Reduction of the Commitments
[a05-2809_1ex10d1.htm#Section2_05__122816]

 

SECTION 2.06. Prepayments [a05-2809_1ex10d1.htm#Section2_06__122822]

 

SECTION 2.07. Interest [a05-2809_1ex10d1.htm#Section2_07_122830]

 

SECTION 2.08. Fees [a05-2809_1ex10d1.htm#Section2_08__122838]

 

SECTION 2.09. Conversion of Advances [a05-2809_1ex10d1.htm#Section2_09__122842]

 

SECTION 2.10. Increased Costs, Etc [a05-2809_1ex10d1.htm#Section2_10__122850]

 

SECTION 2.11. Payments and Computations
[a05-2809_1ex10d1.htm#Section2_11_122856]

 

SECTION 2.12. Taxes [a05-2809_1ex10d1.htm#Section2_12_132404]

 

SECTION 2.13. Sharing of Payments, Etc.
[a05-2809_1ex10d1.htm#Section2_13__122905]

 

SECTION 2.14. Use of Proceeds [a05-2809_1ex10d1.htm#Section2_14__122948]

 

SECTION 2.15. Defaulting Lenders [a05-2809_1ex10d1.htm#Section2_15__122950]

 

SECTION 2.16. Incremental Facilities [a05-2809_1ex10d1.htm#Section2_16__122956]

 

 

 

ARTICLE III [a05-2809_1ex10d1.htm#ArticleIii_123010]

 

 

 

CONDITIONS OF EFFECTIVENESS AND LENDING
[a05-2809_1ex10d1.htm#ConditionsOfEffectivenessAndLendi_123012]

 

 

 

SECTION 3.01. Conditions Precedent to the Initial Extension of Credit
[a05-2809_1ex10d1.htm#Section3_01__123002]

 

SECTION 3.02. Conditions Precedent to Each Borrowing and Issuance
[a05-2809_1ex10d1.htm#Section3_02_125549]

 

SECTION 3.03. Determinations Under Section 3.01
[a05-2809_1ex10d1.htm#Section3_03_125543]

 

 

 

ARTICLE IV [a05-2809_1ex10d1.htm#ArticleIv_130024]

 

 

 

REPRESENTATIONS AND WARRANTIES
[a05-2809_1ex10d1.htm#RepresentationsAndWarranties_130028]

 

 

 

SECTION 4.01. Representations and Warranties of Each Borrower
[a05-2809_1ex10d1.htm#Section4_01_125544]

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE V [a05-2809_1ex10d1.htm#ArticleV_130030]

 

 

 

COVENANTS OF THE BORROWERS [a05-2809_1ex10d1.htm#CovenantsOfTheBorrowers_130033]

 

 

 

SECTION 5.01. Affirmative Covenants [a05-2809_1ex10d1.htm#Section5_01_125545]

 

SECTION 5.02. Negative Covenants [a05-2809_1ex10d1.htm#Section5_02_125546]

 

SECTION 5.03. Reporting Requirements [a05-2809_1ex10d1.htm#Section5_03_125546]

 

SECTION 5.04. Financial Covenants [a05-2809_1ex10d1.htm#Section5_04_125548]

 

 

 

ARTICLE VI

 

 

 

GUARANTY

 

 

 

SECTION 6.01. Guaranty

 

SECTION 6.02. Guaranty Absolute

 

SECTION 6.03. Waivers and Acknowledgments

 

SECTION 6.04. Subrogation

 

SECTION 6.05. Continuing Guaranty; Assignments

 

 

 

ARTICLE VII

 

 

 

EVENTS OF DEFAULT

 

 

 

SECTION 7.01. Events of Default

 

SECTION 7.02. Application of Funds

 

 

 

ARTICLE VIII

 

 

 

THE ADMINISTRATIVE AGENT

 

 

 

SECTION 8.01. Authorization and Action

 

SECTION 8.02. Administrative Agent’s Reliance, Etc

 

SECTION 8.03. Citicorp and Affiliates

 

SECTION 8.04. Lender Party Credit Decision

 

SECTION 8.05. Indemnification

 

SECTION 8.06. Successor Administrative Agents

 

SECTION 8.07. Lead Arrangers, Syndication Agent and Documentation Agent

 

 

 

ARTICLE IX

 

 

 

MISCELLANEOUS

 

 

 

SECTION 9.01. Amendments, Etc.

 

SECTION 9.02. Notices, Etc.

 

SECTION 9.03. No Waiver; Remedies

 

SECTION 9.04. Costs, Expenses

 

SECTION 9.05. Right of Set-off

 

SECTION 9.06. Binding Effect

 

SECTION 9.07. Assignments and Participations

 

 

ii

--------------------------------------------------------------------------------


 

SECTION 9.08. Replacements of Lenders Under Certain Circumstances

 

SECTION 9.09. Execution in Counterparts

 

SECTION 9.10. No Liability of the Issuing Bank

 

SECTION 9.11. Confidentiality

 

SECTION 9.12. Release of Collateral

 

SECTION 9.13. Jurisdiction, Etc

 

SECTION 9.14. Judgment

 

SECTION 9.15. Reference to and Effect on the Loan Documents

 

SECTION 9.16. Governing Law

 

SECTION 9.17. Waiver of Jury Trial

 

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

Schedule I

Commitments and Applicable Lending Offices

 

Schedule II

Subsidiary Guarantors

 

Schedule III

Existing Letters of Credit

 

Schedule 3.01(d)

Surviving Debt

 

Schedule 3.01(k)(ix)

Mortgaged Properties

 

Schedule 4.01(a)

Investor Group

 

Schedule 4.01(b)

Subsidiaries and Restricted Subsidiaries

 

Schedule 4.01(d)

Government and Third Party Approvals

 

Schedule 4.01(m)

Environmental Issues

 

Schedule 4.01(p)

Existing Debt

 

Schedule 4.01(r)

Owned Real Property

 

Schedule 4.01(s)

Leased Real Property

 

Schedule 4.01(t)

Leases of Real Property

 

Schedule 4.01(u)

Intellectual Property

 

Schedule 5.02(a)

Existing Liens

 

Schedule 5.02(e)

Existing Investments

 

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A-1

-

Form of Term Note

 

 

Exhibit A-2

-

Form of U.S. Revolving Credit Note

 

 

Exhibit A-3

-

Form of Canadian Revolving Credit Note

 

 

Exhibit B

-

Form of Notice of Borrowing

 

 

Exhibit C

-

Form of Assignment and Acceptance

 

 

Exhibit D

-

Form of Opinion of Borrowers’ Counsel

 

 

Exhibit E

-

Form of Opinion of Borrowers’ General Counsel

 

 

Exhibit F

-

Form of Opinion of Canadian Borrower’s Canadian Counsel

 

 

Exhibit G

-

Form of Opinion of Borrowers’ Mexican counsel

 

 

Exhibit H

-

Form of Solvency Certificate

 

 

Exhibit I

-

Form of Guarantee and Collateral Agreement

 

 

Exhibit J

-

Form of Mortgage

 

 

Exhibit K

-

Form of Joinder Agreement

 

 

 

iv

--------------------------------------------------------------------------------


 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as of January 31, 2005 (this
“Agreement”), among ACCURIDE CORPORATION, a Delaware corporation (the “U.S.
Borrower”), ACCURIDE CANADA INC., a corporation organized and existing under the
law of the Province of Ontario (the “Canadian Borrower”, and, together with the
U.S. Borrower, the “Borrowers”), the banks, financial institutions and other
institutional lenders listed on the signature pages hereof as the Initial
Lenders (together with the Canadian Revolving Credit Lenders (as defined below),
the “Initial Lenders”), CITIBANK, N.A., a national banking association
(“Citibank”), as the initial issuing bank (the “Initial Issuing Bank”),
CITIBANK, N.A., as the existing issuing bank (the “Existing Issuing Bank”),
CITICORP USA, INC., a Delaware corporation (“Citicorp”), as the swing line bank
(the “Swing Line Bank”) and as administrative agent (together with any successor
appointed pursuant to Article VIII, the “Administrative Agent”) for the Lender
Parties (as hereinafter defined), CITIGROUP GLOBAL MARKETS INC., as joint lead
arranger and joint book-runner (“CGMI”), and LEHMAN BROTHERS INC., as joint lead
arranger and joint book-runner (“Lehman”, and, together with CGMI, the “Lead
Arrangers”), LEHMAN COMMERCIAL PAPER INC., as syndication agent (“Syndication
Agent”) for the Lender Parties, and UBS SECURITIES LLC, as documentation agent
(“Documentation Agent”) for the Lender Parties.

 

PRELIMINARY STATEMENTS:

 

(1)           The U.S. Borrower and Amber Acquisition Corp., a Delaware
corporation and a wholly-owned subsidiary of the U.S. Borrower (“Merger Sub”),
have entered into an agreement and plan of merger, dated as of December 24, 2004
(the “Merger Agreement”), with Transportation Technologies Industries, Inc., a
Delaware corporation (“TTI”), the Signing Stockholders identified therein and
Andrew Weller, Jay Bloom and Mark Dalton, as the Company Stockholder
Representatives, which sets forth, among other things, the terms and conditions
for the merger of TTI and Merger Sub (the “Merger”), with TTI being the
surviving company of the Merger and becoming a wholly-owned subsidiary of the
U.S. Borrower.

 

(2)           The Borrowers entered into the Third Amended and Restated Credit
Agreement, dated as of June 13, 2003 (the “Existing Credit Agreement”), with the
banks, financial institutions and other institutional lenders party thereto as
Lenders (as defined therein), Citibank as Initial Issuing Bank, Citicorp as
Swing Line Bank and as Administrative Agent, CGMI and Lehman as joint lead
arrangers and joint book-runners for the Facilities (as defined therein), Lehman
Commercial Paper Inc. as Syndication Agent, and Deutsche Bank Trust Company
Americas as Documentation Agent.

 

(3)           The Borrowers have requested to refinance a portion of the debt
outstanding under the Existing Credit Agreement by repaying in full the
aggregate principal amounts outstanding under each of the existing “New Term B
Facility”, “Term C Facility” and the “U.S. Revolving Credit Facility” under the
Existing Credit Agreement with proceeds from (i) a new term facility in an
aggregate principal amount of $550,000,000 and (ii) a new revolving facility in
an aggregate principal amount of $95,000,000.  The existing “Canadian Revolving
Credit Facility” under the Existing Credit Agreement providing for an aggregate
principal amount of $30,000,000 of loans and commitments thereunder will remain
outstanding as the Canadian Revolving Credit Facility (as defined below)
hereunder.  It is the intent of the parties that the execution of this Agreement
does not result in a novation, recession or

 

--------------------------------------------------------------------------------


 

substitution of the Canadian Revolving Credit Facility and any outstanding
obligations issued thereunder, but rather that the Canadian Revolving Credit
Facility under this Agreement is a continuation (subject to the terms contained
herein) of the Canadian Revolving Credit Facility under the Existing Credit
Agreement and that all obligations issued under the Canadian Revolving Credit
Facility will continue under this Agreement.

 

(4)           In addition to the refinancing described in Preliminary Statement
(3), the following indebtedness will be repaid, redeemed, repurchased or
otherwise satisfied and discharged in full:

 

(a)           Indebtedness of TTI under its first and second lien credit
agreements, each dated as of March 16, 2004, with the banks, financial
institutions and other institutional lenders party thereto as Lenders, Credit
Suisse First Boston as administrative agent, and the other agents party thereto;

 

(b)           The 12.5% senior subordinated notes due 2010 issued by TTI
pursuant to an indenture, dated as of May 21, 2004, among TTI, the guarantors
named therein and U.S. Bank National Association, as trustee; and

 

(c)           the U.S. Borrower’s 9.25% senior subordinated notes due 2008
issued pursuant to an indenture, dated as of January 21, 1998, between the U.S.
Borrower and U.S. Trust Company of California, N.A., as trustee.

 

The refinancings described in this Preliminary Statement, together with the
refinancing described in Preliminary Statement (3), are collectively referred to
as the “Refinancing”; and the Refinancing and the Merger are collectively
referred to as the “Transactions”.

 

(5)           In order to (a) finance the Transactions, (b) pay certain fees and
expenses related to the Transactions and (c) finance the working capital and
other business requirements of the U.S. Borrower and its subsidiaries following
the consummation of the Transactions, (i) the U.S. Borrower intends to issue
$275,000,000 aggregate principal amount of its senior subordinated notes in a
Rule 144A private placement or a registered public offering and (ii) the
Borrowers have requested that the Lender Parties make the Advances and issue and
participate in the Letters of Credit (as such terms are hereinafter defined)
provided for herein.

 

(6)           The Borrowers have requested that the Lender Parties party hereto
agree to amend and restate the Existing Credit Agreement in connection with the
Transactions.

 

(7)           The Lender Parties have indicated their willingness to agree to so
amend and restate the Existing Credit Agreement on the terms and conditions of
this Agreement.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree that the Existing
Credit Agreement is amended and restated in its entirety to read as follows:

 

2

--------------------------------------------------------------------------------


 


ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 


SECTION 1.01.  CERTAIN DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE FOLLOWING
TERMS SHALL HAVE THE FOLLOWING MEANINGS (SUCH MEANINGS TO BE EQUALLY APPLICABLE
TO BOTH THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED):

 

“Accuride Erie” means Accuride Erie LP, a Delaware limited partnership (formerly
known as AKW L.P.).

 

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

 

“Administrative Agent’s Account” means the account of the Administrative Agent
maintained by the Administrative Agent with Citibank at its office at 399 Park
Avenue, New York, New York 10043, Account No. 3685-2248, Reference:  Accuride.

 

“Advance” means a Term Advance, a New Term Advance, a Canadian Revolving Credit
Advance, a U.S. Revolving Credit Advance, a Swing Line Advance or a Letter of
Credit Advance.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person (or, in the case of any Lender which is an investment fund, (a) the
investment advisor thereof, and (b) any other investment fund having the same
investment advisor), or is a director or officer of such Person.  For purposes
of this definition, the term “control” (including the terms “controlling,”
“controlled by” and “under common control with”) of a Person means the
possession, direct or indirect, of the power to vote 10% or more of the Voting
Stock of such Person or to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Stock, by
contract or otherwise.

 

“Agents” means, collectively, the Administrative Agent, the Syndication Agent
and the Documentation Agent.

 

“Agreement” has the meaning specified in the recital of parties to this
Agreement.

 

“Applicable Lending Office” means, with respect to (a) each Canadian Revolving
Credit Lender, such Lender Party’s Canadian Lending Office in the case of a Base
Rate Advance and such Lender Party’s Eurodollar Lending Office in the case of a
Eurodollar Rate Advance and (b) each other Lender Party, such Lender Party’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender
Party’s Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

 

“Applicable Margin” means, for Advances outstanding under each of the Term
Facility, the Canadian Revolving Credit Facility and the U.S. Revolving Credit
Facility, a percentage per annum determined as described below and, where
applicable, by reference to the Performance Level as set forth for each such
Facility:

 

(a)           for Advances outstanding under the Term Facility, (i) for the
period from the Closing Date until the Trigger Date, 1.25% per annum in the case
of Base Rate

 

3

--------------------------------------------------------------------------------


 

Advances and 2.25% per annum in the case of Eurodollar Rate Advances and (ii)
thereafter, a percentage per annum determined by reference to the applicable
Performance Level as set forth below:

 

Performance Level

 

Base Rate Advances

 

Eurodollar Rate Advances

 

A

 

1.00

%

2.00

%

B

 

1.25

%

2.25

%

C

 

1.25

%

2.25

%

D

 

1.25

%

2.25

%

 

(b)           for Advances outstanding under the Canadian Revolving Credit
Facility and the U.S. Revolving Credit Facility, (i) for the period from the
Closing Date until the Trigger Date, 1.50% per annum in the case of Base Rate
Advances and 2.50% per annum in the case of Eurodollar Rate Advances and (ii)
thereafter, a percentage per annum determined by reference to the applicable
Performance Level as set forth below:

 

Performance Level

 

Base Rate Advances

 

Eurodollar Rate Advances

 

A

 

1.00

%

2.00

%

B

 

1.25

%

2.25

%

C

 

1.50

%

2.50

%

D

 

1.75

%

2.75

%

 

For outstanding Advances under any Facility determined by reference to
Performance Levels as set forth above, the Applicable Margin for each Base Rate
Advance shall be determined by reference to the Performance Level in effect from
time to time and the Applicable Margin for each Eurodollar Rate Advance shall be
determined by reference to the Performance Level in effect on the first day of
each Interest Period for such Advance.  Changes in the Applicable Margin
resulting from changes in the Performance Level shall become effective (for
purposes of this definition only, the date of such effectiveness being the
“Effective Date”) as of the first day following the last day of the most recent
Fiscal Quarter or Fiscal Year for which (A) financial statements are delivered
to the Administrative Agent pursuant to Section 5.03(b) or (c) and (B) a
certificate of the chief financial officer of the U.S. Borrower is delivered by
the U.S. Borrower to the Administrative Agent setting forth, with respect to
such financial statements, the then-applicable Performance Level and the basis
of the calculations therefor, and shall remain in effect until the next change
to be effected pursuant to this definition; provided that (i) if either Borrower
shall have made any payments in respect of interest during the period (for
purposes of this definition only, the “Interim Period”) from and including the
Effective Date to the day on which any change in Performance Level is determined
as provided above, then the amount of the next such payment of interest due by
such Borrower on or after such day shall be increased or decreased by an amount
equal to any underpayment or overpayment so made by such Borrower during such
Interim Period and (ii) each determination of the Performance Level pursuant to
this definition shall be made with respect to the Measurement Period ending at
the end of the fiscal period covered by the relevant financial statements.

 

“Applicable Percentage” means (a) for the period from the Closing Date until the
Trigger Date, a rate per annum equal to 0.50% and (b) thereafter, a rate per
annum determined by reference to the applicable Performance Level as set forth
below.

 

Performance Level

 

Commitment Fee

 

A

 

0.375

%

B

 

0.375

%

C

 

0.500

%

D

 

0.500

%

 

4

--------------------------------------------------------------------------------


 

The Applicable Percentage determined pursuant to clause (b) above shall be
determined by reference to the Performance Level in effect from time to time. 
Changes in the Applicable Percentage resulting from changes in the Performance
Level shall become effective (for purposes of this definition only, the date of
such effectiveness being the “Effective Date”) as of the first day following the
last day of the most recent Fiscal Quarter or Fiscal Year for which (A)
financial statements are delivered to the Administrative Agent pursuant to
Section 5.03(b) or (c) and (B) a certificate of the chief financial officer of
the U.S. Borrower is delivered by the U.S. Borrower to the Administrative Agent
setting forth, with respect to such financial statements, the then-applicable
Performance Level and the basis of the calculations therefor, and shall remain
in effect until the next change to be effected pursuant to this definition;
provided that (i) if the U.S. Borrower shall have made any payments in respect
of commitment fees during the period (for purposes of this definition only, the
“Interim Period”) from the Effective Date to the day on which any change in
Performance Level is determined as provided above, then the amount of the next
such payment in respect of commitment fees due by such Borrower on or after such
day shall be increased or decreased by an amount equal to any underpayment or
overpayment so made by such Borrower during such Interim Period and (ii) each
determination of the Performance Level pursuant to this definition shall be made
with respect to the Measurement Period ending at the end of the fiscal period
covered by the relevant financial statements.

 

“Applicable Rate” has the meaning specified in Section 2.11(d).

 

“Appropriate Borrower” means (a) with respect to the Canadian Revolving Credit
Facility, the Canadian Borrower and (b) with respect to the Term Facility, any
New Term Facility, the U.S. Revolving Credit Facility, the Swing Line Facility
or the Letter of Credit Facility, the U.S. Borrower.

 

“Appropriate Lender” means, at any time, with respect to (a) any of the Term
Facility, any New Term Facility, the Canadian Revolving Credit Facility or the
U.S. Revolving Credit Facility, a Lender that has a Commitment with respect to
such Facility at such time, (b) the Letter of Credit Facility, (i) the Issuing
Bank and (ii) the other U.S. Revolving Credit Lenders and (c) the Swing Line
Facility, (i) the Swing Line Bank and (ii) if the other U.S. Revolving Credit
Lenders have made Swing Line Advances pursuant to Section 2.02(b) that are
outstanding at such time, each such other U.S. Revolving Credit Lender.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender Party and an Eligible Assignee, and accepted by the Administrative Agent
and the Appropriate Borrower, in accordance with Section 9.07 and in
substantially the form of Exhibit C hereto.

 

“Assumption Agreement” means an assumption agreement, substantially in the form
of Annex 1 to the Guarantee and Collateral Agreement.

 

“Available Amount” means, as of any date of determination, an amount equal to
(a) the sum of (i) the amount of any capital contribution made in cash to the
U.S. Borrower during the period from the Closing Date to such date, (ii) an
amount equal to (x) the cumulative amount of Excess Cash Flow for all Fiscal
Years completed minus (y) the portion of such Excess Cash Flow

 

5

--------------------------------------------------------------------------------


 

that has been on or prior to such date (or will be) applied to the prepayment of
Advances in accordance with Section 2.06(b)(i), (iii) the aggregate amount of
all cash dividends and other cash distributions received by the U.S. Borrower or
any Subsidiary Guarantor on or prior to such date from any Persons which are not
Restricted Subsidiaries (other than the portion of any such dividends or other
distributions that is used by the U.S. Borrower or any Subsidiary Guarantor to
pay taxes), (iv) the aggregate amount of all cash repayments of principal
received by the U.S. Borrower or any Subsidiary Guarantor on or prior to such
date from any Persons which are not Restricted Subsidiaries in respect of loans
made by the U.S. Borrower or such Subsidiary Guarantor to such Persons and
(v) the aggregate amount of all net cash proceeds received by the U.S. Borrower
or any Subsidiary Guarantor on or prior to such date in connection with the
sale, transfer or other disposition of its ownership interest in any Person
which is not a Restricted Subsidiary less (b) any amounts in subclauses
(i) through (v) of clause (a) above used for (i) Investments pursuant to Section
5.02(e)(xi), (ii) Investments pursuant to Section 5.02(e)(xiii) in excess of
$125,000,000 or (iii) prepayments of Debt pursuant to Section 5.02(g)(v).

 

“Available LC Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

 

“Bank Hedge Agreement” means any interest rate Hedge Agreement permitted under
Article V that is entered into by and between the U.S. Borrower and any Hedge
Bank.

 

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

 

(a)           (i) with respect to the Term Advances and U.S. Revolving Credit
Advances, the rate of interest announced publicly by Citibank in New York, New
York, from time to time, as Citibank’s base rate and (ii) with respect to
Canadian Revolving Credit Advances, the variable rate of interest per annum
specified from time to time by Citibank as the reference rate of interest
established or quoted from time to time by Citibank Canada and then in effect
for determining interest rates on United States dollar denominated commercial
loans made by Citibank Canada in Canada;

 

(b)           the sum (adjusted to the nearest 1/16 of 1% or, if there is no
nearest 1/16 of 1%, to the next higher 1/16 of 1%) of (i) ½ of 1% per annum,
plus (ii) the rate obtained by dividing (A) the latest three-week moving average
of secondary market morning offering rates in the United States for three-month
certificates of deposit of major United States money market banks, such
three-week moving average (adjusted to the basis of a year of 360 days) being
determined weekly on each Monday (or, if such day is not a Business Day, on the
next succeeding Business Day) for the three-week period ending on the previous
Friday by Citibank on the basis of such rates reported by certificate of deposit
dealers to and published by the Federal Reserve Bank of New York or, if such
publication shall be suspended or terminated, on the basis of quotations for
such rates received by Citibank from three New York certificate of deposit
dealers of recognized standing selected by Citibank, by (B) a percentage equal
to 100% minus the average of the daily percentages specified during such
three-week period by the Board of Governors of the Federal Reserve System (or
any successor) for determining the maximum reserve requirement (including, but
not limited to, any emergency, supplemental or other marginal reserve
requirement) for Citibank with respect to liabilities consisting of or including
(among other liabilities) three-month U.S. dollar non-personal time deposits in
the United States, plus (iii) the average during such three-week period of the
annual

 

6

--------------------------------------------------------------------------------


 

assessment rates estimated by Citibank for determining the then current annual
assessment payable by Citibank to the Federal Deposit Insurance Corporation (or
any successor) for insuring U.S. dollar deposits of Citibank in the United
States; and

 

(c)           ½ of one percent per annum above the Federal Funds Rate.

 

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).

 

“Borrower’s Account” means (a) with respect to the Canadian Borrower, the
account of the Canadian Borrower maintained by the Canadian Borrower with
Citibank Canada at its office at 123 Front Street West, 10th Floor, Toronto,
Ontario, Canada, M5J2M3, Account No. 2/012752/019, Re: Accuride Canada Inc. and
(b) with respect to the U.S. Borrower, the account of the U.S. Borrower
maintained by the U.S. Borrower with Citibank at its office at 399 Park Avenue,
New York, New York 10043, Account No. 4075-2127, Re: Accuride Corporation.

 

“Borrowers” has the meaning specified in the recital of parties to this
Agreement.

 

“Borrowing” means a Term Borrowing, a New Term Borrowing of any Series, a
Canadian Revolving Credit Borrowing, a U.S. Revolving Credit Borrowing or a
Swing Line Borrowing.

 

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and with respect to notices and
determinations in connection with, and payments of principal and interest on,
the Canadian Revolving Credit Advances, on which banks are not required or
authorized to close in Toronto, Ontario, Canada, and if the applicable Business
Day relates to any Eurodollar Rate Advances, on which dealings are carried on in
the London interbank market.

 

“Canadian Borrower” has the meaning specified in the recital of parties to this
Agreement.

 

“Canadian Confirmation and Amendment” has the meaning specified in
Section 3.01(k)(viii).

 

“Canadian Lending Office” means, with respect to any Canadian Revolving Credit
Lender, the office of a Subsidiary or Affiliate of such Lender Party specified
as its “Canadian Lending Office” opposite its name on Schedule I hereto or in
the Assignment and Acceptance pursuant to which it became a Lender Party, as the
case may be, or such other office of such Lender Party as such Lender Party may
from time to time specify to the Canadian Borrower and the Administrative Agent.

 

“Canadian Reduction Amount” has the meaning specified in Section 2.06(b)(v).

 

“Canadian Revolving Credit Advance” has the meaning specified in Section
2.01(e).

 

“Canadian Revolving Credit Borrowing” means a borrowing consisting of
simultaneous Canadian Revolving Credit Advances of the same Type made by the
Canadian Revolving Credit Lenders.

 

7

--------------------------------------------------------------------------------


 

“Canadian Revolving Credit Commitment” means, with respect to any Canadian
Revolving Credit Lender at any time, the amount set forth opposite such Lender’s
name on Schedule I hereto under the caption “Canadian Revolving Credit
Commitment” or, if such Lender has entered into one or more Assignments and
Acceptances, set forth for such Lender in the Register maintained by the
Administrative Agent pursuant to Section 9.07(d) as such Lender’s “Canadian
Revolving Credit Commitment”, as such amount may be reduced at or prior to such
time pursuant to Section 2.05.

 

“Canadian Revolving Credit Facility” means, at any time, the aggregate amount of
the Canadian Revolving Credit Lenders’ Canadian Revolving Credit Commitments at
such time which amount shall not exceed $30,000,000.

 

“Canadian Revolving Credit Lender” means any Lender that has a Canadian
Revolving Credit Commitment.

 

“Canadian Revolving Credit Note” means a promissory note of the Canadian
Borrower payable to the order of any Canadian Revolving Credit Lender, in
substantially the form of Exhibit A-3 hereto, evidencing the aggregate
indebtedness of the Canadian Borrower to such Lender resulting from the Canadian
Revolving Credit Advances made by such Lender.

 

“Canadian Security Agreement” means the Security Agreement, dated as of July 27,
2001, between the Canadian Borrower and the Administrative Agent for the benefit
of the Secured Parties, as amended as of June 13, 2003 and by the Canadian
Confirmation and Amendment dated as of the date hereof and as further amended,
supplemented or otherwise modified from time to time.

 

“Capital Expenditures” means, for any Person for any period, the sum, without
duplication, of all expenditures made, directly or indirectly (whether paid in
cash or accrued as liabilities and including in all events all amounts expended
or capitalized under Capitalized Leases, but excluding any amount representing
capitalized interest), by such Person or any of its Restricted Subsidiaries
during such period for equipment, fixed assets, real property or improvements,
or for replacements or substitutions therefor or additions thereto, that have
been or should be, in accordance with GAAP, reflected as additions to property,
plant or equipment on a Consolidated balance sheet of such Person; provided that
Capital Expenditures shall not include (without duplication) (a) any
expenditures made in connection with the replacement, substitution, repair or
restoration of any assets to the extent financed (i) with insurance proceeds
received by the U.S. Borrower or any of its Restricted Subsidiaries on account
of the loss of, or any damage to, the assets being replaced, substituted for,
repaired or restored or (ii) with the proceeds of any compensation awarded to
the U.S. Borrower or any of its Restricted Subsidiaries as a result of the
taking, by eminent domain or condemnation, of the assets being replaced or
substituted for, (b) any expenditures for the purchase price of any equipment
that is purchased simultaneously with the trade-in of any existing equipment by
the U.S. Borrower or any of its Restricted Subsidiaries to the extent that the
gross amount of such purchase price is reduced by any credit granted by the
seller of such equipment for the equipment being traded in, (c) any expenditures
for the purchase price of any property, plant or equipment purchased within one
year of the consummation of any sale, lease, transfer or other disposition of
any asset of the U.S. Borrower or any of its Restricted Subsidiaries in
accordance with the provisions of Section 5.02(d) to the extent purchased with
Net Cash Proceeds of such sale, lease, transfer or other disposition, (d)
Investments made pursuant to Section 5.02(e)(ix) or (e) any acquisition by the
U.S. Borrower or any of its Restricted Subsidiaries (by purchase or otherwise)
of all or substantially all of the business, property or fixed

 

8

--------------------------------------------------------------------------------


 

assets of, or the stock or other evidence of beneficial ownership of, any Person
or any division, business unit or line of business of any Person in accordance
with Section 5.02(e).

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash Collateral Account” has the meaning specified in the Guarantee and
Collateral Agreement.

 

“Cash Equivalents” means (a) marketable securities (i) issued or directly and
unconditionally guaranteed as to interest and principal by the United States
government or (ii) issued by any agency of the United States of America the
obligations of which are backed by the full faith and credit of the United
States, in each case maturing within 24 months after the date of acquisition
thereof; (b) marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within 24 months after the date
of acquisition thereof and having, at the time of the acquisition thereof, an
investment grade rating generally obtainable from either Standard & Poor’s
Ratings Services (“S&P”) or Moody’s Investors Service, Inc. (“Moody’s”); (c)
commercial paper maturing no more than 12 months from the date of creation
thereof and having, at the time of the acquisition thereof, a rating of a least
A-2 from S&P or at least P-2 from Moody’s; (d) domestic and eurodollar
certificates of deposit or bankers’ acceptances maturing within 24 months after
the date of acquisition thereof and issued or accepted by any Lender or by any
other commercial bank that has combined capital and surplus of not less than
$250,000,000; (e) repurchase agreements with a term of not more than 30 days for
underlying securities of the types described in clauses (a), (b) and (d) above
entered into with any commercial bank meeting the requirements specified in
clause (d) above or with any securities dealer of recognized national standing,
(f) shares of investment companies that are registered under the Investment
Company Act of 1940 and that invest solely in one or more of the types of
investments referred to in clauses (a) through (e) above, and (g) in the case of
any Restricted Subsidiary which is not a U.S. Person, high quality, short-term
liquid Investments made by such Restricted Subsidiary in the ordinary course of
managing its surplus cash position in a manner consistent with past practices.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

 

“CGMI” has the meaning specified in the recital of parties to this Agreement.

 

“Change of Control” means, and shall be deemed to have occurred, if: 
(a) (i) the Investor Group shall at any time not own, in the aggregate, directly
or indirectly, beneficially and of record, at least 35% of the outstanding
Voting Stock of the U.S. Borrower (other than as the result of one or more
widely distributed offerings of common stock of the U.S. Borrower, in each case
whether by the U.S. Borrower or by the Investor Group, including, without
limitation, the IPO) and/or (ii) any person, entity or “group” (within the
meaning of Section 13(d) or 14 (d) of the Exchange Act) shall at any time have
acquired direct or indirect beneficial ownership of a percentage of the
outstanding Voting Stock of the U.S. Borrower that exceeds the percentage of
such Voting Stock then beneficially owned, in the aggregate, by the Investor
Group, unless, in the case of either clause (i) or (ii) above, the Investor
Group shall, at the relevant time, have the collective right or ability, either
by contract or pursuant to a written proxy or other written evidence of voting
power, to elect or designate for election a majority of the Board of Directors
of the U.S. Borrower; and/or (b) at any time Continuing Directors shall not
constitute a majority of the Board of Directors of the U.S. Borrower; and/or (c)
Trimaran shall at any time have acquired

 

9

--------------------------------------------------------------------------------


 

direct or indirect beneficial ownership of a percentage of the outstanding
Voting Stock of the U.S. Borrower that equals or exceeds the percentage of such
Voting Stock then beneficially owned, in the aggregate, by KKR and Hubcap;
and/or (d) a Specified Change of Control shall occur.  For purposes of this
definition, “Continuing Director” means, as of any date of determination, an
individual (i) who is a member of the Board of Directors of the U.S. Borrower on
the Closing Date, (ii) who, as of such date of determination, has been a member
of such Board of Directors for at least the 12 preceding months (or, if such
date of determination occurs during the period comprising the first 12 months
after the Closing Date, since the Closing Date), or (iii) who has been nominated
to be a member of such Board of Directors, directly or indirectly, by KKR or its
Affiliates, or Persons nominated by KKR or its Affiliates, or who has been
nominated to be a member of such Board of Directors by a majority of the other
Continuing Directors then in office.

 

“Citibank” has the meaning specified in the recital of parties to this
Agreement.

 

“Citicorp” has the meaning specified in the recital of parties to this
Agreement.

 

“Closing Date” has the meaning specified in Section 3.01.

 

“Collateral” means all “Collateral” referred to in the Collateral Documents and
all other property that is or is intended to be subject to any Lien in favor of
the Administrative Agent for the benefit of the Secured Parties.

 

“Collateral Documents” means the Guarantee and Collateral Agreement, the
Canadian Security Agreement, the Mexican Pledge Agreement, the TTI Mexican
Pledge Agreement, the Mortgages, and any other agreement that creates or
purports to create a Lien in favor of the Administrative Agent for the benefit
of the Secured Parties.

 

“Commitment” means a Term Commitment, a New Term Commitment, a Canadian
Revolving Credit Commitment, a U.S. Revolving Credit Commitment or a Letter of
Credit Commitment.

 

“Communications” has the meaning specified in Section 9.02(b).

 

“Confidential Information” has the meaning specified in Section 9.11(a).

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Conversion”, “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.09 or 2.10.

 

“Cumulative Available Consolidated Net Income” means, as of any date of
determination, Consolidated Net Income of the U.S. Borrower and its Restricted
Subsidiaries less cash dividends paid with respect to Preferred Stock for the
period (taken as one accounting period) commencing on the Closing Date and
ending on the last day of the most recent Fiscal Quarter for which financial
statements have been delivered to the Lender Parties pursuant to Section 5.03(b)
or (c).

 

“Current Assets” of any Person means all assets of such Person that would, in
accordance with GAAP, be classified as current assets of a company conducting a
business the same as or similar to that of such Person, after deducting adequate
reserves in each case in which a reserve is proper in accordance with GAAP, but
excluding the current portion of any deferred income taxes.

 

10

--------------------------------------------------------------------------------


 

“Current Liabilities” of any Person means (a) all Debt of such Person that by
its terms is payable on demand or matures within one year after the date of
determination (excluding any Debt renewable or extendible, at the option of such
Person, to a date more than one year from such date or arising under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date) and (b) all other
items (including taxes accrued as estimated) that in accordance with GAAP would
be classified as current liabilities of such Person, but excluding the current
portion of any deferred income taxes.

 

“Date-down Endorsements” has the meaning specified in Section 5.01(o)(i)(A).

 

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all Obligations of such Person for the deferred
purchase price of property or services (other than trade payables and accrued
expenses incurred in the ordinary course of such Person’s business) that in
accordance with GAAP would be shown on the liability side of the balance sheet
of such Person, (c) all Obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all Obligations of such Person
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), it being understood that
if such Person has not assumed or otherwise become liable for such Obligations,
the amount of the Debt of such Person in connection therewith shall be limited
to the lesser of the face amount of the related Obligations or the fair market
value of all property of such Person securing such Obligations, (e) all
Obligations of such Person as lessee under Capitalized Leases, (f) all
Obligations, contingent or otherwise, of such Person under acceptance, letter of
credit or similar facilities issued for the account of such Person, (g) all
Obligations of such Person in respect of Hedge Agreements, (h) all Debt of
others referred to in clauses (a) through (g) above or clause (i) below
guaranteed directly or indirectly in any manner by such Person, or in effect
guaranteed directly or indirectly by such Person through an agreement (i) to pay
or purchase such Debt or to advance or supply funds for the payment or purchase
of such Debt, (ii) to purchase, sell or lease (as lessee or lessor) property, or
to purchase or sell services, primarily for the purpose of enabling the debtor
to make payment of such Debt or to assure the holder of such Debt against loss,
(iii) to supply funds to or in any other manner invest in the debtor (including
any agreement to pay for property or services irrespective of whether such
property is received or such services are rendered) or (iv) otherwise to assure
a creditor against loss; provided that any such guaranteed Obligations shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business, and (i) all Debt referred to in clauses (a) through (h)
above of another Person secured by (or for which the holder of such Debt has an
existing right, contingent or otherwise, to be secured by) any Lien on property
(including, without limitation, accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Debt; provided that the amount of Debt of such Person under clauses (h)
and (i) above shall (subject to any obligation set forth therein) be deemed to
be the principal amount of the Debt guaranteed or secured thereby and, with
respect to any Lien on property of such Person as described in clause (i) above,
if such Person has not assumed or otherwise become liable for any such Debt, the
amount of the Debt of such Person in connection therewith shall be limited to
the lesser of the face amount of such Debt or the fair market value of all
property of such Person securing such Debt.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

 

11

--------------------------------------------------------------------------------


 

“Defaulted Advance” means, with respect to any Lender Party at any time, the
portion of any Advance required to be made by such Lender Party to either
Borrower pursuant to Section 2.01 or 2.02 at or prior to such time which has not
been made by such Lender Party or by the Administrative Agent for the account of
such Lender Party pursuant to Section 2.02(e) as of such time.  In the event
that a portion of a Defaulted Advance shall be deemed made pursuant to Section
2.15(a), the remaining portion of such Defaulted Advance shall be considered a
Defaulted Advance originally required to be made pursuant to Section 2.01 on the
same date as the Defaulted Advance so deemed made in part.

 

“Defaulted Amount” means, with respect to any Lender Party at any time, any
amount required to be paid by such Lender Party to the Administrative Agent or
any other Lender Party hereunder or under any other Loan Document at or prior to
such time which has not been so paid as of such time, including, without
limitation, any amount required to be paid by such Lender Party to (a) the Swing
Line Bank pursuant to Section 2.02(b) to purchase a portion of a Swing Line
Advance made by the Swing Line Bank, (b) the Issuing Bank pursuant to Section
2.03(c) to purchase a portion of a Letter of Credit Advance made by the Issuing
Bank, (c) the Administrative Agent pursuant to Section 2.02(e) to reimburse the
Administrative Agent for the amount of any Advance made by the Administrative
Agent for the account of such Lender Party, (d) any other Lender Party pursuant
to Section 2.13 to purchase any participation in Advances owing to such other
Lender Party and (e) the Administrative Agent or the Issuing Bank pursuant to
Section 8.05 to reimburse the Administrative Agent or the Issuing Bank for such
Lender Party’s ratable share of any amount required to be paid by the Lender
Parties to the Administrative Agent or the Issuing Bank as provided therein.  In
the event that a portion of a Defaulted Amount shall be deemed paid pursuant to
Section 2.15(b), the remaining portion of such Defaulted Amount shall be
considered a Defaulted Amount originally required to be paid hereunder or under
any other Loan Document on the same date as the Defaulted Amount so deemed paid
in part.

 

“Defaulting Lender” means, at any time, any Lender Party that, at such time,
(a) owes a Defaulted Advance or a Defaulted Amount or (b) shall take any action
or be the subject of any action or proceeding of a type described in Section
7.01(f).

 

“Documentation Agent” has the meaning specified in the recital of parties to
this Agreement.

 

“Domestic Lending Office” means, with respect to any Lender Party, the office of
such Lender Party specified as its “Domestic Lending Office” opposite its name
on Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender Party, as the case may be, or such other office of such Lender
Party as such Lender Party may from time to time specify to the U.S. Borrower
and the Administrative Agent.

 

“Domestic Subsidiary” means any Subsidiary of the U.S. Borrower which is not a
Foreign Subsidiary.

 

“EBITDA” means, for any period, the sum, determined on a Consolidated basis, of
the amounts for such period of (a) Net Income plus (b) to the extent included in
computing Net Income, the sum (without duplication) of (i) Interest Expense,
(ii) taxes computed on the basis of income, (iii) depreciation expense, (iv)
amortization expense (including amortization of deferred financing fees), (v)
any expenses or charges incurred in connection with any issuance of debt or
equity securities (including upfront fees payable in respect of bank
facilities), (vi) any fees and expenses related to Investments permitted
pursuant to Section 5.02(e) of this Agreement, (vii)

 

12

--------------------------------------------------------------------------------


 

losses on asset sales, (viii) restructuring charges or reserves, (ix) any
deduction for minority interest expense, (x) any other non-cash charges, (xi)
any other non-recurring charges, (xii) currency losses (except any losses on
currency hedging agreements that are entered into to hedge against fluctuations
in foreign currencies with respect to items included in calculating “Operating
Income”), (xiii) fees or expenses incurred or paid by the U.S. Borrower or any
of its Restricted Subsidiaries in connection with the Transactions and the
financing therefor, (xiv) fees or expenses incurred or paid by the U.S. Borrower
or any of its Restricted Subsidiaries in connection with the IPO and (xv)
additional expenses in connection with labor disruptions or the potential
therefor, minus (c) to the extent included in computing Net Income the sum,
without duplication, the amounts for such period of (i) any non-recurring gains,
(ii) all non-cash gains, (iii) gains on asset sales and (iv) currency gains
(except any gains on currency hedging agreements that are entered into to hedge
against fluctuations in foreign currencies with respect to items included in
calculating “Operating Income”), in each case of the U.S. Borrower and its
Restricted Subsidiaries, determined in accordance with GAAP for such period;
provided that (A) for purposes of such calculation, in the case of any
Restricted Subsidiary acquired by the U.S. Borrower or any of its Restricted
Subsidiaries following the commencement of any such period, amounts attributable
to such Restricted Subsidiary shall be calculated as though such Restricted
Subsidiary had been acquired on the first day of such period, (B) for purposes
of Sections 5.02(e)(viii) and 5.04 only, in the case of each Person who becomes
a Restricted Subsidiary of the U.S. Borrower or any of its Restricted
Subsidiaries following the commencement of such period, EBITDA shall be
increased or decreased, as the case may be, by the Pro Forma EBITDA Adjustment
and (C) for purposes of the proviso in Section 5.04 only, EBITDA shall be
increased by an amount of cash equity contributions made by the Investor Group
to the U.S. Borrower as set forth therein.

 

“Eligible Assignee” means (a) with respect to the Term Facility, any New Term
Facility or the U.S. Revolving Credit Facility, (i) a Lender, (ii) an Affiliate
of a Lender or a Related Fund of a Lender, (iii) a commercial bank organized
under the laws of the United States, or any State thereof, and having total
assets of at least $3,000,000,000, (iv) a savings and loan association or
savings bank organized under the laws of the United States, or any State
thereof, and having total assets of at least $3,000,000,000, (v) a commercial
bank organized under the laws of any other country that is a member of the OECD
or has concluded special lending arrangements with the International Monetary
Fund associated with its General Arrangements to Borrow, or a political
subdivision of any such country, and having total assets in excess of
$3,000,000,000, so long as such bank is acting through a branch or agency
located in the United States, (vi) the central bank of any country that is a
member of the OECD, (vii) a finance company, insurance company or other
financial institution or fund (whether a corporation, partnership, trust or
other entity) that is engaged in making, purchasing or otherwise investing in
commercial loans in the ordinary course of its business and having total assets
in excess of $250,000,000, and (viii) any other Person approved by the
Administrative Agent and the U.S. Borrower, in each case such approval not to be
unreasonably withheld or delayed, (b) with respect to the Canadian Revolving
Credit Facility, (i) a bank listed on Schedule I or II to the Bank Act (Canada),
and having a combined capital and surplus of at least $250,000,000, and, so long
as no Event of Default has occurred and is continuing, approved by the Canadian
Borrower, such approval not to be unreasonably withheld or delayed, (ii) a
finance company, insurance company or other financial institution or fund
(whether a corporation, partnership, trust or other entity) that is a resident
of Canada for purposes of the Income Tax Act (Canada) or that is an authorized
foreign bank deemed to be a resident of Canada for the purposed of Part XIII of
the Income Tax (Canada) in respect of any amount paid to such bank under the
Canadian Revolving Credit Facility, as the case may be, and (iii) any other
Person approved by the Administrative Agent and, so long as no Event of Default
has occurred

 

13

--------------------------------------------------------------------------------


 

and is continuing, the Canadian Borrower, in each case such approval not to be
unreasonably withheld or delayed, provided that the Canadian Borrower shall not
be obliged to approve any person that has not provided the Canadian Borrower
with evidence satisfactory to it as to such Person’s residency and in no event
shall the Canadian Borrower be obliged to approve any Person that does not meet
the residency requirements set forth in subclause (ii) above, and (c) with
respect to the Letter of Credit Facility, a Person that is an Eligible Assignee
under subclause (ii), (iii) or (v) of clause (a) of this definition and is
approved by the Administrative Agent and the U.S. Borrower, in each case such
approval not to be unreasonably withheld or delayed; provided, however, that
neither any Loan Party nor any Affiliate of a Loan Party shall qualify as an
Eligible Assignee under this definition.

 

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, any Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health, safety or
the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

 

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.  Section references to ERISA are to ERISA as in effect at the
date of this Agreement and any subsequent provisions of ERISA amendatory
thereof, supplemental thereto or substituted therefor.

 

“ERISA Affiliate” means each person (as defined in Section 3(9) of ERISA) that
together with any Loan Party would be deemed to be a “single employer” within
the meaning of Section 414(b) or (c) of the Internal Revenue Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Internal Revenue Code,
is treated as a single employer under Section 414 of the Internal Revenue Code.

 

14

--------------------------------------------------------------------------------


 

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

 

“Eurodollar Lending Office” means, with respect to any Lender Party, the office
of such Lender Party specified as its “Eurodollar Lending Office” opposite its
name on Schedule I hereto or in the Assignment and Acceptance pursuant to which
it became a Lender Party (or, if no such office is specified, its Domestic
Lending Office), or such other office of such Lender Party as such Lender Party
may from time to time specify to the Appropriate Borrower and the Administrative
Agent.

 

“Eurodollar Rate” means, for any Interest Period for all Eurodollar Rate
Advances comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the average (rounded upward to
the nearest whole multiple of 1/16 of 1% per annum, if such average is not such
a multiple of 1/16 of 1%) of the rate per annum at which deposits in U.S.
dollars are offered by the principal office of each of the Reference Banks in
London, England to prime banks in the London interbank market at 11:00 A.M.
(London time) two Business Days before the first day of such Interest Period in
an amount substantially equal to such Reference Bank’s Eurodollar Rate Advance
comprising part of such Borrowing to be outstanding during such Interest Period
(or, if any Reference Bank shall not have such a Eurodollar Rate Advance,
$1,000,000) and for a period equal to such Interest Period by (b) a percentage
equal to 100% minus the Eurodollar Rate Reserve Percentage for such Interest
Period.  The Eurodollar Rate for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Borrowing shall be determined by the
Administrative Agent on the basis of applicable rates furnished to and received
by the Administrative Agent from the Reference Banks two Business Days before
the first day of such Interest Period, subject, however, to the provisions of
Section 2.07.

 

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).

 

“Eurodollar Rate Reserve Percentage” for any Interest Period for all Eurodollar
Rate Advances comprising part of the same Borrowing means the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.

 

“Events of Default” has the meaning specified in Section 7.01.

 

“Excess Cash Flow” means, for any period, an amount equal to the sum, without
duplication, of:

 

(a)           Consolidated Net Income of the U.S. Borrower and its Restricted
Subsidiaries for such period (other than any portion of Consolidated Net Income
attributable to earnings in respect of joint venture interests in excess of
dividends or distributions actually received by the U.S. Borrower and its
Restricted Subsidiaries), plus

 

15

--------------------------------------------------------------------------------


 

(b)           the aggregate amount of all non-cash charges deducted in arriving
at such Consolidated Net Income, plus

 

(c)           the amount of any net decrease in the excess of Consolidated
Current Assets (excluding cash and Cash Equivalents) over Consolidated Current
Liabilities of the U.S. Borrower and its Restricted Subsidiaries during such
period, minus

 

(d)           the aggregate amount of all non-cash credits included in arriving
at such Consolidated Net Income, plus

 

(e)           the aggregate net non-cash loss realized by the U.S. Borrower and
its Restricted Subsidiaries in connection with the sale, lease, transfer or
other disposition of assets (other than sales of inventory in the ordinary
course of business) by the U.S. Borrower and its Restricted Subsidiaries during
such period, minus

 

(f)            the aggregate amount of Capital Expenditures made by the U.S.
Borrower and its Restricted Subsidiaries in cash (excluding the principal amount
of any Debt incurred to finance such Capital Expenditures, whether incurred in
such period or a subsequent period) pursuant to Section 5.02(j), minus

 

(g)           the amount of any net increase in the excess of Consolidated
Current Assets (less cash and Cash Equivalents) over Consolidated Current
Liabilities of the U.S. Borrower and its Restricted Subsidiaries during such
period, minus

 

(h)           the aggregate amount of any premium, make-whole or penalty
payments actually paid in cash during such period that are required in
connection with any prepayment of Debt and that are accounted for by the U.S.
Borrower as extraordinary items, minus

 

(i)            the aggregate amount of all mandatory prepayments of Canadian
Revolving Credit Advances, U.S. Revolving Credit Advances, Letter of Credit
Advances and Swing Line Advances made during such period (to the extent the
Canadian Revolving Credit Facility or the U.S. Revolving Credit Facility, as the
case may be, is permanently reduced by the amount of such prepayments), minus

 

(j)            the aggregate amount of all scheduled principal payments of Debt
of the U.S. Borrower or its Restricted Subsidiaries (including, without
limitation, Term Advances and New Term Advances and the principal component of
payments with respect to Obligations under Capitalized Leases, but excluding
Canadian Revolving Credit Advances, U.S. Revolving Credit Advances, Letter of
Credit Advances and Swing Line Advances), minus

 

(k)           the amount of Investments made during such period pursuant to
Section 5.02(e) to the extent that such Investments were financed with
internally generated cash flow of the U.S. Borrower and its Restricted
Subsidiaries, minus

 

(l)            the aggregate amount of expenditures actually made by the U.S.
Borrower and its Restricted Subsidiaries in cash during such period (including,
without limitation, the payment of financing fees) to the extent that such
expenditures are not expensed during such period, minus

 

16

--------------------------------------------------------------------------------


 

(m)          cash payments by the Borrowers and their Restricted Subsidiaries
during such period in respect of long-term liabilities of the Borrowers and
their Restricted Subsidiaries other than Debt, minus

 

(n)           the amount paid during such period by the U.S. Borrower to
repurchase shares of its capital stock (and/or options or warrants in respect
thereof) held by its officers, directors and employees so long as such
repurchase is pursuant to, and in accordance with the terms of management and/or
employee stock plans, stock subscription agreements or shareholder agreements,
minus

 

(o)           the aggregate net non-cash gain realized by the U.S. Borrower and
its Restricted Subsidiaries in connection with the sale, lease, transfer or
other disposition of assets (other than sales of inventory in the ordinary
course of business) by the U.S. Borrower and its Restricted Subsidiaries during
such period.

 

“Existing Credit Agreement” has the meaning specified in Preliminary
Statement (2).

 

“Existing Debt” means Debt of the U.S. Borrower and its Restricted Subsidiaries
outstanding immediately before the Closing Date.

 

“Existing Issuing Bank” has the meaning specified in the recital of parties to
this Agreement.

 

“Existing Letters of Credit” means the letters of credit described in Schedule
III.

 

“Existing Mortgaged Properties” has the meaning specified in Section
3.01(k)(ix).

 

“Facility” means the Term Facility, any New Term Facility, the Canadian
Revolving Credit Facility, the U.S. Revolving Credit Facility, the Swing Line
Facility or the Letter of Credit Facility.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

“Fiscal Quarter” means any fiscal quarter of the U.S. Borrower and its
Consolidated Subsidiaries that occurs within any Fiscal Year.

 

“Fiscal Year” means a fiscal year of the U.S. Borrower and its Consolidated
Subsidiaries ending on December 31 in any calendar year.

 

“Fixed Charge Coverage Ratio” means, as of any date of determination, the ratio
of Consolidated EBITDA of the U.S. Borrower and its Restricted Subsidiaries to
the sum of (a) Consolidated Interest Expense, plus (b) Capital Expenditures made
pursuant to Section 5.02(j)(i) (but specifically excluding Capital Expenditures
under Section 5.02(j)(ii)) from cash on hand or Borrowings under the Canadian
Revolving Credit Facility or the U.S. Revolving Credit Facility,

 

17

--------------------------------------------------------------------------------


 

plus (c) principal amounts of all Funded Debt payable (unless paid in a prior
period), in each case, by the U.S. Borrower and its Restricted Subsidiaries for
the most recently completed Measurement Period prior to such date (other than
(i) mandatory prepayments pursuant to Section 2.06(b)(i), (ii) or (iii), (ii)
the aggregate amount of mandatory principal prepayments under the Canadian
Revolving Credit Facility or the U.S. Revolving Credit Facility to the extent
such payments permanently reduce such Facility, (iii) the final principal
installment under the Term Facility paid on the Termination Date and (iv) the
final principal installment under any New Term Facility paid on the New Term
Advance Maturity Date in respect of such Facility).

 

“Foreign Government Scheme or Arrangement” has the meaning specified in Section
4.01(l)(ii).

 

“Foreign Plan” has the meaning specified in Section 4.01(l)(ii).

 

“Foreign Subsidiary” means any Subsidiary of the U.S. Borrower which is a
corporation organized under the laws of any jurisdiction other than the United
States or any state thereof.

 

“Funded Debt” of any Person means Debt in respect of the Advances, in the case
of the Borrowers, and all other Debt (other than issued but undrawn Letters of
Credit) of such Person that by its terms matures more than one year after the
date of determination or matures within one year from such date but is renewable
or extendible, at the option of such Person, to a date more than one year after
such date or arises under a revolving credit or similar agreement that obligates
the lender or lenders to extend credit during a period of more than one year
after such date, including, without limitation, all amounts of Funded Debt of
such Person required to be paid or prepaid within one year after the date of
determination.

 

“GAAP” has the meaning specified in Section 1.03.

 

“Guarantee and Collateral Agreement” means the Amended and Restated Guarantee
and Collateral Agreement to be executed and delivered by the U.S. Borrower and
each Subsidiary Guarantor, substantially in the form of Exhibit I.

 

“Guaranteed Obligations” has the meaning specified in Section 6.01.

 

“Guaranty” has the meaning specified in Section 6.01.

 

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

 

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts, commodities future or option contracts for materials used in
the ordinary course of business and other similar agreements.

 

“Hedge Bank” means any Lender Party or any of its Affiliates in its capacity as
a party to a Bank Hedge Agreement.

 

“Hubcap” means Hubcap Acquisition, L.L.C., an affiliate of KKR.

 

18

--------------------------------------------------------------------------------


 

“Increased Amount Date” has the meaning specified in Section 2.16.

 

“Indemnified Party” has the meaning specified in Section 9.04(b).

 

“Information Memorandum” means the information memorandum, dated January 6,
2005, used by the Lead Arrangers in connection with the syndication of the
Commitments.

 

“Initial Extension of Credit” means the initial Borrowings under this Agreement.

 

“Initial Issuing Bank” has the meaning specified in the recital of parties to
this Agreement.

 

“Initial Lenders” has the meaning specified in the recital of parties to this
Agreement.

 

“Interest Coverage Ratio” means, as of any date of determination, the ratio of
Consolidated EBITDA of the U.S. Borrower and its Restricted Subsidiaries to
Consolidated Interest Expense of the U.S. Borrower and its Restricted
Subsidiaries for the most recently completed Measurement Period prior to such
date.

 

“Interest Expense” means, for any Person for any period, cash interest expense
(including that attributable to Capital Leases in accordance with GAAP), net of
cash interest income, of such Person with respect to all outstanding Debt of
such Person, including, without limitation, all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs under Hedge Agreements (other than currency swap
agreements, currency future or option contracts and other similar agreements),
but excluding, however, amortization of deferred financing costs and any other
amounts of non-cash interest, all as calculated in accordance with GAAP;
provided that (a) for purposes of the four Fiscal Quarters immediately following
the Closing Date, Interest Expense for each Measurement Period shall be
calculated after giving pro forma effect to Debt incurred and Debt paid in
connection with the Transactions (including the Old Notes, to the extent that
cash sufficient for the repayment, redemption or repurchase thereof is then on
deposit with the applicable trustee), as though such Debt had been incurred or
paid on the first day of such Measurement Period, (b) except as provided in
clause (c) below, there shall be excluded from any determination of Consolidated
Interest Expense of the U.S. Borrower and its Restricted Subsidiaries for any
period the cash interest expense (or income) of all Unrestricted Subsidiaries
for such period to the extent otherwise included in such Consolidated Interest
Expense and (c) there shall be included in any determination of Consolidated
Interest Expense for the U.S. Borrower and its Restricted Subsidiaries for any
period the cash interest expense (or income) of any Person which becomes a
Restricted Subsidiary (through an acquisition in accordance with Section 5.02(c)
or designation or otherwise) for such entire period, assuming that any Debt
incurred or prepaid in connection with any such acquisition or designation had
been incurred or prepaid on the first day of such period.

 

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing to either Borrower, the period commencing on the date of such
Eurodollar Rate Advance or the date of the Conversion of any Base Rate Advance
into such Eurodollar Rate Advance, and ending on the last day of the period
selected by such Borrower pursuant to the provisions below and, thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by such
Borrower pursuant to the provisions below.  The duration of each such Interest
Period shall be one, two, three or six months, or, with the consent of all of
the Appropriate Lenders, nine or

 

19

--------------------------------------------------------------------------------


 

twelve months, as such Borrower may, upon notice received by the Administrative
Agent not later than 11:00 A.M. (New York City time) on the third Business Day
prior to the first day of such Interest Period, select; provided, however, that:

 

(a)           such Borrower may not select any Interest Period with respect to
any Eurodollar Rate Advance under a Facility that ends after any principal
repayment installment date for such Facility unless, after giving effect to such
selection, the aggregate principal amount of Base Rate Advances and of
Eurodollar Rate Advances having Interest Periods that end on or prior to such
principal repayment installment date for such Facility shall be at least equal
to the aggregate principal amount of Advances under such Facility due and
payable on or prior to such date;

 

(b)           Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Borrowing shall be of the same duration;

 

(c)           whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day; provided, however,
that, if such extension would cause the last day of such Interest Period to
occur in the next following calendar month, the last day of such Interest Period
shall occur on the next preceding Business Day; and

 

(d)           whenever the first day of any Interest Period occurs on a day of
an initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

 

“Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any capital stock or other ownership or profit
interest, warrants, rights, options, obligations or other securities of such
Person, any capital contribution to such Person or any other investment in such
Person, including, without limitation, any arrangement pursuant to which the
investor incurs Debt of the types referred to in clause (h) or (i) of the
definition of “Debt” in respect of such Person.

 

“Investor Group” means KKR, Hubcap and Trimaran.

 

“IPO” means any sale by the U.S. Borrower through an initial public offering of
its common stock pursuant to an effective registration statement (other than a
registration statement on Form S-4, S-8 or any successor or similar form) filed
under the Securities Act of 1933, as amended, led by at least one underwriter of
nationally recognized standing and the terms of which are satisfactory to the
Administrative Agent.

 

“Issuing Bank” means the Existing Issuing Bank, the Initial Issuing Bank, UBS
and each Eligible Assignee to which the Letter of Credit Commitment hereunder
has been assigned pursuant to Section 9.07.

 

“Joinder Agreement” means an agreement substantially in the form of Exhibit K.

 

20

--------------------------------------------------------------------------------


 

“KKR” means Kohlberg Kravis Roberts & Co., L.P.

 

“L/C Related Documents” has the meaning specified in Section 2.04(d)(ii)(A).

 

“Lead Arrangers” has the meaning specified in the recital of parties to this
Agreement.

 

“Leases” has the meaning specified in Section 4.01(t).

 

“Lehman” has the meaning specified in the recital of parties to this Agreement.

 

“Lender Party” means any Lender, the Issuing Bank or the Swing Line Bank.

 

“Lenders” means the Initial Lenders and each Person that shall become a Lender
hereunder pursuant to Section 9.07.

 

“Letter of Credit Advance” means an advance made by the Issuing Bank or any U.S.
Revolving Credit Lender pursuant to Section 2.03(c).

 

“Letter of Credit Agreement” has the meaning specified in Section 2.03(a).

 

“Letter of Credit Commitment” means, with respect to the Issuing Bank at any
time, the amount set forth opposite the Issuing Bank’s name on Schedule I hereto
under the caption “Letter of Credit Commitment” or, if the Issuing Bank has
entered into one or more Assignments and Acceptances, set forth for the Issuing
Bank in the Register maintained by the Administrative Agent pursuant to Section
9.07(d) as the Issuing Bank’s “Letter of Credit Commitment”, as such amount may
be reduced at or prior to such time pursuant to Section 2.05.

 

“Letter of Credit Facility” means, at any time, an amount equal to the lesser of
(a) the amount of the Issuing Bank’s Letter of Credit Commitment at such time
and (b) $40,000,000, as such amount may be reduced at or prior to such time
pursuant to Section 2.05.

 

“Letters of Credit” has the meaning specified in Section 2.01(d).

 

“Leverage Ratio” means, as of any date of determination, the ratio of (a) total
Funded Debt of the U.S. Borrower and its Restricted Subsidiaries, less the
amount of cash reflected on the U.S. Borrower’s balance sheet for the most
recently ended Fiscal Quarter in excess of $5,000,000, to (b) Consolidated
EBITDA of the U.S. Borrower and its Restricted Subsidiaries for the most
recently completed Measurement Period prior to such date; provided that if any
acquisition was made in accordance with the provisions of this Agreement during
any Measurement Period for which Consolidated EBITDA is being calculated, then
Consolidated EBITDA shall be calculated as though such acquisition had occurred
at the beginning of such Measurement Period.

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, any agreement to give any of the foregoing, any lien or retained
security title of a conditional vendor and any easement, right of way or other
encumbrance on title to real property.

 

“Light Wheels Facility” means the manufacturing facility of the U.S. Borrower
located in Columbia, Tennessee.

 

21

--------------------------------------------------------------------------------


 

“Loan Documents” means (a) for purposes of this Agreement and the Notes and any
amendment or modification hereof or thereof and for all other purposes other
than for purposes of the Guaranty and the Collateral Documents, (i) this
Agreement, (ii) the Notes, (iii) the Guaranty, (iv) the Collateral Documents and
(v) each Letter of Credit Agreement and (b) for purposes of the Guaranty and the
Collateral Documents, (i) this Agreement, (ii) the Notes, (iii) the Guaranty,
(iv) Collateral Documents, (v) each Letter of Credit Agreement and (vi) each
Bank Hedge Agreement, in each case as amended, supplemented or otherwise
modified from time to time.

 

“Loan Parties” means the Borrowers and the Subsidiary Guarantors.

 

“Majority Facility Lenders” means, at any time, the Required Term Lenders and
the Required Revolving Lenders.

 

“Majority Lenders” means, at any time, Lenders owed or holding at least a
majority in interest of the sum of (a) the aggregate principal amount of the
Advances outstanding at such time, (b) the aggregate Available LC Amount of all
Letters of Credit outstanding at such time, (c) the aggregate unused Commitments
under the Term Facility at such time, (d) the aggregate unused Commitments under
any New Term Facility at such time and (e) the aggregate Unused Canadian
Revolving Credit Commitments and Unused U.S. Revolving Credit Commitments at
such time; provided, however, that if any Lender shall be a Defaulting Lender at
such time, there shall be excluded from the determination of Majority Lenders at
such time (i) the aggregate principal amount of the Advances owing to such
Lender (in its capacity as Lender) and outstanding at such time, (ii) such
Lender’s Pro Rata Share of the aggregate Available LC Amount of all Letters of
Credit issued and outstanding at such time, (iii) the unused Term Commitment or
unused New Term Commitment, as the case may be, of such Lender at such time, and
(iv) the Unused Canadian Revolving Credit Commitment or the Unused U.S.
Revolving Credit Commitment, as the case may be, of such Lender at such time. 
For purposes of this definition, the aggregate principal amount of Swing Line
Advances owing to the Swing Line Bank and of Letter of Credit Advances owing to
the Issuing Bank and the Available LC Amount of each Letter of Credit shall be
considered to be owed to the U.S. Revolving Credit Lenders ratably in accordance
with their respective U.S. Revolving Credit Commitments.

 

“Margin Stock” has the meaning specified in Regulation U.

 

“Material Adverse Change” means any material adverse change in the business,
financial condition, operations, assets or liabilities of any Loan Party or any
of its Subsidiaries.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition, operations, assets or liabilities of any Loan Party or any
of its Subsidiaries, (b) the rights and remedies of the Administrative Agent or
any Lender Party under any Loan Document or Related Document or (c) the ability
of any Loan Party to perform its Obligations under any Loan Document or Related
Document to which it is or is to be a party.

 

“Measurement Period” means, as of any date of determination, the most recently
completed four consecutive Fiscal Quarters ending on or immediately prior to
such date.

 

“Merger” has the meaning specified in Preliminary Statement (1).

 

“Merger Agreement” has the meaning specified in Preliminary Statement (1).

 

“Merger Sub” has the meaning specified in Preliminary Statement (1).

 

22

--------------------------------------------------------------------------------


 

“Mexican Confirmation and Amendment” has the meaning specified in
Section 3.01(k)(vii).

 

“Mexican Pledge Agreement” means the Pledge of Shares Agreement, dated as of
June 13, 2003, between the U.S. Borrower and the Administrative Agent, for the
benefit of the Secured Parties, as amended by the Mexican Confirmation and
Amendment dated as of the date hereof and as further amended, supplemented or
otherwise modified from time to time.

 

“Mexican Subsidiary” means Accuride de Mexico, S.A. de C.V., a company organized
and existing under the laws of Mexico.

 

“Moody’s” has the meaning specified in the definition of “Cash Equivalents” in
this Section 1.01.

 

“Mortgage” means each of the mortgages and deeds of trust made by any Loan Party
in favor of, or for the benefit of, the Administrative Agent for the benefit of
the Secured Parties, substantially in the form of Exhibit J (with such changes
thereto as shall be advisable under the law of the jurisdiction in which such
mortgage or deed of trust is to be recorded).

 

“Mortgage Amendments” has the meaning specified in Section 3.01(k)(ix).

 

“Mortgaged Properties” has the meaning specified in Section 5.01(o)(ii).

 

“Mortgage Policies” has the meaning specified in Section 5.01(o)(ii)(A).

 

“Net Cash Proceeds” means, with respect to any sale, lease, transfer or other
disposition of any asset, or the incurrence or issuance of any Debt (excluding
any Debt incurred or issued in accordance with Section 5.02(b) other than any
Subordinated Debt incurred or issued after the Closing Date in accordance with
Section 5.02(b)(i)(A)) or the sale or issuance of any Equity Interests
(including, without limitation, any capital contribution) by any Person, or any
Recovery Event, the aggregate amount of cash received from time to time (whether
as initial consideration or through payment or disposition of deferred
consideration, but only as and when received) by or on behalf of such Person in
connection with such transaction or event after deducting therefrom only
(without duplication):

 

(a)           reasonable and customary fees, commissions, expenses, issuance
costs, discounts and other costs paid by the U.S. Borrower or any of its
Restricted Subsidiaries in connection with such transaction or event;

 

(b)           the amount of taxes paid or estimated to be payable in connection
with or as a result of such transaction or event;

 

(c)           the amount of the outstanding principal amount of, premium or
penalty, if any, and interest on any Debt (other than pursuant to the
Facilities) that is secured by a Lien on the stock or assets in question and
that is required to be repaid under the terms thereof as a result of any such
transaction or event;

 

(d)           the amount of any reasonable reserves established in accordance
with GAAP against any liabilities (other than taxes described in clause (b)
above) that are (i) associated with the assets that are the subject of such
transaction or event and (ii) retained by the U.S. Borrower or any of its
Restricted Subsidiaries;

 

23

--------------------------------------------------------------------------------


 

(e)           the amount of any proceeds received from the sale, lease, transfer
or other disposition of any asset pursuant to Section 5.02(d), any Recovery
Event, or the sale or issuance of any Equity Interests to the extent that such
proceeds are invested in the business or used to prepay or retire Debt as
permitted under this Agreement within one year following such sale, Recovery
Event or issuance; and

 

(f)            the amount of any proceeds received from the incurrence or
issuance of any Subordinated Debt after the Closing Date to the extent that such
proceeds are used to (i) extend the maturity of, or refinance, in whole or in
part the Senior Subordinated Notes or any other Subordinated Debt within 90 days
following such incurrence or issuance, provided that such deduction shall not
exceed the principal amount of such Subordinated Debt that is so extended or
refinanced, or (ii) make an Investment permitted by Section 5.02(e)(viii) or
(xiii) within six months following such incurrence or issuance;

 

provided, however, that in the event the amount of any estimated tax payable
described in clause (b) above exceeds the amount actually paid, or upon any
subsequent reduction in the amount of any reserve described in clause (d) above,
the U.S. Borrower or its applicable Restricted Subsidiary shall be deemed to
have received Net Cash Proceeds in an amount equal to such excess or reduction,
at the time of payment of such taxes or on the date of such reduction, as the
case may be; provided further that any portion of any proceeds received from the
incurrence or issuance of Subordinated Debt that has not been used to refinance
Subordinated Debt within such 90-day period or to make an Investment permitted
by Section 5.02(e)(viii) or (xiii) within such six-month period shall (i) be
deemed to be Net Cash Proceeds of such incurrence or issuance occurring on the
last day of such six-month period and (ii) be applied to the prepayment of
Advances in accordance with Section 2.06(b)(ii); provided further that, for
purposes of the preceding proviso, such six-month period shall be extended by up
to six months from the last day of such initial six-month period so long as the
U.S. Borrower or any of its Restricted Subsidiaries has entered into a binding
commitment prior to the last day of the initial six-month period to make an
Investment permitted by Section 5.02(e)(viii) or (xiii) within such additional
six-month period; provided further that any portion of any proceeds received
from the sale, lease, transfer or other disposition of any asset pursuant to
Section 5.02(d), any Recovery Event, or the sale or issuance of any Equity
Interests that has not been invested in the business or used to prepay or retire
Debt as permitted under this Agreement within such one year period shall (i) be
deemed to be Net Cash Proceeds of such a sale or issuance or Recovery Event
occurring on the last day of such one year period and (ii) be applied to the
prepayment of Advances in accordance with Section 2.06(b)(ii) or (iii), as
applicable; provided further that, for purposes of the preceding proviso, such
one year period shall be extended by up to six months from the last day of such
one year period so long as (A) such proceeds are to be invested in the business
or used to prepay or retire Debt as permitted under this Agreement within such
additional six-month period under the U.S. Borrower’s or any of its Restricted
Subsidiaries’ business plan as most recently adopted in good faith by its board
of directors and (B) such Person believes in good faith that such proceeds will
be so reinvested within such additional six month period.

 

“Net Income” means, with respect to any Person for any period, the net income
(or loss) of such Person; provided that, for purposes of determining Net Income
for any Person and its Restricted Subsidiaries on a Consolidated basis, there
shall be excluded from such determination (a) any after-tax gains or losses, and
any related fees and expenses, in each case to the extent attributable to the
sale of assets, and (b) any net extraordinary gains (or losses).

 

“New Mortgaged Properties” has the meaning specified in Section 5.01(o)(ii).

 

24

--------------------------------------------------------------------------------


 

“New Term Advance Maturity Date” means the date the New Term Advances of a
Series shall become due and payable in full hereunder, as specified in the
applicable Joinder Agreement, including by acceleration or otherwise.

 

“New Term Advances” has the meaning specified in Section 2.16.

 

“New Term Borrowing” means a borrowing consisting of simultaneous New Term
Advances of the same Type and Series made by the New Term Lenders.

 

“New Term Commitments” has the meaning specified in Section 2.16.

 

“New Term Facility” means, at any time, the aggregate amount of the New Term
Lenders’ New Term Commitments and New Term Advances at such time.

 

“New Term Lender” has the meaning specified in Section 2.16.

 

“Note” means a Term Note, a Canadian Revolving Credit Note or a U.S. Revolving
Credit Note.

 

“Notice” has the meaning specified in Section 9.02(c).

 

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

 

“Notice of Issuance” has the meaning specified in Section 2.03(a).

 

“Notice of Renewal” has the meaning specified in Section 2.01(d).

 

“Notice of Swing Line Borrowing” has the meaning specified in Section 2.02(b).

 

“Notice of Termination” has the meaning specified in Section 2.01(d).

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 7.01(f). 
Without limiting the generality of the foregoing, the Obligations of the Loan
Parties under the Loan Documents include (a) the obligation to pay principal,
interest, Letter of Credit commissions, charges, expenses, fees, attorneys’ fees
and disbursements, indemnities and other amounts payable by any Loan Party under
any Loan Document and (b) the obligation of any Loan Party to reimburse any
amount in respect of any of the foregoing that any Lender Party, in its sole
discretion, may elect to pay or advance on behalf of such Loan Party.

 

“OECD” means the Organization for Economic Cooperation and Development.

 

“Old Notes” has the meaning specified in Section 3.01(e)(ii).

 

“Ontario Ministry” has the meaning specified in Section 3.01(k)(iii).

 

25

--------------------------------------------------------------------------------


 

“Opinions” has the meaning specified in Section 5.01(o)(ii)(E).

 

“Other Taxes” has the meaning specified in Section 2.12(b).

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

 

“Performance Level” means, in respect of Advances outstanding under the U.S.
Revolving Credit Facility and the Canadian Revolving Credit Facility,
Performance Level A, Performance Level B, Performance Level C or Performance
Level D, as the context may require.

 

“Performance Level A” means, at any date of determination, that the U.S.
Borrower and its Restricted Subsidiaries shall have maintained a Leverage Ratio
of less than 3.50:1.00 for the most recently completed Measurement Period prior
to such date.

 

“Performance Level B” means, at any date of determination, that (a) the Leverage
Ratio of the U.S. Borrower and its Restricted Subsidiaries does not meet the
requirements for Performance Level A, and (b) the U.S. Borrower and its
Restricted Subsidiaries shall have maintained a Leverage Ratio of less than
4.25:1.00 for the most recently completed Measurement Period prior to such date.

 

“Performance Level C” means, at any date of determination, that (a) the Leverage
Ratio of the U.S. Borrower and its Restricted Subsidiaries does not meet the
requirements for Performance Level A or Performance Level B, and (b) the U.S.
Borrower and its Restricted Subsidiaries shall have maintained a Leverage Ratio
of less than 5.75:1.00 for the most recently completed Measurement Period prior
to such date.

 

“Performance Level D” means, at any date of determination, that the Leverage
Ratio of the U.S. Borrower and its Restricted Subsidiaries does not meet the
requirements for Performance Level A, Performance Level B or Performance Level
C.

 

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been
commenced:  (a) Liens for taxes, assessments and governmental charges or levies
to the extent not required to be paid under Section 5.01(b) hereof; (b) Liens
imposed by law, such as materialmen’s, mechanics’, carriers’, workmen’s and
repairmen’s Liens and other similar Liens arising in the ordinary course of
business outstanding at any time and securing indebtedness that is not overdue
for a period of more than 30 days; (c) Liens arising from judgments or decrees
in circumstances not constituting an Event of Default under Section 7.01(g); (d)
Liens incurred or deposits made in connection with workers’ compensation,
unemployment insurance and other types of social security, or to secure the
performance of tenders, statutory obligations, surety and appeal bonds, bids,
leases, government contracts, performance and return-of-money bonds and other
similar obligations incurred in the ordinary course of business; (e) ground
leases in respect of real property on which facilities owned or leased by the
U.S. Borrower or any of its Subsidiaries are located; (f) easements,
rights-of-way, restrictions, minor defects or irregularities in title and other
similar charges or encumbrances not interfering in any material respect with the
business of the U.S. Borrower and its Subsidiaries taken as a whole; (g) any
interest or title of a lessor or secured by a lessor’s interest under any lease
permitted by this Agreement and any Liens arising from any financing statement
filed in connection with such lease; (h) Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods; (i) Liens on goods the purchase price
of which is financed by a documentary letter of credit issued for the account of
the U.S. Borrower or any of its Subsidiaries;

 

26

--------------------------------------------------------------------------------


 

provided that such Lien secures only the obligations of the U.S. Borrower or
such Subsidiaries in respect of such letter of credit to the extent permitted
under Section 5.02(b); and (j) leases or subleases granted to others not
interfering in any material respect with the business of the U.S. Borrower and
its Subsidiaries, taken as a whole.

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means any multiemployer or single-employer plan, as defined in Section
4001 of ERISA and subject to Title IV of ERISA, that is or was within any of the
preceding five plan years maintained or contributed to by (or to which there is
or was an obligation to contribute or to make payments of) any Loan Party or an
ERISA Affiliate.

 

“Platform” has the meaning specified in Section 9.02(b).

 

“Preferred Stock” means, with respect to any corporation, capital stock issued
by such corporation that is entitled to a preference or priority over any other
capital stock issued by such corporation upon any distribution of such
corporation’s assets, whether by dividend or upon liquidation.

 

“Pro Forma EBITDA Adjustment” means, for any period that includes any of the
four consecutive Fiscal Quarters first ending following an acquisition, an
amount equal to the pro forma increase or decrease in Consolidated EBITDA that
the U.S. Borrower in good faith predicts will occur as a result of reasonably
identifiable and supportable net cost savings or additional net costs that will
be realizable during such period by combining the operations associated with an
acquisition with the operations of the U.S. Borrower and its Subsidiaries;
provided that (a) so long as such net cost savings or additional net costs will
be realizable at any time during such four-Fiscal Quarter period, it shall be
assumed for purposes of determining such pro forma increase or decrease in such
Consolidated EBITDA, that such net cost savings or additional net costs will be
realizable during the entirety of such period and (b) any such pro forma
increase or decreases in such Consolidated EBITDA shall be without duplication
of any net cost savings or additional net costs actually realized during such
period and already included in such Consolidated EBITDA.

 

“Pro Rata Share” of any amount means, with respect to any Canadian Revolving
Credit Lender or U.S. Revolving Credit Lender at any time, the product of such
amount times a fraction the numerator of which is the amount of such Lender’s
Canadian Revolving Credit Commitment or U.S. Revolving Credit Commitment, as the
case may be, at such time and the denominator of which is the Canadian Revolving
Credit Facility or the U.S. Revolving Credit Facility, respectively, at such
time.

 

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any asset
of the U.S. Borrower or any of its Restricted Subsidiaries.

 

“Reference Banks” means Citibank and UBS.

 

“Refinancing” has the meaning specified in Preliminary Statement (4).

 

“Register” has the meaning specified in Section 9.07(d).

 

27

--------------------------------------------------------------------------------


 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Related Documents” means the Subordinated Debt Documents and the Merger
Agreement.

 

“Related Fund” means any Person that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) a Person or an Affiliate of a Person that
administers or manages a Lender.

 

“Reportable Event” means an event described in Section 4043 of ERISA and the
regulations thereunder.

 

“Required Revolving Lenders” means, at any time, Lenders owed or holding at
least a majority in interest of the sum of (a) the aggregate principal amount of
the Canadian Revolving Credit Advances, the U.S. Revolving Credit Advances, the
Letter of Credit Advances and the Swing Line Advances outstanding at such time,
(b) the aggregate Available LC Amount of all Letters of Credit outstanding at
such time and (c) the aggregate Unused Canadian Revolving Credit Commitments and
Unused U.S. Revolving Credit Commitments at such time; provided, however, that
if any Lender shall be a Defaulting Lender at such time, there shall be excluded
from the determination of Required Revolving Lenders at such time (i) the
aggregate principal amount of the Advances referred to in clause (a) above owing
to such Lender (in its capacity as Lender) and outstanding at such time,
(ii) such Lender’s Pro Rata Share of the aggregate Available LC Amount of all
Letters of Credit issued and outstanding at such time and (iii) the Unused
Canadian Revolving Credit Commitment or the Unused U.S. Revolving Credit
Commitment, as the case may be, of such Lender at such time.  For purposes of
this definition, the aggregate principal amount of Swing Line Advances owing to
the Swing Line Bank and of Letter of Credit Advances owing to the Issuing Bank
and the Available LC Amount of each Letter of Credit shall be considered to be
owed to the U.S. Revolving Credit Lenders ratably in accordance with their
respective U.S. Revolving Credit Commitments.

 

“Required Term Lenders” means, at any time, Lenders owed or holding at least a
majority in interest of the sum of (a) the aggregate principal amount of the
Term Advances and New Term Advances outstanding at such time and (b) the
aggregate unused Commitments under the Term Facility and any New Term Facility
at such time; provided, however, that if any Lender shall be a Defaulting Lender
at such time, there shall be excluded from the determination of Required Term
Lenders at such time (i) the aggregate principal amount of the Advances referred
to in clause (a) above owing to such Lender (in its capacity as Lender) and
outstanding at such time, and (ii) the aggregate unused Term Commitments and New
Term Commitments of such Lender at such time.

 

“Requirements of Law” means, with respect to any Person, all laws,
constitutions, statutes, treaties, ordinances, rules and regulations, all
orders, writs, decrees, injunctions, judgments, determinations or awards of an
arbitrator, a court or any other governmental authority, and all governmental
authorizations, binding upon or applicable to such Person or to any of its
properties, assets or businesses.

 

“Responsible Officer” means any officer of any Loan Party or any of its
Subsidiaries.

 

“Restricted Subsidiary” means, as of any date of determination, any Subsidiary
of the U.S. Borrower which is not an Unrestricted Subsidiary.

 

28

--------------------------------------------------------------------------------


 

“Revenues” means, for any Person for any period, an amount equal to the revenues
of such Person; provided that, for purposes of such determination, (a) the
revenues of any business acquired by the U.S. Borrower or any of its
Subsidiaries during such period pursuant to Section 5.02(e)(viii) or (xiii)
shall be determined on a pro forma basis as if such acquisition had been
consummated on the first day of such period and (b) the revenues of any business
sold or otherwise disposed of by the U.S. Borrower or any of its Subsidiaries in
accordance with Section 5.02(d) during such period shall be excluded in their
entirety.

 

“S&P” has the meaning specified in the definition of “Cash Equivalents” in this
Section 1.01.

 

“Secured Parties” means the Administrative Agent, the Lender Parties and the
Hedge Banks.

 

“Senior Leverage Ratio” means, as of the Closing Date, the ratio of (a) total
Funded Debt of the U.S. Borrower and its Restricted Subsidiaries, less the
amount of Subordinated Debt on the Closing Date (after giving effect to the
Transactions), to (b) Consolidated EBITDA of the U.S. Borrower and its
Restricted Subsidiaries for the twelve-month period ended on November 30, 2004.

 

“Senior Subordinated Note Indenture” means the indenture entered into by the
U.S. Borrower and certain of its Restricted Subsidiaries in connection with the
issuance of the Senior Subordinated Notes, together with all instruments and
other agreements entered into by the U.S. Borrower or such Subsidiaries in
connection therewith, as the same may be amended, supplemented or otherwise
modified from time to time in accordance with Section 5.02(h).

 

“Senior Subordinated Notes” means the senior subordinated notes due 2015 in an
aggregate principal amount of $275,000,000 of the U.S. Borrower issued on the
Closing Date pursuant to the Senior Subordinated Note Indenture.

 

“Series” has the meaning specified in Section 2.16.

 

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Specified Change of Control” means a “Change of Control” (or any other defined
term having a similar purpose), as defined in any Subordinated Debt Document.

 

“Standby Letter of Credit” means any Letter of Credit issued under the Letter of
Credit Facility, other than a Trade Letter of Credit.

 

29

--------------------------------------------------------------------------------


 

“Subordinated Debt” means (a) the Debt evidenced by the Senior Subordinated
Notes, (b) any other Debt of the Borrowers that is subordinated to the
Obligations of the Borrowers under the Loan Documents in a manner no less
favorable to the Lender Parties than those applicable to the Senior Subordinated
Notes and (c) guaranty Obligations of any Subsidiary Guarantor in respect of any
such Debt referred to in the foregoing clauses (a) and (b), so long as such
guaranty Obligations are subordinated to the Obligations of such Subsidiary
Guarantor under the Loan Documents in a manner no less favorable to the Lender
Parties than those applicable to the guaranty Obligations of such Subsidiary
Guarantor in respect of the Senior Subordinated Notes.

 

“Subordinated Debt Documents” means the Senior Subordinated Note Indenture and
all other agreements, indentures and instruments pursuant to which Subordinated
Debt is issued.

 

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries.

 

“Subsidiary Guarantors” means the Restricted Subsidiaries of the U.S. Borrower
that are Domestic Subsidiaries and are listed on Schedule II hereto, and each
other Restricted Subsidiary of the U.S. Borrower that shall be required to
deliver an Assumption Agreement pursuant to this Agreement.

 

“Surveys” has the meaning specified in Section 5.01(o)(ii)(B).

 

“Surviving Debt” has the meaning specified in Section 3.01(d).

 

“Swing Line Advance” means an advance made by (a) the Swing Line Bank pursuant
to Section 2.01(c), or (b) any U.S. Revolving Credit Lender pursuant to Section
2.02(b).

 

“Swing Line Bank” has the meaning specified in the recital of parties to this
Agreement.

 

“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance made
by the Swing Line Bank.

 

“Swing Line Facility” has the meaning specified in Section 2.01(c).

 

“Syndication Agent” has the meaning specified in the recital of parties to this
Agreement.

 

“Taxes” has the meaning specified in Section 2.12(a).

 

“Term Advance” has the meaning specified in Section 2.01(a).

 

“Term Borrowing” means a borrowing consisting of simultaneous Term Advances of
the same Type made by the Term Lenders.

 

30

--------------------------------------------------------------------------------


 

“Term Commitment” means, with respect to any Term Lender at any time, the amount
set forth opposite such Lender’s name on Schedule I hereto under the caption
“Term Commitment” or, if such Lender has entered into one or more Assignments
and Acceptances, set forth for such Lender in the Register maintained by the
Administrative Agent pursuant to Section 9.07(d) as such Lender’s “Term
Commitment”, as such amount may be reduced at or prior to such time pursuant to
Section 2.05.

 

“Term Facility” means, at any time, the aggregate amount of the Term Lenders’
Term Commitments and Term Advances at such time which amount shall not exceed
$550,000,000.

 

“Term Lender” means any Lender that has a Term Commitment or that is owed or
holds a Term Advance.

 

“Term Note” means a promissory note of the U.S. Borrower payable to the order of
any Term Lender, in substantially the form of Exhibit A-1 hereto, evidencing the
indebtedness of the U.S. Borrower to such Lender resulting from the Term Advance
or New Term Advance, as the case may be, made by such Lender.

 

“Termination Date” means (a) with respect to the U.S. Revolving Credit Facility,
the Letter of Credit Facility and the Swing Line Facility, the earlier of
January 31, 2010 and the date of termination in whole of the U.S. Revolving
Credit Commitments, the Letter of Credit Commitments and the Swing Line
Commitments pursuant to Section 2.05 or 7.01, (b) with respect to the Canadian
Revolving Credit Facility, the earlier of January 31, 2010 and the date of
termination in whole of the Canadian Revolving Credit Commitments pursuant to
Section 2.05 or 7.01 and (c) with respect to the Term Facility, the earlier of
January 31, 2012 and the date of termination in whole of the Term Commitments
pursuant to Section 2.05 or 7.01.

 

“Title Company” has the meaning specified in Section 5.01(o)(ii)(A).

 

“Trade Letter of Credit” means any Letter of Credit that is issued under the
Letter of Credit Facility for the benefit of a supplier of inventory or other
goods to the U.S. Borrower or any of its Subsidiaries to effect payment for such
inventory or other goods, the conditions to drawing under which include the
presentation to the Issuing Bank of negotiable bills of lading, invoices and
related documents sufficient, in the judgment of the Issuing Bank, to create a
valid and perfected lien on or security interest in such inventory, bills of
lading, invoices and related documents in favor of the Issuing Bank.

 

“Transactions” has the meaning specified in Preliminary Statement (4).

 

“Trigger Date” means the date that is the date of delivery of financial
statements required to be delivered pursuant to Section 5.03 for the first
Fiscal Quarter which ends at least six months after the Closing Date.

 

“Trimaran” means Trimaran Capital Partners, Trimaran Fund II, LLC, Trimaran
Capital, LLC, Trimaran Parallel Fund II, L.P., CIBC Employee Private Equity Fund
(Trimaran) Partners, CIBC Capital Corporation, Caravelle Investment Fund,
L.L.C., Albion Alliance Mezzanine Fund, L.P. and Albion Alliance Mezzanine Fund
II, L.P.

 

“TTI” has the meaning specified in Preliminary Statement (1).

 

“TTI Mexican Pledge Agreement” has the meaning specified in Section
5.01(o)(iii).

 

31

--------------------------------------------------------------------------------


 

“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.

 

“UBS” means UBS AG, Stamford Branch.

 

“Unfunded Current Liability” of any Plan means the amount, if any, by which the
present value of the accumulated benefits under the Plan as of the close of its
most recent plan year, determined in accordance with Statement of Financial
Accounting Standards No. 87 as in effect on the date hereof, but based upon the
actuarial assumptions that would be used by the Plan’s actuary in a termination
of the Plan, exceeds the fair market value of the assets allocable thereto.

 

“United States” and “U.S.” each mean the United States of America.

 

“Unrestricted Subsidiary” means (a) any Subsidiary of the U.S. Borrower that is
formed or acquired after the Closing Date; provided that at the time of such
formation or acquisition (or promptly thereafter) the U.S. Borrower designates
such Subsidiary as an Unrestricted Subsidiary in a written notice to the
Administrative Agent, (b) any Restricted Subsidiary on the Closing Date (other
than the Canadian Borrower) subsequently re-designated as an Unrestricted
Subsidiary by the U.S. Borrower in a written notice to the Administrative Agent
pursuant to Section 5.03(g); provided that such re-designation shall be deemed
to be an Investment on the date of such re-designation in an Unrestricted
Subsidiary in an amount equal to the sum of (i) the net worth of such
re-designated Restricted Subsidiary immediately prior to such re-designation
(such net worth to be calculated without regard to any guaranty provided by such
re-designated Restricted Subsidiary pursuant to the Guarantee and Collateral
Agreement) plus (ii) the aggregate principal amount of any Debt owed by such
redesignated Restricted Subsidiary to either Borrower or any other Restricted
Subsidiary immediately prior to such re-designation, all calculated, except as
set forth in the parenthetical to clause (i), on a consolidated basis in
accordance with GAAP, and (c) any Subsidiary of any Unrestricted Subsidiary;
provided, however, that (i) at the time of any written re-designation by the
U.S. Borrower to the Administrative Agent of any  Unrestricted Subsidiary as a
Restricted Subsidiary pursuant to Section 5.03(g), the Unrestricted Subsidiary
so re-designated shall no longer constitute an Unrestricted Subsidiary, (ii) no
Unrestricted Subsidiary may be re-designated as a Restricted Subsidiary if a
Default or Event of Default has occurred and is continuing or would result from
such re-designation and (iii) no Restricted Subsidiary may be re-designated as
an Unrestricted Subsidiary if a Default or Event of Default has occurred and is
continuing or would result from such re-designation; and provided further,
however, that on or promptly after the date of its formation, acquisition or
re-designation, as applicable, each Unrestricted Subsidiary (other than an
Unrestricted Subsidiary that is a Foreign Subsidiary) shall have entered into a
tax sharing agreement containing terms that, in the reasonable judgment of the
Administrative Agent, provide for an appropriate allocation of tax liabilities
and benefits.

 

“Unused Canadian Revolving Credit Commitment” means, with respect to any
Canadian Revolving Credit Lender at any time, such Lender’s Canadian Revolving
Credit Commitment at such time minus the aggregate principal amount of all
Canadian Revolving Credit Advances made by such Lender (in its capacity as a
Lender) and outstanding at such time.

 

“Unused U.S. Revolving Credit Commitment” means, with respect to any U.S.
Revolving Credit Lender at any time, (a) such Lender’s U.S. Revolving Credit
Commitment at such time minus (b) the sum of (i) the aggregate principal amount
of all U.S. Revolving Credit Advances, Swing Line Advances and Letter of Credit
Advances made by such Lender (in its capacity as a Lender) and outstanding at
such time, plus (ii) such Lender’s Pro Rata Share of (A) the aggregate

 

32

--------------------------------------------------------------------------------


 

Available LC Amount of all Letters of Credit outstanding at such time, (B) the
aggregate principal amount of all Letter of Credit Advances made by the Issuing
Bank pursuant to Section 2.03(c) and outstanding at such time and (C) the
aggregate principal amount of all Swing Line Advances made by the Swing Line
Bank pursuant to Section 2.01(c) and outstanding at such time.

 

“U.S. Borrower” has the meaning specified in the recital of parties to this
Agreement.

 

“U.S. Person” means any Person which is organized under the laws of a
jurisdiction of the United States.

 

“U.S. Reduction Amount” has the meaning specified in Section 2.06(b)(v).

 

“U.S. Revolving Credit Advance” has the meaning specified in Section 2.01(b).

 

“U.S. Revolving Credit Borrowing” means a borrowing consisting of simultaneous
U.S. Revolving Credit Advances of the same Type made by the U.S. Revolving
Credit Lenders.

 

“U.S. Revolving Credit Commitment” means, with respect to any U.S. Revolving
Credit Lender at any time, the amount set forth opposite such Lender’s name on
Schedule I hereto under the caption “U.S. Revolving Credit Commitment” or, if
such Lender has entered into one or more Assignments and Acceptances, set forth
for such Lender in the Register maintained by the Administrative Agent pursuant
to Section 9.07(d) as such Lender’s “U.S. Revolving Credit Commitment”, as such
amount may be reduced at or prior to such time pursuant to Section 2.05.

 

“U.S. Revolving Credit Facility” means, at any time, the aggregate amount of the
U.S. Revolving Credit Lenders’ U.S. Revolving Credit Commitments at such time
which amount shall not exceed $95,000,000.

 

“U.S. Revolving Credit Lender” means any Lender that has a U.S. Revolving Credit
Commitment.

 

“U.S. Revolving Credit Note” means a promissory note of the U.S. Borrower
payable to the order of any U.S. Revolving Credit Lender, in substantially the
form of Exhibit A-2 hereto, evidencing the aggregate indebtedness of the U.S.
Borrower to such Lender resulting from the U.S. Revolving Credit Advances made
by such Lender.

 

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

 

“$” means the lawful currency of the United States of America.

 

SECTION 1.02.  Computation of Time Periods.  In this Agreement, in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.

 

SECTION 1.03.  Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the financial
statements referred to in Section 4.01(f) (“GAAP”).

 

33

--------------------------------------------------------------------------------


 

SECTION 1.04.  Currency Equivalent .  For purposes of construction of the terms
hereof, the equivalent in another currency of an amount in U.S. dollars shall be
determined by using the quoted spot rate at which Citibank’s principal office in
New York City offers to purchase such other currency with the equivalent in
dollars in New York City at 9:00 A.M. (New York City time) on the date on which
such equivalent is to be determined.

 


ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES
AND THE LETTERS OF CREDIT

 

SECTION 2.01.  The Advances.  (a)  The Term Advances.  Each Term Lender
severally agrees, on the terms and conditions hereinafter set forth, to make a
single advance (a “Term Advance”) to the U.S. Borrower on the Closing Date in an
amount of such Lender’s Term Commitment at such time.  The Term Borrowing shall
consist of Term Advances made simultaneously by the Term Lenders ratably
according to their Term Commitments.  Amounts borrowed under this Section
2.01(a) and repaid or prepaid may not be reborrowed.

 


(B)           THE U.S. REVOLVING CREDIT ADVANCES.  EACH U.S. REVOLVING CREDIT
LENDER SEVERALLY AGREES, ON THE TERMS AND CONDITIONS HEREINAFTER SET FORTH, TO
MAKE ADVANCES (EACH A “U.S. REVOLVING CREDIT ADVANCE”) TO THE U.S. BORROWER FROM
TIME TO TIME ON ANY BUSINESS DAY DURING THE PERIOD FROM THE DATE OF THIS
AGREEMENT UNTIL THE TERMINATION DATE IN AN AMOUNT FOR EACH SUCH ADVANCE NOT TO
EXCEED SUCH LENDER’S UNUSED U.S. REVOLVING CREDIT COMMITMENT AT SUCH TIME;
PROVIDED, HOWEVER, THAT NO U.S. REVOLVING CREDIT ADVANCES SHALL BE MADE ON THE
CLOSING DATE.  EACH U.S. REVOLVING CREDIT BORROWING SHALL BE IN AN AGGREGATE
AMOUNT OF $2,000,000 OR AN INTEGRAL MULTIPLE OF $500,000 IN EXCESS THEREOF
(OTHER THAN A BORROWING THE PROCEEDS OF WHICH SHALL BE USED SOLELY TO REPAY OR
PREPAY IN FULL OUTSTANDING SWING LINE ADVANCES OR OUTSTANDING LETTER OF CREDIT
ADVANCES) AND SHALL CONSIST OF U.S. REVOLVING CREDIT ADVANCES MADE
SIMULTANEOUSLY BY THE U.S. REVOLVING CREDIT LENDERS RATABLY ACCORDING TO THEIR
U.S. REVOLVING CREDIT COMMITMENTS.  WITHIN THE LIMITS OF EACH U.S. REVOLVING
CREDIT LENDER ‘S UNUSED U.S. REVOLVING CREDIT COMMITMENT IN EFFECT FROM TIME TO
TIME, THE U.S. BORROWER MAY BORROW UNDER THIS SECTION 2.01(B), PREPAY PURSUANT
TO SECTION 2.06(A) AND REBORROW UNDER THIS SECTION 2.01(B).


 


(C)           THE SWING LINE ADVANCES.  THE U.S. BORROWER MAY REQUEST THE SWING
LINE BANK TO MAKE, AND THE SWING LINE BANK SHALL MAKE, ON THE TERMS AND
CONDITIONS HEREINAFTER SET FORTH, SWING LINE ADVANCES TO THE U.S. BORROWER FROM
TIME TO TIME ON ANY BUSINESS DAY DURING THE PERIOD FROM THE DATE OF THIS
AGREEMENT UNTIL THE TERMINATION DATE IN AN AGGREGATE AMOUNT NOT TO EXCEED AT ANY
TIME OUTSTANDING THE LESSER OF (I) $10,000,000 (THE “SWING LINE FACILITY”) AND
(II) AN AMOUNT NOT TO EXCEED THE AGGREGATE OF THE UNUSED U.S. REVOLVING CREDIT
COMMITMENTS OF THE U.S. REVOLVING CREDIT LENDERS AT SUCH TIME.  NO SWING LINE
ADVANCE SHALL BE USED FOR THE PURPOSE OF FUNDING THE PAYMENT OF PRINCIPAL OF ANY
OTHER SWING LINE ADVANCE.  EACH SWING LINE BORROWING SHALL BE IN AN AMOUNT OF
$500,000 OR AN INTEGRAL MULTIPLE OF $250,000 IN EXCESS THEREOF AND SHALL BE MADE
AS A BASE RATE ADVANCE.  WITHIN THE LIMITS OF THE SWING LINE FACILITY AND WITHIN
THE LIMITS REFERRED TO IN CLAUSE (II) ABOVE, THE U.S. BORROWER MAY BORROW UNDER
THIS SECTION 2.01(C), REPAY PURSUANT TO SECTION 2.04(C) OR PREPAY PURSUANT TO
SECTION 2.06(A) AND REBORROW UNDER THIS SECTION 2.01(C).


 


(D)           LETTERS OF CREDIT.  PRIOR TO THE CLOSING DATE, THE EXISTING
ISSUING BANK HAS ISSUED THE EXISTING LETTERS OF CREDIT WHICH, FROM AND AFTER THE
CLOSING DATE, SHALL CONSTITUTE LETTERS OF CREDIT HEREUNDER.  THE ISSUING BANK
AGREES, ON THE TERMS AND CONDITIONS HEREINAFTER SET FORTH, TO ISSUE LETTERS OF
CREDIT (THE LETTERS OF CREDIT ISSUED ON AND AFTER THE CLOSING DATE PURSUANT TO
THIS SECTION 2.01(D), TOGETHER

 

34

--------------------------------------------------------------------------------



 


WITH THE EXISTING LETTERS OF CREDIT, COLLECTIVELY, THE “LETTERS OF CREDIT”) FOR
THE ACCOUNT OF THE U.S. BORROWER FROM TIME TO TIME ON ANY BUSINESS DAY DURING
THE PERIOD FROM THE DATE OF THIS AGREEMENT UNTIL FIVE BUSINESS DAYS BEFORE THE
TERMINATION DATE (I) IN AN AGGREGATE AVAILABLE LC AMOUNT FOR ALL LETTERS OF
CREDIT NOT TO EXCEED AT ANY TIME THE ISSUING BANK’S LETTER OF CREDIT COMMITMENT
AT SUCH TIME AND (II) IN AN AVAILABLE LC AMOUNT FOR EACH SUCH LETTER OF CREDIT
NOT TO EXCEED AN AMOUNT EQUAL TO THE UNUSED U.S. REVOLVING CREDIT COMMITMENTS OF
THE U.S. REVOLVING CREDIT LENDERS AT SUCH TIME.  NO LETTER OF CREDIT SHALL HAVE
AN EXPIRATION DATE (INCLUDING ALL RIGHTS OF THE U.S. BORROWER OR THE BENEFICIARY
TO REQUIRE RENEWAL) LATER THAN THE EARLIER OF FIVE BUSINESS DAYS BEFORE THE
TERMINATION DATE AND (A) IN THE CASE OF A STANDBY LETTER OF CREDIT, ONE YEAR
AFTER THE DATE OF ISSUANCE THEREOF, BUT MAY BY ITS TERMS BE RENEWABLE ANNUALLY
UPON NOTICE (A “NOTICE OF RENEWAL”) GIVEN TO THE ISSUING BANK AND THE
ADMINISTRATIVE AGENT ON OR PRIOR TO ANY DATE FOR NOTICE OF RENEWAL SET FORTH IN
SUCH LETTER OF CREDIT (BUT IN ANY EVENT AT LEAST THREE BUSINESS DAYS PRIOR TO
THE DATE OF THE PROPOSED RENEWAL OF SUCH STANDBY LETTER OF CREDIT) AND UPON
FULFILLMENT OF THE APPLICABLE CONDITIONS SET FORTH IN ARTICLE III, UNLESS SUCH
ISSUING BANK HAS NOTIFIED THE U.S. BORROWER (WITH A COPY TO THE ADMINISTRATIVE
AGENT) ON OR PRIOR TO THE DATE FOR NOTICE OF TERMINATION SET FORTH IN SUCH
LETTER OF CREDIT (BUT IN ANY EVENT AT LEAST 30 BUSINESS DAYS PRIOR TO THE DATE
OF AUTOMATIC RENEWAL) OF ITS ELECTION NOT TO RENEW SUCH STANDBY LETTER OF CREDIT
(A “NOTICE OF TERMINATION”) AND (B) IN THE CASE OF A TRADE LETTER OF CREDIT, 180
DAYS AFTER THE DATE OF ISSUANCE THEREOF; PROVIDED THAT THE TERMS OF EACH STANDBY
LETTER OF CREDIT THAT IS AUTOMATICALLY RENEWABLE ANNUALLY SHALL (X) REQUIRE THE
ISSUING BANK THAT ISSUED SUCH STANDBY LETTER OF CREDIT TO GIVE THE BENEFICIARY
NAMED IN SUCH STANDBY LETTER OF CREDIT NOTICE OF ANY NOTICE OF TERMINATION, (Y)
PERMIT SUCH BENEFICIARY, UPON RECEIPT OF SUCH NOTICE, TO DRAW UNDER SUCH STANDBY
LETTER OF CREDIT PRIOR TO THE DATE SUCH STANDBY LETTER OF CREDIT OTHERWISE WOULD
HAVE BEEN AUTOMATICALLY RENEWED AND (Z) NOT PERMIT THE EXPIRATION DATE (AFTER
GIVING EFFECT TO ANY RENEWAL) OF SUCH STANDBY LETTER OF CREDIT IN ANY EVENT TO
BE EXTENDED TO A DATE LATER THAN 60 DAYS BEFORE THE TERMINATION DATE.  IF EITHER
A NOTICE OF RENEWAL IS NOT GIVEN BY THE U.S. BORROWER OR A NOTICE OF TERMINATION
IS GIVEN BY THE ISSUING BANK PURSUANT TO THE IMMEDIATELY PRECEDING SENTENCE,
SUCH STANDBY LETTER OF CREDIT SHALL EXPIRE ON THE DATE ON WHICH IT OTHERWISE
WOULD HAVE BEEN AUTOMATICALLY RENEWED; PROVIDED, HOWEVER, THAT EVEN IN THE
ABSENCE OF RECEIPT OF A NOTICE OF RENEWAL THE ISSUING BANK MAY IN ITS
DISCRETION, UNLESS INSTRUCTED TO THE CONTRARY BY THE ADMINISTRATIVE AGENT OR THE
U.S. BORROWER, DEEM THAT A NOTICE OF RENEWAL HAD BEEN TIMELY DELIVERED AND IN
SUCH CASE, A NOTICE OF RENEWAL SHALL BE DEEMED TO HAVE BEEN SO DELIVERED FOR ALL
PURPOSES UNDER THIS AGREEMENT.  WITHIN THE LIMITS OF THE LETTER OF CREDIT
FACILITY, AND SUBJECT TO THE LIMITS REFERRED TO ABOVE, THE U.S. BORROWER MAY
REQUEST THE ISSUANCE OF LETTERS OF CREDIT UNDER THIS SECTION 2.01(D), REPAY ANY
LETTER OF CREDIT ADVANCES RESULTING FROM DRAWINGS THEREUNDER PURSUANT TO SECTION
2.03(C) AND REQUEST THE ISSUANCE OF ADDITIONAL LETTERS OF CREDIT UNDER THIS
SECTION 2.01(D).


 


(E)           THE CANADIAN REVOLVING CREDIT ADVANCES.  EACH CANADIAN REVOLVING
CREDIT LENDER SEVERALLY AGREES, ON THE TERMS AND CONDITIONS HEREINAFTER SET
FORTH, TO MAKE ADVANCES (EACH A “CANADIAN REVOLVING CREDIT ADVANCE”) TO THE
CANADIAN BORROWER FROM TIME TO TIME ON ANY BUSINESS DAY DURING THE PERIOD FROM
THE DATE OF THIS AGREEMENT UNTIL THE TERMINATION DATE IN AN AMOUNT FOR EACH SUCH
ADVANCE NOT TO EXCEED SUCH LENDER’S UNUSED CANADIAN REVOLVING CREDIT COMMITMENT
AT SUCH TIME; PROVIDED, HOWEVER, THAT NOT MORE THAN $25,000,000 OF CANADIAN
REVOLVING CREDIT ADVANCES SHALL BE MADE ON THE CLOSING DATE.  EACH CANADIAN
REVOLVING CREDIT BORROWING SHALL BE IN AN AGGREGATE AMOUNT OF $2,000,000 OR AN
INTEGRAL MULTIPLE OF $500,000 IN EXCESS THEREOF AND SHALL CONSIST OF CANADIAN
REVOLVING CREDIT ADVANCES MADE SIMULTANEOUSLY BY THE CANADIAN REVOLVING CREDIT
LENDERS RATABLY ACCORDING TO THEIR CANADIAN REVOLVING CREDIT COMMITMENTS. 
WITHIN THE LIMITS OF EACH CANADIAN REVOLVING CREDIT LENDER’S UNUSED CANADIAN
REVOLVING CREDIT COMMITMENT IN EFFECT FROM TIME TO TIME, THE CANADIAN BORROWER
MAY BORROW UNDER THIS SECTION 2.01(E), PREPAY PURSUANT TO SECTION 2.06(A) AND
REBORROW UNDER THIS SECTION 2.01(E).

 

35

--------------------------------------------------------------------------------


 

SECTION 2.02.  Making the Advances.  (a)  Except as otherwise provided in
Section 2.02(b) or 2.03, each Borrowing shall be made on notice, given not later
than 12:00 P.M. (New York City time) on the third Business Day prior to the date
of the proposed Borrowing in the case of a Borrowing consisting of Eurodollar
Rate Advances, or the first Business Day prior to the date of the proposed
Borrowing in the case of a Borrowing consisting of Base Rate Advances, by the
Appropriate Borrower to the Administrative Agent, which shall give to each
Appropriate Lender prompt notice thereof by telex or telecopier.  Each such
notice of a Borrowing (a “Notice of Borrowing”) shall be by telephone, confirmed
immediately in writing, or telex or telecopier, in substantially the form of
Exhibit B hereto, specifying therein the requested (i) date of such Borrowing,
(ii) Facility under which such Borrowing is to be made, (iii) Type of Advances
comprising such Borrowing, (iv) aggregate amount of such Borrowing and (v) in
the case of a Borrowing consisting of Eurodollar Rate Advances, initial Interest
Period for each such Advance.  Each Appropriate Lender shall, before 12:00 P.M.
(New York City time) on the date of such Borrowing, make available for the
account of its Applicable Lending Office to the Administrative Agent at the
Administrative Agent’s Account, in same day funds, such Lender’s ratable portion
of such Borrowing in accordance with the respective Commitments under the
applicable Facility of such Lender and the other Appropriate Lenders.  After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent will
make such funds available to the Appropriate Borrower by crediting the
applicable Borrower’s Account; provided, however, that, in the case of any U.S.
Revolving Credit Borrowing, the Administrative Agent shall first make a portion
of such funds equal to the aggregate principal amount of any Swing Line Advances
and Letter of Credit Advances made by the Swing Line Bank or the Issuing Bank,
as the case may be, and by any other U.S. Revolving Credit Lender and
outstanding on the date of such U.S. Revolving Credit Borrowing , plus interest
accrued and unpaid thereon to and as of such date, available to the Swing Line
Bank or the Issuing Bank, as the case may be, and such other U.S. Revolving
Credit Lenders for repayment of such Swing Line Advances and Letter of Credit
Advances.

 


(B)           EACH SWING LINE BORROWING SHALL BE MADE ON NOTICE, GIVEN NOT LATER
THAN 1:00 P.M. (NEW YORK CITY TIME) ON THE DATE OF THE PROPOSED SWING LINE
BORROWING, BY THE U.S. BORROWER TO THE SWING LINE BANK AND THE ADMINISTRATIVE
AGENT.  EACH SUCH NOTICE OF A SWING LINE BORROWING (A “NOTICE OF SWING LINE
BORROWING”) SHALL BE BY TELEPHONE, CONFIRMED IMMEDIATELY IN WRITING, OR TELEX OR
TELECOPIER, SPECIFYING THEREIN THE REQUESTED (I) DATE OF SUCH BORROWING, (II)
AMOUNT OF SUCH BORROWING AND (III) MATURITY OF SUCH BORROWING (WHICH MATURITY
SHALL BE NO LATER THAN THE SEVENTH DAY AFTER THE REQUESTED DATE OF SUCH
BORROWING).  THE SWING LINE BANK WILL MAKE THE AMOUNT THEREOF AVAILABLE TO THE
ADMINISTRATIVE AGENT AT THE ADMINISTRATIVE AGENT’S ACCOUNT, IN SAME DAY FUNDS. 
AFTER THE ADMINISTRATIVE AGENT’S RECEIPT OF SUCH FUNDS AND UPON FULFILLMENT OF
THE APPLICABLE CONDITIONS SET FORTH IN ARTICLE III, THE ADMINISTRATIVE AGENT
WILL MAKE SUCH FUNDS AVAILABLE TO THE U.S. BORROWER BY CREDITING ITS BORROWER’S
ACCOUNT.  UPON WRITTEN DEMAND BY THE SWING LINE BANK, WITH A COPY OF SUCH DEMAND
TO THE ADMINISTRATIVE AGENT, EACH OTHER U.S. REVOLVING CREDIT LENDER SHALL
PURCHASE FROM THE SWING LINE BANK, AND THE SWING LINE BANK SHALL SELL AND ASSIGN
TO EACH SUCH OTHER U.S. REVOLVING CREDIT LENDER , SUCH OTHER LENDER’S PRO RATA
SHARE OF SUCH OUTSTANDING SWING LINE ADVANCE AS OF THE DATE OF SUCH DEMAND, BY
MAKING AVAILABLE FOR THE ACCOUNT OF ITS APPLICABLE LENDING OFFICE TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE SWING LINE BANK, BY DEPOSIT TO THE
ADMINISTRATIVE AGENT’S ACCOUNT, IN SAME DAY FUNDS, AN AMOUNT EQUAL TO THE
PORTION OF THE OUTSTANDING PRINCIPAL AMOUNT OF SUCH SWING LINE ADVANCE TO BE
PURCHASED BY SUCH LENDER.  THE U.S. BORROWER HEREBY AGREES TO EACH SUCH SALE AND
ASSIGNMENT.  EACH U.S. REVOLVING CREDIT LENDER AGREES TO PURCHASE ITS PRO RATA
SHARE OF AN OUTSTANDING SWING LINE ADVANCE ON (I) THE BUSINESS DAY ON WHICH
DEMAND THEREFOR IS MADE BY THE SWING LINE BANK; PROVIDED THAT NOTICE OF SUCH
DEMAND IS GIVEN NOT LATER THAN 1:00 P.M. (NEW YORK CITY TIME) ON SUCH BUSINESS
DAY OR (II) THE FIRST BUSINESS DAY NEXT SUCCEEDING SUCH DEMAND IF NOTICE OF SUCH
DEMAND IS GIVEN AFTER SUCH TIME.  UPON ANY SUCH ASSIGNMENT BY THE SWING LINE
BANK TO ANY OTHER U.S. REVOLVING CREDIT LENDER OF A PORTION OF A SWING LINE
ADVANCE, THE SWING LINE BANK REPRESENTS AND WARRANTS TO

 

36

--------------------------------------------------------------------------------


 


SUCH OTHER LENDER THAT THE SWING LINE BANK IS THE LEGAL AND BENEFICIAL OWNER OF
SUCH INTEREST BEING ASSIGNED BY IT, BUT MAKES NO OTHER REPRESENTATION OR
WARRANTY AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO SUCH SWING LINE ADVANCE,
THE LOAN DOCUMENTS OR ANY LOAN PARTY.  IF AND TO THE EXTENT THAT ANY U.S.
REVOLVING CREDIT LENDER SHALL NOT HAVE SO MADE THE AMOUNT OF SUCH SWING LINE
ADVANCE AVAILABLE TO THE ADMINISTRATIVE AGENT, SUCH U.S. REVOLVING CREDIT LENDER
AGREES TO PAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH AMOUNT
TOGETHER WITH INTEREST THEREON, FOR EACH DAY FROM THE DATE OF DEMAND BY THE
SWING LINE BANK UNTIL THE DATE SUCH AMOUNT IS PAID TO THE ADMINISTRATIVE AGENT,
AT THE FEDERAL FUNDS RATE.  IF SUCH LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT
SUCH AMOUNT FOR THE ACCOUNT OF THE SWING LINE BANK ON ANY BUSINESS DAY, SUCH
AMOUNT SO PAID IN RESPECT OF PRINCIPAL SHALL CONSTITUTE A SWING LINE ADVANCE
MADE BY SUCH LENDER ON SUCH BUSINESS DAY FOR PURPOSES OF THIS AGREEMENT, AND THE
OUTSTANDING PRINCIPAL AMOUNT OF THE SWING LINE ADVANCE MADE BY THE SWING LINE
BANK SHALL BE REDUCED BY SUCH AMOUNT ON SUCH BUSINESS DAY.


 


(C)           ANYTHING IN SUBSECTION (A) ABOVE TO THE CONTRARY NOTWITHSTANDING,
(I) NEITHER BORROWER MAY SELECT EURODOLLAR RATE ADVANCES FOR THE INITIAL
BORROWING HEREUNDER OR FOR ANY BORROWING IF THE AGGREGATE AMOUNT OF SUCH
BORROWING IS LESS THAN $2,000,000 OR IF THE OBLIGATION OF THE APPROPRIATE
LENDERS TO MAKE EURODOLLAR RATE ADVANCES SHALL THEN BE SUSPENDED PURSUANT TO
SECTION 2.09 OR SECTION 2.10 AND (II) THE TERM ADVANCES MAY NOT BE OUTSTANDING
AS PART OF MORE THAN THREE SEPARATE BORROWINGS AND THE U.S. REVOLVING CREDIT
ADVANCES OR THE CANADIAN REVOLVING CREDIT ADVANCES, AS THE CASE MAY BE, MADE ON
ANY DATE MAY NOT BE OUTSTANDING ON ANY DATE AS PART OF MORE THAN TEN SEPARATE
BORROWINGS.


 


(D)           EACH NOTICE OF BORROWING AND NOTICE OF SWING LINE BORROWING SHALL
BE IRREVOCABLE AND BINDING ON THE APPROPRIATE BORROWER.  IN THE CASE OF ANY
BORROWING THAT THE RELATED NOTICE OF BORROWING SPECIFIES IS TO BE COMPRISED OF
EURODOLLAR RATE ADVANCES, THE APPROPRIATE BORROWER SHALL INDEMNIFY EACH
APPROPRIATE LENDER AGAINST ANY LOSS, COST OR EXPENSE INCURRED BY SUCH LENDER AS
A RESULT OF ANY FAILURE TO FULFILL ON OR BEFORE THE DATE SPECIFIED IN SUCH
NOTICE OF BORROWING FOR SUCH BORROWING THE APPLICABLE CONDITIONS SET FORTH IN
ARTICLE III, INCLUDING, WITHOUT LIMITATION, ANY LOSS (INCLUDING LOSS OF
ANTICIPATED PROFITS), COST OR EXPENSE INCURRED BY REASON OF THE LIQUIDATION OR
REEMPLOYMENT OF DEPOSITS OR OTHER FUNDS ACQUIRED BY SUCH LENDER TO FUND THE
ADVANCE TO BE MADE BY SUCH LENDER AS PART OF SUCH BORROWING WHEN SUCH ADVANCE,
AS A RESULT OF SUCH FAILURE, IS NOT MADE ON SUCH DATE.


 


(E)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM AN
APPROPRIATE LENDER PRIOR TO THE DATE OF ANY BORROWING UNDER A FACILITY UNDER
WHICH SUCH LENDER HAS A COMMITMENT THAT SUCH LENDER WILL NOT MAKE AVAILABLE TO
THE ADMINISTRATIVE AGENT SUCH LENDER’S RATABLE PORTION OF SUCH BORROWING, THE
ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH PORTION AVAILABLE
TO THE ADMINISTRATIVE AGENT ON THE DATE OF SUCH BORROWING IN ACCORDANCE WITH
SUBSECTION (A) OR (B) OF THIS SECTION 2.02 AND THE ADMINISTRATIVE AGENT MAY, IN
RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE APPROPRIATE BORROWER ON
SUCH DATE A CORRESPONDING AMOUNT.  IF AND TO THE EXTENT THAT SUCH LENDER SHALL
NOT HAVE SO MADE SUCH RATABLE PORTION AVAILABLE TO THE ADMINISTRATIVE AGENT,
SUCH LENDER AND SUCH BORROWER SEVERALLY AGREE TO REPAY OR PAY TO THE
ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT AND TO PAY
INTEREST THEREON, FOR EACH DAY FROM THE DATE SUCH AMOUNT IS MADE AVAILABLE TO
THE APPROPRIATE BORROWER UNTIL THE DATE SUCH AMOUNT IS REPAID OR PAID TO THE
ADMINISTRATIVE AGENT, AT (I) IN THE CASE OF SUCH BORROWER, THE INTEREST RATE
APPLICABLE AT SUCH TIME UNDER SECTION 2.07 TO ADVANCES COMPRISING SUCH BORROWING
AND (II) IN THE CASE OF SUCH LENDER, THE FEDERAL FUNDS RATE.  IF SUCH LENDER
SHALL PAY TO THE ADMINISTRATIVE AGENT SUCH CORRESPONDING AMOUNT, SUCH AMOUNT SO
PAID SHALL CONSTITUTE SUCH LENDER’S ADVANCE AS PART OF SUCH BORROWING FOR ALL
PURPOSES.


 


(F)            THE FAILURE OF ANY LENDER TO MAKE THE ADVANCE TO BE MADE BY IT AS
PART OF ANY BORROWING SHALL NOT RELIEVE ANY OTHER LENDER OF ITS OBLIGATION, IF
ANY, HEREUNDER TO MAKE ITS ADVANCE ON

 

37

--------------------------------------------------------------------------------


 


THE DATE OF SUCH BORROWING, BUT NO LENDER SHALL BE RESPONSIBLE FOR THE FAILURE
OF ANY OTHER LENDER TO MAKE THE ADVANCE TO BE MADE BY SUCH OTHER LENDER ON THE
DATE OF ANY BORROWING.


 

SECTION 2.03.  Issuance of and Drawings and Reimbursement Under Letters of
Credit.  (a)  Request for Issuance.  Each Letter of Credit shall be issued upon
notice, given not later than 12:00 P.M. (New York City time) on the fifth
Business Day prior to the date of the proposed issuance of such Letter of
Credit, or such shorter period as may be agreed upon by the Issuing Bank, by the
U.S. Borrower to the Issuing Bank, which shall give to the Administrative Agent
and each U.S. Revolving Credit Lender prompt notice thereof by telex or
telecopier.  Each such notice of issuance of a Letter of Credit (a “Notice of
Issuance”) shall be by telephone, confirmed immediately in writing, or telex or
telecopier, specifying therein the requested (i) date of such issuance (which
shall be a Business Day), (ii) Available LC Amount of such Letter of Credit,
(iii) expiration date of such Letter of Credit, (iv) name and address of the
beneficiary of such Letter of Credit and (v) form of such Letter of Credit, and
shall be accompanied by such application and agreement for letter of credit as
the Issuing Bank may specify to the U.S. Borrower for use in connection with
such requested Letter of Credit (a “Letter of Credit Agreement”).  If (x) the
requested form of such Letter of Credit is acceptable to the Issuing Bank in its
sole discretion and (y) it has not received notice of objection to such issuance
from the Administrative Agent, the Issuing Bank will, upon fulfillment of the
applicable conditions set forth in Article III, make such Letter of Credit
available to the U.S. Borrower at its office referred to in Section 9.02 or as
otherwise agreed with the U.S. Borrower in connection with such issuance.  In
the event and to the extent that the provisions of any Letter of Credit
Agreement shall conflict with this Agreement, the provisions of this Agreement
shall govern.

 


(B)           LETTER OF CREDIT REPORTS.  THE ISSUING BANK SHALL FURNISH (I) TO
THE ADMINISTRATIVE AGENT ON THE FIRST BUSINESS DAY OF EACH WEEK A WRITTEN REPORT
SUMMARIZING ISSUANCE AND EXPIRATION DATES OF LETTERS OF CREDIT ISSUED DURING THE
PREVIOUS WEEK AND DRAWINGS DURING SUCH WEEK UNDER ALL LETTERS OF CREDIT, (II) TO
EACH U.S. REVOLVING CREDIT LENDER ON THE FIRST BUSINESS DAY OF EACH MONTH A
WRITTEN REPORT SUMMARIZING ISSUANCE AND EXPIRATION DATES OF LETTERS OF CREDIT
ISSUED DURING THE PRECEDING MONTH AND DRAWINGS DURING SUCH MONTH UNDER ALL
LETTERS OF CREDIT AND (III) TO THE ADMINISTRATIVE AGENT AND EACH U.S. REVOLVING
CREDIT LENDER ON THE FIRST BUSINESS DAY OF EACH CALENDAR QUARTER A WRITTEN
REPORT SETTING FORTH THE AVERAGE DAILY AGGREGATE AVAILABLE LC AMOUNT DURING THE
PRECEDING CALENDAR QUARTER OF ALL LETTERS OF CREDIT.


 


(C)           DRAWING AND REIMBURSEMENT.  THE PAYMENT BY THE ISSUING BANK OF A
DRAFT DRAWN UNDER ANY LETTER OF CREDIT SHALL CONSTITUTE FOR ALL PURPOSES OF THIS
AGREEMENT THE MAKING BY THE ISSUING BANK OF A LETTER OF CREDIT ADVANCE, WHICH
SHALL BE A BASE RATE ADVANCE, IN THE AMOUNT OF SUCH DRAFT.  UPON WRITTEN DEMAND
BY THE ISSUING BANK, WITH A COPY OF SUCH DEMAND TO THE ADMINISTRATIVE AGENT,
EACH U.S. REVOLVING CREDIT LENDER SHALL PURCHASE FROM THE ISSUING BANK, AND THE
ISSUING BANK SHALL SELL AND ASSIGN TO EACH SUCH U.S. REVOLVING CREDIT LENDER ,
SUCH LENDER’S PRO RATA SHARE OF SUCH OUTSTANDING LETTER OF CREDIT ADVANCE AS OF
THE DATE OF SUCH PURCHASE, BY MAKING AVAILABLE FOR THE ACCOUNT OF ITS APPLICABLE
LENDING OFFICE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE ISSUING BANK,
BY DEPOSIT TO THE ADMINISTRATIVE AGENT’S ACCOUNT, IN SAME DAY FUNDS, AN AMOUNT
EQUAL TO THE PORTION OF THE OUTSTANDING PRINCIPAL AMOUNT OF SUCH LETTER OF
CREDIT ADVANCE TO BE PURCHASED BY SUCH LENDER.  PROMPTLY AFTER RECEIPT THEREOF,
THE ADMINISTRATIVE AGENT SHALL TRANSFER SUCH FUNDS TO THE ISSUING BANK.  THE
U.S. BORROWER HEREBY AGREES TO EACH SUCH SALE AND ASSIGNMENT.  EACH U.S.
REVOLVING CREDIT LENDER AGREES TO PURCHASE ITS PRO RATA SHARE OF AN OUTSTANDING
LETTER OF CREDIT ADVANCE ON (I) THE BUSINESS DAY ON WHICH DEMAND THEREFOR IS
MADE BY THE ISSUING BANK; PROVIDED NOTICE OF SUCH DEMAND IS GIVEN NOT LATER THAN
12:00 P.M. (NEW YORK CITY TIME) ON SUCH BUSINESS DAY OR (II) THE FIRST BUSINESS
DAY NEXT SUCCEEDING SUCH DEMAND IF NOTICE OF SUCH DEMAND IS GIVEN AFTER SUCH
TIME.  UPON ANY SUCH ASSIGNMENT BY THE ISSUING BANK TO ANY OTHER U.S. REVOLVING
CREDIT LENDER OF A PORTION OF A LETTER OF CREDIT ADVANCE, THE ISSUING BANK
REPRESENTS AND WARRANTS TO SUCH OTHER LENDER THAT THE ISSUING BANK IS THE LEGAL
AND BENEFICIAL OWNER

 

38

--------------------------------------------------------------------------------


 


OF SUCH INTEREST BEING ASSIGNED BY IT, BUT MAKES NO OTHER REPRESENTATION OR
WARRANTY AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO SUCH LETTER OF CREDIT
ADVANCE, THE LOAN DOCUMENTS OR ANY LOAN PARTY.  IF AND TO THE EXTENT THAT ANY
U.S. REVOLVING CREDIT LENDER SHALL NOT HAVE SO MADE THE AMOUNT OF SUCH LETTER OF
CREDIT ADVANCE AVAILABLE TO THE ADMINISTRATIVE AGENT, SUCH U.S. REVOLVING CREDIT
LENDER AGREES TO PAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH AMOUNT
TOGETHER WITH INTEREST THEREON, FOR EACH DAY FROM THE DATE OF DEMAND BY THE
ISSUING BANK UNTIL THE DATE SUCH AMOUNT IS PAID TO THE ADMINISTRATIVE AGENT, AT
THE FEDERAL FUNDS RATE FOR ITS ACCOUNT OR THE ACCOUNT OF THE ISSUING BANK, AS
APPLICABLE.  IF SUCH LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT SUCH AMOUNT
FOR THE ACCOUNT OF THE ISSUING BANK ON ANY BUSINESS DAY, SUCH AMOUNT SO PAID IN
RESPECT OF PRINCIPAL SHALL CONSTITUTE A LETTER OF CREDIT ADVANCE MADE BY SUCH
LENDER ON SUCH BUSINESS DAY FOR PURPOSES OF THIS AGREEMENT, AND THE OUTSTANDING
PRINCIPAL AMOUNT OF THE LETTER OF CREDIT ADVANCE MADE BY THE ISSUING BANK SHALL
BE REDUCED BY SUCH AMOUNT ON SUCH BUSINESS DAY.


 


(D)           FAILURE TO MAKE LETTER OF CREDIT ADVANCES.  THE FAILURE OF ANY
LENDER TO MAKE THE LETTER OF CREDIT ADVANCE TO BE MADE BY IT ON THE DATE
SPECIFIED IN SECTION 2.03(C) SHALL NOT RELIEVE ANY OTHER LENDER OF ITS
OBLIGATION HEREUNDER TO MAKE ITS LETTER OF CREDIT ADVANCE ON SUCH DATE, BUT NO
LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO MAKE THE
LETTER OF CREDIT ADVANCE TO BE MADE BY SUCH OTHER LENDER ON SUCH DATE.


 

SECTION 2.04.  Repayment of Advances.  (a)  Term Advances.  The U.S. Borrower
shall repay to the Administrative Agent for the ratable account of the Term
Lenders the aggregate outstanding principal amount of the Term Advances on the
following dates in the amounts indicated (which amount shall be reduced as a
result of the application of prepayments in accordance with the order of
priority set forth in Section 2.06):

 

Date

 

Percentage

 

 

 

 

 

March 31, 2005

 

0.25

%

June 30, 2005

 

0.25

%

September 30, 2005

 

0.25

%

December 31, 2005

 

0.25

%

March 31, 2006

 

0.25

%

June 30, 2006

 

0.25

%

September 30, 2006

 

0.25

%

December 31, 2006

 

0.25

%

March 31, 2007

 

0.25

%

June 30, 2007

 

0.25

%

September 30, 2007

 

0.25

%

December 31, 2007

 

0.25

%

March 31, 2008

 

0.25

%

June 30, 2008

 

0.25

%

September 30, 2008

 

0.25

%

December 31, 2008

 

0.25

%

March 31, 2009

 

0.25

%

June 30, 2009

 

0.25

%

September 30, 2009

 

0.25

%

December 31, 2009

 

0.25

%

March 31, 2010

 

0.25

%

June 30, 2010

 

0.25

%

September 30, 2010

 

0.25

%

December 31, 2010

 

0.25

%

 

39

--------------------------------------------------------------------------------


 

March 31, 2011

 

0.25

%

June 30, 2011

 

0.25

%

September 30, 2011

 

0.25

%

December 31, 2011

 

0.25

%

January 31, 2012

 

93.00

%;

 

provided, however, that (i) the final principal installment of the Term Advances
shall be repaid on the Termination Date in respect of the Term Facility and in
any event shall be in an amount equal to the aggregate principal amount of the
Term Advances outstanding on such date and (ii) the final principal installment
of any New Term Advances of any Series shall be repaid on the New Term Advance
Maturity Date in respect of such Series and in any event shall be in an amount
equal to the aggregate principal amount of the New Term Advances of such Series
outstanding on such date.

 


(B)           U.S. REVOLVING CREDIT ADVANCES.  THE U.S. BORROWER SHALL REPAY TO
THE ADMINISTRATIVE AGENT FOR THE RATABLE ACCOUNT OF THE U.S. REVOLVING CREDIT
LENDERS ON THE TERMINATION DATE IN RESPECT OF THE U.S. REVOLVING CREDIT FACILITY
THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF THE U.S. REVOLVING CREDIT ADVANCES
THEN OUTSTANDING.


 


(C)           SWING LINE ADVANCES.  THE U.S. BORROWER SHALL REPAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE SWING LINE BANK AND EACH OTHER U.S.
REVOLVING CREDIT LENDER THAT HAS MADE A SWING LINE ADVANCE THE OUTSTANDING
PRINCIPAL AMOUNT OF EACH SWING LINE ADVANCE MADE BY EACH OF THEM ON THE EARLIER
OF THE MATURITY DATE SPECIFIED IN THE APPLICABLE NOTICE OF SWING LINE BORROWING
(WHICH MATURITY SHALL BE NO LATER THAN THE SEVENTH DAY AFTER THE REQUESTED DATE
OF SUCH BORROWING) AND THE TERMINATION DATE IN RESPECT OF THE U.S. REVOLVING
CREDIT FACILITY.


 


(D)           LETTER OF CREDIT ADVANCES.  (I)  THE U.S. BORROWER SHALL REPAY TO
THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE ISSUING BANK AND EACH OTHER U.S.
REVOLVING CREDIT LENDER THAT HAS MADE A LETTER OF CREDIT ADVANCE ON THE EARLIER
OF DEMAND AND THE TERMINATION DATE IN RESPECT OF THE U.S. REVOLVING CREDIT
FACILITY THE OUTSTANDING PRINCIPAL AMOUNT OF EACH LETTER OF CREDIT ADVANCE MADE
BY EACH OF THEM.


 

(II)           THE OBLIGATIONS OF THE U.S. BORROWER UNDER THIS AGREEMENT, ANY
LETTER OF CREDIT AGREEMENT AND ANY OTHER AGREEMENT OR INSTRUMENT RELATING TO ANY
LETTER OF CREDIT SHALL BE UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE PAID
STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, SUCH LETTER OF CREDIT
AGREEMENT AND SUCH OTHER AGREEMENT OR INSTRUMENT UNDER ALL CIRCUMSTANCES,
INCLUDING, WITHOUT LIMITATION, THE FOLLOWING CIRCUMSTANCES:

 

(A)          any lack of validity or enforceability of any Loan Document, any
Letter of Credit Agreement, any Letter of Credit or any other agreement or
instrument relating thereto (all of the foregoing being, collectively, the “L/C
Related Documents”);

 

(B)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations of the U.S. Borrower in respect of
any L/C Related Document or any other amendment or waiver of or any consent to
departure from all or any of the L/C Related Documents;

 

(C)           the existence of any claim, set-off, defense or other right that
the U.S. Borrower may have at any time against any beneficiary or any transferee
of a Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), the Issuing Bank or any other Person, whether in
connection with the transactions contemplated by the L/C Related Documents or
any unrelated transaction;

 

40

--------------------------------------------------------------------------------


 

(D)          any statement or any other document presented under a Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

 

(E)           payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or certificate or other document that does not strictly
comply with the terms of such Letter of Credit;

 

(F)           any exchange, release or non-perfection of any Collateral or other
collateral, or any release or amendment or waiver of or consent to departure
from the Guaranty, the Guarantee and Collateral Agreement or any other
guarantee, for all or any of the Obligations of the U.S. Borrower in respect of
the L/C Related Documents; or

 

(G)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including, without limitation, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the U.S. Borrower or a guarantor.

 


(E)           CANADIAN REVOLVING CREDIT ADVANCES.  THE CANADIAN BORROWER SHALL
REPAY TO THE ADMINISTRATIVE AGENT FOR THE RATABLE ACCOUNT OF THE CANADIAN
REVOLVING CREDIT LENDERS ON THE TERMINATION DATE IN RESPECT OF THE CANADIAN
REVOLVING CREDIT FACILITY THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF THE
CANADIAN REVOLVING CREDIT ADVANCES THEN OUTSTANDING.


 

SECTION 2.05.  Termination or Reduction of the Commitments.  (a)  Optional. 
Either Borrower may, upon at least two Business Days’ notice to the
Administrative Agent, terminate in whole or reduce in part the unused portions
of the Term Commitments, the Letter of Credit Facility, the Unused Canadian
Revolving Credit Commitments and the Unused U.S. Revolving Credit Commitments;
provided, however, that each partial reduction of a Facility (i) shall be in an
aggregate amount of $1,000,000 or an integral multiple of $500,000 in excess
thereof and (ii) shall be made ratably among the Appropriate Lenders in
accordance with their Commitments with respect to such Facility.

 


(B)           MANDATORY.  (I)  THE U.S. REVOLVING CREDIT FACILITY OR THE
CANADIAN REVOLVING CREDIT FACILITY, AS THE CASE MAY BE, SHALL BE AUTOMATICALLY
AND PERMANENTLY REDUCED ON A PRO RATA BASIS ON EACH DATE ON WHICH PREPAYMENT
THEREOF IS REQUIRED TO BE MADE PURSUANT TO SECTION 2.06(B)(II), IN AN AMOUNT
EQUAL TO THE U.S. REDUCTION AMOUNT OR THE CANADIAN REDUCTION AMOUNT, AS
APPLICABLE; PROVIDED THAT EACH SUCH REDUCTION OF THE U.S. REVOLVING CREDIT
FACILITY OR THE CANADIAN REVOLVING CREDIT FACILITY, AS THE CASE MAY BE, SHALL BE
MADE RATABLY AMONG THE U.S. REVOLVING CREDIT LENDERS OR THE CANADIAN REVOLVING
CREDIT LENDERS, RESPECTIVELY, IN ACCORDANCE WITH THEIR RESPECTIVE U.S. REVOLVING
CREDIT COMMITMENTS OR CANADIAN REVOLVING CREDIT COMMITMENTS.


 

(II)           THE LETTER OF CREDIT FACILITY SHALL BE PERMANENTLY REDUCED FROM
TIME TO TIME ON THE DATE OF EACH REDUCTION IN THE U.S. REVOLVING CREDIT FACILITY
BY THE AMOUNT, IF ANY, BY WHICH THE AMOUNT OF THE LETTER OF CREDIT FACILITY
EXCEEDS THE U.S. REVOLVING CREDIT FACILITY AFTER GIVING EFFECT TO SUCH REDUCTION
OF THE U.S. REVOLVING CREDIT FACILITY.

 

SECTION 2.06.  Prepayments.  (a)  Optional.  The Appropriate Borrower may, on
same Business Day’s notice in the case of Base Rate Advances and one Business
Day’s notice in the case of Eurodollar Rate Advances, in each case to the
Administrative Agent stating the proposed date and aggregate principal amount of
the prepayment, and if such notice is given the Appropriate Borrower shall,
prepay the outstanding aggregate principal amount of the Advances comprising
part of the same Borrowing in whole or ratably in part, together with accrued
interest to the date of such prepayment on

 

41

--------------------------------------------------------------------------------


 

the aggregate principal amount prepaid; provided, however, that (x) each partial
prepayment shall be in an aggregate principal amount of $1,000,000 or an
integral multiple of $500,000 in excess thereof and (y) if any prepayment of a
Eurodollar Rate Advance is made on a date other than the last day of an Interest
Period for such Advance such Borrower shall also pay any amounts owing pursuant
to Section 9.04(c).  Each such prepayment of any Term Advances shall be applied
ratably to the outstanding aggregate principal amount of the Advances under the
Term Facility in a manner specified by the U.S. Borrower.

 


(B)           MANDATORY.  (I)  THE BORROWERS SHALL, ON THE 130TH DAY FOLLOWING
THE END OF EACH FISCAL YEAR, IF THE LEVERAGE RATIO FOR THE MEASUREMENT PERIOD
ENDING ON THE LAST DAY OF SUCH FISCAL YEAR EXCEEDS 4.00:1.00, PREPAY AN
AGGREGATE PRINCIPAL AMOUNT OF THE TERM ADVANCES COMPRISING PART OF THE SAME
BORROWINGS IN AN AMOUNT EQUAL TO THE REMAINDER OF (A) 50% OF THE AMOUNT OF
EXCESS CASH FLOW FOR SUCH FISCAL YEAR MINUS (B) THE AGGREGATE AMOUNT OF ANY
OPTIONAL PREPAYMENTS OF TERM ADVANCES OR, TO THE EXTENT SUCH PREPAYMENTS
PERMANENTLY REDUCED THE CANADIAN REVOLVING CREDIT FACILITY OR THE U.S. REVOLVING
CREDIT FACILITY, AS THE CASE MAY BE, THE AMOUNT OF ANY OPTIONAL PREPAYMENTS OF
CANADIAN REVOLVING CREDIT ADVANCES OR U.S. REVOLVING CREDIT ADVANCES, SWING LINE
ADVANCES OR LETTER OF CREDIT ADVANCES, AS APPLICABLE, MADE DURING SUCH FISCAL
YEAR; PROVIDED THAT, IN THE EVENT THAT THE U.S. BORROWER CONSUMMATES AN IPO
PRIOR TO DECEMBER 31, 2005, NO SUCH EXCESS CASH FLOW REPAYMENT SHALL BE REQUIRED
IN RESPECT OF THE FISCAL YEAR ENDING ON SUCH DATE.  EACH SUCH PREPAYMENT SHALL
BE APPLIED RATABLY TO THE OUTSTANDING AGGREGATE PRINCIPAL AMOUNT OF THE TERM
ADVANCES AND TO THE INSTALLMENTS UNDER SUCH FACILITY IN INVERSE ORDER OF
MATURITY.


 

(II)           THE BORROWERS SHALL, ON THE DATE OF RECEIPT OF THE NET CASH
PROCEEDS BY ANY LOAN PARTY OR ANY OF ITS RESTRICTED SUBSIDIARIES FROM THE SALE,
LEASE, TRANSFER OR OTHER DISPOSITION (OTHER THAN INVENTORY SOLD IN THE ORDINARY
COURSE OF BUSINESS) OF ANY ASSETS OF, OR FROM THE INCURRENCE OR ISSUANCE OF ANY
DEBT (EXCLUDING ANY DEBT INCURRED OR ISSUED IN ACCORDANCE WITH SECTION 5.02(B)
OTHER THAN ANY SUBORDINATED DEBT INCURRED OR ISSUED AFTER THE CLOSING DATE IN
ACCORDANCE WITH SECTION 5.02(B)(I)(A)) BY, ANY LOAN PARTY OR ANY OF ITS
RESTRICTED SUBSIDIARIES, OR FROM ANY RECOVERY EVENT, PREPAY AN AGGREGATE
PRINCIPAL AMOUNT OF THE ADVANCES COMPRISING PART OF THE SAME BORROWINGS EQUAL TO
100% OF THE AMOUNT OF SUCH NET CASH PROCEEDS.  EACH SUCH PREPAYMENT SHALL BE
APPLIED, FIRST, RATABLY TO THE OUTSTANDING AGGREGATE PRINCIPAL AMOUNT OF THE
TERM ADVANCES AND TO THE NEXT TWO INSTALLMENTS THEREOF, SECOND, RATABLY TO THE
TERM ADVANCES AND PRO RATA TO THE REMAINING INSTALLMENTS THEREOF AND, THIRD, IN
THE CASE OF ANY SUCH SALE OR OTHER DISPOSITION OF ASSETS OR RECOVERY EVENT,
RATABLY TO THE CANADIAN REVOLVING CREDIT FACILITY AND THE U.S. REVOLVING CREDIT
FACILITY AS SET FORTH IN CLAUSE (V) BELOW.

 

(III)          THE BORROWERS SHALL, ON THE DATE OF RECEIPT OF THE NET CASH
PROCEEDS BY ANY LOAN PARTY OR ANY OF ITS RESTRICTED SUBSIDIARIES FROM THE SALE
OR ISSUANCE OF ANY EQUITY INTERESTS OF THE U.S. BORROWER (INCLUDING, WITHOUT
LIMITATION, ANY CAPITAL CONTRIBUTION) PREPAY AN AGGREGATE PRINCIPAL AMOUNT OF
THE TERM ADVANCES COMPRISING PART OF THE SAME BORROWINGS EQUAL TO SUCH NET CASH
PROCEEDS TIMES (A) 0% IF THE LEVERAGE RATIO AS OF THE MOST RECENTLY ENDED
MEASUREMENT PERIOD FOR WHICH THE RELEVANT FINANCIAL STATEMENTS HAVE BEEN
DELIVERED TO THE ADMINISTRATIVE AGENT IS LESS THAN 3.75:1.00, (B) 50% IF THE
LEVERAGE RATIO AS OF THE MOST RECENTLY ENDED MEASUREMENT PERIOD FOR WHICH THE
RELEVANT FINANCIAL STATEMENTS HAVE BEEN DELIVERED TO THE ADMINISTRATIVE AGENT IS
LESS THAN 4.50:1.00 AND GREATER THAN OR EQUAL TO 3.75:1.00 OR (C) 100%
OTHERWISE; PROVIDED THAT WITH RESPECT TO THE IPO, 50% OF THE NET CASH PROCEEDS
(CALCULATED WITHOUT GIVING EFFECT TO CLAUSE (E) THEREOF) RECEIVED BY ANY LOAN
PARTY OR ANY OF ITS RESTRICTED SUBSIDIARIES SHALL BE APPLIED TO PREPAY AN
AGGREGATE PRINCIPAL AMOUNT OF THE TERM ADVANCES COMPRISING PART OF THE SAME
BORROWINGS AND THE REMAINING NET CASH PROCEEDS OF THE IPO SHALL BE APPLIED AS
REQUIRED IN THIS CLAUSE (III) WITHOUT GIVING EFFECT TO THIS PROVISO.  EACH SUCH
PREPAYMENT SHALL BE APPLIED, FIRST, RATABLY TO THE OUTSTANDING AGGREGATE
PRINCIPAL AMOUNT OF

 

42

--------------------------------------------------------------------------------


 

THE TERM ADVANCES AND TO THE NEXT TWO INSTALLMENTS THEREOF AND, SECOND, RATABLY
TO THE TERM ADVANCES AND PRO RATA TO THE REMAINING INSTALLMENTS THEREOF.

 

(IV)          THE U.S. BORROWER SHALL, ON EACH BUSINESS DAY, PREPAY AN AGGREGATE
PRINCIPAL AMOUNT OF THE U.S. REVOLVING CREDIT ADVANCES COMPRISING PART OF THE
SAME BORROWINGS, THE LETTER OF CREDIT ADVANCES AND THE SWING LINE ADVANCES EQUAL
TO THE AMOUNT BY WHICH (A) THE SUM OF THE AGGREGATE PRINCIPAL AMOUNT OF (X) THE
U.S. REVOLVING CREDIT ADVANCES, (Y) THE LETTER OF CREDIT ADVANCES AND (Z) THE
SWING LINE ADVANCES THEN OUTSTANDING PLUS THE AGGREGATE AVAILABLE LC AMOUNT OF
ALL LETTERS OF CREDIT THEN OUTSTANDING EXCEEDS (B) THE U.S. REVOLVING CREDIT
FACILITY ON SUCH BUSINESS DAY (AFTER GIVING EFFECT TO ANY PERMANENT REDUCTION
THEREOF PURSUANT TO SECTION 2.05 ON SUCH BUSINESS DAY).  THE CANADIAN BORROWER
SHALL, ON EACH BUSINESS DAY, PREPAY AN AGGREGATE PRINCIPAL AMOUNT OF THE
CANADIAN  REVOLVING CREDIT ADVANCES COMPRISING PART OF THE SAME BORROWINGS EQUAL
TO THE AMOUNT BY WHICH THE AGGREGATE PRINCIPAL AMOUNT OF THE CANADIAN REVOLVING
CREDIT ADVANCES THEN OUTSTANDING EXCEEDS THE CANADIAN  REVOLVING CREDIT FACILITY
ON SUCH BUSINESS DAY (AFTER GIVING EFFECT TO ANY PERMANENT REDUCTION THEREOF
PURSUANT TO SECTION 2.05 ON SUCH BUSINESS DAY).

 

(V)           PREPAYMENTS OF THE U.S. REVOLVING CREDIT FACILITY MADE PURSUANT TO
CLAUSE (II) OR (IV) OF THIS SECTION 2.06(B) BELOW SHALL BE APPLIED, FIRST, TO
PREPAY LETTER OF CREDIT ADVANCES THEN OUTSTANDING UNTIL SUCH ADVANCES ARE PAID
IN FULL, SECOND, TO PREPAY SWING LINE ADVANCES THEN OUTSTANDING UNTIL SUCH
ADVANCES ARE PAID IN FULL AND, THIRD, TO PREPAY U.S. REVOLVING CREDIT ADVANCES
THEN OUTSTANDING COMPRISING PART OF THE SAME BORROWINGS UNTIL SUCH ADVANCES ARE
PAID IN FULL; AND, IN THE CASE OF PREPAYMENTS OF THE U.S. REVOLVING CREDIT
FACILITY REQUIRED PURSUANT TO CLAUSE (II) ABOVE, THE AMOUNT REMAINING (IF ANY)
AFTER THE PREPAYMENT IN FULL OF THE ADVANCES THEN OUTSTANDING (THE SUM OF SUCH
PREPAYMENT AMOUNTS AND REMAINING AMOUNT BEING REFERRED TO HEREIN AS THE “U.S.
REDUCTION AMOUNT”) MAY BE RETAINED BY THE U.S. BORROWER AND THE U.S. REVOLVING
CREDIT FACILITY SHALL BE PERMANENTLY REDUCED AS SET FORTH IN SECTION
2.05(B)(I).  PREPAYMENTS OF THE CANADIAN REVOLVING CREDIT FACILITY MADE PURSUANT
TO CLAUSE (II) OR (IV) OF THIS SECTION 2.06(B) BELOW SHALL BE APPLIED TO PREPAY
CANADIAN REVOLVING CREDIT ADVANCES THEN OUTSTANDING COMPRISING PART OF THE SAME
BORROWINGS UNTIL SUCH ADVANCES ARE PAID IN FULL; AND, IN THE CASE OF PREPAYMENTS
OF THE CANADIAN REVOLVING CREDIT FACILITY REQUIRED PURSUANT TO CLAUSE (II)
ABOVE, THE AMOUNT REMAINING (IF ANY) AFTER THE PREPAYMENT IN FULL OF THE
ADVANCES THEN OUTSTANDING (THE SUM OF SUCH PREPAYMENT AMOUNTS AND REMAINING
AMOUNT BEING REFERRED TO HEREIN AS THE “CANADIAN REDUCTION AMOUNT”) MAY BE
RETAINED BY THE CANADIAN BORROWER AND THE CANADIAN REVOLVING CREDIT FACILITY
SHALL BE PERMANENTLY REDUCED AS SET FORTH IN SECTION 2.05(B)(I).

 

(VI)          ALL PREPAYMENTS UNDER THIS SUBSECTION (B) SHALL BE MADE TOGETHER
WITH ACCRUED INTEREST TO THE DATE OF SUCH PREPAYMENT ON THE PRINCIPAL AMOUNT
PREPAID.

 

(VII)         NOTWITHSTANDING ANY OTHER PROVISION OF THIS SECTION 2.06, THE
CANADIAN BORROWER SHALL NOT BE LIABLE FOR OR REQUIRED TO REPAY ANY OBLIGATION OF
THE LOAN PARTIES UNDER THE LOAN DOCUMENTS OTHER THAN THOSE OBLIGATIONS INCURRED
UNDER THE CANADIAN REVOLVING CREDIT FACILITY.

 

(VIII)        NOTWITHSTANDING ANY OF THE OTHER PROVISIONS OF THIS SECTION
2.06(B), SO LONG AS NO DEFAULT UNDER SECTION 7.01(A) OR 7.01(F) OR EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, IF ANY PREPAYMENT OF EURODOLLAR
RATE ADVANCES IS REQUIRED TO BE MADE UNDER THIS SECTION 2.06(B) OTHER THAN ON
THE LAST DAY OF THE INTEREST PERIOD THEREFOR, THE BORROWER TO WHICH SUCH
EURODOLLAR RATE ADVANCES WERE MADE MAY, IN ITS SOLE DISCRETION, DEPOSIT THE
AMOUNT OF ANY SUCH PREPAYMENT OTHERWISE REQUIRED TO BE MADE HEREUNDER INTO THE
CASH COLLATERAL ACCOUNT OF SUCH BORROWER UNTIL THE LAST DAY OF SUCH INTEREST
PERIOD, AT WHICH TIME THE ADMINISTRATIVE AGENT

 

43

--------------------------------------------------------------------------------


 

SHALL BE AUTHORIZED (WITHOUT ANY FURTHER ACTION BY OR NOTICE TO OR FROM SUCH
BORROWER) TO APPLY SUCH AMOUNT TO THE PREPAYMENT OF SUCH ADVANCES IN ACCORDANCE
WITH THIS SECTION 2.06(B).

 

SECTION 2.07.  Interest.  (a)  Scheduled Interest.  Each Borrower shall pay
interest on the unpaid principal amount of each Advance owing by it to each
Lender from the date of such Advance until such principal amount shall be paid
in full, at the following rates per annum:

 

(I)            BASE RATE ADVANCES.  DURING SUCH PERIODS AS SUCH ADVANCE IS A
BASE RATE ADVANCE, A RATE PER ANNUM EQUAL AT ALL TIMES TO THE SUM OF (A) THE
BASE RATE IN EFFECT FROM TIME TO TIME PLUS (B) THE APPLICABLE MARGIN IN EFFECT
FROM TIME TO TIME, PAYABLE IN ARREARS QUARTERLY ON THE LAST BUSINESS DAY OF EACH
MARCH, JUNE, SEPTEMBER AND DECEMBER DURING SUCH PERIODS, SUBJECT, HOWEVER, TO
THE PROVISIONS OF SUBSECTION (B) OF THIS SECTION 2.07.

 

(II)           EURODOLLAR RATE ADVANCES.  DURING SUCH PERIODS AS SUCH ADVANCE IS
A EURODOLLAR RATE ADVANCE, A RATE PER ANNUM EQUAL AT ALL TIMES DURING EACH
INTEREST PERIOD FOR SUCH ADVANCE TO THE SUM OF (A) THE EURODOLLAR RATE FOR SUCH
INTEREST PERIOD FOR SUCH ADVANCE PLUS (B) THE APPLICABLE MARGIN IN EFFECT ON THE
FIRST DAY OF SUCH INTEREST PERIOD, PAYABLE IN ARREARS ON THE LAST DAY OF SUCH
INTEREST PERIOD AND, IF SUCH INTEREST PERIOD HAS A DURATION OF MORE THAN THREE
MONTHS, ON EACH DAY THAT OCCURS DURING SUCH INTEREST PERIOD EVERY THREE MONTHS
FROM THE FIRST DAY OF SUCH INTEREST PERIOD AND ON THE DATE SUCH EURODOLLAR RATE
ADVANCE SHALL BE CONVERTED OR PAID IN FULL, SUBJECT, HOWEVER, TO THE PROVISIONS
OF SUBSECTION (B) OF THIS SECTION 2.07.

 


(B)           DEFAULT INTEREST.  IF ALL OR A PORTION OF (I) THE PRINCIPAL AMOUNT
OF ANY ADVANCE OR (II) ANY INTEREST PAYABLE THEREON OR FEES OR OTHER AMOUNTS
PAYABLE UNDER THIS AGREEMENT SHALL NOT BE PAID WHEN DUE (WHETHER AT THE STATED
MATURITY, BY ACCELERATION OR OTHERWISE), THE AGGREGATE PRINCIPAL AMOUNT OF ALL
ADVANCES OUTSTANDING AT SUCH TIME SHALL BEAR INTEREST, PAYABLE ON DEMAND, AT A
RATE PER ANNUM THAT IS (X) IN THE CASE OF OVERDUE PRINCIPAL, THE RATE THAT WOULD
OTHERWISE BE APPLICABLE THERETO PLUS 2% PER ANNUM OR (Y) IN THE CASE OF ANY
OVERDUE INTEREST, FEES OR OTHER AMOUNTS PAYABLE, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, THE RATE DESCRIBED IN SECTION 2.07(A)(I) PLUS 2% PER ANNUM, IN
EACH CASE, FROM THE DATE OF SUCH NON-PAYMENT TO THE DATE ON WHICH SUCH OVERDUE
AMOUNT IS PAID IN FULL (AFTER AS WELL AS BEFORE JUDGMENT).


 


(C)           NOTICE OF INTEREST RATE.  PROMPTLY AFTER RECEIPT OF A NOTICE OF
BORROWING PURSUANT TO SECTION 2.02(A), THE ADMINISTRATIVE AGENT SHALL GIVE
NOTICE TO THE APPROPRIATE BORROWER AND EACH APPROPRIATE LENDER OF THE APPLICABLE
INTEREST RATE DETERMINED BY THE ADMINISTRATIVE AGENT FOR PURPOSES OF CLAUSE
(A)(I) OR (II), AND THE APPLICABLE RATE, IF ANY, FURNISHED BY EACH REFERENCE
BANK FOR THE PURPOSE OF DETERMINING THE APPLICABLE INTEREST RATE UNDER CLAUSE
(A)(II).


 


(D)           INTEREST RATE DETERMINATION.  (I)  EACH REFERENCE BANK AGREES TO
FURNISH TO THE ADMINISTRATIVE AGENT TIMELY INFORMATION FOR THE PURPOSE OF
DETERMINING EACH EURODOLLAR RATE.  IF ANY ONE OR MORE OF THE REFERENCE BANKS
SHALL NOT FURNISH SUCH TIMELY INFORMATION TO THE ADMINISTRATIVE AGENT FOR THE
PURPOSE OF DETERMINING ANY SUCH INTEREST RATE, THE ADMINISTRATIVE AGENT SHALL
DETERMINE SUCH INTEREST RATE ON THE BASIS OF TIMELY INFORMATION FURNISHED BY THE
REMAINING REFERENCE BANKS.


 

(II)           IF FEWER THAN TWO REFERENCE BANKS ARE ABLE TO FURNISH TIMELY
INFORMATION TO THE ADMINISTRATIVE AGENT FOR DETERMINING THE EURODOLLAR RATE FOR
ANY EURODOLLAR RATE ADVANCES,

 

(III)          THE ADMINISTRATIVE AGENT SHALL FORTHWITH NOTIFY THE APPROPRIATE
BORROWER AND THE LENDERS THAT THE INTEREST RATE CANNOT BE DETERMINED FOR SUCH
EURODOLLAR RATE ADVANCES,

 

44

--------------------------------------------------------------------------------


 

(IV)          EACH SUCH ADVANCE WILL AUTOMATICALLY, ON THE LAST DAY OF THE THEN
EXISTING INTEREST PERIOD THEREFOR, CONVERT INTO A BASE RATE ADVANCE (OR IF SUCH
ADVANCE IS THEN A BASE RATE ADVANCE, WILL CONTINUE AS A BASE RATE ADVANCE), AND

 

(V)           THE OBLIGATION OF THE LENDERS TO MAKE, OR TO CONVERT ADVANCES
INTO, EURODOLLAR RATE ADVANCES SHALL BE SUSPENDED UNTIL THE ADMINISTRATIVE AGENT
SHALL NOTIFY THE APPROPRIATE BORROWER AND THE LENDERS THAT THE CIRCUMSTANCES
CAUSING SUCH SUSPENSION NO LONGER EXIST.

 

SECTION 2.08.  Fees.  (a)  Commitment Fee.  (i) The U.S. Borrower shall pay to
the Administrative Agent for the account of each Lender having a U.S. Revolving
Credit Commitment and (ii) the Canadian Borrower shall pay to the Administrative
Agent for the account of each Lender having a Canadian Revolving Credit
Commitment, in each case a commitment fee, from the date hereof in the case of
each Initial Lender and from the effective date specified in the Assignment and
Acceptance pursuant to which it became a Lender in the case of each other Lender
until the Termination Date, payable in arrears on the date of the initial
Borrowing hereunder, thereafter quarterly on the last Business Day of each
March, June, September and December, commencing March 31, 2005, and on the
Termination Date, at the rate per annum equal to the Applicable Percentage of
the sum of the average daily Unused U.S. Revolving Credit Commitment or Unused
Canadian Revolving Credit Commitment, as the case may be, of such Lender plus,
in respect of such Lender that is a U.S. Revolving Credit Lender only, its Pro
Rata Share of the average daily outstanding Swing Line Advances during such
quarter; provided, however, that no commitment fee shall accrue on any of the
Commitments of a Defaulting Lender so long as such Lender shall be a Defaulting
Lender.

 


(B)           LETTER OF CREDIT FEES, ETC.  (I)  THE U.S. BORROWER SHALL PAY TO
THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH U.S. REVOLVING CREDIT LENDER A
COMMISSION, PAYABLE IN ARREARS QUARTERLY ON THE LAST BUSINESS DAY OF EACH MARCH,
JUNE, SEPTEMBER AND DECEMBER, COMMENCING MARCH 31, 2005, AND ON THE EARLIEST TO
OCCUR OF THE FULL DRAWING EXPIRATION, TERMINATION OR CANCELLATION OF ANY SUCH
LETTER OF CREDIT AND ON THE TERMINATION DATE, ON SUCH LENDER’S PRO RATA SHARE OF
THE AVERAGE DAILY AGGREGATE AVAILABLE LC AMOUNT OF ALL LETTERS OF CREDIT
OUTSTANDING FROM TIME TO TIME AT A RATE PER ANNUM EQUAL TO THE APPLICABLE MARGIN
FOR EURODOLLAR RATE ADVANCES UNDER THE U.S. REVOLVING CREDIT FACILITY THEN IN
EFFECT.


 

(II)           THE U.S. BORROWER SHALL PAY TO THE ISSUING BANK, FOR ITS OWN
ACCOUNT, (A) A FRONTING FEE, PAYABLE IN ARREARS QUARTERLY ON THE LAST BUSINESS
DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER, COMMENCING MARCH 31, 2005, AND
ON THE TERMINATION DATE, ON THE AVERAGE DAILY AGGREGATE AVAILABLE LC AMOUNT OF
ALL LETTERS OF CREDIT OUTSTANDING FROM TIME TO TIME AT THE RATE OF 0.25% PER
ANNUM AND (B) SUCH OTHER REASONABLE AND CUSTOMARY COMMISSIONS, TRANSFER FEES AND
OTHER FEES AND CHARGES IN CONNECTION WITH THE ISSUANCE OR ADMINISTRATION OF EACH
LETTER OF CREDIT AS THE U.S. BORROWER AND THE ISSUING BANK SHALL AGREE.

 


(C)           ADMINISTRATIVE AGENT’S FEES.  THE U.S. BORROWER SHALL PAY TO THE
ADMINISTRATIVE AGENT FOR ITS OWN ACCOUNT SUCH FEES AS MAY FROM TIME TO TIME BE
AGREED BETWEEN THE U.S. BORROWER AND THE ADMINISTRATIVE AGENT.


 

SECTION 2.09.  Conversion of Advances.  (a)  Optional.  Either Borrower may on
any Business Day, upon notice given to the Administrative Agent not later than
12:00 P.M. (New York City time) on the third Business Day prior to the date of
the proposed Conversion and subject to the provisions of Sections 2.07 and 2.10,
Convert all or any portion of the Advances of one Type owed by it comprising the
same Borrowing into Advances of the other Type; provided, however, that any
Conversion of Eurodollar Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such Eurodollar Rate

 

45

--------------------------------------------------------------------------------


 

Advances, any Conversion of Base Rate Advances into Eurodollar Rate Advances
shall be in an amount not less than the minimum amount specified in Section
2.02(c), no Conversion of any Advances shall result in more separate Borrowings
than permitted under Section 2.02(c) and each Conversion of Advances comprising
part of the same Borrowing under any Facility shall be made ratably among the
Appropriate Lenders in accordance with their Commitments under such Facility. 
Each such notice of Conversion shall, within the restrictions specified above,
specify (i) the date of such Conversion, (ii) the Advances to be Converted and
(iii) if such Conversion is into Eurodollar Rate Advances, the duration of the
initial Interest Period for such Advances.  Each notice of Conversion shall be
irrevocable and binding on such Borrower.

 


(B)           MANDATORY.  (I)  ON THE DATE ON WHICH THE AGGREGATE UNPAID
PRINCIPAL AMOUNT OF EURODOLLAR RATE ADVANCES COMPRISING ANY BORROWING SHALL BE
REDUCED, BY PAYMENT OR PREPAYMENT OR OTHERWISE, TO LESS THAN $2,000,000, SUCH
ADVANCES SHALL AUTOMATICALLY CONVERT INTO BASE RATE ADVANCES.


 

(II)           IF THE APPROPRIATE BORROWER SHALL FAIL TO SELECT THE DURATION OF
ANY INTEREST PERIOD FOR ANY EURODOLLAR RATE ADVANCES IN ACCORDANCE WITH THE
PROVISIONS CONTAINED IN THE DEFINITION OF “INTEREST PERIOD” IN SECTION 1.01, THE
ADMINISTRATIVE AGENT WILL FORTHWITH SO NOTIFY SUCH BORROWER AND THE APPROPRIATE
LENDERS, WHEREUPON EACH SUCH EURODOLLAR RATE ADVANCE WILL AUTOMATICALLY, ON THE
LAST DAY OF THE THEN EXISTING INTEREST PERIOD THEREFOR, CONVERT INTO A BASE RATE
ADVANCE.

 

(III)          UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY DEFAULT
UNDER SECTION 7.01(A), (X) EACH EURODOLLAR RATE ADVANCE WILL AUTOMATICALLY, ON
THE LAST DAY OF THE THEN EXISTING INTEREST PERIOD THEREFOR, CONVERT INTO A BASE
RATE ADVANCE AND (Y) THE OBLIGATION OF THE LENDERS TO MAKE, OR TO CONVERT
ADVANCES INTO, EURODOLLAR RATE ADVANCES SHALL BE SUSPENDED.

 

SECTION 2.10.  Increased Costs, Etc.  (a)  In the event that, due to either (i)
the introduction of or any change (other than any change by way of imposition or
increase of reserve requirements included in the Eurodollar Rate Reserve
Percentage) in or in the interpretation or administration of any applicable law
or regulation after the Closing Date, (ii) the compliance with any applicable
guideline or request from any central bank or other governmental authority
(whether or not having the force of law) or (iii) any other circumstance
affecting the interbank Eurodollar market or the position of any Lender Party in
such market which leads such Lender Party to reasonably determine that the
Eurodollar Rate for any Interest Period for any Eurodollar Rate Advance made by
such Lender Party will not adequately reflect the cost to such Lender of making,
funding or maintaining such Eurodollar Rate Advance for such Interest Period,
there shall be any increase in the cost to or reduction in the amount received
or receivable by any Lender Party as a result of agreeing to make or of making,
funding or maintaining Eurodollar Rate Advances or of agreeing to issue or of
issuing or maintaining Letters of Credit or of agreeing to make or of making or
maintaining Letter of Credit Advances (excluding for purposes of this Section
2.10 any such increased costs resulting from (A) Taxes or Other Taxes (as to
which Section 2.12 shall govern) and (B) changes in the basis of taxation of
overall net income or overall gross income by the United States or Canada or by
the foreign jurisdiction or state under the laws of which such Lender Party is
organized or has its Applicable Lending Office or any political subdivision
thereof), then the U.S. Borrower shall from time to time, upon demand by such
Lender Party (with a copy of such demand to the Administrative Agent), pay to
the Administrative Agent for the account of such Lender Party additional amounts
(in the form of an increased rate of, or a different method of calculating,
interest or otherwise as such Lender Party, in its reasonable discretion, shall
determine) sufficient to compensate such Lender Party for such increased cost;
provided, however, that a Lender Party claiming additional amounts under this
Section 2.10(a) agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office for any Advances affected by such event if the making
of such a designation would avoid the need for, or reduce the amount of, such
increased cost that may thereafter accrue; provided that such designation is
made on

 

46

--------------------------------------------------------------------------------


 

terms that such Lender Party and its Applicable Lending Office suffer no
economic, legal or regulatory disadvantage, with the object of avoiding the
consequence of the event giving rise to the operation of this subsection (a).  A
certificate as to the amount of such increased cost and showing in reasonable
detail the basis for the calculation thereof, submitted to such Borrower by such
Lender Party at the time of demand, shall be conclusive and binding for all
purposes, absent manifest error.

 


(B)           IF, DUE TO EITHER (I) THE INTRODUCTION OF OR ANY CHANGE IN OR IN
THE INTERPRETATION OR ADMINISTRATION OF ANY APPLICABLE LAW OR REGULATION AFTER
THE CLOSING DATE OR (II) THE COMPLIANCE WITH ANY APPLICABLE GUIDELINE OR REQUEST
FROM ANY CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY (WHETHER OR NOT HAVING THE
FORCE OF LAW), THERE SHALL BE ANY INCREASE IN THE AMOUNT OF CAPITAL REQUIRED OR
EXPECTED TO BE MAINTAINED BY ANY LENDER PARTY OR ANY CORPORATION CONTROLLING
SUCH LENDER PARTY WHICH HAS OR WOULD HAVE THE EFFECT OF REDUCING THE RATE OF
RETURN ON SUCH LENDER PARTY’S CAPITAL OR ASSETS AS A RESULT OF OR BASED UPON THE
EXISTENCE OF SUCH LENDER PARTY’S COMMITMENTS AND OBLIGATIONS UNDER THIS
AGREEMENT TO A LEVEL BELOW THAT WHICH SUCH LENDER PARTY COULD HAVE ACHIEVED BUT
FOR SUCH CHANGE OR COMPLIANCE (TAKING INTO CONSIDERATION SUCH LENDER PARTY’S OR
ANY CORPORATION CONTROLLING SUCH LENDER PARTY’S POLICIES WITH RESPECT TO CAPITAL
ADEQUACY), THEN, UPON DEMAND BY SUCH LENDER PARTY (WITH A COPY OF SUCH DEMAND TO
THE ADMINISTRATIVE AGENT), THE U.S. BORROWER SHALL PAY TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF SUCH LENDER PARTY, FROM TIME TO TIME AS SPECIFIED BY
SUCH LENDER PARTY, ADDITIONAL AMOUNTS SUFFICIENT TO COMPENSATE SUCH LENDER PARTY
IN THE LIGHT OF SUCH CIRCUMSTANCES, IT BEING UNDERSTOOD AND AGREED THAT A LENDER
PARTY SHALL NOT BE ENTITLED TO SUCH COMPENSATION AS A RESULT OF SUCH LENDER
PARTY’S COMPLIANCE WITH, OR PURSUANT TO ANY REQUEST OR DIRECTIVE TO COMPLY WITH,
ANY SUCH LAW, REGULATION, GUIDELINE OR REQUEST IN EFFECT ON THE CLOSING DATE. 
ANY AMOUNT PAYABLE PURSUANT TO THIS SECTION 2.10(B) SHALL BE PAYABLE ONLY TO THE
EXTENT THAT SUCH LENDER PARTY REASONABLY DETERMINES SUCH INCREASE IN CAPITAL TO
BE ALLOCABLE TO THE EXISTENCE OF SUCH LENDER PARTY’S COMMITMENT TO LEND OR TO
ISSUE LETTERS OF CREDIT HEREUNDER OR TO THE ISSUANCE OR MAINTENANCE OF ANY
LETTERS OF CREDIT.  A CERTIFICATE AS TO SUCH AMOUNTS AND SHOWING IN REASONABLE
DETAIL THE BASIS FOR THE CALCULATION THEREOF SUBMITTED TO SUCH BORROWER BY SUCH
LENDER PARTY AT THE TIME OF DEMAND SHALL BE CONCLUSIVE AND BINDING FOR ALL
PURPOSES, ABSENT MANIFEST ERROR.


 


(C)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, IF THE
INTRODUCTION OF OR ANY CHANGE IN OR IN THE INTERPRETATION OF ANY LAW OR
REGULATION SHALL MAKE IT UNLAWFUL, OR ANY CENTRAL BANK OR OTHER GOVERNMENTAL
AUTHORITY SHALL ASSERT THAT IT IS UNLAWFUL, FOR ANY LENDER OR ITS EURODOLLAR
LENDING OFFICE TO PERFORM ITS OBLIGATIONS HEREUNDER TO MAKE EURODOLLAR RATE
ADVANCES OR TO CONTINUE TO FUND OR MAINTAIN EURODOLLAR RATE ADVANCES HEREUNDER,
WITH RESPECT TO ANY EURODOLLAR RATE ADVANCE AFFECTED BY CIRCUMSTANCES DESCRIBED
IN THIS SUBSECTION (C), SUCH BORROWER WILL, AND WITH RESPECT TO ANY EURODOLLAR
RATE ADVANCE AFFECTED BY CIRCUMSTANCES DESCRIBED IN SUBSECTIONS (A) OR (B)
ABOVE, SUCH BORROWER MAY, EITHER (I) ON THE LAST DAY OF THE THEN EXISTING
INTEREST PERIOD THEREFOR, CONVERT EACH EURODOLLAR RATE ADVANCE AFFECTED BY SUCH
CIRCUMSTANCES INTO A BASE RATE ADVANCE OR (II) IF THE AFFECTED EURODOLLAR RATE
ADVANCE IS THEN BEING MADE PURSUANT TO A BORROWING, CANCEL SUCH BORROWING BY
GIVING THE ADMINISTRATIVE AGENT TELEPHONIC NOTICE (CONFIRMED PROMPTLY IN
WRITING) THEREOF ON THE SAME DATE THAT SUCH BORROWER WAS NOTIFIED BY A LENDER
PARTY PURSUANT TO SUBSECTION (A) OR (B) ABOVE OR THIS SUBSECTION (C) (AS
APPLICABLE); PROVIDED THAT IF MORE THAN ONE LENDER PARTY IS AFFECTED AT ANY
TIME, THEN ALL AFFECTED LENDER PARTIES MUST BE TREATED IN THE SAME MANNER
PURSUANT TO THIS SECTION 2.10(C).  IN THE EVENT OF AN ILLEGALITY AS DESCRIBED IN
THIS SUBSECTION (C) THE OBLIGATION OF THE APPROPRIATE LENDERS TO MAKE, OR TO
CONVERT ADVANCES INTO, EURODOLLAR RATE ADVANCES SHALL BE SUSPENDED UNTIL THE
ADMINISTRATIVE AGENT SHALL NOTIFY THE APPROPRIATE BORROWER THAT SUCH LENDER HAS
DETERMINED THAT THE CIRCUMSTANCES CAUSING SUCH SUSPENSION NO LONGER EXIST;
PROVIDED, HOWEVER, THAT, BEFORE MAKING ANY SUCH DEMAND, SUCH LENDER PARTY AGREES
TO USE REASONABLE EFFORTS (CONSISTENT WITH ITS INTERNAL POLICY AND LEGAL AND
REGULATORY RESTRICTIONS) TO DESIGNATE A DIFFERENT APPLICABLE LENDING OFFICE FOR
ANY ADVANCES AFFECTED BY SUCH EVENT IF THE MAKING OF SUCH A DESIGNATION WOULD
ALLOW SUCH LENDER PARTY OR ITS APPLICABLE LENDING OFFICE TO CONTINUE TO PERFORM
ITS OBLIGATIONS TO MAKE EURODOLLAR RATE ADVANCES OR TO CONTINUE TO FUND OR
MAINTAIN

 

47

--------------------------------------------------------------------------------


 


EURODOLLAR RATE ADVANCES; PROVIDED THAT SUCH DESIGNATION IS MADE ON TERMS THAT
SUCH LENDER PARTY AND ITS APPLICABLE LENDING OFFICE SUFFER NO ECONOMIC, LEGAL OR
REGULATORY DISADVANTAGE, WITH THE OBJECT OF AVOIDING THE CONSEQUENCE OF THE
EVENT GIVING RISE TO THE OPERATION OF THIS SUBSECTION.


 


(D)           ANYTHING IN THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING, TO THE
EXTENT ANY NOTICE UNDER SECTION 2.10, 2.12 OR 9.04(C) IS GIVEN BY ANY LENDER
PARTY MORE THAN 180 DAYS AFTER SUCH LENDER PARTY HAS KNOWLEDGE (OR SHOULD HAVE
HAD KNOWLEDGE) OF THE OCCURRENCE OF THE EVENT GIVING RISE TO THE ADDITIONAL
COST, REDUCTION IN AMOUNTS, LOSS, TAX OR OTHER ADDITIONAL AMOUNTS DESCRIBED IN
SUCH SECTION 2.10, 2.12 OR 9.04(C), AS THE CASE MAY BE, SUCH LENDER PARTY SHALL
NOT BE ENTITLED TO COMPENSATION UNDER SUCH SECTION FOR ANY SUCH AMOUNTS INCURRED
OR ACCRUING PRIOR TO THE GIVING OF SUCH NOTICE TO THE APPROPRIATE BORROWER.


 

SECTION 2.11.  Payments and Computations.  (a)  Each Borrower shall make each
payment owed by it hereunder and under the Notes, irrespective of any right of
counterclaim or set-off (except as otherwise provided in Section 2.15), not
later than 12:00 P.M. (New York City time) on the day when due (or, in the case
of payments made by the U.S. Borrower pursuant to Section 6.01, on the date of
demand therefor) in U.S. dollars to the Administrative Agent at the
Administrative Agent’s Account in same day funds.  The Administrative Agent will
promptly thereafter cause like funds to be distributed (i) if such payment by a
Borrower is in respect of principal, interest, commitment fees or any other
Obligation then payable hereunder and under the Notes to more than one Lender
Party, to such Lender Parties for the account of their respective Applicable
Lending Offices ratably in accordance with the amounts of such respective
Obligations then payable to such Lender Parties and (ii) if such payment by a
Borrower is in respect of any Obligation then payable hereunder to one Lender
Party, to such Lender Party for the account of its Applicable Lending Office, in
each case to be applied in accordance with the terms of this Agreement.  Upon
its acceptance of an Assignment and Acceptance and recording of the information
contained therein in the Register pursuant to Section 9.07(d), from and after
the effective date of such Assignment and Acceptance, the Administrative Agent
shall make all payments hereunder and under the Notes in respect of the interest
assigned thereby to the Lender Party assignee thereunder, and the parties to
such Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

 


(B)           IF THE ADMINISTRATIVE AGENT RECEIVES FUNDS FOR APPLICATION TO THE
OBLIGATIONS UNDER THE LOAN DOCUMENTS UNDER CIRCUMSTANCES FOR WHICH THE LOAN
DOCUMENTS DO NOT SPECIFY THE ADVANCES OR THE FACILITY TO WHICH, OR THE MANNER IN
WHICH, SUCH FUNDS ARE TO BE APPLIED, THE ADMINISTRATIVE AGENT MAY, BUT SHALL NOT
BE OBLIGATED TO, ELECT TO DISTRIBUTE SUCH FUNDS TO EACH LENDER PARTY RATABLY IN
ACCORDANCE WITH SUCH LENDER PARTY’S PROPORTIONATE SHARE OF THE PRINCIPAL AMOUNT
OF ALL OUTSTANDING ADVANCES AND THE AVAILABLE LC AMOUNT OF ALL LETTERS OF CREDIT
THEN OUTSTANDING, IN REPAYMENT OR PREPAYMENT OF SUCH OF THE OUTSTANDING ADVANCES
OR OTHER OBLIGATIONS OWED TO SUCH LENDER PARTY, AND FOR APPLICATION TO SUCH
PRINCIPAL INSTALLMENTS, AS THE ADMINISTRATIVE AGENT SHALL DIRECT.

 


(C)           THE BORROWERS HEREBY AUTHORIZE EACH LENDER PARTY, IF AND TO THE
EXTENT PAYMENT OWED TO SUCH LENDER PARTY IS NOT MADE WHEN DUE HEREUNDER OR, IN
THE CASE OF A LENDER, UNDER THE NOTE HELD BY SUCH LENDER, TO CHARGE FROM TIME TO
TIME AGAINST ANY OR ALL OF THE APPROPRIATE BORROWER’S ACCOUNTS WITH SUCH LENDER
PARTY ANY AMOUNT SO DUE.


 


(D)           ALL COMPUTATIONS OF INTEREST, FEES AND COMMISSIONS SHALL BE MADE
BY THE ADMINISTRATIVE AGENT ON THE BASIS OF A YEAR OF 360 DAYS, IN EACH CASE FOR
THE ACTUAL NUMBER OF DAYS (INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY)
OCCURRING IN THE PERIOD FOR WHICH SUCH INTEREST, FEES OR COMMISSIONS ARE
PAYABLE; PROVIDED THAT (I) INTEREST IN RESPECT OF WHICH THE RATE OF INTEREST IS
CALCULATED ON THE BASIS OF CLAUSE (A) OF THE DEFINITION OF “BASE RATE” CONTAINED
IN SECTION 1.01, (II) COMMITMENT FEES PAYABLE PURSUANT TO SECTION 2.08(A) AND
(III) LETTER OF CREDIT FEES PAYABLE PURSUANT TO SECTION 2.08(B)

 

48

--------------------------------------------------------------------------------


 


SHALL BE CALCULATED ON THE BASIS OF A YEAR OF 365 (OR 366, AS THE CASE MAY BE)
DAYS FOR THE ACTUAL NUMBER OF DAYS ELAPSED; AND PROVIDED FURTHER THAT FOR
PURPOSES OF THE INTEREST ACT (CANADA), WHENEVER INTEREST HEREUNDER IS TO BE
CALCULATED AT A RATE BASED UPON A 360 DAY PERIOD (THE “APPLICABLE RATE”), THE
RATE OR PERCENTAGE OF INTEREST ON A YEARLY BASIS IS EQUIVALENT TO SUCH
APPLICABLE RATE MULTIPLIED BY THE ACTUAL NUMBER OF DAYS IN THE YEAR DIVIDED BY
360.  EACH DETERMINATION BY THE ADMINISTRATIVE AGENT OF AN INTEREST RATE, FEE OR
COMMISSION HEREUNDER SHALL BE CONCLUSIVE AND BINDING FOR ALL PURPOSES, ABSENT
MANIFEST ERROR.


 


(E)           WHENEVER ANY PAYMENT HEREUNDER OR UNDER THE NOTES SHALL BE STATED
TO BE DUE ON A DAY OTHER THAN A BUSINESS DAY, SUCH PAYMENT SHALL BE MADE ON THE
NEXT SUCCEEDING BUSINESS DAY, AND SUCH EXTENSION OF TIME SHALL IN SUCH CASE BE
INCLUDED IN THE COMPUTATION OF PAYMENT OF INTEREST OR COMMITMENT FEE, AS THE
CASE MAY BE; PROVIDED, HOWEVER, THAT, IF SUCH EXTENSION WOULD CAUSE PAYMENT OF
INTEREST ON OR PRINCIPAL OF EURODOLLAR RATE ADVANCES TO BE MADE IN THE NEXT
FOLLOWING CALENDAR MONTH, SUCH PAYMENT SHALL BE MADE ON THE NEXT PRECEDING
BUSINESS DAY.


 


(F)            UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM
THE APPROPRIATE BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO ANY
LENDER PARTY HEREUNDER THAT SUCH BORROWER WILL NOT MAKE SUCH PAYMENT IN FULL,
THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH BORROWER HAS MADE SUCH PAYMENT IN
FULL TO THE ADMINISTRATIVE AGENT ON SUCH DATE AND THE ADMINISTRATIVE AGENT MAY,
IN RELIANCE UPON SUCH ASSUMPTION, CAUSE TO BE DISTRIBUTED TO EACH SUCH LENDER
PARTY ON SUCH DUE DATE AN AMOUNT EQUAL TO THE AMOUNT THEN DUE SUCH LENDER
PARTY.  IF AND TO THE EXTENT SUCH BORROWER SHALL NOT HAVE SO MADE SUCH PAYMENT
IN FULL TO THE ADMINISTRATIVE AGENT, EACH SUCH LENDER PARTY SHALL REPAY TO THE
ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH AMOUNT DISTRIBUTED TO SUCH LENDER
PARTY TOGETHER WITH INTEREST THEREON, FOR EACH DAY FROM THE DATE SUCH AMOUNT IS
DISTRIBUTED TO SUCH LENDER PARTY UNTIL THE DATE SUCH LENDER PARTY REPAYS SUCH
AMOUNT TO THE ADMINISTRATIVE AGENT, AT THE FEDERAL FUNDS RATE.


 

SECTION 2.12.  Taxes.  (a)  Any and all payments by either Borrower hereunder or
under the Notes shall be made, in accordance with Section 2.11, free and clear
of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding (i) in the case of each Lender Party and the Administrative
Agent, (A) taxes that are imposed on its overall net income by the United States
and taxes that are imposed on its overall net income or, in the case of any
Canadian Revolving Credit Lender, capital (and franchise taxes imposed in lieu
thereof) by the state, province or other jurisdiction under the laws of which
such Lender Party or the Administrative Agent (as the case may be) is organized
or any political subdivision thereof and (B) any taxes imposed on the
Administrative Agent or any Lender Party as a result of a current or former
connection between the Administrative Agent or such Lender Party, as the case
may be, and the jurisdiction imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising from
the Administrative Agent or such Lender Party having executed, delivered or
performed its obligations or received any payment under, or sought enforcement
of, this Agreement) and (ii) (A) in the case of each Lender Party, taxes that
are imposed on its overall net income (and franchise taxes imposed in lieu
thereof) by the state, province or other jurisdiction of such Lender Party’s
Applicable Lending Office or any political subdivision thereof and (B) in the
case of each Canadian Revolving Credit Lender, taxes that are imposed on its
overall capital under the federal or provincial laws of Canada (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder or under the Notes being
hereinafter referred to as “Taxes”) unless such Borrower is required by law or
the interpretation or administration thereof to withhold or deduct Taxes.  If
either Borrower shall be required by law or the interpretation or administration
thereof by the relevant taxing authority to deduct any Taxes from or in respect
of any sum payable hereunder or under any Note to any Lender Party or the
Administrative Agent, (x) the sum payable shall be increased as may be necessary
so that after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.12) such Lender Party or

 

49

--------------------------------------------------------------------------------


 

the Administrative Agent (as the case may be) receives an amount equal to the
sum it would have received had no such deductions been made, (y) such Borrower
shall make such deductions and (z) such Borrower shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable law; provided, however, that the U.S. Borrower shall not be
required to increase any such amounts otherwise payable to a Lender Party that
is not organized under the laws of the United States or a state thereof so long
as such Lender Party fails to comply with the requirements of subsection (e)
below.

 


(B)           IN ADDITION, EACH BORROWER SHALL PAY ANY PRESENT OR FUTURE STAMP,
DOCUMENTARY, EXCISE, PROPERTY OR SIMILAR TAXES, CHARGES OR LEVIES THAT ARISE
FROM ANY PAYMENT MADE BY IT HEREUNDER OR UNDER THE NOTES OR FROM THE EXECUTION,
DELIVERY OR REGISTRATION OF, PERFORMING UNDER, OR OTHERWISE WITH RESPECT TO,
THIS AGREEMENT OR THE NOTES (HEREINAFTER REFERRED TO AS “OTHER TAXES”).


 


(C)           EACH BORROWER SHALL INDEMNIFY EACH LENDER PARTY AND THE
ADMINISTRATIVE AGENT FOR AND HOLD IT HARMLESS AGAINST THE FULL AMOUNT OF TAXES
AND OTHER TAXES, AND FOR THE FULL AMOUNT OF TAXES OF ANY KIND IMPOSED BY ANY
JURISDICTION ON AMOUNTS PAYABLE UNDER THIS SECTION 2.12, IMPOSED ON OR PAID BY
SUCH LENDER PARTY OR THE ADMINISTRATIVE AGENT (AS THE CASE MAY BE), AND ANY
LIABILITY (INCLUDING PENALTIES, ADDITIONS TO TAX, INTEREST AND EXPENSES) ARISING
THEREFROM OR WITH RESPECT THERETO THAT WOULD NOT HAVE ARISEN BUT FOR THE
APPROPRIATE BORROWER’S FAILURE TO PAY ANY TAXES OR OTHER TAXES WHEN DUE TO THE
APPROPRIATE TAXING AUTHORITY OR REMIT TO THE ADMINISTRATIVE AGENT THE RECEIPTS
OR OTHER DOCUMENTARY EVIDENCE REQUIRED UNDER SUBSECTION (D) BELOW.  THIS
INDEMNIFICATION SHALL BE MADE WITHIN 30 DAYS FROM THE DATE SUCH LENDER PARTY OR
THE ADMINISTRATIVE AGENT (AS THE CASE MAY BE) MAKES WRITTEN DEMAND THEREFOR.


 


(D)           PROMPTLY AFTER THE DATE OF ANY PAYMENT OF TAXES, THE APPROPRIATE
BORROWER SHALL FURNISH TO THE ADMINISTRATIVE AGENT, AT ITS ADDRESS REFERRED TO
IN SECTION 9.02, THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT EVIDENCING SUCH
PAYMENT.  IN THE CASE OF ANY PAYMENT HEREUNDER OR UNDER THE NOTES BY OR ON
BEHALF OF SUCH BORROWER THROUGH AN ACCOUNT OR BRANCH OUTSIDE THE UNITED STATES
OR BY OR ON BEHALF OF SUCH BORROWER BY A PAYOR THAT IS NOT A UNITED STATES
PERSON, IF SUCH BORROWER DETERMINES THAT NO TAXES ARE PAYABLE IN RESPECT
THEREOF, SUCH BORROWER SHALL FURNISH, OR SHALL CAUSE SUCH PAYOR TO FURNISH, TO
THE ADMINISTRATIVE AGENT, AT SUCH ADDRESS, AN OPINION OF COUNSEL REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT STATING THAT SUCH PAYMENT IS EXEMPT FROM
TAXES.  FOR PURPOSES OF THIS SUBSECTION (D) AND SUBSECTION (E), THE TERMS
“UNITED STATES” AND “UNITED STATES PERSON” SHALL HAVE THE MEANINGS SPECIFIED IN
SECTION 7701 OF THE INTERNAL REVENUE CODE.


 


(E)           EACH LENDER PARTY ORGANIZED UNDER THE LAWS OF A JURISDICTION
OUTSIDE THE UNITED STATES SHALL, ON OR PRIOR TO THE DATE OF ITS EXECUTION AND
DELIVERY OF THIS AGREEMENT IN THE CASE OF EACH INITIAL LENDER OR INITIAL ISSUING
BANK, AS THE CASE MAY BE, AND ON THE DATE OF THE ASSIGNMENT AND ACCEPTANCE
PURSUANT TO WHICH IT BECOMES A LENDER PARTY IN THE CASE OF EACH OTHER LENDER
PARTY, AND FROM TIME TO TIME THEREAFTER AS REQUESTED IN WRITING BY THE U.S.
BORROWER (BUT ONLY SO LONG THEREAFTER AS SUCH LENDER PARTY REMAINS LAWFULLY ABLE
TO DO SO), PROVIDE EACH OF THE ADMINISTRATIVE AGENT AND THE U.S. BORROWER WITH
TWO ORIGINAL PROPERLY COMPLETED AND DULY EXECUTED INTERNAL REVENUE SERVICE FORMS
W-8BEN OR W-8ECI OR (IN THE CASE OF A LENDER PARTY THAT HAS CERTIFIED IN WRITING
TO THE ADMINISTRATIVE AGENT THAT IT IS NOT (I) A “BANK” AS DEFINED IN SECTION
881(C)(3)(A) OF THE INTERNAL REVENUE CODE), (II) A 10-PERCENT SHAREHOLDER
(WITHIN THE MEANING OF SECTION 871(H)(3)(B) OF THE INTERNAL REVENUE CODE) OF
SUCH BORROWER OR (III) A CONTROLLED FOREIGN CORPORATION RELATED TO SUCH BORROWER
(WITHIN THE MEANING OF SECTION 864(D)(4) OF THE INTERNAL REVENUE CODE), INTERNAL
REVENUE SERVICE FORM W-8BEN, AS APPROPRIATE, OR ANY SUCCESSOR OR OTHER FORM
PRESCRIBED BY THE INTERNAL REVENUE SERVICE, CERTIFYING THAT SUCH LENDER PARTY IS
EXEMPT FROM OR ENTITLED TO A REDUCED RATE OF UNITED STATES WITHHOLDING TAX ON
PAYMENTS PURSUANT TO THIS AGREEMENT OR THE NOTES OR, IN THE CASE OF A LENDER
PARTY THAT HAS CERTIFIED THAT IT IS NOT A “BANK” AS DESCRIBED ABOVE, CERTIFYING
THAT SUCH LENDER PARTY IS A FOREIGN CORPORATION,

 

50

--------------------------------------------------------------------------------


 


PARTNERSHIP, ESTATE OR TRUST.  EACH SUCH LENDER PARTY HEREBY AGREES, FROM TIME
TO TIME AFTER THE INITIAL DELIVERY BY SUCH LENDER PARTY OF SUCH FORMS OR
CERTIFICATES, WHENEVER A LAPSE IN TIME OR CHANGE IN CIRCUMSTANCES RENDERS SUCH
FORMS OR CERTIFICATES OBSOLETE OR INACCURATE IN ANY MATERIAL RESPECT, THAT SUCH
LENDER PARTY SHALL PROMPTLY (I) DELIVER TO THE U.S. BORROWER AND THE
ADMINISTRATIVE AGENT TWO NEW ORIGINAL COPIES OF INTERNAL REVENUE SERVICE FORMS
W-8BEN OR W-8ECI, OR (IN THE CASE OF A LENDER PARTY THAT HAS CERTIFIED IN
WRITING TO THE ADMINISTRATIVE AGENT THAT IT IS NOT (A) A “BANK” AS DEFINED IN
SECTION 881(C)(3)(A) OF THE INTERNAL REVENUE CODE), (B) A 10-PERCENT SHAREHOLDER
(WITHIN THE MEANING OF SECTION 871(H)(3)(B) OF THE INTERNAL REVENUE CODE) OF
SUCH BORROWER OR (C) A CONTROLLED FOREIGN CORPORATION RELATED TO SUCH BORROWER
(WITHIN THE MEANING OF SECTION 864(D)(4) OF THE INTERNAL REVENUE CODE), AS
APPROPRIATE, PROPERLY COMPLETED AND DULY EXECUTED BY SUCH LENDER PARTY OR
(II) NOTIFY THE ADMINISTRATIVE AGENT AND THE U.S. BORROWER OF ITS INABILITY TO
DELIVER ANY SUCH FORMS OR CERTIFICATES.  IF THE FORMS PROVIDED BY A LENDER PARTY
AT THE TIME SUCH LENDER PARTY FIRST BECOMES A PARTY TO THIS AGREEMENT INDICATES
A UNITED STATES INTEREST WITHHOLDING TAX RATE IN EXCESS OF ZERO, WITHHOLDING TAX
AT SUCH RATE SHALL BE CONSIDERED EXCLUDED FROM TAXES UNLESS AND UNTIL SUCH
LENDER PARTY PROVIDES THE APPROPRIATE FORM CERTIFYING THAT A LESSER RATE
APPLIES, WHEREUPON WITHHOLDING TAX AT SUCH LESSER RATE ONLY SHALL BE CONSIDERED
EXCLUDED FROM TAXES FOR PERIODS GOVERNED BY SUCH FORM; PROVIDED, HOWEVER, THAT,
IF AT THE DATE OF THE ASSIGNMENT AND ACCEPTANCE PURSUANT TO WHICH A LENDER PARTY
BECOMES A PARTY TO THIS AGREEMENT, THE LENDER PARTY ASSIGNOR WAS ENTITLED TO
PAYMENTS UNDER SUBSECTION (A) IN RESPECT OF UNITED STATES WITHHOLDING TAX WITH
RESPECT TO INTEREST PAID AT SUCH DATE, THEN, TO SUCH EXTENT, THE TERM TAXES
SHALL INCLUDE (IN ADDITION TO WITHHOLDING TAXES THAT MAY BE IMPOSED IN THE
FUTURE OR OTHER AMOUNTS OTHERWISE INCLUDABLE IN TAXES) UNITED STATES WITHHOLDING
TAX, IF ANY, APPLICABLE WITH RESPECT TO THE LENDER PARTY ASSIGNEE ON SUCH DATE. 
IF ANY FORM OR DOCUMENT REFERRED TO IN THIS SUBSECTION (E) REQUIRES THE
DISCLOSURE OF INFORMATION, OTHER THAN INFORMATION NECESSARY TO COMPUTE THE TAX
PAYABLE AND INFORMATION REQUIRED ON THE DATE OF THE EXISTING CREDIT AGREEMENT
(IN THE CASE OF CANADIAN REVOLVING CREDIT LENDERS) OR ON THE DATE HEREOF (IN THE
CASE OF LENDER PARTIES OTHER THAN CANADIAN REVOLVING CREDIT LENDERS) BY INTERNAL
REVENUE SERVICE FORM W-8BEN OR W-8ECI OR THE RELATED CERTIFICATE DESCRIBED
ABOVE, THAT THE LENDER PARTY REASONABLY CONSIDERS TO BE CONFIDENTIAL, THE LENDER
PARTY SHALL GIVE NOTICE THEREOF TO SUCH BORROWER AND SHALL NOT BE OBLIGATED TO
INCLUDE IN SUCH FORM OR DOCUMENT SUCH CONFIDENTIAL INFORMATION.


 


(F)            IN RESPECT OF ANY CANADIAN REVOLVING CREDIT ADVANCE MADE TO THE
CANADIAN BORROWER BY ANY LENDER PARTY, SUCH LENDER PARTY (I) REPRESENTS AND
WARRANTS TO THE CANADIAN BORROWER THAT IT IS A RESIDENT OF CANADA FOR PURPOSES
OF THE INCOME TAX (CANADA) OR IS AN AUTHORIZED FOREIGN BANK DEEMED TO BE A
RESIDENT OF CANADA FOR PURPOSES OF PART XIII OF THE INCOME TAX (CANADA) IN
RESPECT OF ANY AMOUNT PAID TO SUCH LENDER PARTY UNDER THE CANADIAN REVOLVING
CREDIT FACILITY (II) AGREES THAT IF SUCH LENDER PARTY IS NOT A RESIDENT OF
CANADA AT THE TIME SUCH PAYMENTS ARE MADE THAT THE CANADIAN BORROWER MAY
WITHHOLD AND REMIT TAXES PURSUANT TO SUBSECTION (A) (AND (C), IF APPLICABLE) AND
THAT SUCH LENDER PARTY SHALL NOT BE ENTITLED TO INDEMNIFICATION UNDER SUBSECTION
(A) OR (C) WITH RESPECT TO TAXES OR OTHER TAXES IMPOSED BY CANADA OR ANY
POLITICAL SUBDIVISION OR TAXING AUTHORITY THEREOF OR THEREIN THAT ARISE BY
VIRTUE OF SUCH LENDER PARTY BEING A NON-RESIDENT OF CANADA FOR PURPOSES OF THE
INCOME TAX ACT (CANADA); AND (III) COVENANTS AND AGREES TO PROMPTLY ADVISE THE
U.S. BORROWER IF SUCH LENDER PARTY CHANGES ITS RESIDENCY FOR PURPOSES OF THE
INCOME TAX ACT (CANADA) IN ACCORDANCE WITH THE PROVISIONS OF CLAUSE (I) ABOVE
AND TO COOPERATE WITH THE CANADIAN BORROWER TO PROVIDE, AT EITHER BORROWER’S
REASONABLE REQUEST, INFORMATION NECESSARY TO DETERMINE THE AMOUNT OF WITHHOLDING
OR DEDUCTION THAT MAY BE REQUIRED.


 


(G)           FOR ANY PERIOD WITH RESPECT TO WHICH EITHER (I) A LENDER PARTY HAS
FAILED TO PROVIDE THE U.S. BORROWER WITH THE APPROPRIATE FORM, CERTIFICATE OR
OTHER DOCUMENT DESCRIBED IN SUBSECTION (E) ABOVE (OTHER THAN IF SUCH FAILURE IS
DUE TO A CHANGE IN LAW OCCURRING AFTER THE DATE ON WHICH A FORM, CERTIFICATE OR
OTHER DOCUMENT ORIGINALLY WAS REQUIRED TO BE PROVIDED OR IF SUCH FORM OTHERWISE
IS NOT REQUIRED UNDER SUBSECTION (E) ABOVE) OR (II) ANY REPRESENTATION OR
CERTIFICATION MADE BY A LENDER PARTY PURSUANT TO SUBSECTION (E) OR (F) ABOVE IS
INCORRECT IN ANY MATERIAL RESPECT AT THE TIME A PAYMENT HEREUNDER

 

51

--------------------------------------------------------------------------------


 


IS MADE (OTHER THAN BY REASON OF ANY CHANGE IN TREATY, LAW OR REGULATION HAVING
EFFECT AFTER THE DATE OF SUCH REPRESENTATION OR CERTIFICATION WHEN MADE), SUCH
LENDER PARTY SHALL NOT BE ENTITLED TO INDEMNIFICATION UNDER SUBSECTION (A) OR
(C) WITH RESPECT TO TAXES IMPOSED BY THE UNITED STATES OR CANADA BY REASON OF
SUCH FAILURE OR INCORRECTNESS, AS THE CASE MAY BE; PROVIDED, HOWEVER, THAT
SHOULD A LENDER PARTY BECOME SUBJECT TO TAXES BECAUSE OF ITS FAILURE TO DELIVER
A FORM, CERTIFICATE OR OTHER DOCUMENT REQUIRED HEREUNDER, SUCH BORROWER SHALL
TAKE SUCH STEPS AS SUCH LENDER PARTY SHALL REASONABLY REQUEST TO ASSIST SUCH
LENDER PARTY TO RECOVER SUCH TAXES.


 


(H)           ANY LENDER PARTY CLAIMING ANY ADDITIONAL AMOUNTS PAYABLE PURSUANT
TO THIS SECTION 2.12 AGREES TO USE REASONABLE EFFORTS (CONSISTENT WITH ITS
INTERNAL POLICY AND LEGAL AND REGULATORY RESTRICTIONS) TO CHANGE THE
JURISDICTION OF ITS APPLICABLE LENDING OFFICE OR DESIGNATE A DIFFERENT
APPLICABLE LENDING OFFICE IF THE MAKING OF SUCH A CHANGE OR DESIGNATION WOULD
AVOID THE NEED FOR, OR REDUCE THE AMOUNT OF, ANY SUCH ADDITIONAL AMOUNTS THAT
MAY THEREAFTER ACCRUE; PROVIDED THAT SUCH CHANGE OR DESIGNATION IS MADE ON TERMS
THAT SUCH LENDER PARTY AND ITS APPLICABLE LENDING OFFICE SUFFER NO ECONOMIC,
LEGAL OR REGULATORY DISADVANTAGE, WITH THE OBJECT OF AVOIDING THE CONSEQUENCE OF
THE EVENT GIVING RISE TO THE OPERATION OF SUBSECTION (A) OR (C) ABOVE; PROVIDED
FURTHER THAT NOTHING IN THIS SUBSECTION (H) SHALL AFFECT OR POSTPONE ANY OF THE
OBLIGATIONS OF THE BORROWERS OR THE RIGHTS OF ANY LENDER PARTY PURSUANT TO THIS
SECTION 2.12.


 


(I)            IF THE U.S. BORROWER DETERMINES IN GOOD FAITH THAT A REASONABLE
BASIS EXISTS FOR CONTESTING ANY TAXES FOR WHICH INDEMNIFICATION HAS BEEN
DEMANDED HEREUNDER, THE RELEVANT LENDER PARTY OR THE ADMINISTRATIVE AGENT, AS
APPLICABLE, SHALL COOPERATE WITH THE U.S. BORROWER IN CHALLENGING SUCH TAXES AT
THE U.S. BORROWER’S EXPENSE IF SO REQUESTED BY THE U.S. BORROWER.  IF ANY LENDER
PARTY OR THE ADMINISTRATIVE AGENT, AS APPLICABLE, RECEIVES A REFUND OF A TAX FOR
WHICH A PAYMENT HAS BEEN MADE BY THE U.S. BORROWER PURSUANT TO THIS SECTION,
WHICH REFUND IN THE GOOD FAITH JUDGMENT OF SUCH LENDER PARTY OR ADMINISTRATIVE
AGENT, AS THE CASE MAY BE, IS ATTRIBUTABLE TO SUCH PAYMENT MADE BY THE U.S.
BORROWER, THEN THE LENDER PARTY OR THE ADMINISTRATIVE AGENT, AS THE CASE MAY BE,
SHALL REIMBURSE THE U.S. BORROWER FOR SUCH AMOUNT AS THE LENDER PARTY OR THE
ADMINISTRATIVE AGENT, AS THE CASE MAY BE, DETERMINES TO BE THE PROPORTION OF THE
REFUND AS WILL LEAVE IT, AFTER SUCH REIMBURSEMENT, IN NO BETTER OR WORSE
POSITION THAN IT WOULD HAVE BEEN IN IF THE PAYMENT HAD NOT BEEN REQUIRED.  IF A
LENDER PARTY OR THE ADMINISTRATIVE AGENT IS REQUIRED TO RETURN ALL OR A PORTION
OF ANY REFUND FOR WHICH REIMBURSEMENT WAS MADE UNDER THE PRECEDING SENTENCE TO
THE AUTHORITY THAT GRANTED SUCH REFUND, THE U.S. BORROWER SHALL PAY OVER TO SUCH
LENDER PARTY OR THE ADMINISTRATIVE AGENT, AS THE CASE MAY BE, THE PORTION OF
SUCH REIMBURSEMENT AS WILL LEAVE SUCH LENDER PARTY OR THE ADMINISTRATIVE AGENT,
AS THE CASE MAY BE, IN NO BETTER OR WORSE POSITION THAN IF NO SUCH REIMBURSEMENT
HAD BEEN MADE.  A LENDER PARTY OR THE ADMINISTRATIVE AGENT SHALL CLAIM ANY
REFUND THAT IT DETERMINES IN GOOD FAITH IS AVAILABLE TO IT, UNLESS IT CONCLUDES
IN ITS REASONABLE DISCRETION THAT IT WOULD BE ADVERSELY AFFECTED BY MAKING SUCH
A CLAIM; PROVIDED, HOWEVER, THAT EACH LENDER PARTY AND THE ADMINISTRATIVE AGENT
SHALL BE FULLY JUSTIFIED IN REFUSING TO CLAIM ANY SUCH REFUND, UNLESS, IF IT SO
REQUESTS, IT SHALL FIRST BE INDEMNIFIED TO ITS SATISFACTION AGAINST ANY EXPENSE
THAT MAY BE INCURRED BY IT IN CONNECTION THEREWITH.  NOTHING HEREIN CONTAINED
SHALL INTERFERE WITH THE RIGHT OF A LENDER OR THE ADMINISTRATIVE AGENT TO
ARRANGE ITS TAX AFFAIRS IN WHATEVER MANNER IT THINKS FIT NOR OBLIGE ANY LENDER
OR THE ADMINISTRATIVE AGENT TO DISCLOSE ANY INFORMATION RELATING TO ITS TAX
AFFAIRS OR ANY COMPUTATIONS IN RESPECT THEREOF OR REQUIRE ANY LENDER OR THE
ADMINISTRATIVE AGENT TO DO ANYTHING THAT WOULD PREJUDICE ITS ABILITY TO BENEFIT
FROM ANY OTHER RELIEFS, REMISSIONS OR REPAYMENTS TO WHICH IT MAY BE ENTITLED.


 


(J)            EACH LENDER PARTY REPRESENTS AND AGREES THAT, ON THE DATE HEREOF
AND AT ALL TIMES DURING THE TERM OF THIS AGREEMENT, IT IS NOT AND WILL NOT BE A
CONDUIT ENTITY PARTICIPATING IN A CONDUIT FINANCING ARRANGEMENT (AS DEFINED
UNITED STATES TREASURY REGULATIONS SECTION 1.881-3) WITH RESPECT TO THE
BORROWINGS HEREUNDER (OTHER THAN A CONDUIT FINANCING ARRANGEMENT IN WHICH THE
APPROPRIATE BORROWER, OR AN AFFILIATE THEREOF, IS A FINANCING ENTITY) UNLESS THE
APPROPRIATE BORROWER HAS CONSENTED TO SUCH ARRANGEMENT PRIOR THERETO.

 

52

--------------------------------------------------------------------------------


 

SECTION 2.13.  Sharing of Payments, Etc.  Subject to the priority of payments
specifically set forth herein or in any other Loan Document and subject to the
provisions of Section 9.07(g)(vi) hereof, if any Lender Party shall obtain at
any time any payment (whether voluntary, involuntary, through the exercise of
any right of set-off, or otherwise) (a) on account of Obligations due and
payable to such Lender Party hereunder and under the Loan Documents at such time
in excess of its ratable share (according to the proportion of (i) the amount of
such Obligations due and payable to such Lender Party at such time to (ii) the
aggregate amount of the Obligations due and payable to all Lender Parties
hereunder and under the Loan Documents at such time) of payments on account of
the Obligations due and payable to all Lender Parties hereunder and under the
Loan Documents at such time obtained by all the Lender Parties at such time or
(b) on account of Obligations owing (but not due and payable) to such Lender
Party hereunder and under the Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing to such Lender Party at such time to (ii) the aggregate amount of the
Obligations owing (but not due and payable) to all Lender Parties hereunder and
under the Loan Documents at such time) of payments on account of the Obligations
owing (but not due and payable) to all Lender Parties hereunder and under the
Loan Documents at such time obtained by all of the Lender Parties at such time,
such Lender Party shall forthwith purchase from the other Lender Parties such
participations in the Obligations due and payable or owing to them, as the case
may be, as shall be necessary to cause such purchasing Lender Party to share the
excess payment ratably with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender Party, such purchase from each other Lender Party shall be rescinded and
such other Lender Party shall repay to the purchasing Lender Party the purchase
price to the extent of such Lender Party’s ratable share (according to the
proportion of (i) the purchase price paid to such Lender Party to (ii) the
aggregate purchase price paid to all Lender Parties) of such recovery together
with an amount equal to such Lender Party’s ratable share (according to the
proportion of (i) the amount of such other Lender Party’s required repayment to
(ii) the total amount so recovered from the purchasing Lender Party) of any
interest or other amount paid or payable by the purchasing Lender Party in
respect of the total amount so recovered.  Each Borrower agrees that any Lender
Party so purchasing a participation from another Lender Party pursuant to this
Section 2.13 may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set-off) with respect to such
participation as fully as if such Lender Party were the direct creditor of such
Borrower in the amount of such participation.

 

SECTION 2.14.  Use of Proceeds.  The proceeds (a) of the Term Advances and the
Canadian Revolving Credit Advances made or continued on the Closing Date shall
be available (and each Borrower agrees that it shall use such proceeds) solely
to finance the Transactions and to pay related fees and expenses, and (b) of the
Canadian Revolving Credit Advances made after the Closing Date and the U.S.
Revolving Credit Advances and issuances of Letters of Credit shall be available
(and each Appropriate Borrower agrees that it shall use such proceeds and
Letters of Credit) to provide working capital for the Canadian Borrower, the
U.S. Borrower and its Subsidiaries and for other general corporate purposes.

 

SECTION 2.15.  Defaulting Lenders.  (a)  In the event that, at any one time,
(i) any Lender Party shall be a Defaulting Lender, (ii) such Defaulting Lender
shall owe a Defaulted Advance to either Borrower and (iii) such Borrower shall
be required to make any payment hereunder or under any other Loan Document to or
for the account of such Defaulting Lender, then such Borrower may, so long as no
Default shall occur or be continuing at such time and to the fullest extent
permitted by applicable law, set off and otherwise apply the Obligation of such
Borrower to make such payment to or for the account of such Defaulting Lender
against the obligation of such Defaulting Lender to make such Defaulted
Advance.  In the event that, on any date, such Borrower shall so set off and
otherwise apply its obligation to make any such payment against the obligation
of such Defaulting Lender to make any such

 

53

--------------------------------------------------------------------------------


 

Defaulted Advance on or prior to such date, the amount so set off and otherwise
applied by such Borrower shall constitute for all purposes of this Agreement and
the other Loan Documents an Advance by such Defaulting Lender made on the date
under the Facility pursuant to which such Defaulted Advance was originally
required to have been made pursuant to Section 2.01.  Such Advance shall be a
Base Rate Advance and shall be considered, for all purposes of this Agreement,
to comprise part of the Borrowing in connection with which such Defaulted
Advance was originally required to have been made pursuant to Section 2.01, even
if the other Advances comprising such Borrowing shall be Eurodollar Rate
Advances on the date such Advance is deemed to be made pursuant to this
subsection (a).  Each Borrower shall notify the Administrative Agent at any time
such Borrower exercises its right of set-off pursuant to this subsection (a) and
shall set forth in such notice (A) the name of the Defaulting Lender and the
Defaulted Advance required to be made by such Defaulting Lender and (B) the
amount set off and otherwise applied in respect of such Defaulted Advance
pursuant to this subsection (a).  Any portion of such payment otherwise required
to be made by either Borrower to or for the account of such Defaulting Lender
which is paid by such Borrower, after giving effect to the amount set off and
otherwise applied by such Borrower pursuant to this subsection (a), shall be
applied by the Administrative Agent as specified in subsection (b) or (c) of
this Section 2.15.

 


(B)           IN THE EVENT THAT, AT ANY ONE TIME, (I) ANY LENDER PARTY SHALL BE
A DEFAULTING LENDER, (II) SUCH DEFAULTING LENDER SHALL OWE A DEFAULTED AMOUNT TO
THE ADMINISTRATIVE AGENT OR ANY OF THE OTHER LENDER PARTIES AND (III) THE
APPROPRIATE BORROWER SHALL MAKE ANY PAYMENT HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH DEFAULTING LENDER,
THEN THE ADMINISTRATIVE AGENT MAY, ON ITS BEHALF OR ON BEHALF OF SUCH OTHER
LENDER PARTIES AND TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, APPLY AT
SUCH TIME THE AMOUNT SO PAID BY SUCH BORROWER TO OR FOR THE ACCOUNT OF SUCH
DEFAULTING LENDER TO THE PAYMENT OF EACH SUCH DEFAULTED AMOUNT TO THE EXTENT
REQUIRED TO PAY SUCH DEFAULTED AMOUNT.  IN THE EVENT THAT THE ADMINISTRATIVE
AGENT SHALL SO APPLY ANY SUCH AMOUNT TO THE PAYMENT OF ANY SUCH DEFAULTED AMOUNT
ON ANY DATE, THE AMOUNT SO APPLIED BY THE ADMINISTRATIVE AGENT SHALL CONSTITUTE
FOR ALL PURPOSES OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS PAYMENT, TO SUCH
EXTENT, OF SUCH DEFAULTED AMOUNT ON SUCH DATE.  ANY SUCH AMOUNT SO APPLIED BY
THE ADMINISTRATIVE AGENT SHALL BE RETAINED BY THE ADMINISTRATIVE AGENT OR
DISTRIBUTED BY THE ADMINISTRATIVE AGENT TO SUCH OTHER LENDER PARTIES, RATABLY IN
ACCORDANCE WITH THE RESPECTIVE PORTIONS OF SUCH DEFAULTED AMOUNTS PAYABLE AT
SUCH TIME TO THE ADMINISTRATIVE AGENT AND SUCH OTHER LENDER PARTIES AND, IF THE
AMOUNT OF SUCH PAYMENT MADE BY SUCH BORROWER SHALL AT SUCH TIME BE INSUFFICIENT
TO PAY ALL SUCH DEFAULTED AMOUNTS OWING BY EACH SUCH DEFAULTING LENDER AT SUCH
TIME TO THE ADMINISTRATIVE AGENT AND THE OTHER LENDER PARTIES, IN THE FOLLOWING
ORDER OF PRIORITY:


 

(A)          first, to the Administrative Agent for any such Defaulted Amount
then owing by each such Defaulting Lender to the Administrative Agent; and

 

(B)           second, to any other Lender Parties for any such Defaulted Amounts
then owing by each such Defaulting Lender to such other Lender Parties, ratably
in accordance with such respective Defaulted Amounts then owing to such other
Lender Parties.

 

Any portion of such amount paid by such Borrower for the account of such
Defaulting Lender remaining, after giving effect to the amount applied by the
Administrative Agent pursuant to this subsection (b), shall be applied by the
Administrative Agent as specified in subsection (c) of this Section 2.15.

 


(C)           IN THE EVENT THAT, AT ANY ONE TIME, (I) ANY LENDER PARTY SHALL BE
A DEFAULTING LENDER, (II) SUCH DEFAULTING LENDER SHALL NOT OWE A DEFAULTED
ADVANCE OR A DEFAULTED AMOUNT AND (III) EITHER BORROWER, THE ADMINISTRATIVE
AGENT OR ANY OTHER LENDER PARTY SHALL BE REQUIRED TO PAY OR DISTRIBUTE ANY
AMOUNT HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT TO OR FOR THE ACCOUNT OF SUCH
DEFAULTING

 

54

--------------------------------------------------------------------------------


 


LENDER, THEN SUCH BORROWER OR SUCH OTHER LENDER PARTY SHALL PAY SUCH AMOUNT TO
THE ADMINISTRATIVE AGENT TO BE HELD BY THE ADMINISTRATIVE AGENT, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN ESCROW OR THE ADMINISTRATIVE AGENT SHALL,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, HOLD IN ESCROW SUCH AMOUNT
OTHERWISE HELD BY IT.  ANY FUNDS HELD BY THE ADMINISTRATIVE AGENT IN ESCROW
UNDER THIS SUBSECTION (C) SHALL BE DEPOSITED BY THE ADMINISTRATIVE AGENT IN AN
ACCOUNT WITH CITIBANK, IN THE NAME AND UNDER THE CONTROL OF THE ADMINISTRATIVE
AGENT, BUT SUBJECT TO THE PROVISIONS OF THIS SUBSECTION (C).  THE TERMS
APPLICABLE TO SUCH ACCOUNT, INCLUDING THE RATE OF INTEREST PAYABLE WITH RESPECT
TO THE CREDIT BALANCE OF SUCH ACCOUNT FROM TIME TO TIME, SHALL BE CITIBANK’S
STANDARD TERMS APPLICABLE TO ESCROW ACCOUNTS MAINTAINED WITH IT.  ANY INTEREST
CREDITED TO SUCH ACCOUNT FROM TIME TO TIME SHALL BE HELD BY THE ADMINISTRATIVE
AGENT IN ESCROW UNDER, AND APPLIED BY THE ADMINISTRATIVE AGENT FROM TIME TO TIME
IN ACCORDANCE WITH THE PROVISIONS OF, THIS SUBSECTION (C).  THE ADMINISTRATIVE
AGENT SHALL, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, APPLY ALL FUNDS
SO HELD IN ESCROW FROM TIME TO TIME TO THE EXTENT NECESSARY TO MAKE ANY ADVANCES
REQUIRED TO BE MADE BY SUCH DEFAULTING LENDER AND TO PAY ANY AMOUNT PAYABLE BY
SUCH DEFAULTING LENDER HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS TO THE
ADMINISTRATIVE AGENT OR ANY OTHER LENDER PARTY, AS AND WHEN SUCH ADVANCES OR
AMOUNTS ARE REQUIRED TO BE MADE OR PAID AND, IF THE AMOUNT SO HELD IN ESCROW
SHALL AT ANY TIME BE INSUFFICIENT TO MAKE AND PAY ALL SUCH ADVANCES AND AMOUNTS
REQUIRED TO BE MADE OR PAID AT SUCH TIME, IN THE FOLLOWING ORDER OF PRIORITY:


 

(A)          first, to the Administrative Agent for any amount then due and
payable by such Defaulting Lender to the Administrative Agent hereunder;

 

(B)           second, to any other Lender Parties for any amount then due and
payable by such Defaulting Lender to such other Lender Parties hereunder,
ratably in accordance with such respective amounts then due and payable to such
other Lender Parties; and

 

(C)           third, to such Borrower for any Advance then required to be made
by such Defaulting Lender pursuant to a Commitment of such Defaulting Lender.

 

In the event that any Lender Party that is a Defaulting Lender shall, at any
time, cease to be a Defaulting Lender, any funds held by the Administrative
Agent in escrow at such time with respect to such Lender Party shall be
distributed by the Administrative Agent to such Lender Party and applied by such
Lender Party to the Obligations owing to such Lender Party at such time under
this Agreement and the other Loan Documents ratably in accordance with the
respective amounts of such Obligations outstanding at such time.

 


(D)           THE RIGHTS AND REMEDIES AGAINST A DEFAULTING LENDER UNDER THIS
SECTION 2.15 ARE IN ADDITION TO OTHER RIGHTS AND REMEDIES THAT EITHER BORROWER
MAY HAVE AGAINST SUCH DEFAULTING LENDER WITH RESPECT TO ANY DEFAULTED ADVANCE
AND THAT THE ADMINISTRATIVE AGENT OR ANY LENDER PARTY MAY HAVE AGAINST SUCH
DEFAULTING LENDER WITH RESPECT TO ANY DEFAULTED AMOUNT.


 

SECTION 2.16.  Incremental Facilities.  The U.S. Borrower may by written notice
to the Administrative Agent, not more than three times during the term of this
Agreement, elect to request the establishment of one or more new term loan
commitments (the “New Term Commitments”) by an amount not in excess of
$125,000,000 in the aggregate and not less than $25,000,000 individually (or
such lesser amount which shall be approved by Administrative Agent or such
lesser amount that shall constitute the difference between $125,000,000 and all
such New Term Commitments obtained prior to such date), and integral multiples
of $5,000,000 in excess of that amount.  Each such notice shall specify the date
(each, an “Increased Amount Date”) on which the U.S. Borrower proposes that the
New Term Commitments shall be effective, which shall be a date not less than 10
Business Days after the date on which such notice is delivered to the
Administrative Agent; provided that the U.S. Borrower shall first offer the
Lenders the opportunity to provide all of the New Term Commitments prior to
approaching any other Person that is an

 

55

--------------------------------------------------------------------------------


 

Eligible Assignee pursuant to Section 9.07(a); provided, further, that any
Lender offered or approached to provide all or a portion of the New Term
Commitments may elect or decline, in its sole discretion, to provide a New Term
Commitment, and no Lender shall, as a result of such rejection, be deemed to be
in default in any respect hereunder.  Such New Term Commitments shall become
effective as of such Increased Amount Date; provided that (a) no Default or
Event of Default shall exist on such Increased Amount Date before or after
giving effect to such New Term Commitments, (b) both before and after giving
effect to the making of any Series of New Term Advances, each of the conditions
set forth in Section 3.02 shall be satisfied, (c) the U.S. Borrower and its
Subsidiaries shall be in pro forma compliance with each of the covenants set
forth in Section 5.04 as of the last day of the most recently ended Fiscal
Quarter after giving effect to such New Term Commitments and any Investment or
other transaction to be consummated in connection therewith, (d) the New Term
Commitments shall be effected pursuant to one or more Joinder Agreements
executed and delivered by the U.S. Borrower, the Administrative Agent and, with
respect to New Term Loans of any Series, each New Term Lender providing New Term
Commitments in respect of such Series, and each of which shall be recorded in
the Register and shall be subject to the requirements set forth in Section
2.12(e), (e) the U.S. Borrower shall make any payments required pursuant to
Section 9.04(c) in connection with the New Term Commitments, (f) the
Administrative Agent shall have received evidence satisfactory to it from the
U.S. Borrower that the incurrence of such New Term Advances will not violated
the terms of any Subordinated Debt Document and (g) the U.S. Borrower shall
deliver or cause to be delivered any legal opinions or other documents
reasonably requested by Administrative Agent in connection with any such
transaction. Any New Term Advances made on an Increased Amount Date shall be
designated, a separate series (a “Series”) of New Term Advances for all purposes
of this Agreement.

 

On any Increased Amount Date on which any New Term Commitments of any Series are
effective, subject to the satisfaction of the foregoing terms and conditions,
(a) each Lender with a New Term Commitment (each, a “New Term Lender”) of any
Series shall make an advance to the U.S. Borrower (a “New Term Advance”) in an
amount equal to its New Term Commitment of such Series, and (b) each New Term
Lender of any Series shall become a Lender hereunder with respect to the New
Term Commitment of such Series and the New Term Advances of such Series made
pursuant thereto.

 

The terms and provisions of the New Term Advances and New Term Commitments of
any Series shall be, except as otherwise set forth herein or in the Joinder
Agreement, identical to the Term Advances; provided, however, that (a) the
weighted average life to maturity of all New Term Advances shall be no shorter
than the weighted average life to maturity of the Term Advances, (b) the
applicable New Term Advance Maturity Date of each Series shall be no shorter
than the final maturity of the Term Advances and (c) the rate of interest
applicable to the New Term Advances of each Series shall be determined by the
U.S. Borrower and the applicable new Lenders and shall be set forth in each
applicable Joinder Agreement.

 

Each Joinder Agreement may, without the consent of any other Lenders, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provision of this Section 2.16.

 


ARTICLE III

CONDITIONS OF EFFECTIVENESS AND LENDING


 

SECTION 3.01.  Conditions Precedent to the Initial Extension of Credit.  The
obligation of each Lender to make an Advance on the occasion of the Initial
Extension of Credit hereunder is subject to the satisfaction or waiver of the
following conditions precedent before or concurrently with the Initial

 

56

--------------------------------------------------------------------------------


 

Extension of Credit and this Agreement shall become effective on and as of the
date hereof (the “Closing Date”) when all such conditions shall have been
satisfied:

 

(A)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THIS AGREEMENT,
EXECUTED AND DELIVERED BY EACH BORROWER, EACH INITIAL LENDER, THE INITIAL
ISSUING BANK, THE EXISTING ISSUING BANK, THE SWING LINE BANK, THE AGENTS AND THE
LEAD ARRANGERS.

 

(B)           THE FOLLOWING TRANSACTIONS SHALL HAVE BEEN CONSUMMATED, IN EACH
CASE ON TERMS AND CONDITIONS REASONABLY SATISFACTORY TO THE LENDER PARTIES:

 

(i)            the Merger shall have been consummated in accordance with the
terms of the Merger Agreement and in compliance in all material respects with
all applicable Requirements of Law, and no provision of the Merger Agreement
shall have been waived, amended, supplemented or otherwise modified (unless such
waiver, amendment, supplement or other modification, in the reasonable judgment
of the Administrative Agent, is not adverse in any material respect to the
interests of the Lender Parties);

 

(ii)           the U.S. Borrower shall have received at least $275,000,000 in
gross cash proceeds from the issuance of the Senior Subordinated Notes; and

 

(iii)          the Refinancing shall have been consummated and satisfactory
arrangements shall have been made for the termination of all Liens granted in
connection with TTI’s first and second lien credit agreements.

 

(C)           THE ADMINISTRATIVE AGENT SHALL BE REASONABLY SATISFIED WITH THE
CORPORATE AND LEGAL STRUCTURE AND CAPITALIZATION OF EACH LOAN PARTY, INCLUDING
THE TERMS AND CONDITIONS OF THE CHARTER, BYLAWS AND EACH CLASS OF CAPITAL STOCK
OF EACH LOAN PARTY AND OF EACH AGREEMENT OR INSTRUMENT RELATING TO SUCH
STRUCTURE OR CAPITALIZATION.

 

(D)           THE ADMINISTRATIVE AGENT SHALL BE REASONABLY SATISFIED THAT ALL
DEBT OF THE U.S. BORROWER AND ITS RESTRICTED SUBSIDIARIES OUTSTANDING
IMMEDIATELY BEFORE GIVING EFFECT TO THE REFINANCING, OTHER THAN THE DEBT (THE
“SURVIVING DEBT”) IDENTIFIED ON SCHEDULE 3.01(D), HAS BEEN PREPAID, REDEEMED OR
DEFEASED IN FULL OR OTHERWISE SATISFIED AND EXTINGUISHED AND THAT ALL SUCH DEBT
ON SCHEDULE 3.01(D) SHALL BE ON TERMS AND CONDITIONS REASONABLY SATISFACTORY TO
THE ADMINISTRATIVE AGENT.

 

(E)           (I)  THE SENIOR LEVERAGE RATIO, DETERMINED ON A PRO FORMA BASIS
AFTER GIVING EFFECT TO THE TRANSACTIONS AND WITH SUCH OTHER ADJUSTMENTS AS ARE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE LEAD ARRANGERS,
SHALL NOT EXCEED 4.10:1.00 FOR THE TWELVE-MONTH PERIOD ENDED ON NOVEMBER 30,
2004, AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FROM THE U.S. BORROWER
SUPPORT FOR SUCH CALCULATIONS OF A NATURE THAT IS REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND THE LEAD ARRANGERS.

 

(ii)           The ratio of (A) (1) total Funded Debt of the U.S. Borrower and
its Restricted Subsidiaries, minus (2) the amount of cash in excess of
$5,000,000 reflected on the U.S. Borrower’s balance sheet on the Closing Date
after giving effect to the Transactions, minus (3) the aggregate amount of TTI’s
12.5% senior subordinated notes due 2010 and the U.S. Borrower’s 9.25% senior
subordinated notes due 2008 (collectively, the “Old Notes”), in each case for
which cash sufficient for the repayment, redemption or repurchase thereof is
then on deposit with the applicable trustee, to (B) Consolidated EBITDA of the
U.S. Borrower and its Restricted Subsidiaries for the

 

57

--------------------------------------------------------------------------------


 

twelve-month period ending on November 30, 2004 shall not exceed 5.35:1.00;
provided that Consolidated EBITDA shall be calculated giving effect to the
Transactions as though the Transactions had occurred at the beginning of such
twelve-month period, and the Administrative Agent shall have received from the
U.S. Borrower support for such calculations of a nature that is reasonably
satisfactory to the Administrative Agent and the Lead Arrangers.

 

(F)            BEFORE AND AFTER GIVING EFFECT TO THE TRANSACTIONS AND THE OTHER
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, THERE SHALL HAVE OCCURRED NO
MATERIAL ADVERSE CHANGE IN THE BUSINESS, FINANCIAL CONDITION, OPERATIONS,
ASSETS, LIABILITIES OR PROSPECTS OF ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES
SINCE DECEMBER 31, 2003.

 

(G)           THERE SHALL EXIST NO ACTION, SUIT, INVESTIGATION, LITIGATION OR
PROCEEDING AFFECTING ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES PENDING OR
THREATENED BEFORE ANY COURT, GOVERNMENTAL AGENCY OR ARBITRATOR THAT (I) WOULD
REASONABLY BE LIKELY TO HAVE A MATERIAL ADVERSE EFFECT OR (II) PURPORTS TO
AFFECT THE LEGALITY, VALIDITY OR ENFORCEABILITY OF THE MERGER, THIS AGREEMENT,
ANY NOTE, ANY OTHER LOAN DOCUMENTS, ANY RELATED DOCUMENT OR THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(H)           NOTHING SHALL HAVE COME TO THE ATTENTION OF THE LENDER PARTIES TO
LEAD THEM TO BELIEVE (I) THAT THE INFORMATION MEMORANDUM WAS OR HAS BECOME
MISLEADING, INCORRECT OR INCOMPLETE IN ANY MATERIAL RESPECT OR (II) THAT,
FOLLOWING THE CONSUMMATION OF THE TRANSACTIONS, EITHER BORROWER OR ITS
SUBSIDIARIES WOULD NOT HAVE GOOD AND MARKETABLE TITLE TO ALL MATERIAL ASSETS OF
SUCH BORROWER AND SUCH SUBSIDIARIES REFLECTED IN THE INFORMATION MEMORANDUM;
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE LENDER PARTIES SHALL HAVE
BEEN GIVEN SUCH ACCESS TO THE MANAGEMENT, RECORDS, BOOKS OF ACCOUNT, CONTRACTS
AND PROPERTIES OF THE BORROWERS AND THEIR RESPECTIVE RESTRICTED SUBSIDIARIES AS
THEY SHALL HAVE REASONABLY REQUESTED.

 

(I)            ALL GOVERNMENTAL AND THIRD PARTY CONSENTS AND APPROVALS NECESSARY
IN CONNECTION WITH THE TRANSACTIONS, THE LOAN DOCUMENTS AND THE RELATED
DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED THEREBY SHALL HAVE BEEN OBTAINED
(WITHOUT THE IMPOSITION OF ANY CONDITIONS THAT ARE NOT REASONABLY ACCEPTABLE TO
THE ADMINISTRATIVE AGENT) AND SHALL REMAIN IN EFFECT; ALL APPLICABLE WAITING
PERIODS SHALL HAVE EXPIRED WITHOUT ANY ACTION BEING TAKEN BY ANY COMPETENT
AUTHORITY; AND NO LAW OR REGULATION SHALL BE APPLICABLE IN THE REASONABLE
JUDGMENT OF THE ADMINISTRATIVE AGENT THAT RESTRAINS, PREVENTS OR IMPOSES
MATERIALLY ADVERSE CONDITIONS UPON THE TRANSACTIONS, THE LOAN DOCUMENTS AND THE
RELATED DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED THEREBY.

 

(J)            THE LENDERS AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL
FEES REQUIRED TO BE PAID, AND ALL EXPENSES FOR WHICH INVOICES HAVE BEEN
PRESENTED (INCLUDING THE REASONABLE FEES AND EXPENSES OF LEGAL COUNSEL), ON OR
BEFORE THE CLOSING DATE.

 

(K)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ON OR BEFORE THE DAY
OF THE INITIAL EXTENSION OF CREDIT THE FOLLOWING, EACH DATED SUCH DAY (UNLESS
OTHERWISE SPECIFIED), IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT (UNLESS OTHERWISE SPECIFIED) AND (EXCEPT FOR THE NOTES) IN
SUFFICIENT COPIES FOR EACH LENDER PARTY:

 

(i)            The Notes payable to the order of the Lenders.

 

(ii)           Certified copies of the resolutions of the Board of Directors of
each Borrower and each other Loan Party approving each Loan Document to which it
is or is to be a party and the transactions contemplated thereby, and of all
documents evidencing

 

58

--------------------------------------------------------------------------------


 

other necessary corporate action and governmental and other third party
approvals and consents, if any, with respect to the Transactions, this
Agreement, the Notes, each other Loan Document and each Subordinated Debt
Document.

 

(iii)          A copy of a certificate of the Secretary of State of the
jurisdiction of its incorporation or formation, or in the case of the Canadian
Borrower, the Ministry of Consumer and Commercial Relations of the Province of
Ontario (the “Ontario Ministry”), dated reasonably near the date of the Initial
Extension of Credit, listing the charter (or other formation document) of each
Borrower and each other Loan Party and each amendment thereto on file in his
office and certifying that (A) such amendments are the only amendments to such
Borrower’s or such other Loan Party’s charter (or other formation document) on
file in his office, (B) each such Borrower and each such other Loan Party have
paid all franchise taxes to the date of such certificate and (C) each Borrower
and each other Loan Party are duly incorporated or formed and in good standing
under the laws of the State or Province of the jurisdiction of its incorporation
or formation.

 

(iv)          A certificate of each Borrower and each other Loan Party, signed
on behalf of such Borrower and such other Loan Party by its President or a Vice
President and its Secretary or any Assistant Secretary (or in the case of
Accuride Erie by a duly authorized officer of the sole member of its general
partner), dated the date of the Initial Extension of Credit (the statements made
in which certificate shall be true on and as of the date of the Initial
Extension of Credit), certifying as to (A) the absence of any amendments to the
charter (or other formation document) of such Borrower or such other Loan Party
since the date of the certificate referred to in Section 3.01(k)(iii), (B) a
true and correct copy of the bylaws (or other organizational document) of such
Borrower and such other Loan Party as in effect on the date of the Initial
Extension of Credit, (C) the absence of any proceeding for the dissolution or
liquidation of such Borrower or such other Loan Party, (D) the truth and
accuracy of the representations and warranties contained in the Loan Documents
in all material respects as though made on and as of the date of the Initial
Extension of Credit and (E) the absence of any event occurring and continuing,
or resulting from the Initial Extension of Credit, that constitutes a Default.

 

(v)           A certificate of the Secretary or an Assistant Secretary of each
Borrower and each other Loan Party certifying the names and true signatures of
the officers of such Borrower and such other Loan Party authorized to sign this
Agreement, the Notes and each other Loan Document to which they are or are to be
parties and the other documents to be delivered hereunder and thereunder.

 

(vi)          The Guarantee and Collateral Agreement, duly executed by the U.S.
Borrower and each of the U.S. Borrower’s Domestic Subsidiaries, together with:

 

(A)          certificates representing 100% of the issued and outstanding stock
(or other ownership or profit interest) owned by the Loan Parties, accompanied
by undated stock powers executed in blank; provided that no more than 66% of the
issued and outstanding stock of any first-tier Foreign Subsidiaries of the U.S.
Borrower and its Domestic Subsidiaries shall be required to be pledged,

 

(B)           copies of proper financing statements or amendments thereto, to be
duly filed on or before the day of the Initial Extension of Credit under the
Uniform

 

59

--------------------------------------------------------------------------------


 

Commercial Code of all jurisdictions that the Administrative Agent may deem
necessary or desirable in order to perfect and protect the first priority liens
and security interests created under the Guarantee and Collateral Agreement,
covering the Collateral described therein,

 

(C)           completed requests for information, dated on or before the date of
the Initial Extension of Credit, listing all other effective financing
statements filed in the jurisdictions where the Loan Parties are incorporated
and where their assets are located that name the U.S. Borrower or any other Loan
Party as debtor, together with copies of such other financing statements,

 

(D)          evidence of the completion of recordings and filings, if any, of or
with respect to the Guarantee and Collateral Agreement that the Administrative
Agent may reasonably deem necessary or desirable in order to perfect and protect
the Liens created thereby,

 

(E)           evidence that all other action that the Administrative Agent may
reasonably deem necessary or desirable in order to perfect and protect the first
priority liens and security interests created under any of the Collateral
Documents (including, without limitation, any action so deemed necessary or
desirable as a result of changes in the names or corporate structure of any of
the U.S. Borrower’s subsidiaries) has been taken and remains in full force and
effect, and

 

(F)           evidence of the insurance, if any, required by the terms of any of
the Collateral Documents.

 

(vii)         A duly executed confirmation and amendment with respect to the
Mexican Pledge Agreement (the “Mexican Confirmation and Amendment”) and evidence
of the completion of all recordings, filings and other actions necessary under
Mexican law to perfect and protect the first priority pledge created by the
Mexican Pledge Agreement of 65% of the stock of the Mexican Subsidiary, in the
understanding that the Administrative Agent hereby reserves all its rights under
the Mexican Pledge Agreement to assure continuance of its full force and effect
for the benefit of each of the Secured Parties and, therefore, that such Mexican
Pledge Agreement shall continue in full force and effect to secure the
Obligations.

 

(viii)        A duly executed confirmation and amendment made by the Canadian
Borrower to the Administrative Agent for the benefit of the Secured Parties
under the Canadian Security Agreement (the “Canadian Confirmation and
Amendment”) and evidence of the completion of all recordings, filings and other
actions necessary under Canadian law to perfect and protect the first priority
security interest created by the Canadian Borrower under the Canadian Security
Agreement.

 

(ix)           Fully executed amendments, supplements, restatements or other
modifications (the “Mortgage Amendments”) of the Mortgages covering the
properties listed on Schedule 3.01(k)(ix) and marked with an asterisk (the
“Existing Mortgaged Properties”) to the extent necessary to continue to secure
the Obligations of the Loan Parties under this Agreement or any other Loan
Document.

 

60

--------------------------------------------------------------------------------


 

(x)            Certified copies of each of the Subordinated Debt Documents and
the Merger Agreement, duly executed by the parties thereto, together with all
agreements, instruments and documents delivered in connection therewith.

 

(xi)           Such financial, business and other information regarding each
Loan Party as the Lender Parties shall have reasonably requested, including,
without limitation, (A) audited Consolidated financial statements of each of the
U.S. Borrower and its Consolidated Subsidiaries and of TTI and its Consolidated
Subsidiaries for Fiscal Year 2003, (B) unaudited Consolidated financial
statements of each of the U.S. Borrower and its Consolidated Subsidiaries and of
TTI and its Consolidated Subsidiaries for each Fiscal Quarter in Fiscal Year
2004 that ended more than 45 days prior to the Closing Date and for the
twelve-month period ended November 30, 2004, (C) the pro forma financial
statements described in Section 4.01(g) and (D) Consolidated forecasted
financial statements of the U.S. Borrower and its Consolidated Subsidiaries for
the five-year period after the Closing Date, prepared on a quarterly basis for
the first year after the Closing Date and on an annual basis for each year
thereafter; all of the foregoing (including, without limitation, the statements
to be delivered pursuant to clauses (A) through (D) above) to be in form and
substance reasonably satisfactory to the Administrative Agent (and, in the case
of clause (B), to the Lead Arrangers).

 

(xii)          Certificates, in substantially the form of Exhibit H hereto,
attesting to the Solvency of each of the Borrowers after giving effect to the
Transactions and the other transactions contemplated hereby, from its chief
financial officer or, in the case of the Canadian Borrower, its assistant
treasurer.

 

(xiii)         Evidence that ratings of the Facilities from each of Moody’s and
S&P are in effect on the Closing Date.

 

(xiv)        A favorable opinion of Latham and Watkins LLP, U.S. counsel for the
Borrowers, in substantially the form of Exhibit D hereto and as to such other
matters as any Lender Party through the Administrative Agent may reasonably
request.

 

(xv)         A favorable opinion of David K. Armstrong, General Counsel of the
U.S. Borrower, in substantially the form of Exhibit E hereto and as to such
other matters as any Lender Party through the Administrative Agent may
reasonably request.

 

(xvi)        A favorable opinion of Osler, Hoskin & Harcourt LLP, Canadian
counsel for the Canadian Borrower, in substantially the form of Exhibit F to
this Agreement and as to such other matters (including, without limitation, any
withholding tax matters) as any Lender Party through the Administrative Agent
may reasonably request.

 

(xvii)       A favorable opinion of Santamarina y Steta, S.C., Mexican counsel
for the U.S. Borrower, in substantially the form of Exhibit G hereto and as to
such other matters as any Lender Party through the Administrative Agent may
reasonably request.

 

(xviii)      A favorable opinion of Simpson Thacher & Bartlett LLP, counsel for
the Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent.

 

61

--------------------------------------------------------------------------------


 

SECTION 3.02.  Conditions Precedent to Each Borrowing and Issuance.  The
obligation of each Appropriate Lender to make an Advance (other than a Letter of
Credit Advance made by the Issuing Bank or a U.S. Revolving Credit Lender
pursuant to Section 2.03(c) and a Swing Line Advance made by a U.S. Revolving
Credit Lender pursuant to Section 2.02(b)) on the occasion of each Borrowing
(including the Initial Extension of Credit), and the obligation of the Issuing
Bank to issue a Letter of Credit (including the initial issuance) or renew a
Letter of Credit and the right of the U.S. Borrower to request a Swing Line
Borrowing, shall be subject to the further conditions precedent that on the date
of such Borrowing or issuance or renewal (a) the following statements shall be
true in all material respects (and each of the giving of the applicable Notice
of Borrowing, Notice of Swing Line Borrowing, Notice of Issuance or Notice of
Renewal and the acceptance by the Appropriate Borrower of the proceeds of such
Borrowing or of such Letter of Credit or the renewal of such Letter of Credit
shall constitute a representation and warranty by such Borrower that both on the
date of such notice and on the date of such Borrowing or issuance or renewal
such statements are true):

 

(A)           THE REPRESENTATIONS AND WARRANTIES CONTAINED IN EACH LOAN DOCUMENT
ARE CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF SUCH DATE, BEFORE AND AFTER
GIVING EFFECT TO SUCH BORROWING OR ISSUANCE OR RENEWAL AND TO THE APPLICATION OF
THE PROCEEDS THEREFROM, AS THOUGH MADE ON AND AS OF SUCH DATE, OTHER THAN ANY
SUCH REPRESENTATIONS OR WARRANTIES THAT, BY THEIR TERMS, REFER TO A SPECIFIC
DATE OTHER THAN THE DATE OF SUCH BORROWING OR ISSUANCE OR RENEWAL, IN WHICH
CASE, AS OF SUCH SPECIFIC DATE; AND

 

(B)           NO EVENT HAS OCCURRED AND IS CONTINUING, OR WOULD RESULT FROM SUCH
BORROWING OR ISSUANCE OR RENEWAL OR FROM THE APPLICATION OF THE PROCEEDS
THEREFROM, THAT CONSTITUTES A DEFAULT.

 

SECTION 3.03.  Determinations Under Section 3.01.  For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender Party
shall be deemed to have consented to, approved or accepted or to be satisfied
with each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to the Lender Parties unless an
officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
Party prior to the Initial Extension of Credit specifying its objection thereto
and, if the Initial Extension of Credit consists of a Borrowing and such Lender
Party shall not have made available to the Administrative Agent such Lender
Party’s ratable portion of such Borrowing.

 


ARTICLE IV

REPRESENTATIONS AND WARRANTIES


 

SECTION 4.01.  Representations and Warranties of Each Borrower.  Each Borrower
represents and warrants as follows:

 

(A)           LOAN PARTIES - DUE ORGANIZATION AND FORMATION; GOOD STANDING;
CORPORATE, COMPANY AND PARTNERSHIP POWER AND AUTHORITY; CAPITAL STOCK.  EACH
LOAN PARTY (I) IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER
THE LAWS OF THE JURISDICTION OF ITS ORGANIZATION, (II) IS DULY QUALIFIED AND IN
GOOD STANDING AS A FOREIGN ENTITY IN EACH OTHER JURISDICTION IN WHICH IT OWNS OR
LEASES PROPERTY OR IN WHICH THE CONDUCT OF ITS BUSINESS REQUIRES IT TO SO
QUALIFY OR BE LICENSED, EXCEPT WHERE THE FAILURE TO BE SO QUALIFIED OR IN GOOD
STANDING HAS NOT HAD OR WOULD NOT REASONABLY BE LIKELY TO HAVE A MATERIAL
ADVERSE EFFECT AND (III) HAS ALL REQUISITE POWER AND AUTHORITY (INCLUDING,
WITHOUT LIMITATION, ALL MATERIAL GOVERNMENTAL LICENSES, PERMITS AND OTHER
APPROVALS) TO OWN OR LEASE AND OPERATE ITS PROPERTIES AND TO CARRY ON ITS
BUSINESS AS NOW

 

62

--------------------------------------------------------------------------------


 

CONDUCTED AND AS PROPOSED TO BE CONDUCTED.  ALL OF THE OUTSTANDING CAPITAL STOCK
OF THE U.S. BORROWER HAS BEEN VALIDLY ISSUED AND IS FULLY PAID AND
NON-ASSESSABLE AND, AS OF THE CLOSING DATE, IS OWNED IN THE AMOUNTS SPECIFIED ON
SCHEDULE 4.01(A).  ALL OF THE OUTSTANDING CAPITAL STOCK OF THE U.S. BORROWER
THAT IS OWNED BY THE INVESTOR GROUP IS OWNED FREE AND CLEAR OF ALL LIENS.

 

(B)           LOAN PARTIES’ SUBSIDIARIES - DUE ORGANIZATION AND FORMATION; GOOD
STANDING; CORPORATE, LIMITED LIABILITY COMPANY OR PARTNERSHIP AUTHORIZATION AND
AUTHORITY; CAPITAL STOCK, MEMBERSHIP INTERESTS, PARTNERSHIP INTERESTS.  SET
FORTH ON SCHEDULE 4.01(B) HERETO IS A COMPLETE AND ACCURATE LIST OF ALL
SUBSIDIARIES OF EACH LOAN PARTY AS OF THE DATE OF SUCH SCHEDULE, SHOWING AS OF
THE DATE HEREOF (AS TO EACH SUCH SUBSIDIARY) THE JURISDICTION OF ITS
INCORPORATION OR FORMATION, THE NUMBER OF LIMITED LIABILITY COMPANY MEMBERSHIP
INTERESTS OR PARTNERSHIP INTERESTS OR SHARES OF EACH CLASS OF CAPITAL STOCK
AUTHORIZED, AND THE NUMBER OUTSTANDING, ON THE DATE HEREOF AND THE PERCENTAGE OF
THE OUTSTANDING LIMITED LIABILITY COMPANY MEMBERSHIP INTERESTS, PARTNERSHIP
INTERESTS AND SHARES OF EACH SUCH CLASS OWNED (DIRECTLY OR INDIRECTLY) BY SUCH
LOAN PARTY AND THE NUMBER OF LIMITED LIABILITY COMPANY MEMBERSHIP INTERESTS,
PARTNERSHIP INTERESTS OR SHARES COVERED BY ALL OUTSTANDING OPTIONS, WARRANTS,
RIGHTS OF CONVERSION OR PURCHASE AND SIMILAR RIGHTS AT THE DATE HEREOF.  ALL OF
THE OUTSTANDING CAPITAL STOCK, LIMITED LIABILITY COMPANY MEMBERSHIP INTERESTS
AND PARTNERSHIP INTERESTS OF ALL OF SUCH SUBSIDIARIES HAVE BEEN VALIDLY ISSUED,
ARE FULLY PAID AND NON-ASSESSABLE AND ARE OWNED BY SUCH LOAN PARTY OR ONE OR
MORE OF ITS SUBSIDIARIES FREE AND CLEAR OF ALL LIENS, EXCEPT THOSE CREATED UNDER
THE LOAN DOCUMENTS.  EACH SUCH SUBSIDIARY (I) IS A CORPORATION, LIMITED
LIABILITY COMPANY OR PARTNERSHIP (AS APPLICABLE) DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
INCORPORATION OR FORMATION, (II) IS DULY QUALIFIED AND IN GOOD STANDING AS A
FOREIGN CORPORATION OR OTHER ENTITY IN EACH OTHER JURISDICTION IN WHICH IT OWNS
OR LEASES PROPERTY OR IN WHICH THE CONDUCT OF ITS BUSINESS REQUIRES IT TO SO
QUALIFY OR BE LICENSED, EXCEPT WHERE THE FAILURE TO BE SO QUALIFIED OR IN GOOD
STANDING HAS NOT HAD OR WOULD NOT REASONABLY BE LIKELY TO HAVE A MATERIAL
ADVERSE EFFECT AND (III) HAS ALL REQUISITE CORPORATE, LIMITED LIABILITY COMPANY
OR PARTNERSHIP (AS APPLICABLE)  POWER AND AUTHORITY (INCLUDING, WITHOUT
LIMITATION, ALL GOVERNMENTAL LICENSES, PERMITS AND OTHER APPROVALS) TO OWN OR
LEASE AND OPERATE ITS PROPERTIES AND TO CARRY ON ITS BUSINESS AS NOW CONDUCTED
AND AS PROPOSED TO BE CONDUCTED.

 

(C)           DUE AUTHORIZATION OF LOAN DOCUMENTS; NON-CONTRAVENTION, ETC.  THE
EXECUTION, DELIVERY AND PERFORMANCE OF EACH LOAN DOCUMENT AND EACH RELATED
DOCUMENT HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE, LIMITED LIABILITY
COMPANY OR PARTNERSHIP (AS APPLICABLE) ACTION ON THE PART OF EACH LOAN PARTY
THAT IS A PARTY THERETO, AND DO NOT (I) CONTRAVENE SUCH LOAN PARTY’S CHARTER OR
BYLAWS, PARTNERSHIP AGREEMENT OR LIMITED LIABILITY COMPANY AGREEMENT, AS THE
CASE MAY BE, OR ANY OF ITS OTHER CONSTITUTIVE DOCUMENTS, (II) VIOLATE ANY
APPLICABLE PROVISION OF ANY MATERIAL LAW (INCLUDING, WITHOUT LIMITATION, THE
SECURITIES EXCHANGE ACT OF 1934 AND THE RACKETEER INFLUENCED AND CORRUPT
ORGANIZATIONS CHAPTER OF THE ORGANIZED CRIME CONTROL ACT OF 1970), RULE,
REGULATION (INCLUDING, WITHOUT LIMITATION, REGULATION X OF THE BOARD OF
GOVERNORS OF THE FEDERAL RESERVE SYSTEM), ORDER, WRIT, JUDGMENT, INJUNCTION,
DECREE, DETERMINATION OR AWARD APPLICABLE TO SUCH BORROWER OR TO ITS
SUBSIDIARIES, (III) RESULT IN THE BREACH OF, OR CONSTITUTE A DEFAULT UNDER, ANY
LOAN AGREEMENT, INDENTURE, MORTGAGE, DEED OF TRUST OR OTHER FINANCIAL
INSTRUMENT, OR ANY MATERIAL CONTRACT OR AGREEMENT, BINDING ON OR AFFECTING ANY
LOAN PARTY, ANY OF ITS SUBSIDIARIES OR ANY OF THEIR PROPERTIES OR (IV) EXCEPT
FOR THE LIENS CREATED UNDER THE LOAN DOCUMENTS, RESULT IN OR REQUIRE THE
CREATION OR IMPOSITION OF ANY LIEN UPON OR WITH RESPECT TO ANY OF THE PROPERTIES
OF ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES.

 

(D)           GOVERNMENTAL AND THIRD PARTY APPROVALS.  OTHER THAN THOSE THAT
HAVE ALREADY BEEN OBTAINED AND AS SET FORTH IN SCHEDULE 4.01(D) AND ARE IN FULL
FORCE AND EFFECT, OR AS WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT, NO AUTHORIZATION OR APPROVAL

 

63

--------------------------------------------------------------------------------


 

(INCLUDING, IN THE CASE OF THE CANADIAN BORROWER, EXCHANGE CONTROL APPROVAL) OR
OTHER ACTION BY, AND NO NOTICE TO OR FILING WITH, ANY GOVERNMENTAL AUTHORITY OR
REGULATORY BODY OR ANY OTHER THIRD PARTY IS REQUIRED FOR (I) THE DUE EXECUTION,
DELIVERY, RECORDATION, FILING OR PERFORMANCE BY ANY LOAN PARTY OF ANY LOAN
DOCUMENT OR ANY RELATED DOCUMENT TO WHICH IT IS OR IS TO BE A PARTY AND (II) THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS AND THE
RELATED DOCUMENTS.

 

(E)           DUE EXECUTION AND DELIVERY; BINDING OBLIGATION.  EACH OF THE LOAN
DOCUMENTS HAS BEEN DULY EXECUTED AND DELIVERED BY EACH LOAN PARTY THERETO AND IS
THE LEGAL, VALID AND BINDING OBLIGATION OF EACH LOAN PARTY THERETO, ENFORCEABLE
AGAINST SUCH LOAN PARTY IN ACCORDANCE WITH ITS TERMS, EXCEPT AS MAY BE LIMITED
BY BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAW AFFECTING
CREDITOR’S RIGHTS GENERALLY OR BY GENERAL PRINCIPLES OF EQUITY.

 

(F)            HISTORICAL FINANCIAL STATEMENTS.  (I)  (A)  THE CONSOLIDATED
BALANCE SHEET OF THE U.S. BORROWER AND ITS SUBSIDIARIES AS AT DECEMBER 31, 2003,
AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME AND CASH FLOW OF THE U.S.
BORROWER AND ITS SUBSIDIARIES FOR THE FISCAL YEAR THEN ENDED, ACCOMPANIED BY AN
OPINION OF DELOITTE & TOUCHE LLP, INDEPENDENT PUBLIC ACCOUNTANTS, (B) THE
CONSOLIDATED BALANCE SHEET OF THE U.S. BORROWER AND ITS SUBSIDIARIES AS AT
SEPTEMBER 30, 2004, AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME AND CASH
FLOW OF THE U.S. BORROWER AND ITS SUBSIDIARIES FOR THE NINE MONTHS THEN ENDED,
DULY CERTIFIED BY THE CHIEF FINANCIAL OFFICER OF THE U.S. BORROWER, AND (C) THE
CONSOLIDATED BALANCE SHEET OF THE U.S. BORROWER AND ITS SUBSIDIARIES AS AT
NOVEMBER 30, 2004, AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME AND CASH
FLOW OF THE U.S. BORROWER AND ITS SUBSIDIARIES FOR THE TWELVE MONTHS THEN ENDED
(OR, IN THE CASE OF SUCH CASH FLOW STATEMENT, THE ELEVEN MONTHS THEN ENDED),
DULY CERTIFIED BY THE CHIEF FINANCIAL OFFICER OF THE U.S. BORROWER, COPIES OF
WHICH HAVE BEEN FURNISHED TO EACH LENDER PARTY, FAIRLY PRESENT IN ALL MATERIAL
RESPECTS, SUBJECT, IN THE CASE OF (X) SAID BALANCE SHEET AS AT SEPTEMBER 30,
2004, AND SAID STATEMENTS OF INCOME AND CASH FLOW FOR THE NINE MONTHS THEN ENDED
AND (Y) SAID BALANCE SHEET AS AT NOVEMBER 30, 2004, AND SAID STATEMENTS OF
INCOME AND CASH FLOW FOR THE TWELVE (OR, AS APPLICABLE, ELEVEN) MONTHS THEN
ENDED, TO YEAR-END AUDIT ADJUSTMENTS, THE CONSOLIDATED FINANCIAL CONDITION OF
THE U.S. BORROWER AND ITS SUBSIDIARIES AS AT SUCH DATES AND THE CONSOLIDATED
RESULTS OF THE OPERATIONS OF THE U.S. BORROWER AND ITS SUBSIDIARIES FOR THE
PERIODS ENDED ON SUCH DATES, ALL IN ACCORDANCE WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES APPLIED ON A CONSISTENT BASIS (UNLESS OTHERWISE EXPRESSLY
NOTED THEREIN), AND SINCE DECEMBER 31, 2003, THERE HAS BEEN NO MATERIAL ADVERSE
CHANGE (OTHER THAN THE TRANSACTIONS).

 

(II)           (A)  THE CONSOLIDATED BALANCE SHEET OF TTI AND ITS SUBSIDIARIES
AS AT DECEMBER 31, 2003, AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME AND
CASH FLOW OF TTI AND ITS SUBSIDIARIES FOR THE FISCAL YEAR THEN ENDED,
ACCOMPANIED BY AN OPINION OF DELOITTE & TOUCHE LLP, INDEPENDENT PUBLIC
ACCOUNTANTS, (B) THE CONSOLIDATED BALANCE SHEET OF TTI AND ITS SUBSIDIARIES AS
AT SEPTEMBER 30, 2004, AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME AND
CASH FLOW OF TTI AND ITS SUBSIDIARIES FOR THE NINE MONTHS THEN ENDED, DULY
CERTIFIED BY THE CHIEF FINANCIAL OFFICER OF TTI, AND (C) THE CONSOLIDATED
BALANCE SHEET OF TTI AND ITS SUBSIDIARIES AS AT NOVEMBER 30, 2004, AND THE
RELATED CONSOLIDATED STATEMENTS OF INCOME AND CASH FLOW OF TTI AND ITS
SUBSIDIARIES FOR THE TWELVE MONTHS THEN ENDED (OR, IN THE CASE OF SUCH CASH FLOW
STATEMENT, THE ELEVEN MONTHS THEN ENDED), DULY CERTIFIED BY THE CHIEF FINANCIAL
OFFICER OF TTI, COPIES OF WHICH HAVE BEEN FURNISHED TO EACH LENDER PARTY, FAIRLY
PRESENT IN ALL MATERIAL RESPECTS, SUBJECT, IN THE CASE OF (X) SAID BALANCE SHEET
AS AT SEPTEMBER 30, 2004, AND SAID STATEMENTS OF INCOME AND CASH FLOW FOR THE
NINE MONTHS THEN ENDED AND (Y) SAID BALANCE SHEET AS AT NOVEMBER 30, 2004, AND
SAID STATEMENTS OF INCOME AND CASH FLOW FOR THE TWELVE (OR, AS APPLICABLE,
ELEVEN) MONTHS THEN ENDED, TO YEAR-END AUDIT ADJUSTMENTS, THE CONSOLIDATED
FINANCIAL

 

64

--------------------------------------------------------------------------------


 

CONDITION OF TTI AND ITS SUBSIDIARIES AS AT SUCH DATES AND THE CONSOLIDATED
RESULTS OF THE OPERATIONS OF TTI AND ITS SUBSIDIARIES FOR THE PERIODS ENDED ON
SUCH DATES, ALL IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES
APPLIED ON A CONSISTENT BASIS (UNLESS OTHERWISE EXPRESSLY NOTED THEREIN), AND
SINCE DECEMBER 31, 2003, THERE HAS BEEN NO MATERIAL ADVERSE CHANGE (OTHER THAN
THE TRANSACTIONS).

 

(G)           PRO FORMA FINANCIAL STATEMENTS.  THE CONSOLIDATED PRO FORMA
BALANCE SHEET OF THE U.S. BORROWER AND ITS SUBSIDIARIES AS AT NOVEMBER 30, 2004,
AND THE RELATED CONSOLIDATED PRO FORMA STATEMENT OF INCOME OF THE U.S. BORROWER
AND ITS SUBSIDIARIES FOR THE TWELVE MONTHS THEN ENDED, CERTIFIED BY THE CHIEF
FINANCIAL OFFICER OF THE U.S. BORROWER, COPIES OF WHICH HAVE BEEN FURNISHED TO
EACH LENDER PARTY, FAIRLY PRESENT IN ALL MATERIAL RESPECT THE CONSOLIDATED PRO
FORMA FINANCIAL CONDITION OF THE U.S. BORROWER AND ITS SUBSIDIARIES AS AT SUCH
DATE AND THE CONSOLIDATED PRO FORMA RESULTS OF OPERATIONS OF THE U.S. BORROWER
AND ITS SUBSIDIARIES FOR THE PERIOD ENDED ON SUCH DATE, IN EACH CASE GIVING
EFFECT TO THE TRANSACTIONS AND OTHER TRANSACTIONS CONTEMPLATED HEREBY.

 

(H)           FORECASTS.  THE CONSOLIDATED FORECASTED BALANCE SHEETS, INCOME
STATEMENTS AND CASH FLOWS STATEMENTS OF THE U.S. BORROWER AND ITS SUBSIDIARIES
DELIVERED TO THE LENDER PARTIES PURSUANT TO SECTION 3.01 OR 5.03 WERE PREPARED
IN GOOD FAITH ON THE BASIS OF THE ESTIMATES AND ASSUMPTIONS STATED THEREIN,
WHICH ESTIMATES AND ASSUMPTIONS WERE BELIEVED TO BE REASONABLE AND FAIR IN THE
LIGHT OF CONDITIONS EXISTING AT THE TIME MADE, IT BEING UNDERSTOOD BY THE LENDER
PARTIES THAT SUCH PROJECTIONS AS TO FUTURE EVENTS ARE NOT TO BE VIEWED AS FACTS
AND THAT ACTUAL RESULTS DURING THE PERIOD OR PERIODS COVERED BY ANY SUCH
PROJECTIONS MAY DIFFER FROM THE PROJECTED RESULTS.

 

(I)            OTHER INFORMATION.  NEITHER THE INFORMATION MEMORANDUM NOR ANY
OTHER INFORMATION, EXHIBIT OR REPORT FURNISHED BY ANY LOAN PARTY TO THE
ADMINISTRATIVE AGENT OR ANY LENDER PARTY IN WRITING IN CONNECTION WITH THE
NEGOTIATION OF THE LOAN DOCUMENTS OR PURSUANT TO THE TERMS OF THE LOAN DOCUMENTS
CONTAINED ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED TO STATE A MATERIAL
FACT NECESSARY TO MAKE THE STATEMENTS MADE HEREIN AND THEREIN, TAKEN AS A WHOLE,
NOT MISLEADING AT SUCH TIME IN LIGHT OF THE CIRCUMSTANCES IN WHICH THE SAME WERE
MADE, IT BEING UNDERSTOOD THAT FOR PURPOSES OF THIS SECTION 4.01(I), SUCH
FACTUAL INFORMATION DOES NOT INCLUDE PROJECTIONS AND PRO FORMA FINANCIAL
INFORMATION.

 

(J)            LITIGATION, ETC.  THERE IS NO ACTION, SUIT, INVESTIGATION,
LITIGATION OR PROCEEDING AFFECTING ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES,
INCLUDING ANY ENVIRONMENTAL ACTION, PENDING OR, TO THE KNOWLEDGE OF EITHER
BORROWER, THREATENED BEFORE ANY COURT, GOVERNMENTAL AGENCY OR ARBITRATOR THAT
(I) COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR (II)
PURPORTS TO AFFECT THE LEGALITY, VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT,
ANY NOTE, ANY OTHER LOAN DOCUMENT OR ANY RELATED DOCUMENT OR THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(K)           COMPLIANCE WITH MARGIN REGULATIONS.  (I)  SUCH BORROWER IS NOT
ENGAGED IN THE BUSINESS OF EXTENDING CREDIT FOR THE PURPOSE OF PURCHASING OR
CARRYING MARGIN STOCK, AND NO PROCEEDS OF ANY ADVANCE OR DRAWINGS UNDER ANY
LETTER OF CREDIT WILL BE USED TO PURCHASE OR CARRY ANY MARGIN STOCK OR TO EXTEND
CREDIT TO OTHERS FOR THE PURPOSE OF PURCHASING OR CARRYING ANY MARGIN STOCK.

 

(II)           FOLLOWING APPLICATION OF THE PROCEEDS OF EACH ADVANCE OR DRAWING
UNDER EACH LETTER OF CREDIT, NOT MORE THAN 25 PERCENT OF THE VALUE OF THE ASSETS
(EITHER OF EITHER BORROWER ONLY OR OF EITHER BORROWER AND ITS SUBSIDIARIES ON A
CONSOLIDATED BASIS) SUBJECT TO THE PROVISIONS OF SECTION 5.02(A) OR 5.02(D) OR
SUBJECT TO ANY RESTRICTION CONTAINED IN

 

65

--------------------------------------------------------------------------------


 

ANY AGREEMENT OR INSTRUMENT BETWEEN EITHER BORROWER AND ANY LENDER PARTY OR ANY
AFFILIATE OF ANY LENDER PARTY RELATING TO DEBT AND WITHIN THE SCOPE OF SECTION
7.01(E) WILL BE MARGIN STOCK.

 

(L)            EMPLOYEE BENEFIT PLANS AND ERISA RELATED MATTERS.  (I)  EACH PLAN
IS IN COMPLIANCE WITH ERISA, THE INTERNAL REVENUE CODE AND ANY APPLICABLE
REQUIREMENT OF LAW; NO REPORTABLE EVENT HAS OCCURRED (OR IS REASONABLY LIKELY TO
OCCUR) WITH RESPECT TO ANY PLAN; NO PLAN IS INSOLVENT OR IN REORGANIZATION (OR
IS REASONABLY LIKELY TO BE INSOLVENT OR IN REORGANIZATION), AND NO WRITTEN
NOTICE OF ANY SUCH INSOLVENCY OR REORGANIZATION HAS BEEN GIVEN TO ANY BORROWER,
ANY SUBSIDIARY OR ANY ERISA AFFILIATE; NO PLAN (OTHER THAN A MULTIEMPLOYER PLAN
) HAS AN ACCUMULATED OR WAIVED FUNDING DEFICIENCY (OR IS REASONABLY LIKELY TO
HAVE SUCH A DEFICIENCY); NEITHER ANY LOAN PARTY NOR ANY ERISA AFFILIATE HAS
INCURRED (OR IS REASONABLY EXPECTED TO INCUR) ANY LIABILITY TO OR ON ACCOUNT OF
A PLAN PURSUANT TO SECTION 409, 502(I), 502(1), 515, 4062, 4063, 4064, 4069,
4201 OR 4204 OF ERISA OR SECTION 4971 OR 4975 OF THE INTERNAL REVENUE CODE OR
HAS BEEN NOTIFIED IN WRITING THAT IT WILL INCUR ANY LIABILITY UNDER ANY OF THE
FOREGOING SECTIONS WITH RESPECT TO ANY PLAN; NO PROCEEDINGS HAVE BEEN INSTITUTED
(OR ARE REASONABLY LIKELY TO BE INSTITUTED) TO TERMINATE OR TO REORGANIZE ANY
PLAN OR TO APPOINT A TRUSTEE TO ADMINISTER ANY PLAN, AND NO WRITTEN NOTICE OF
ANY SUCH PROCEEDINGS HAS BEEN GIVEN TO ANY LOAN PARTY OR ANY ERISA AFFILIATE;
AND NO LIEN IMPOSED UNDER THE INTERNAL REVENUE CODE OR ERISA ON THE ASSETS OF
ANY LOAN PARTY OR ANY ERISA AFFILIATE EXISTS ON ACCOUNT OF ANY PLAN (OR IS
REASONABLY LIKELY TO EXIST) NOR HAS ANY LOAN PARTY OR ANY ERISA AFFILIATE BEEN
NOTIFIED IN WRITING THAT SUCH A LIEN WILL BE IMPOSED ON THE ASSETS OF ANY LOAN
PARTY OR ANY ERISA AFFILIATE ON ACCOUNT OF ANY PLAN, EXCEPT TO THE EXTENT THAT A
BREACH OF ANY OF THE FOREGOING REPRESENTATIONS AND WARRANTIES IN THIS SECTION
4.01(L)(I) WOULD NOT RESULT, INDIVIDUALLY OR IN THE AGGREGATE, IN AN AMOUNT OF
LIABILITY THAT WOULD BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.  NO
PLAN (OTHER THAN A MULTIEMPLOYER PLAN) HAS AN UNFUNDED CURRENT LIABILITY THAT
WOULD, INDIVIDUALLY OR WHEN TAKEN TOGETHER WITH ANY OTHER LIABILITIES REFERENCED
IN THIS SECTION 4.01(L)(I), BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE
EFFECT.  WITH RESPECT TO PLANS THAT ARE MULTIEMPLOYER PLANS (AS DEFINED IN
SECTION 3(37) OF ERISA), THE REPRESENTATIONS AND WARRANTIES IN THIS SECTION
4.01(L)(I), OTHER THAN ANY MADE WITH RESPECT TO (A) LIABILITY UNDER SECTION 4201
OR 4204 OF ERISA OR (B) LIABILITY FOR TERMINATION OR REORGANIZATION OF SUCH
PLANS UNDER ERISA, ARE MADE TO THE BEST KNOWLEDGE OF THE BORROWERS.

 

(II)           WITH RESPECT TO EACH SCHEME OR ARRANGEMENT MANDATED BY A
GOVERNMENT OTHER THAN THE UNITED STATES (A “FOREIGN GOVERNMENT SCHEME OR
ARRANGEMENT”) AND WITH RESPECT TO EACH EMPLOYEE BENEFIT PLAN MAINTAINED OR
CONTRIBUTED TO BY ANY SUBSIDIARY OF ANY LOAN PARTY THAT IS NOT SUBJECT TO UNITED
STATES LAW (A “FOREIGN PLAN”), EXCEPT AS IN THE AGGREGATE COULD NOT REASONABLY
BE EXPECTED TO HAVE MATERIAL ADVERSE EFFECT:

 

(A)          Any employer and employee contributions required by law or by the
terms of any Foreign Government Scheme or Arrangement or any Foreign Plan have
been made, or if applicable, accrued, in accordance with normal accounting
practices.

 

(B)           The fair market value of the assets of each funded Foreign Plan,
the liability of each insurer for any Foreign Plan funded through insurance or
the book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to determine employer contributions to such
Foreign Plan.

 

66

--------------------------------------------------------------------------------


 

(C)           Each Foreign Plan required to be registered has been registered
and has been maintained in good standing with applicable regulatory authorities.

 

(M)          ENVIRONMENTAL MATTERS.  (I)  OTHER THAN INSTANCES OF NON-COMPLIANCE
THAT COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT: 
(A) THE U.S. BORROWER AND ITS SUBSIDIARIES ARE IN COMPLIANCE WITH ALL
ENVIRONMENTAL LAWS AND ALL ENVIRONMENTAL PERMITS IN ALL JURISDICTIONS IN WHICH
U.S. BORROWER AND EACH OF ITS SUBSIDIARIES ARE CURRENTLY DOING BUSINESS
(INCLUDING, WITHOUT LIMITATION HAVING OBTAINED ALL MATERIAL ENVIRONMENTAL
PERMITS REQUIRED UNDER ENVIRONMENTAL LAWS); AND (B) THE U.S. BORROWER WILL
COMPLY AND CAUSE EACH OF THEIR SUBSIDIARIES TO COMPLY WITH ALL SUCH
ENVIRONMENTAL LAWS (INCLUDING, WITHOUT LIMITATION, ALL ENVIRONMENTAL PERMITS
REQUIRED UNDER ENVIRONMENTAL LAWS).

 

(II)           NEITHER U.S. BORROWER NOR ANY OF ITS SUBSIDIARIES HAS TREATED,
STORED, TRANSPORTED OR DISPOSED OF HAZARDOUS MATERIALS AT OR FROM ANY CURRENTLY
OR FORMERLY OWNED REAL ESTATE OR FACILITY RELATING TO ITS BUSINESS IN A MANNER
THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

(III)          EXCEPT FOR NON-COMPLIANCE THAT COULD NOT REASONABLY BE EXPECTED
TO RESULT IN A MATERIAL ADVERSE EFFECT AND EXCEPT AS DISCLOSED IN SCHEDULE
4.01(M), ALL PAST NON-COMPLIANCE WITH ENVIRONMENTAL LAWS AND ENVIRONMENTAL
PERMITS HAS BEEN RESOLVED WITHOUT ONGOING OBLIGATIONS OR COSTS, AND NO
CIRCUMSTANCES EXIST THAT COULD (A) FORM THE BASIS OF AN ENVIRONMENTAL ACTION
AGAINST ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES OR ANY OF THE PROPERTIES
DESCRIBED IN THE MORTGAGES THAT COULD HAVE A MATERIAL ADVERSE EFFECT OR (B)
CAUSE ANY SUCH PROPERTY TO BE SUBJECT TO ANY RESTRICTIONS ON OWNERSHIP,
OCCUPANCY, CURRENT USE OR TRANSFERABILITY UNDER ANY ENVIRONMENTAL LAW.

 

(IV)          EXCEPT AS DISCLOSED IN SCHEDULE 4.01(M), NONE OF THE PROPERTIES
CURRENTLY OR FORMERLY OWNED OR OPERATED BY ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES IS LISTED OR PROPOSED FOR LISTING ON THE NPL OR ANY ANALOGOUS
FOREIGN, STATE OR LOCAL LIST OR, TO THE KNOWLEDGE OF ANY LOAN PARTY, IS ADJACENT
TO ANY SUCH PROPERTY.

 

(V)           EXCEPT AS DISCLOSED IN SCHEDULE 4.01(M) AND FOR EVENTS OR
CONDITIONS THAT COULD NOT REASONABLY BE EXPECTED TO RESULT, EITHER INDIVIDUALLY
OR IN THE AGGREGATE, IN A MATERIAL LIABILITY TO ANY LOAN PARTY, (A) NEITHER ANY
LOAN PARTY OR ANY OF ITS SUBSIDIARIES, NOR, TO THE KNOWLEDGE OF ANY LOAN PARTY,
ANY OTHER PERSON HAS OWNED OR OPERATED ANY UNDERGROUND OR ABOVEGROUND STORAGE
TANKS OR ANY SURFACE IMPOUNDMENTS, SEPTIC TANKS, PITS, SUMPS OR LAGOONS IN WHICH
HAZARDOUS MATERIALS ARE BEING OR HAVE BEEN TREATED, STORED OR DISPOSED ON ANY
PROPERTY CURRENTLY OWNED OR OPERATED BY ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES OR DESCRIBED IN THE MORTGAGES OR, TO THE BEST OF ITS KNOWLEDGE, ON
ANY PROPERTY FORMERLY OWNED OR OPERATED BY ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES, (B) THERE IS NO ASBESTOS OR ASBESTOS-CONTAINING MATERIAL ON ANY
PROPERTY CURRENTLY OWNED OR OPERATED BY ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES OR DESCRIBED IN THE MORTGAGES, (C) THERE ARE NO WETLANDS OR ANY
AREAS SUBJECT TO ANY LEGAL REQUIREMENT OR RESTRICTION IN ANY WAY RELATED TO
WETLANDS (INCLUDING, WITHOUT LIMITATION, REQUIREMENTS OR RESTRICTIONS RELATED TO
BUFFER OR TRANSITION AREAS OR OPEN WATERS) AT OR AFFECTING ANY PROPERTY
CURRENTLY OWNED OR OPERATED BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES OR
DESCRIBED IN THE MORTGAGES, AND (D) NEITHER ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES, NOR, TO THE KNOWLEDGE OF ANY LOAN PARTY, ANY OTHER PERSON HAS
RELEASED OR DISCHARGED HAZARDOUS MATERIALS ON ANY PROPERTY CURRENTLY OR FORMERLY
OWNED OR OPERATED BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES OR DESCRIBED IN
ANY OF THE MORTGAGES.

 

67

--------------------------------------------------------------------------------


 

(VI)          EXCEPT AS DISCLOSED IN SCHEDULE 4.01(M) AND FOR INVESTIGATIONS,
ASSESSMENTS OR ACTIONS THAT COULD NOT REASONABLY BE EXPECTED TO RESULT, EITHER
INDIVIDUALLY OR IN THE AGGREGATE, IN A MATERIAL LIABILITY TO ANY LOAN PARTY,
NEITHER ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, NOR, TO THE KNOWLEDGE OF ANY
LOAN PARTY, ANY OTHER PARTY, IS UNDERTAKING, EITHER INDIVIDUALLY OR TOGETHER
WITH OTHER POTENTIALLY RESPONSIBLE PARTIES, ANY INVESTIGATION OR ASSESSMENT OR
REMEDIAL OR RESPONSE ACTION RELATING TO ANY ACTUAL OR THREATENED RELEASE,
DISCHARGE OR DISPOSAL OF MATERIAL QUANTITIES OR CONCENTRATIONS OF HAZARDOUS
MATERIALS AT ANY SITE, LOCATION OR OPERATION, EITHER VOLUNTARILY OR PURSUANT TO
THE ORDER OF ANY GOVERNMENTAL OR REGULATORY AUTHORITY OR THE REQUIREMENTS OF ANY
ENVIRONMENTAL LAW; AND ALL HAZARDOUS MATERIALS GENERATED, USED, TREATED, HANDLED
OR STORED AT, OR TRANSPORTED TO OR FROM, ANY PROPERTY CURRENTLY OR FORMERLY
OWNED OR OPERATED BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES OR DESCRIBED IN
THE MORTGAGES HAVE BEEN DISPOSED OF IN A MANNER NOT REASONABLY EXPECTED TO
RESULT IN MATERIAL LIABILITY TO ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES.

 

(N)           SECURITIES LAWS.  NEITHER ANY LOAN PARTY NOR ANY OF ITS
SUBSIDIARIES IS AN “INVESTMENT COMPANY,” OR AN “AFFILIATED PERSON” OF, OR
“PROMOTER” OR “PRINCIPAL UNDERWRITER” FOR, AN “INVESTMENT COMPANY,” AS SUCH
TERMS ARE DEFINED IN THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.

 

(O)           SOLVENCY.  EACH LOAN PARTY IS, INDIVIDUALLY AND TOGETHER WITH ITS
SUBSIDIARIES, SOLVENT.

 

(P)           EXISTING DEBT.  SET FORTH ON SCHEDULE 4.01(P) HERETO IS A COMPLETE
AND ACCURATE LIST OF ALL EXISTING DEBT, SHOWING AS OF THE DATE OF SUCH SCHEDULE
THE PRINCIPAL AMOUNT OUTSTANDING THEREUNDER, AND SUCH PRINCIPAL AMOUNT HAS NOT
BEEN INCREASED FROM THAT AMOUNT SHOWN ON SUCH SCHEDULE.

 

(Q)           SURVIVING DEBT.  SET FORTH ON SCHEDULE 3.01(D) HERETO IS A
COMPLETE AND ACCURATE LIST OF ALL DEBT OF THE U.S. BORROWER AND ITS RESTRICTED
SUBSIDIARIES (AFTER GIVING EFFECT TO THE TRANSACTIONS) SURVIVING THE INITIAL
EXTENSION OF CREDIT, SHOWING AS OF THE DATE OF SUCH SCHEDULE THE PRINCIPAL
AMOUNT OUTSTANDING THEREUNDER, THE MATURITY DATE THEREOF AND THE AMORTIZATION
SCHEDULE THEREFOR, AND SUCH PRINCIPAL AMOUNT HAS NOT BEEN INCREASED FROM THAT
AMOUNT SHOWN ON SUCH SCHEDULE.

 

(R)            OWNED REAL PROPERTY.  SET FORTH ON SCHEDULE 4.01(R) HERETO IS A
COMPLETE AND ACCURATE LIST AS OF THE CLOSING DATE OF ALL REAL PROPERTY OWNED BY
THE U.S. BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES, SHOWING AS OF THE
CLOSING DATE THE STREET ADDRESS, COUNTY OR OTHER RELEVANT JURISDICTION, STATE
AND RECORD OWNER THEREOF.  SUCH U.S. BORROWER OR SUCH RESTRICTED SUBSIDIARY HAS
GOOD, MARKETABLE AND INSURABLE FEE SIMPLE TITLE TO SUCH REAL PROPERTY, FREE AND
CLEAR OF ALL LIENS, OTHER THAN PERMITTED LIENS AND LIENS CREATED UNDER THE LOAN
DOCUMENTS.  TO THE BEST OF THE U.S. BORROWER’S KNOWLEDGE, EXCEPT AS SET FORTH ON
SCHEDULE 4.01(R), ALL OF THE IMPROVEMENTS LOCATED ON THE PROPERTIES LISTED ON
SCHEDULE 4.01(R) LIE ENTIRELY WITHIN THE BOUNDARIES OF SUCH PROPERTIES AND NONE
OF SUCH IMPROVEMENTS VIOLATE ANY MINIMUM SETBACK REQUIREMENTS, OTHER DIMENSIONAL
REGULATIONS OR RESTRICTIONS OF RECORD.

 

(S)           LEASED REAL PROPERTY.  SET FORTH ON SCHEDULE 4.01(S) HERETO IS A
COMPLETE AND ACCURATE LIST AS OF THE CLOSING DATE OF ALL LEASES OF REAL PROPERTY
UNDER WHICH THE U.S. BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES IS THE
LESSEE, SHOWING AS OF THE CLOSING DATE THE STREET ADDRESS, COUNTY OR OTHER
RELEVANT JURISDICTION, STATE, LESSOR, LESSEE, EXPIRATION DATE AND ANNUAL RENTAL
COST

 

68

--------------------------------------------------------------------------------


 

THEREOF.  EACH SUCH LEASE IS THE LEGAL, VALID AND BINDING OBLIGATION OF THE
LESSOR THEREOF, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.

 

(T)            LEASES OF REAL PROPERTY.  SET FORTH ON SCHEDULE 4.01(T) HERETO IS
A COMPLETE AND ACCURATE LIST AS OF THE CLOSING DATE OF ALL LEASES (THE “LEASES”)
OF REAL PROPERTY UNDER WHICH THE U.S. BORROWER OR ANY OF ITS RESTRICTED
SUBSIDIARIES IS THE LANDLORD, SHOWING AS OF THE CLOSING DATE THE STREET ADDRESS,
COUNTY OR OTHER RELEVANT JURISDICTION, STATE, LESSOR, LESSEE, EXPIRATION DATE
AND ANNUAL RENTAL COST THEREOF.  EACH SUCH LEASE IS THE LEGAL, VALID AND BINDING
OBLIGATION OF THE LESSEE THEREOF, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.

 

(U)           INTELLECTUAL PROPERTY.  SET FORTH ON PART A OF SCHEDULE 4.01(U)
HERETO IS A COMPLETE AND ACCURATE LIST AS OF THE CLOSING DATE OF ALL UNITED
STATES AND CANADIAN REGISTERED PATENTS, TRADEMARKS, TRADE NAMES, SERVICE MARKS
AND COPYRIGHTS, AND ALL APPLICATIONS THEREFOR AND LICENSES THEREOF, OF THE U.S.
BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES, SHOWING AS OF THE CLOSING DATE
THE JURISDICTION IN WHICH REGISTERED AND THE REGISTRATION NUMBERS.  SET FORTH ON
PART B OF SCHEDULE 4.01(T) HERETO IS A LIST, WHICH IS COMPLETE AND ACCURATE IN
ALL MATERIAL RESPECTS, AS OF THE CLOSING DATE OF ALL OTHER REGISTERED PATENTS,
TRADEMARKS, TRADE NAMES, SERVICE MARKS AND COPYRIGHTS, AND ALL APPLICATIONS
THEREFOR AND LICENSES THEREOF, OF THE U.S. BORROWER OR ANY OF ITS RESTRICTED
SUBSIDIARIES, SHOWING AS OF THE CLOSING DATE THE JURISDICTION IN WHICH
REGISTERED AND THE REGISTRATION NUMBERS.

 

(V)           RESTRICTED SUBSIDIARIES.  ALL SUBSIDIARIES OF EACH LOAN PARTY ARE
RESTRICTED SUBSIDIARIES, AND THERE EXISTS NO UNRESTRICTED SUBSIDIARY OF ANY LOAN
PARTY AS OF THE CLOSING DATE.

 

(W)          SENIOR INDEBTEDNESS.  THE OBLIGATIONS OF THE U.S. BORROWER UNDER
THE LOAN DOCUMENTS CONSTITUTE “SENIOR INDEBTEDNESS” AND “DESIGNATED SENIOR
INDEBTEDNESS” OF THE U.S. BORROWER UNDER AND AS DEFINED IN THE SUBORDINATED DEBT
DOCUMENTS.  THE OBLIGATIONS OF EACH SUBSIDIARY GUARANTOR UNDER THE GUARANTEE AND
COLLATERAL AGREEMENT CONSTITUTE “GUARANTOR SENIOR INDEBTEDNESS” OF SUCH
SUBSIDIARY GUARANTOR UNDER AND AS DEFINED IN THE SUBORDINATED DEBT DOCUMENTS.

 


ARTICLE V

COVENANTS OF THE BORROWERS


 

SECTION 5.01.  Affirmative Covenants.  So long as any Advance shall remain
unpaid, any Letter of Credit shall be outstanding or any Lender Party shall have
any Commitment hereunder, each Borrower will:

 

(A)           COMPLIANCE WITH LAWS, ETC.  COMPLY, AND CAUSE EACH OF ITS
SUBSIDIARIES TO COMPLY, IN ALL MATERIAL RESPECTS, WITH ALL APPLICABLE LAWS,
RULES, REGULATIONS AND ORDERS, SUCH COMPLIANCE TO INCLUDE, WITHOUT LIMITATION,
COMPLIANCE WITH ERISA, AND THE RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS
CHAPTER OF THE ORGANIZED CRIME CONTROL ACT OF 1970, EXCEPT SUCH AS MAY BE
CONTESTED IN GOOD FAITH OR AS TO WHICH A BONA FIDE DISPUTE MAY EXIST AND EXCEPT
TO THE EXTENT THAT NONCOMPLIANCE THEREWITH COULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.

 

(B)           PAYMENT OF TAXES, ETC.  PAY AND DISCHARGE, AND CAUSE EACH OF ITS
SUBSIDIARIES TO PAY AND DISCHARGE, BEFORE THE SAME SHALL BECOME DELINQUENT, (I)
ALL MATERIAL TAXES, ASSESSMENTS

 

69

--------------------------------------------------------------------------------


 

AND GOVERNMENTAL CHARGES OR LEVIES IMPOSED UPON IT OR UPON ITS PROPERTY PRIOR TO
THE DATE ON WHICH MATERIAL PENALTIES ATTACH THERETO, AND (II) ALL LAWFUL
MATERIAL CLAIMS THAT, IF UNPAID, MIGHT BY LAW BECOME A MATERIAL LIEN UPON THE
PROPERTY OF THE U.S. BORROWER OR ITS RESTRICTED SUBSIDIARIES NOT OTHERWISE
EXPRESSLY PERMITTED UNDER THIS AGREEMENT; PROVIDED, HOWEVER, THAT NEITHER
BORROWER NOR ANY OF ITS SUBSIDIARIES SHALL BE REQUIRED TO PAY OR DISCHARGE ANY
SUCH TAX, ASSESSMENT, CHARGE OR CLAIM THAT IS BEING CONTESTED IN GOOD FAITH AND
BY PROPER PROCEEDINGS AND AS TO WHICH APPROPRIATE RESERVES (IN THE GOOD FAITH
JUDGMENT OF ITS MANAGEMENT) ARE BEING MAINTAINED IN ACCORDANCE WITH GAAP.

 

(C)           MAINTENANCE OF INSURANCE.  MAINTAIN, AND CAUSE EACH OF ITS
RESTRICTED SUBSIDIARIES TO MAINTAIN, INSURANCE WITH RESPONSIBLE AND REPUTABLE
INSURANCE COMPANIES OR ASSOCIATIONS (AT THE TIME THE RELEVANT COVERAGE IS PLACED
OR RENEWED) IN SUCH AMOUNTS AND COVERING SUCH RISKS AS IS USUALLY CARRIED BY
COMPANIES ENGAGED IN THE SAME OR SIMILAR BUSINESSES AND OWNING SIMILAR
PROPERTIES IN THE SAME GENERAL AREAS IN WHICH SUCH BORROWER OR SUCH RESTRICTED
SUBSIDIARY OPERATES.

 

(D)           PRESERVATION OF CORPORATE, LIMITED LIABILITY COMPANY AND
PARTNERSHIP EXISTENCE, ETC.  PRESERVE AND MAINTAIN, AND CAUSE EACH OF ITS
SUBSIDIARIES TO PRESERVE AND MAINTAIN, ITS EXISTENCE, LEGAL STRUCTURE, LEGAL
NAME, RIGHTS (CHARTER AND STATUTORY), PERMITS, LICENSES, APPROVALS, PRIVILEGES
AND FRANCHISES, EXCEPT TO THE EXTENT THAT FAILURE TO DO SO COULD NOT REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; PROVIDED, HOWEVER, THAT EACH
BORROWER AND ITS RESTRICTED SUBSIDIARIES MAY CONSUMMATE ANY MERGER OR
CONSOLIDATION PERMITTED UNDER SECTION 5.02(C) AND PROVIDED FURTHER THAT NEITHER
BORROWER NOR ANY OF ITS RESTRICTED SUBSIDIARIES SHALL BE REQUIRED TO PRESERVE
ANY RIGHT, PERMIT, LICENSE, APPROVAL, PRIVILEGE OR FRANCHISE IF THE BOARD OF
DIRECTORS OF SUCH BORROWER OR SUCH RESTRICTED SUBSIDIARY SHALL DETERMINE THAT
THE PRESERVATION THEREOF IS NO LONGER DESIRABLE IN THE CONDUCT OF THE BUSINESS
OF SUCH BORROWER OR SUCH RESTRICTED SUBSIDIARY, AS THE CASE MAY BE, AND THAT THE
LOSS THEREOF IS NOT DISADVANTAGEOUS IN ANY MATERIAL RESPECT TO SUCH BORROWER,
SUCH RESTRICTED SUBSIDIARY OR THE LENDER PARTIES.

 

(E)           CONDUCT OF BUSINESS.  FROM AND AFTER THE CLOSING DATE, ENGAGE, AND
CAUSE ITS SUBSIDIARIES (TAKEN AS A WHOLE) TO ENGAGE, PRIMARILY IN (I) THE
VEHICLE COMPONENT BUSINESS AND ANY ACTIVITY OR BUSINESS INCIDENTAL, DIRECTLY
RELATED OR SIMILAR THERETO, OR ANY OTHER LINES OF BUSINESS CARRIED ON BY SUCH
BORROWER AND ITS SUBSIDIARIES ON THE CLOSING DATE OR UTILIZING SUCH BORROWER’S
OR SUBSIDIARIES’ MANUFACTURING CAPABILITIES ON THE CLOSING DATE AND (II) OTHER
BUSINESSES OR ACTIVITIES THAT CONSTITUTE A REASONABLE EXTENSION, DEVELOPMENT OR
EXPANSION THEREOF OR THAT ARE ANCILLARY OR REASONABLY RELATED THERETO.

 

(F)            VISITATION RIGHTS.  AT ANY REASONABLE TIME AND FROM TIME TO TIME,
UPON REASONABLE NOTICE AND DURING NORMAL BUSINESS HOURS, PERMIT ANY AUTHORIZED
REPRESENTATIVES DESIGNATED BY THE ADMINISTRATIVE AGENT OR THE MAJORITY LENDERS
TO EXAMINE AND MAKE COPIES OF AND ABSTRACTS FROM THE RECORDS AND BOOKS OF
ACCOUNT OF, AND VISIT THE PROPERTIES OF, SUCH BORROWER AND ANY OF ITS RESTRICTED
SUBSIDIARIES, AND TO DISCUSS THE AFFAIRS, FINANCES AND ACCOUNTS OF SUCH BORROWER
AND ANY OF ITS RESTRICTED SUBSIDIARIES WITH ANY OF THEIR OFFICERS OR DIRECTORS
AND WITH THEIR INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS; PROVIDED THAT SUCH
BORROWER MAY, IF IT SO CHOOSES, BE PRESENT AT OR PARTICIPATE IN ANY SUCH
DISCUSSION.

 

(G)           KEEPING OF BOOKS.  KEEP, AND CAUSE EACH OF ITS SUBSIDIARIES TO
KEEP, PROPER BOOKS OF RECORD AND ACCOUNT, IN WHICH FULL AND CORRECT ENTRIES
SHALL BE MADE OF ALL FINANCIAL TRANSACTIONS AND THE ASSETS AND BUSINESS OF SUCH
BORROWER AND EACH SUCH SUBSIDIARY IN ACCORDANCE WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES IN EFFECT FROM TIME TO TIME.

 

70

--------------------------------------------------------------------------------


 

(H)           MAINTENANCE OF PROPERTIES, ETC.  MAINTAIN AND PRESERVE, AND CAUSE
EACH OF ITS RESTRICTED SUBSIDIARIES TO MAINTAIN AND PRESERVE, ALL OF ITS
PROPERTIES THAT ARE USED OR USEFUL IN THE CONDUCT OF ITS BUSINESS (INCLUDING
INTELLECTUAL PROPERTY) IN GOOD WORKING ORDER AND CONDITION, ORDINARY WEAR AND
TEAR EXCEPTED, IN EACH CASE CONSISTENT WITH PAST PRACTICE, AND WILL FROM TIME TO
TIME MAKE OR CAUSE TO BE MADE ALL APPROPRIATE REPAIRS, RENEWALS AND REPLACEMENTS
THEREOF, EXCEPT WHERE THE FAILURE TO DO SO WOULD NOT REASONABLY BE LIKELY TO
HAVE A MATERIAL ADVERSE EFFECT.

 

(I)            TRANSACTIONS WITH AFFILIATES.  CONDUCT, AND CAUSE EACH OF ITS
RESTRICTED SUBSIDIARIES TO CONDUCT, ALL TRANSACTIONS OTHERWISE PERMITTED UNDER
THE LOAN DOCUMENTS WITH ANY OF THEIR AFFILIATES ON TERMS THAT ARE FAIR AND
REASONABLE AND NO LESS FAVORABLE TO SUCH BORROWER OR SUCH RESTRICTED SUBSIDIARY
THAN IT WOULD OBTAIN IN A COMPARABLE ARM’S-LENGTH TRANSACTION WITH A PERSON NOT
AN AFFILIATE, OTHER THAN (I) TRANSACTIONS BETWEEN OR AMONG THE LOAN PARTIES AND
ANY RESTRICTED SUBSIDIARIES OF THE U.S. BORROWER, (II) PAYMENT OF CUSTOMARY
ANNUAL FEES TO KKR, TRIMARAN OR THEIR RESPECTIVE AFFILIATES FOR MANAGEMENT
CONSULTING AND FINANCIAL SERVICES RENDERED TO SUCH BORROWER AND ITS RESTRICTED
SUBSIDIARIES AND INVESTMENT BANKING FEES PAID TO KKR, TRIMARAN OR THEIR
RESPECTIVE AFFILIATES FOR SERVICES RENDERED TO SUCH BORROWER AND ITS RESTRICTED
SUBSIDIARIES IN CONNECTION WITH DIVESTITURES, ACQUISITIONS, FINANCINGS AND OTHER
TRANSACTIONS TO THE EXTENT PERMITTED UNDER THIS AGREEMENT, (III) REASONABLE AND
CUSTOMARY FEES PAID TO MEMBERS OF THE U.S. BORROWER’S BOARD OF DIRECTORS, (IV)
TRANSACTIONS PERMITTED BY SECTION 5.02(F), AND (V) TRANSACTIONS OTHERWISE
EXPRESSLY PERMITTED HEREUNDER.

 

(J)            COVENANT TO GUARANTEE OBLIGATIONS AND TO GIVE SECURITY.  WHEN
(I) ANY NEW RESTRICTED SUBSIDIARY OF THE U.S. BORROWER IS FORMED, ACQUIRED OR
DESIGNATED BY THE U.S. BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES, OR
(II) THE ACQUISITION OF ANY PROPERTY, REAL OR PERSONAL, BY ANY LOAN PARTY IS
MADE, AND SUCH PROPERTY, IN THE JUDGMENT OF THE ADMINISTRATIVE AGENT, SHALL NOT
ALREADY BE SUBJECT TO A PERFECTED FIRST PRIORITY SECURITY INTEREST IN FAVOR OF
THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE SECURED PARTIES, THEN, IN EACH
CASE AT THE EXPENSE OF THE U.S. BORROWER:

 

(A)          within 20 days after such formation, acquisition or designation, in
the case of a new Restricted Subsidiary that is a Domestic Subsidiary of the
U.S. Borrower or any of its Restricted Subsidiaries, cause each such Restricted
Subsidiary to duly execute and deliver to the Administrative Agent an Assumption
Agreement under which such Restricted Subsidiary becomes a Subsidiary Guarantor
and a Grantor (as defined in the Guarantee and Collateral Agreement); provided
that no Restricted Subsidiary which is not wholly-owned (directly or indirectly)
by the U.S. Borrower and the organizational documents or agreements with other
shareholders of which prohibit the execution, delivery or performance of any
such assumption agreement shall be required to execute, deliver or perform such
assumption agreement if, after using its reasonable efforts, the U.S. Borrower
has failed to obtain any necessary consents or approvals for the issuance of
such assumption agreement,

 

(B)           within 20 days after such formation, acquisition or designation in
the case of a wholly-owned Restricted Subsidiary which is a first-tier
Subsidiary of (x) the U.S. Borrower or (y) any other Restricted Subsidiary that
is a Domestic Subsidiary, cause the U.S. Borrower (or other relevant Restricted
Subsidiary), to pledge the stock or other equity interests of each such
Restricted Subsidiary and to duly execute and deliver such amendments to the
Guarantee and Collateral Agreement or such other documents as the Administrative
Agent deems necessary or advisable to grant to the Administrative Agent, for the
benefit of the Secured Parties, a security interest in 100% of the issued and
outstanding stock or other equity interests of such Restricted Subsidiary owned
by such

 

71

--------------------------------------------------------------------------------


 

Loan Party, together with delivery to the Administrative Agent of certificates
representing such pledged stock or other equity interests accompanied by undated
stock powers or other appropriate powers or assignments executed in blank;
provided, in the case of a first-tier Restricted Subsidiary which is a Foreign
Subsidiary (other than the Canadian Borrower), the U.S. Borrower (or other
relevant Restricted Subsidiary) shall not be required to pledge more than 66% of
the issued and outstanding stock or other equity interests of such Restricted
Subsidiary, and provided further that the stock of any Restricted Subsidiary
which is not wholly-owned (directly or indirectly) will be owned by a
wholly-owned Restricted Subsidiary of the U.S. Borrower whose stock or other
equity interests have been pledged in accordance with the Loan Documents,

 

(C)           within 20 Business Days after such request, formation or
acquisition, in the case of a new Restricted Subsidiary that is a Canadian
Subsidiary of the Canadian Borrower or any of its Restricted Subsidiaries, cause
each such Restricted Subsidiary to duly execute and deliver to the
Administrative Agent a Security Agreement Supplement (as defined in the Canadian
Security Agreement), securing payment of all the Obligations of the Canadian
Borrower under the Loan Documents and constituting Liens on all properties
specified in such Security Agreement Supplement; provided that no Restricted
Subsidiary which is not wholly-owned (directly or indirectly) by the Canadian
Borrower and the organizational documents or agreements with other shareholders
of which prohibit the execution, delivery or performance of any such security
agreement shall be required to execute, deliver or perform such security
agreement if, after using its reasonable efforts, the Canadian Borrower has
failed to obtain any necessary consents or approvals for the execution, delivery
or performance of such security agreement,

 

(D)          within 20 days after such request, formation or acquisition,
furnish to the Administrative Agent all necessary information with respect to
such Restricted Subsidiary and its Restricted Subsidiaries which may be required
to update the applicable Schedules to this Agreement and to the Collateral
Documents, respectively,

 

(E)           within 30 days after such request, formation or acquisition, in
the case of a new Restricted Subsidiary that is a Domestic Subsidiary of the
U.S. Borrower or any of its Restricted Subsidiaries, duly execute and deliver,
and cause each such Restricted Subsidiary, and cause each direct and indirect
parent of such Restricted Subsidiary to duly execute and deliver to the
Administrative Agent Mortgages, pledges, proper financing statements,
assignments, assumption agreements and other security agreements, as specified
by and in form and substance reasonably satisfactory to the Administrative
Agent, securing payment of all the Obligations of the Loan Parties under the
Loan Documents and constituting Liens on all such properties; provided that no
Restricted Subsidiary which is not wholly-owned (directly or indirectly) by the
U.S. Borrower and the organizational documents or agreements with other
shareholders of which prohibit the execution, delivery or performance of any
such Mortgages, pledges, proper financing statements, assignments, assumption
agreements and other security agreements shall be required to execute, deliver
or perform such Mortgages, pledges, proper financing statements, assignments,
assumption agreements and other security agreements if, after using its
reasonable efforts, the U.S. Borrower has failed to obtain any necessary
consents or approvals for the execution, delivery or performance of such
Mortgages, pledges, proper financing statements, assignments, assumption
agreements and other security agreements,

 

72

--------------------------------------------------------------------------------


 

(F)           within 30 days after such request, formation or acquisition, duly
execute and deliver, and cause each such Subsidiary, and cause each direct and
indirect parent of such Subsidiary (other than any Foreign Subsidiary) to take
whatever action (including, without limitation, the recording of mortgages, the
filing of Uniform Commercial Code financing statements, the giving of notices
and the endorsement of notices on title documents) may be necessary or advisable
in the opinion of the Administrative Agent to vest in the Administrative Agent
(or in any representative of the Administrative Agent designated by it) valid
and subsisting Liens on the properties purported to be subject to the mortgages,
pledges, assignments, assumption agreements and other security agreements
delivered pursuant to this Section 5.01(j), enforceable against all third
parties in accordance with their terms,

 

(G)           as promptly as practicable after such request, formation or
acquisition, deliver, upon the reasonable request of the Administrative Agent,
to the Administrative Agent with respect to each parcel of real property owned,
leased or held by the entity that has a fair market value in excess of
$1,500,000 and is the subject of such request, formation or acquisition a
Mortgage, Mortgage Policy, Opinion, Survey, environmental assessment report and,
to the extent available, engineering, soils and other reports, each in scope,
form and substance satisfactory to the Administrative Agent; provided, however,
that (1) to the extent that the U.S. Borrower or any of its Restricted
Subsidiaries shall have otherwise received any of the foregoing items with
respect to such real property, such items shall promptly after the receipt
thereof be delivered to the Administrative Agent, and (2) the Administrative
Agent may, in its sole discretion, waive any of the foregoing requirements with
respect to any such parcels of real property owned, leased or held,

 

(H)          at any time and from time to time, promptly execute and deliver any
and all further instruments and documents and take all such other action as the
Administrative Agent may deem necessary or desirable in obtaining the full
benefits of, or in perfecting and preserving the Liens of, such guaranties,
mortgages, pledges, assignments, security agreements and assumption agreements,
and

 

(I)            within 60 days after such request, deliver to the Administrative
Agent a signed copy of a favorable opinion, addressed to the Administrative
Agent, of counsel for the Borrowers reasonably acceptable to the Administrative
Agent as to the matters contained in this Section 5.01(j), as to such guarantees
and security agreements being legal, valid and binding obligations of each of
the Borrowers and their respective Restricted Subsidiaries enforceable in
accordance with their terms and as to such other matters as the Administrative
Agent may reasonably request.

 

(K)           INVESTMENTS IN CANADIAN BORROWER.  IN THE CASE OF THE U.S.
BORROWER, MAKE LOANS OR ADVANCES, OR MAKE EQUITY CONTRIBUTIONS, TO THE CANADIAN
BORROWER FROM TIME TO TIME IN AMOUNTS SUFFICIENT TO ENABLE THE CANADIAN BORROWER
TO PERFORM ITS OBLIGATIONS PURSUANT TO SECTIONS 2.02(D), 2.04, 2.06, 2.07, 2.12,
9.04(B) AND 9.14(B).

 

(L)            MAINTENANCE OF CASH MANAGEMENT SYSTEMS.  MAINTAIN LOCKBOX
ACCOUNTS AND OTHER CASH MANAGEMENT SYSTEMS REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT.

 

(M)          COMPLIANCE WITH ENVIRONMENTAL LAWS.  COMPLY, AND CAUSE EACH OF ITS
SUBSIDIARIES AND ALL LESSEES AND OTHER PERSONS OPERATING OR OCCUPYING ITS
PROPERTIES TO COMPLY, IN ALL MATERIAL RESPECTS, WITH ALL APPLICABLE
ENVIRONMENTAL LAWS AND ENVIRONMENTAL PERMITS; OBTAIN

 

73

--------------------------------------------------------------------------------


 

AND RENEW AND CAUSE EACH OF ITS SUBSIDIARIES TO OBTAIN AND RENEW ALL
ENVIRONMENTAL PERMITS NECESSARY FOR ITS OPERATIONS AND PROPERTIES; AND CONDUCT,
AND CAUSE EACH OF ITS SUBSIDIARIES TO CONDUCT, ANY INVESTIGATION, STUDY,
SAMPLING AND TESTING, AND UNDERTAKE ANY CLEANUP, REMOVAL, REMEDIAL OR OTHER
ACTION NECESSARY TO REMOVE AND CLEAN UP ALL HAZARDOUS MATERIALS FROM ANY OF ITS
PROPERTIES, IN ACCORDANCE WITH THE REQUIREMENTS OF ALL ENVIRONMENTAL LAWS;
PROVIDED, HOWEVER, THAT NEITHER THE U.S. BORROWER NOR ANY OF ITS SUBSIDIARIES
SHALL BE REQUIRED TO UNDERTAKE ANY SUCH CLEANUP, REMOVAL, REMEDIAL OR OTHER
ACTION TO THE EXTENT THAT ITS OBLIGATION TO DO SO IS BEING CONTESTED IN GOOD
FAITH AND BY PROPER PROCEEDINGS AND APPROPRIATE RESERVES ARE BEING MAINTAINED
WITH RESPECT TO SUCH CIRCUMSTANCES.

 

(N)           PREPARATION OF ENVIRONMENTAL REPORTS.  AT THE REQUEST OF THE
ADMINISTRATIVE AGENT FROM TIME TO TIME, PROVIDE TO THE LENDER PARTIES WITHIN 60
DAYS AFTER SUCH REQUEST, AT THE EXPENSE OF THE U.S. BORROWER, AN ENVIRONMENTAL
SITE ASSESSMENT REPORT FOR ANY OF ITS OR ITS SUBSIDIARIES’ PROPERTIES DESCRIBED
IN SUCH REQUEST, PREPARED BY AN ENVIRONMENTAL CONSULTING FIRM ACCEPTABLE TO THE
ADMINISTRATIVE AGENT, INDICATING THE PRESENCE OR ABSENCE OF HAZARDOUS MATERIALS
AND THE ESTIMATED COST OF ANY COMPLIANCE, REMOVAL OR REMEDIAL ACTION IN
CONNECTION WITH ANY HAZARDOUS MATERIALS ON SUCH PROPERTIES; WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, IF THE ADMINISTRATIVE AGENT DETERMINES AT ANY TIME
THAT A MATERIAL RISK EXISTS THAT ANY SUCH REPORT WILL NOT BE PROVIDED WITHIN THE
TIME REFERRED TO ABOVE, THE ADMINISTRATIVE AGENT MAY RETAIN AN ENVIRONMENTAL
CONSULTING FIRM TO PREPARE SUCH REPORT AT THE EXPENSE OF THE U.S. BORROWER, AND
THE U.S. BORROWER HEREBY GRANTS AND AGREES TO CAUSE ANY SUBSIDIARY THAT OWNS ANY
PROPERTY DESCRIBED IN SUCH REQUEST TO GRANT AT THE TIME OF SUCH REQUEST, TO THE
ADMINISTRATIVE AGENT, THE LENDER PARTIES, SUCH FIRM AND ANY AGENTS OR
REPRESENTATIVES THEREOF AN IRREVOCABLE NON-EXCLUSIVE LICENSE, SUBJECT TO THE
RIGHTS OF TENANTS, TO ENTER ONTO ITS OR THEIR RESPECTIVE PROPERTIES TO UNDERTAKE
SUCH AN ASSESSMENT.

 

(O)           POST-CLOSING DELIVERIES.  WITHIN 90 DAYS AFTER THE CLOSING DATE,
PROVIDE THE FOLLOWING, EACH IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT:

 

(i)            (A)  fully paid date-down endorsements (the “Date-down
Endorsements”) to the Mortgage Policies issued in respect of the Existing
Mortgaged Properties, or new or redated Mortgage Policies, to be dated no
earlier than the recording date of the applicable Mortgage Amendments, insuring
the Mortgages covering the Existing Mortgaged Properties (as amended by the
Mortgage Amendments) as of a date no earlier than the recordation date of the
applicable Mortgage Amendment to be valid first and subsisting Liens on the
property described therein, free and clear of all defects (including, but not
limited to, mechanics’ and materialmen’s Liens) and encumbrances, excepting only
Permitted Liens and Liens created under the Loan Documents, provided that, with
respect to the Existing Mortgaged Property that is located in Canada, in lieu of
a Mortgage Policy and a Date-down Endorsement in respect thereof, a legal
opinion in form and substance and from Canadian counsel reasonably acceptable to
the Administrative Agent shall be required, and (B) all further instruments and
documents, and take all further action, including, without limitation, the
recordation of the Mortgage Amendments, that may be necessary or desirable in
order to continue to perfect and protect the security interest of the Secured
Parties in such Mortgages;

 

(ii)           counterparts of Mortgages covering the properties listed on
Schedule 3.01(k)(ix) and not marked with an asterisk (the “New Mortgaged
Properties” and, together with the Existing Mortgaged Properties, the “Mortgaged
Properties”), duly executed by the appropriate Loan Party, together with:

 

74

--------------------------------------------------------------------------------


 

(A)          fully paid American Land Title Association Lender’s Extended
Coverage title insurance policies (the “Mortgage Policies”) in form and
substance, with endorsements and in amount reasonably acceptable to the
Administrative Agent, issued, coinsured and reinsured by title insurers (the
“Title Company”) acceptable to the Administrative Agent, insuring such Mortgages
as of the time of recording of the relevant Mortgages to be valid first and
subsisting Liens on the property described therein, free and clear of all
defects (including, but not limited to, mechanics’ and materialmen’s Liens) and
encumbrances, excepting only Permitted Liens and Liens created under the Loan
Documents, and providing for such other affirmative insurance (including
endorsements for future advances under the Loan Documents and for mechanics’ and
materialmen’s Liens) and such coinsurance and direct access reinsurance as the
Administrative Agent may have deemed reasonably necessary or desirable,

 

(B)           to the extent requested by the Administrative Agent, American Land
Title Association form surveys (the “Surveys”), dated no more than 60 days prior
to the Closing Date, certified to the Administrative Agent and the issuer of the
Mortgage Policies in a manner satisfactory to the Administrative Agent by a land
surveyor duly registered and licensed in the States in which the New Mortgaged
Properties are located and acceptable to the Administrative Agent, showing all
buildings and other improvements, any off-site improvements, the location of any
easements, parking spaces, rights of way, building set-back lines and other
dimensional regulations and the absence of encroachments, either by such
improvements or on to such New Mortgaged Properties, and other defects, other
than encroachments and other defects acceptable to the Administrative Agent;
provided that, notwithstanding the foregoing, if an existing survey of any New
Mortgaged Property is sufficient to enable the Title Company to issue the
applicable Mortgage Policy without a survey exception and include in such policy
any survey-dependent endorsement which the Administrative Agent reasonably
requests, then no new Survey shall be required with respect to such New
Mortgaged Property,

 

(C)           to the extent existing and with any Loan Party, an appraisal of
each of the New Mortgaged Properties,

 

(D)          to the extent existing and with any Loan Party, engineering, soils
and other reports with respect to each of the New Mortgaged Properties,

 

(E)           opinions of local counsel (the “Opinions”) for the Borrowers in
each state in which a Mortgaged Property is located with respect to the
enforceability of such Mortgages and any related fixture filings, in form and
substance reasonably satisfactory to the Administrative Agent, and, with respect
to the property located in Ontario, Canada, such opinion shall also opine as to
the status of title, and

 

(F)           evidence that all other actions that the Administrative Agent may
have reasonably deemed necessary or desirable in order to create valid first and
subsisting Liens on the New Mortgaged Properties (subject to Permitted Liens)
have been taken.

 

Notwithstanding anything to the contrary in this Section 5.01(o)(ii), for any of
the New Mortgaged Properties in which the interest of the applicable Loan Party
is a leasehold interest and for which the consent of the landlord or other
action by the landlord is required in order for the applicable Loan Party to
comply with the provisions of this Section 5.01(o)(ii), the U.S. Borrower agrees
to use, and to cause each of the other Loan Parties to use, commercially
reasonable efforts to obtain such consent or cause the

 

75

--------------------------------------------------------------------------------


 

landlord to take such other action; however, if after use of such commercially
reasonable efforts, any landlord consent is not obtained or any landlord does
not take such other action, then the Loan Parties shall not be required to
deliver the applicable Mortgage, Mortgage Policies or other items required
hereunder or to undertake the applicable action; and

 

(iii)          (A) a duly executed pledge of shares agreement or equivalent
document (the “TTI Mexican Pledge Agreement”), in form and substance reasonably
satisfactory to the Administrative Agent, and evidence of the completion of all
recordings, filings and other actions necessary under Mexican law to perfect the
pledge by TTI of 65% of the stock of Bostrom Mexico S.A. de C.V., (B)
certificates representing 65% of the issued and outstanding stock of Bostrom
Mexico S.A. de C.V., accompanied by undated stock powers executed in blank and
(C) a favorable opinion of Mexican counsel, in form and substance reasonably
satisfactory to the Administrative Agent, and to such other matters as the
Administrative Agent may reasonably request.

 

SECTION 5.02.  Negative Covenants.  So long as any Advance shall remain unpaid,
any Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, neither Borrower will, at any time:

 

(A)           LIENS, ETC.  CREATE, INCUR, ASSUME OR SUFFER TO EXIST, OR PERMIT
ANY OF ITS RESTRICTED SUBSIDIARIES TO CREATE, INCUR, ASSUME OR SUFFER TO EXIST,
ANY LIEN ON OR WITH RESPECT TO ANY OF ITS PROPERTIES OF ANY CHARACTER
(INCLUDING, WITHOUT LIMITATION, ACCOUNTS) WHETHER NOW OWNED OR HEREAFTER
ACQUIRED, EXCEPT:

 

(i)            Liens created under the Loan Documents;

 

(ii)           Permitted Liens;

 

(iii)          Liens existing on the date hereof and described on Schedule
5.02(a) hereto;

 

(iv)          (A) purchase money Liens upon or in real property or equipment
acquired or held by the Borrowers or any of their Restricted Subsidiaries in the
ordinary course of business to secure the purchase price of such property or
equipment or to secure Debt incurred solely for the purpose of financing the
acquisition, construction or improvement of any such property or equipment to be
subject to such Liens, or Liens existing on any such property or equipment at
the time of acquisition (other than any such Liens created in contemplation of
such acquisition that do not secure the purchase price), or extensions, renewals
or replacements of any of the foregoing for the same or a lesser amount and
(B) Liens to secure Debt incurred within 270 days of the acquisition,
construction or improvement of fixed or capital assets to finance the
acquisition, construction or improvement of such fixed or capital assets or
otherwise incurred during such 270 day period in respect of Capital Expenditures
permitted pursuant to Section 5.02(j); provided, however, that no such Lien
shall extend to or cover any property other than the property or equipment being
acquired, constructed or improved, and no such extension, renewal or replacement
shall extend to or cover any property not theretofore subject to the Lien being
extended, renewed or replaced; and provided further, however, that the aggregate
principal amount of the Debt secured by Liens permitted by this clause (iv)
shall not exceed the aggregate amount permitted under Section 5.02(b)(iii)(B) at
any

 

76

--------------------------------------------------------------------------------


 

time outstanding and that any such Debt shall not otherwise be prohibited by the
terms of the Loan Documents;

 

(v)           Liens arising in connection with Capitalized Leases permitted
under Section 5.02(b)(iii)(B); provided that no such Lien shall extend to or
cover any Collateral or assets other than the assets subject to such Capitalized
Leases;

 

(vi)          Liens on property of a Person existing at the time such Person
becomes a Restricted Subsidiary of either Borrower or is merged into or
consolidated with such Borrower or any Restricted Subsidiary of such Borrower in
accordance with Section 5.02(c); provided that such Liens were not created in
contemplation of such merger, consolidation or investments and do not extend to
any assets other than those of the Person merged into or consolidated with such
Borrower or such Subsidiary or acquired by such Borrower or such Subsidiary;

 

(vii)         Liens to secure Debt permitted pursuant to Section
5.02(b)(iii)(F); provided that such Liens do not extend to any assets other than
the property or stock of the Person or Persons with respect to which the related
Investment was made;

 

(viii)        the replacement, extension or renewal of any Lien permitted
hereunder upon or in the same property theretofore subject thereto or the
replacement, extension or renewal (without increase in the amount or change in
any direct or contingent obligor) of the Debt secured thereby;

 

(ix)           Liens on the assets of the Mexican Subsidiary or any of its
Restricted Subsidiaries to secure Debt permitted under Section 5.02(b)(ii)(B);
and

 

(x)            other Liens securing Obligations of the U.S. Borrower and its
Restricted Subsidiaries in an aggregate principal amount not to exceed
$25,000,000 at any time outstanding.

 

(B)           DEBT.  CREATE, INCUR, ASSUME OR SUFFER TO EXIST, OR PERMIT ANY OF
ITS RESTRICTED SUBSIDIARIES TO CREATE, INCUR, ASSUME OR SUFFER TO EXIST, ANY
DEBT OTHER THAN:

 

(i)            in the case of the Borrowers,

 

(A)          Subordinated Debt evidenced by the Senior Subordinated Notes and
any other Subordinated Debt incurred or issued after the Closing Date; provided
that (w) the terms of any such Subordinated Debt, and of any Subordinated Debt
Document entered into or issued in connection therewith, are not prohibited by
the Loan Documents, (x) the terms relating to subordination of such Subordinated
Debt are no less favorable in any material respect to the Loan Parties or the
Lender Parties than the terms of the Senior Subordinated Notes, (y) the
covenants and defaults, taken as a whole, applicable to such Subordinated Debt
are no more restrictive than those contained in the Senior Subordinated Note
Indenture and (z) such Subordinated Debt has no scheduled principal payments
prior to August 1, 2012; and provided further that the U.S. Borrower shall apply
the Net Cash Proceeds of any Subordinated Debt incurred or issued after the
Closing Date as a mandatory prepayment of the Advances in accordance with
Section 2.06(b)(ii),

 

77

--------------------------------------------------------------------------------


 

(B)           Debt in respect of Hedge Agreements incurred in the ordinary
course of business and consistent with prudent business practice, and

 

(C)           Debt consisting of an undertaking by the U.S. Borrower to guaranty
the obligations of the Mexican Subsidiary with respect to Debt in an aggregate
principal amount not to exceed $25,000,000;

 

(ii)           in the case of any of its Restricted Subsidiaries,

 

(A)          Debt owed to the Borrowers or to a Restricted Subsidiary of the
Borrowers,

 

(B)           in the case of the Mexican Subsidiary only, Debt in an aggregate
principal amount not to exceed $25,000,000 at any time outstanding, and

 

(C)           in the case of Subsidiary Guarantors only, guaranty Obligations in
respect of the Senior Subordinated Notes and any other Subordinated Debt of the
Borrowers; provided that such guaranty Obligations are unsecured and
subordinated on the same terms as the Obligations of the U.S. Borrower in
respect of the Senior Subordinated Notes are subordinated; and

 

(iii)          in the case of the Borrowers and any of their Restricted
Subsidiaries,

 

(A)          Debt under the Loan Documents,

 

(B)           Debt secured by Liens permitted by Section 5.02(a)(iv) and
Capitalized Leases not to exceed an aggregate principal amount equal to
$50,000,000 at any time outstanding,

 

(C)           the Surviving Debt, and any Debt extending the maturity of, or
refunding or refinancing, in whole or in part, any Surviving Debt; provided that
the terms of any such extending, refunding or refinancing Debt, and of any
agreement entered into and of any instrument issued in connection therewith, are
not prohibited by the Loan Documents; provided further that the principal amount
of such Surviving Debt shall not be increased above the principal amount thereof
outstanding immediately prior to such extension, refunding or refinancing, and
the direct and contingent obligors therefor shall not be changed, as a result of
or in connection with such extension, refunding or refinancing,

 

(D)          Debt of any Person existing at the time such Person is merged into
or consolidated with, or acquired by, either Borrower or any Restricted
Subsidiary or becomes a Restricted Subsidiary of either Borrower in accordance
with the provisions of Section 5.02(e)(viii) or (xiii); provided that (x) such
Debt was not incurred in contemplation of such merger, consolidation or
investment, (y)  neither Borrower nor any Restricted Subsidiary which acquired
such Person is liable for such Debt and (z) the aggregate principal amount of
all Debt incurred pursuant hereunder shall, when taken together with any Debt
incurred pursuant to clause (F) of this Section 5.02(b)(iii), in no event exceed
$150,000,000 in the aggregate at any time outstanding,

 

(E)           indorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business,

 

78

--------------------------------------------------------------------------------


 

(F)           Debt incurred in connection with an Investment made pursuant to
Section 5.02(e)(viii); provided that the aggregate principal amount of all Debt
incurred pursuant hereunder shall, when taken together with any Debt incurred
pursuant to clause (D) of this Section 5.02(b)(iii), in no event exceed
$150,000,000 in the aggregate at any time outstanding,

 

(G)           Debt consisting of guaranty Obligations in the ordinary course of
business of the obligations of suppliers, customers, franchisees and licensees
of the U.S. Borrower and its Restricted Subsidiaries,

 

(H)          Debt in respect of any bankers’ acceptance, letter of credit,
warehouse receipt or similar facilities entered into in the ordinary course of
business, and

 

(I)            other Debt outstanding in an aggregate principal amount not to
exceed $125,000,000 at any time outstanding.

 

(C)           MERGERS, ETC.  MERGE INTO OR CONSOLIDATE WITH ANY PERSON OR PERMIT
ANY PERSON TO MERGE INTO IT, OR PERMIT ANY OF ITS RESTRICTED SUBSIDIARIES TO DO
SO, EXCEPT THAT:

 

(i)            any Subsidiary of either Borrower may merge into or consolidate
with any other Subsidiary of such Borrower; provided that, in the case of any
such merger or consolidation involving a Restricted Subsidiary, the Person
formed by such merger or consolidation shall be a wholly-owned Restricted
Subsidiary of such Borrower,

 

(ii)           any Subsidiary of either Borrower may merge into or consolidate
with such Borrower; provided that that such Subsidiary shall have no Debt, other
than Debt permitted to be incurred by the U.S. Borrower under Section 5.02(b),
and provided further such Borrower shall be the surviving entity in any such
merger or consolidation, and

 

(iii)          in connection with any acquisition permitted under Section
5.02(e), the U.S. Borrower or any Restricted Subsidiary may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided that (A) the Person surviving such merger or
consolidation shall be the U.S. Borrower or a Restricted Subsidiary, as the case
may be, or shall assume all obligations of the U.S. Borrower or such Restricted
Subsidiary, as the case may be, under the Loan Documents in a manner reasonably
satisfactory to the Administrative Agent, (B) such merger or consolidation shall
not result in a Change of Control, and (C) the Person surviving such merger or
consolidation shall have no Debt other than Debt permitted to be incurred under
Section 5.02(b).

 

(D)           SALES, ETC., OF ASSETS.  SELL, LEASE, TRANSFER OR OTHERWISE
DISPOSE OF, OR PERMIT ANY OF ITS RESTRICTED SUBSIDIARIES TO SELL, LEASE,
TRANSFER OR OTHERWISE DISPOSE OF, ANY ASSETS, OR GRANT ANY OPTION OR OTHER RIGHT
TO PURCHASE, LEASE OR OTHERWISE ACQUIRE ANY ASSETS, EXCEPT:

 

(i)            sales, transfers or other dispositions of used or surplus
equipment, vehicles, inventory or other assets in the ordinary course of its
business;

 

(ii)           sales of assets for fair value in an aggregate amount not to
exceed $200,000,000 during the term of this Agreement; provided further that (A)
any non-cash consideration in respect of such sale in the form of Debt of any
Person in an amount in

 

79

--------------------------------------------------------------------------------


 

excess of $1,000,000 shall be evidenced by a promissory note which shall be
pledged to the Administrative Agent for the benefit of the Secured Parties
pursuant to the Guarantee and Collateral Agreement as security for the
Obligations of such pledgor hereunder, and the Net Cash Proceeds of any such
sales shall be applied pursuant to, and in the amount and the order of priority
set forth in, Section 2.06(b)(ii), (B) immediately before and after giving
effect to such sale, no Default shall have occurred and be continuing or would
result therefrom and (C) with respect to any such sale (or series of related
sales) in an aggregate amount in excess of $20,000,000, immediately after giving
effect to such sale, the U.S. Borrower and its Restricted Subsidiaries shall be
in pro forma compliance with the covenants contained in Section 5.04, calculated
based on the relevant financial statements delivered pursuant to Section 5.03(b)
or (c), as though such sale had occurred at the beginning of the Measurement
Period covered thereby, as evidenced by a certificate of the chief financial
officer of the U.S. Borrower furnished to the Lender Parties demonstrating such
compliance;

 

(iii)          sales or contributions of equipment or other personal property to
Restricted Subsidiaries or other joint ventures; provided that the aggregate
fair market value of the assets so sold or contributed to Foreign Subsidiaries
or such other joint ventures by the U.S. Borrower or any Domestic Subsidiary
(determined, in each case, at the time of such sale or contribution) does not
exceed $15,000,000 during the term of this Agreement; and

 

(iv)          the sale for fair value of the Light Wheels Facility.

 

(E)           INVESTMENTS IN OTHER PERSONS.  MAKE OR HOLD, OR PERMIT ANY OF ITS
RESTRICTED SUBSIDIARIES TO MAKE OR HOLD, ANY INVESTMENT IN ANY PERSON OTHER
THAN:

 

(i)            Investments existing on December 31, 2004 and described on
Schedule 5.02(e), and any extensions, renewals or reinvestments thereof, so long
as the aggregate amount of all Investments pursuant to this clause (measured by
the amount actually invested) is not increased at any time above the amount of
such Investments existing on such date;

 

(ii)           loans and advances to employees in the ordinary course of
business of the U.S. Borrower and its Restricted Subsidiaries as presently
conducted in an aggregate amount not to exceed $5,000,000 at any time
outstanding and other loans and advances to employees for the purchase of
capital stock of the U.S. Borrower;

 

(iii)          Investments by the Borrowers and their Restricted Subsidiaries in
Cash Equivalents;

 

(iv)          Investments by the Borrowers in Hedge Agreements permitted under
Section 5.02(b)(i)(B);

 

(v)           Investments consisting of intercompany Debt permitted under
Section 5.02(b)(ii) and other Investments permitted under this Section 5.02(e)
by the Borrowers and their Restricted Subsidiaries in Persons that are
Restricted Subsidiaries at the time of the making of such Investments;

 

80

--------------------------------------------------------------------------------


 

(vi)          Investments received in connection with the bankruptcy or
reorganization of suppliers or customers and in settlement of delinquent
obligations of, and other disputes with, customers arising in the ordinary
course of business;

 

(vii)         in the case of the U.S. Borrower, Investments required pursuant to
Section 5.01(k);

 

(viii)        Investments in Restricted Subsidiaries or in other Persons that
become Restricted Subsidiaries; provided that with respect to all such
Investments (A) immediately before and after giving effect thereto, no Default
shall have occurred and be continuing or would result therefrom; (B) any
business acquired or invested in pursuant to this clause shall comply with the
requirements of Section 5.01(e); and (C) immediately after giving effect to such
Investment or the acquisition of a company or business pursuant to this clause,
the U.S. Borrower and its Restricted Subsidiaries shall be in pro forma
compliance with the covenants contained in Section 5.04, calculated based on the
relevant financial statements delivered pursuant to Section 5.03(b) or (c), as
though such Investment or acquisition had occurred at the beginning of the
Measurement Period covered thereby, as evidenced by a certificate of the chief
financial officer of the U.S. Borrower furnished to the Lender Parties
demonstrating such compliance;

 

(ix)           Investments to the extent that payment for such Investment is
made solely with capital stock of the U.S. Borrower;

 

(x)            Investments constituting non-cash proceeds of sales, transfers
and other dispositions of assets permitted pursuant to Section 5.02(d)(ii);

 

(xi)           Investments made to pay for the repurchase, retirement or other
acquisition of capital stock of the U.S. Borrower in an aggregate amount at the
time of such Investment not in excess of the lesser of (A) the Available Amount
at such time and (B) the aggregate amount of such Investments then permitted to
be made under the Subordinated Debt Documents;

 

(xii)          Investments constituting seller notes or other similar
instruments or any non-cash proceeds of sales, transfers and other dispositions
of assets in connection with the sale or other disposition of the Light Wheels
Facility; and

 

(xiii)         other Investments in an aggregate amount outstanding for all such
Investments not to exceed $125,000,000 plus, at any time, the Available Amount
at such time.

 

(F)            DIVIDENDS, ETC.  IN THE CASE ONLY OF THE U.S. BORROWER, DECLARE
OR PAY ANY DIVIDENDS, PURCHASE, REDEEM, RETIRE, DEFEASE OR OTHERWISE ACQUIRE FOR
VALUE ANY OF ITS CAPITAL STOCK OR ANY WARRANTS, RIGHTS OR OPTIONS TO ACQUIRE
SUCH CAPITAL STOCK, NOW OR HEREAFTER OUTSTANDING, RETURN ANY CAPITAL TO ITS
STOCKHOLDERS AS SUCH, MAKE ANY DISTRIBUTION OF ASSETS, CAPITAL STOCK, WARRANTS,
RIGHTS, OPTIONS, OBLIGATIONS OR SECURITIES TO ITS STOCKHOLDERS AS SUCH, OR
PERMIT ANY OF ITS SUBSIDIARIES TO PURCHASE, REDEEM, RETIRE, DEFEASE OR OTHERWISE
ACQUIRE FOR VALUE ANY CAPITAL STOCK OF THE U.S. BORROWER OR ANY WARRANTS, RIGHTS
OR OPTIONS TO ACQUIRE SUCH CAPITAL STOCK OR TO ISSUE OR SELL ANY SUCH CAPITAL
STOCK OR ANY WARRANTS, RIGHTS OR OPTIONS TO ACQUIRE SUCH CAPITAL STOCK, EXCEPT
THAT, SO LONG AS NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AT THE TIME OF
ANY ACTION DESCRIBED BELOW OR WOULD RESULT THEREFROM, (I) THE U.S. BORROWER MAY
DECLARE AND PAY DIVIDENDS

 

81

--------------------------------------------------------------------------------


 

AND DISTRIBUTIONS PAYABLE ONLY IN COMMON STOCK OF THE U.S. BORROWER, (II) THE
U.S. BORROWER MAY REDEEM IN WHOLE OR IN PART ANY CAPITAL STOCK OF THE U.S.
BORROWER FOR ANOTHER CLASS OF CAPITAL STOCK OR RIGHTS TO ACQUIRE CAPITAL STOCK
OF THE U.S. BORROWER OR WITH PROCEEDS FROM SUBSTANTIALLY CONCURRENT EQUITY
CONTRIBUTIONS OR ISSUANCES OF NEW SHARES OF CAPITAL STOCK; PROVIDED THAT SUCH
OTHER CLASS OF CAPITAL STOCK CONTAINS TERMS AND PROVISIONS AT LEAST AS
ADVANTAGEOUS TO THE LENDER PARTIES AS THOSE CONTAINED IN THE CAPITAL STOCK
REDEEMED THEREBY, (III) THE U.S. BORROWER MAY REPURCHASE SHARES OF ITS CAPITAL
STOCK (AND/OR OPTIONS OR WARRANTS IN RESPECT THEREOF) HELD BY ITS OFFICERS,
DIRECTORS AND EMPLOYEES, SO LONG AS SUCH REPURCHASE IS PURSUANT TO, AND IN
ACCORDANCE WITH THE TERMS OF, MANAGEMENT AND/OR EMPLOYEE STOCK PLANS, STOCK
SUBSCRIPTION AGREEMENTS ON SHAREHOLDER AGREEMENTS, (IV) THE U.S. BORROWER MAY,
SO LONG AS AFTER GIVING EFFECT TO THE PAYMENT OF ANY DIVIDENDS PURSUANT TO THIS
SUBCLAUSE (IV) THE LEVERAGE RATIO IS LESS THAN OR EQUAL TO 4.00:1.00, PAY
DIVIDENDS IN ANY FISCAL YEAR IN AN AMOUNT NOT TO EXCEED 50% OF THE CUMULATIVE
AVAILABLE CONSOLIDATED NET INCOME AND (V) EITHER BORROWER MAY MAKE INVESTMENTS
PERMITTED PURSUANT TO SECTION 5.02(E)(XI).

 

(G)           PREPAYMENTS, ETC., OF DEBT.  PREPAY, REDEEM, PURCHASE, DEFEASE OR
OTHERWISE SATISFY PRIOR TO THE SCHEDULED MATURITY THEREOF IN ANY MANNER, OR MAKE
ANY PAYMENT IN VIOLATION OF ANY SUBORDINATION TERMS OF, ANY SUBORDINATED DEBT,
OTHER THAN (I) PREPAYMENTS, REPURCHASES OR REDEMPTIONS MADE WITH THE PROCEEDS OF
EQUITY CASH CONTRIBUTIONS BY THE INVESTOR GROUP TO THE U.S. BORROWER, (II) ANY
PREPAYMENT OF DEBT OWED BY ANY LOAN PARTY TO ANY OTHER LOAN PARTY, (III)
PREPAYMENTS, REPURCHASES OR REDEMPTIONS MADE WITH THE PROCEEDS OF SUBORDINATED
DEBT THAT IS PERMITTED BY SECTION 5.02(B)(I)(A), (IV) ANY EXCHANGE OF
SUBORDINATED DEBT FOR PREFERRED OR COMMON STOCK OF THE U.S. BORROWER, PROVIDED
HOWEVER THAT SUCH EXCHANGE (A) IS MADE IN SATISFACTION OF ANY OBLIGATIONS OWED
BY THE U.S. BORROWER UNDER, OR IN CONNECTION WITH, SUCH SUBORDINATED DEBT AND
(B) SHALL NOT RESULT IN ANY CHANGE OF CONTROL, AND (V) SO LONG AS NO DEFAULT OR
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, PREPAYMENTS, REPURCHASES OR
REDEMPTIONS FOR AN AGGREGATE PRICE NOT IN EXCESS OF THE AVAILABLE AMOUNT AT THE
TIME OF ANY SUCH PREPAYMENT, REPURCHASE OR REDEMPTION.

 

(H)           AMENDMENT, ETC. OF DOCUMENTS.  (I)  AMEND OR OTHERWISE CHANGE, OR
CONSENT TO ANY AMENDMENT OR CHANGE OF, ANY OF THE TERMS OF ANY SUBORDINATED DEBT
DOCUMENT IN A MANNER THAT WOULD BE ADVERSE TO THE LENDER PARTIES IN ANY MATERIAL
RESPECT OR PERMIT ANY OF ITS SUBSIDIARIES TO DO ANY OF THE FOREGOING OR (II)
DESIGNATE ANY INDEBTEDNESS (OTHER THAN THE OBLIGATIONS OF THE LOAN PARTIES
PURSUANT TO THE LOAN DOCUMENTS) AS “DESIGNATED SENIOR INDEBTEDNESS” (OR ANY
OTHER DEFINED TERM HAVING A SIMILAR PURPOSE) FOR PURPOSES OF THE SENIOR
SUBORDINATED NOTE INDENTURE.

 

(I)            PARTNERSHIPS, ETC.  BECOME A GENERAL PARTNER IN ANY GENERAL OR
LIMITED PARTNERSHIP OR JOINT VENTURE WHICH IS NOT A LIMITED LIABILITY ENTITY, OR
PERMIT ANY OF ITS RESTRICTED SUBSIDIARIES TO DO SO, OTHER THAN ANY RESTRICTED
SUBSIDIARY THE SOLE ASSETS OF WHICH CONSIST OF ITS INTEREST IN SUCH PARTNERSHIP
OR JOINT VENTURE.

 

(J)            CAPITAL EXPENDITURES.  (I)  MAKE, OR PERMIT ANY OF ITS RESTRICTED
SUBSIDIARIES TO MAKE, ANY CAPITAL EXPENDITURES THAT WOULD CAUSE THE AGGREGATE
AMOUNT OF ALL CAPITAL EXPENDITURES OF THE U.S. BORROWER AND ITS RESTRICTED
SUBSIDIARIES IN ANY FISCAL YEAR (EXCLUSIVE OF THOSE DESCRIBED IN CLAUSE (II)
BELOW) TO EXCEED AN AMOUNT EQUAL TO (A) FOR THE FISCAL YEAR 2005, $65,000,000
AND (B) FOR EACH FISCAL YEAR THEREAFTER, THE GREATER OF THE AMOUNT SET FORTH IN
THE TABLE BELOW OPPOSITE SUCH FISCAL YEAR AND 6% OF CONSOLIDATED REVENUES OF THE
U.S. BORROWER FOR SUCH FISCAL YEAR, IN EACH CASE AS DETERMINED FOR AND AT THE
END OF THE PRIOR FISCAL YEAR; PROVIDED THAT THE UNUSED PORTION OF CAPITAL
EXPENDITURES PERMITTED IN ANY FISCAL YEAR AND NOT USED IN SUCH PERIOD MAY BE
CARRIED OVER AND ADDED TO THE AMOUNT OTHERWISE PERMITTED IN THE

 

82

--------------------------------------------------------------------------------


 

IMMEDIATELY THREE SUCCEEDING FISCAL YEARS, IT BEING UNDERSTOOD THAT FOR PURPOSES
OF THE FOREGOING, THE BORROWERS AND THEIR RESTRICTED SUBSIDIARIES SHALL BE
DEEMED TO HAVE USED THE AMOUNT ORIGINALLY AVAILABLE DURING EACH SUCH SUCCEEDING
FISCAL YEAR PRIOR TO ANY SUCH CARRY-OVER AMOUNT, AND PROVIDED FURTHER THAT THE
AGGREGATE AMOUNT SO CARRIED OVER AT ANY TIME MAY NOT EXCEED $25,000,000:

 

Fiscal Year

 

Capital Expenditures

 

 

 

 

 

2006

 

$

70,000,000

 

2007

 

$

70,000,000

 

2008

 

$

70,000,000

 

2009

 

$

75,000,000

 

2010

 

$

75,000,000

 

2011

 

$

75,000,000

 

2012

 

$

75,000,000

 

 

(ii)           Make, or permit any of its Restricted Subsidiaries to make, any
additional Capital Expenditures, except that such additional Capital
Expenditures may be made using the proceeds from cash equity contributions by
the Investor Group to the U.S. Borrower.

 

(K)           NEGATIVE PLEDGE.  ENTER INTO OR SUFFER TO EXIST, OR PERMIT ANY OF
ITS RESTRICTED SUBSIDIARIES TO ENTER INTO OR SUFFER TO EXIST, ANY AGREEMENT
PROHIBITING OR CONDITIONING THE CREATION OR ASSUMPTION OF ANY LIEN UPON ANY OF
ITS PROPERTY OR ASSETS OTHER THAN (I) IN FAVOR OF THE SECURED PARTIES OR (II) IN
CONNECTION WITH (A) ANY SURVIVING DEBT OR (B) ANY DEBT PERMITTED BY SECTION
5.02(B)(I)(A), OR (III) CUSTOMARY RESTRICTIONS IN SUBORDINATED DEBT DOCUMENTS
REQUIRING EQUAL AND RATABLE LIENS IF OTHER SUBORDINATED DEBT IS SECURED.

 

SECTION 5.03.  Reporting Requirements.  So long as any Advance shall remain
unpaid, any Letter of Credit shall be outstanding or any Lender Party shall have
any Commitment hereunder, each Borrower will furnish to the Lender Parties:

 

(A)           DEFAULT OR LITIGATION NOTICE.  PROMPTLY UPON ANY RESPONSIBLE
OFFICER OF EITHER BORROWER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES OBTAINING
KNOWLEDGE THEREOF, NOTICE OF (I) THE OCCURRENCE OF ANY EVENT THAT CONSTITUTES A
DEFAULT OR AN EVENT OF DEFAULT, WHICH NOTICE SHALL SPECIFY THE NATURE THEREOF,
THE PERIOD OF EXISTENCE THEREOF AND WHAT ACTION THE APPROPRIATE BORROWER
PROPOSES TO TAKE WITH RESPECT THERETO, AND (II) ANY LITIGATION OR GOVERNMENTAL
PROCEEDING PENDING AGAINST EITHER BORROWER OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES THAT COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.

 

(B)           QUARTERLY FINANCIALS.  AS SOON AS AVAILABLE AND IN ANY EVENT
WITHIN 45 DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF EACH
FISCAL YEAR, A CONSOLIDATED BALANCE SHEET OF THE U.S. BORROWER AND ITS
SUBSIDIARIES AND, IF THE U.S. BORROWER HAS ANY UNRESTRICTED SUBSIDIARIES, THE
U.S. BORROWER AND ITS RESTRICTED SUBSIDIARIES, IN EACH CASE AS OF THE END OF
SUCH FISCAL QUARTER AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME AND CASH
FLOW FOR THE PERIOD COMMENCING AT THE END OF THE PREVIOUS FISCAL QUARTER AND
ENDING WITH THE END OF SUCH FISCAL QUARTER AND FOR THE PERIOD COMMENCING AT THE
END OF THE PREVIOUS FISCAL YEAR AND ENDING WITH THE END OF SUCH FISCAL QUARTER,
SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE CORRESPONDING FIGURES FOR THE
CORRESPONDING PERIOD OF (A) THE PRECEDING FISCAL YEAR, AND (B) THE APPLICABLE
ANNUAL FORECAST DELIVERED PURSUANT TO SECTION 5.03(D), ALL IN REASONABLE DETAIL
AND DULY CERTIFIED (SUBJECT TO YEAR-END AUDIT ADJUSTMENTS) BY THE CHIEF
FINANCIAL OFFICER OF SUCH BORROWER AS HAVING

 

83

--------------------------------------------------------------------------------


 

BEEN PREPARED IN ACCORDANCE WITH GAAP, TOGETHER WITH (I) A CERTIFICATE OF SAID
OFFICER STATING THAT NO DEFAULT HAS OCCURRED AND IS CONTINUING OR, IF A DEFAULT
HAS OCCURRED AND IS CONTINUING, A STATEMENT AS TO THE NATURE THEREOF AND THE
ACTION THAT SUCH BORROWER HAS TAKEN AND PROPOSES TO TAKE WITH RESPECT THERETO,
(II) A SCHEDULE IN FORM SATISFACTORY TO THE ADMINISTRATIVE AGENT OF THE
COMPUTATIONS USED BY THE U.S. BORROWER IN DETERMINING COMPLIANCE WITH THE
COVENANTS CONTAINED IN SECTIONS 5.02(J) AND 5.04; PROVIDED THAT IN THE EVENT OF
ANY CHANGE IN GAAP USED IN THE PREPARATION OF SUCH FINANCIAL STATEMENTS, THE
U.S. BORROWER SHALL ALSO PROVIDE, IF NECESSARY FOR THE DETERMINATION OF
COMPLIANCE WITH SECTIONS 5.02(J) AND 5.04, A STATEMENT OF RECONCILIATION
CONFORMING SUCH FINANCIAL STATEMENTS TO GAAP AND (III) IF THERE IS ANY CHANGE IN
THE PRO FORMA EBITDA ADJUSTMENT FROM THE AMOUNT SET FORTH IN ANY CERTIFICATE
PREVIOUSLY DELIVERED TO THE ADMINISTRATIVE AGENT PURSUANT TO SECTION 5.03(J),
SETTING FORTH THE RECALCULATED AMOUNT OF SUCH PRO FORMA EBITDA ADJUSTMENT AND,
IN REASONABLE DETAIL SATISFACTORY TO THE ADMINISTRATIVE AGENT, THE CALCULATIONS
AND BASIS THEREFOR.

 

(C)           ANNUAL FINANCIALS.  AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN
90 DAYS AFTER THE END OF EACH FISCAL YEAR, A CONSOLIDATED BALANCE SHEET OF (I)
THE U.S. BORROWER AND ITS SUBSIDIARIES AND (II) IF THE U.S. BORROWER HAS ANY
UNRESTRICTED SUBSIDIARIES, THE U.S. BORROWER AND ITS RESTRICTED SUBSIDIARIES, IN
EACH CASE AS OF THE END OF SUCH FISCAL YEAR AND THE RELATED CONSOLIDATED
STATEMENTS OF INCOME AND CASH FLOW FOR SUCH FISCAL YEAR SETTING FORTH IN EACH
CASE IN COMPARATIVE FORM THE CORRESPONDING FIGURES FOR THE PREVIOUS FISCAL YEAR,
ACCOMPANIED BY AN OPINION WHICH SHALL BE UNQUALIFIED AS TO THE SCOPE OF THE
AUDIT AND AS TO THE GOING CONCERN STATUS OF THE U.S. BORROWER AND ITS
SUBSIDIARIES OR THE U.S. BORROWER AND ITS RESTRICTED SUBSIDIARIES, AS THE CASE
MAY BE, TAKEN AS A WHOLE, OF DELOITTE & TOUCHE LLP OR OTHER INDEPENDENT PUBLIC
ACCOUNTANTS OF RECOGNIZED STANDING ACCEPTABLE TO THE MAJORITY LENDERS, TOGETHER
WITH (A) A CERTIFICATE OF SUCH ACCOUNTING FIRM TO THE LENDER PARTIES STATING
THAT IN THE COURSE OF THE REGULAR AUDIT OF THE BUSINESS OF THE U.S. BORROWER AND
ITS SUBSIDIARIES OR THE U.S. BORROWER AND ITS RESTRICTED SUBSIDIARIES, AS THE
CASE MAY BE, WHICH AUDIT WAS CONDUCTED BY SUCH ACCOUNTING FIRM IN ACCORDANCE
WITH GENERALLY ACCEPTED AUDITING STANDARDS, SUCH ACCOUNTING FIRM HAS OBTAINED NO
KNOWLEDGE THAT A DEFAULT HAS OCCURRED AND IS CONTINUING, OR IF, IN THE OPINION
OF SUCH ACCOUNTING FIRM, A DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, A STATEMENT AS TO THE NATURE THEREOF, (B) A SCHEDULE IN FORM
SATISFACTORY TO THE ADMINISTRATIVE AGENT OF THE COMPUTATIONS USED BY THE U.S.
BORROWER IN DETERMINING, AS OF THE END OF SUCH FISCAL YEAR, COMPLIANCE WITH THE
COVENANTS CONTAINED IN SECTIONS 5.02(J) AND 5.04; PROVIDED THAT IN THE EVENT OF
ANY CHANGE IN GAAP USED IN THE PREPARATION OF SUCH FINANCIAL STATEMENTS, THE
U.S. BORROWER SHALL ALSO PROVIDE, IF NECESSARY FOR THE DETERMINATION OF
COMPLIANCE WITH SECTIONS 5.02(J) AND 5.04, A STATEMENT OF RECONCILIATION
CONFORMING SUCH FINANCIAL STATEMENTS TO GAAP AND (C) A CERTIFICATE OF THE CHIEF
FINANCIAL OFFICER OF THE U.S. BORROWER STATING THAT NO DEFAULT HAS OCCURRED AND
IS CONTINUING OR, IF A DEFAULT HAS OCCURRED AND IS CONTINUING, A STATEMENT AS TO
THE NATURE THEREOF AND THE ACTION THAT THE U.S. BORROWER HAS TAKEN AND PROPOSES
TO TAKE WITH RESPECT THERETO.

 

(D)           ANNUAL FORECASTS.  AS SOON AS AVAILABLE AND IN ANY EVENT NO LATER
THAN 60 DAYS AFTER THE BEGINNING OF EACH FISCAL YEAR, FORECASTS PREPARED BY
MANAGEMENT OF THE U.S. BORROWER, IN REASONABLE DETAIL AND IN FORM CUSTOMARILY
PREPARED BY MANAGEMENT OF SUCH BORROWER FOR ITS INTERNAL USE AND SETTING FORTH
AN EXPLANATION FOR THE PRINCIPAL ASSUMPTIONS ON WHICH SUCH FORECASTS WERE BASED,
OF BALANCE SHEETS, INCOME STATEMENTS AND CASH FLOW STATEMENTS ON A QUARTERLY
BASIS FOR THE FISCAL YEAR FOLLOWING SUCH FISCAL YEAR THEN ENDED AND ON AN ANNUAL
BASIS FOR EACH OF THE FOUR FISCAL YEARS THEREAFTER.

 

(E)           ERISA.  PROMPTLY AFTER ANY LOAN PARTY OR ANY ERISA AFFILIATE
OBTAINS KNOWLEDGE, OR HAS REASON TO KNOW, OF THE OCCURRENCE OF ANY OF THE
FOLLOWING EVENTS THAT INDIVIDUALLY OR IN THE AGGREGATE (INCLUDING IN THE
AGGREGATE SUCH EVENTS PREVIOUSLY DISCLOSED OR

 

84

--------------------------------------------------------------------------------


 

EXEMPT FROM DISCLOSURE HEREUNDER, TO THE EXTENT THE LIABILITY THEREFOR REMAINS
OUTSTANDING), WOULD BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT, A
CERTIFICATE OF A RESPONSIBLE OFFICER OF THE U.S. BORROWER SETTING FORTH DETAILS
AS TO SUCH OCCURRENCE AND THE ACTION, IF ANY, THAT ANY LOAN PARTY OR ANY ERISA
AFFILIATE IS REQUIRED OR PROPOSES TO TAKE, TOGETHER WITH ANY NOTICES (REQUIRED,
PROPOSED OR OTHERWISE) GIVEN TO OR FILED WITH OR BY OR RECEIVED BY ANY LOAN
PARTY, ANY ERISA AFFILIATE, THE PBGC, A PLAN PARTICIPANT (OTHER THAN NOTICES
RELATING TO AN INDIVIDUAL PARTICIPANT’S BENEFITS) OR THE PLAN ADMINISTRATOR WITH
RESPECT THERETO:  THAT A REPORTABLE EVENT HAS OCCURRED; THAT AN ACCUMULATED
FUNDING DEFICIENCY HAS BEEN INCURRED OR AN APPLICATION HAS BEEN OR IS TO BE MADE
TO THE SECRETARY OF THE TREASURY FOR A WAIVER OR MODIFICATION OF THE MINIMUM
FUNDING STANDARD (INCLUDING ANY REQUIRED INSTALLMENT PAYMENTS) OR AN EXTENSION
OF ANY AMORTIZATION PERIOD UNDER SECTION 412 OF THE INTERNAL REVENUE CODE WITH
RESPECT TO A PLAN; THAT A PLAN HAVING AN UNFUNDED CURRENT LIABILITY HAS BEEN OR
IS TO BE TERMINATED, REORGANIZED, PARTITIONED OR DECLARED INSOLVENT UNDER TITLE
IV OF ERISA (INCLUDING THE GIVING OF WRITTEN NOTICE THEREOF); THAT A PLAN HAS AN
UNFUNDED CURRENT LIABILITY THAT HAS OR IS REASONABLY EXPECTED TO RESULT IN A
LIEN UNDER ERISA OR THE INTERNAL REVENUE CODE; THAT PROCEEDINGS ARE REASONABLY
EXPECTED TO BE OR HAVE BEEN INSTITUTED TO TERMINATE A PLAN HAVING AN UNFUNDED
CURRENT LIABILITY (INCLUDING THE GIVING OF WRITTEN NOTICE THEREOF); THAT A
PROCEEDING HAS BEEN INSTITUTED AGAINST ANY LOAN PARTY OR ANY ERISA AFFILIATE
PURSUANT TO SECTION 515 OF ERISA TO COLLECT A DELINQUENT CONTRIBUTION TO A PLAN;
THAT THE PBGC HAS NOTIFIED ANY LOAN PARTY OR ANY ERISA AFFILIATE OF ITS
INTENTION TO APPOINT A TRUSTEE TO ADMINISTER ANY PLAN; THAT ANY LOAN PARTY OR
ANY ERISA AFFILIATE HAS FAILED TO MAKE A REQUIRED INSTALLMENT OR OTHER PAYMENT
PURSUANT TO SECTION 412 OF THE INTERNAL REVENUE CODE WITH RESPECT TO A PLAN; OR
THAT ANY LOAN PARTY OR ANY ERISA AFFILIATE HAS INCURRED OR IS REASONABLY
EXPECTED TO INCUR (OR HAS BEEN NOTIFIED IN WRITING THAT IT WILL INCUR) ANY
LIABILITY (INCLUDING ANY CONTINGENT OR SECONDARY LIABILITY) TO OR ON ACCOUNT OF
A PLAN PURSUANT TO SECTION 409, 502(I), 502(1), 515, 4062, 4063, 4064, 4069,
4201 OR 4204 OF ERISA OR SECTION 4971 OR 4975 OR THE INTERNAL REVENUE CODE.

 

(F)            ENVIRONMENTAL CONDITIONS.  PROMPTLY AFTER OBTAINING KNOWLEDGE OF
ANY ONE OR MORE OF THE FOLLOWING ENVIRONMENTAL MATTERS, UNLESS SUCH
ENVIRONMENTAL MATTERS WOULD NOT, INDIVIDUALLY OR WHEN AGGREGATED WITH ALL OTHER
SUCH MATTERS, BE REASONABLY EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT:

 

(i)            notice of any pending or threatened Environmental Action against
the U.S. Borrower or any of its Subsidiaries or any Real Estate (as defined
below);

 

(ii)           notice of any condition or occurrence on any Real Estate that
(x) results in noncompliance by the U.S. Borrower or any of its Subsidiaries
with any applicable Environmental Law or (y) could reasonably be anticipated to
form the basis of an Environmental Action against the U.S. Borrower or any of
its Subsidiaries or any Real Estate;

 

(iii)          notice of any condition or occurrence on any Real Estate that
could reasonably be anticipated to cause such Real Estate to be subject to any
restrictions on the ownership, occupancy, use or transferability of such Real
Estate under any Environmental Law; and

 

(iv)          notice of the taking of any removal or remedial action in response
to the actual or alleged presence of any Hazardous Material on any Real Estate.

 

85

--------------------------------------------------------------------------------


 

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the U.S.
Borrower’s response thereto.  The term “Real Estate” shall mean land, buildings
and improvements owned or leased by the U.S. Borrower or any of its
Subsidiaries, but excluding all operating fixtures and equipment, whether or not
incorporated into improvements.

 

(G)           DESIGNATION CERTIFICATE.  UPON THE DESIGNATION OF ANY SUBSIDIARY
(I) AS A RESTRICTED SUBSIDIARY FROM AN UNRESTRICTED SUBSIDIARY OR (II) AS AN
UNRESTRICTED SUBSIDIARY FROM A RESTRICTED SUBSIDIARY, A CERTIFICATE OF THE CHIEF
FINANCIAL OFFICER OF THE U.S. BORROWER CERTIFYING AS TO COMPLIANCE WITH THE
PROVISIONS OF SECTION 5.02(A), 5.02(B) AND 5.02(E) AND DEMONSTRATING COMPLIANCE
WITH THE PROVISIONS OF SECTION 5.04 AND SETTING FORTH THE CALCULATIONS AND BASIS
THEREFOR, IN EACH CASE AFTER GIVING EFFECT TO SUCH DESIGNATION IN REASONABLE
DETAIL SATISFACTORY TO THE ADMINISTRATIVE AGENT.

 

(H)           AMENDMENT OF DOCUMENTS.  PROMPTLY AFTER THE SAME SHALL BECOME
EFFECTIVE, COPIES OF ANY AMENDMENT OR SUPPLEMENT TO, OR OTHER MODIFICATION OF,
ANY SUBORDINATED DEBT DOCUMENT.

 

(I)            SECURITIES REPORTS/OTHER INFORMATION.  PROMPTLY AFTER THE SENDING
OR FILING THEREOF, COPIES OF ALL PROXY STATEMENTS, FINANCIAL STATEMENTS AND
REPORTS THAT ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES SENDS TO ITS
STOCKHOLDERS, AND COPIES OF ALL REGULAR, PERIODIC AND SPECIAL REPORTS, AND ALL
REGISTRATION STATEMENTS, THAT ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES FILES
WITH THE SECURITIES AND EXCHANGE COMMISSION OR ANY GOVERNMENTAL AUTHORITY THAT
MAY BE SUBSTITUTED THEREFOR, OR WITH ANY NATIONAL SECURITIES EXCHANGE (IN EACH
CASE TO THE EXTENT NOT THERETOFORE DELIVERED TO THE LENDER PARTIES PURSUANT TO
THIS AGREEMENT), AND WITH REASONABLE PROMPTNESS SUCH OTHER INFORMATION
(FINANCIAL OR OTHERWISE) AS THE ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON
BEHALF OF ANY LENDER PARTY MAY REASONABLY REQUEST IN WRITING FROM TIME TO TIME.

 

(J)            PRO FORMA EBITDA ADJUSTMENT CERTIFICATE.  UPON THE CONSUMMATION
OF THE ACQUISITION OF ANY RESTRICTED SUBSIDIARY, A CERTIFICATE OF THE CHIEF
FINANCIAL OFFICER OF THE U.S. BORROWER DEMONSTRATING COMPLIANCE WITH THE
PROVISIONS OF SECTION 5.02(E)(VIII) AND 5.04 AND, IF THERE IS TO BE ANY PRO
FORMA EBITDA ADJUSTMENT, SETTING FORTH THE AMOUNT OF SUCH PRO FORMA EBITDA
ADJUSTMENT AND, IN REASONABLE DETAIL SATISFACTORY TO THE ADMINISTRATIVE AGENT,
THE CALCULATIONS AND BASIS THEREFOR.

 

SECTION 5.04.  Financial Covenants.  So long as any Advance shall remain unpaid,
any Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the U.S. Borrower will:

 

(A)           LEVERAGE RATIO.  MAINTAIN AT THE END OF EACH FISCAL QUARTER A
LEVERAGE RATIO OF NOT MORE THAN THE RATIO SET FORTH BELOW FOR EACH MEASUREMENT
PERIOD SET FORTH BELOW:

 

Measurement
Period Ending

 

Ratio

 

 

 

 

 

March 31, 2005

 

6.50:1

 

June 30, 2005

 

6.50:1

 

September 30, 2005

 

6.25:1

 

December 31, 2005

 

5.75:1

 

March 31, 2006

 

5.75:1

 

 

86

--------------------------------------------------------------------------------


 

June 30, 2006

 

5.75:1

 

September 30, 2006

 

5.50:1

 

December 31, 2006

 

5.00:1

 

March 31, 2007

 

5.00:1

 

June 30, 2007

 

5.00:1

 

September 30, 2007

 

5.00:1

 

December 31, 2007

 

5.00:1

 

March 31, 2008

 

5.00:1

 

June 30, 2008

 

5.00:1

 

September 30, 2008

 

4.75:1

 

December 31, 2008

 

4.50:1

 

March 31, 2009

 

4.50:1

 

June 30, 2009

 

4.50:1

 

September 30, 2009

 

4.25:1

 

December 31, 2009 and thereafter

 

4.00:1

 

 

(B)           INTEREST COVERAGE RATIO.  MAINTAIN AT THE END OF EACH FISCAL
QUARTER AN INTEREST COVERAGE RATIO OF NOT LESS THAN THE RATIO SET FORTH BELOW
FOR EACH MEASUREMENT PERIOD SET FORTH BELOW:

 

Measurement
Period Ending

 

Ratio

 

 

 

 

 

March 31, 2005

 

2.25:1

 

June 30, 2005

 

2.25:1

 

September 30, 2005

 

2.25:1

 

December 31, 2005

 

2.35:1

 

March 31, 2006

 

2.35:1

 

June 30, 2006

 

2.35:1

 

September 30, 2006

 

2.35:1

 

December 31, 2006

 

2.35:1

 

March 31, 2007

 

2.35:1

 

June 30, 2007

 

2.35:1

 

September 30, 2007

 

2.35:1

 

December 31, 2007

 

2.35:1

 

March 31, 2008

 

2.35:1

 

June 30, 2008

 

2.35:1

 

September 30, 2008

 

2.35:1

 

December 31, 2008

 

2.50:1

 

March 31, 2009

 

2.50:1

 

June 30, 2009

 

2.50:1

 

September 30, 2009

 

2.50:1

 

December 31, 2009 and thereafter

 

2.75:1

 

 

87

--------------------------------------------------------------------------------


 

(C)           FIXED CHARGE COVERAGE RATIO.  MAINTAIN AT THE END OF EACH FISCAL
QUARTER A FIXED CHARGE COVERAGE RATIO OF NOT LESS THAN THE RATIO SET FORTH BELOW
FOR EACH MEASUREMENT PERIOD SET FORTH BELOW:

 

Measurement
Period Ending

 

Ratio

 

 

 

 

 

March 31, 2005

 

1.15:1

 

June 30, 2005

 

1.15:1

 

September 30, 2005

 

1.15:1

 

December 31, 2005

 

1.25:1

 

March 31, 2006

 

1.25:1

 

June 30, 2006

 

1.25:1

 

September 30, 2006

 

1.30:1

 

December 31, 2006

 

1.35:1

 

March 31, 2007

 

1.35:1

 

June 30, 2007

 

1.35:1

 

September 30, 2007

 

1.35:1

 

December 31, 2007

 

1.35:1

 

March 31, 2008

 

1.35:1

 

June 30, 2008

 

1.35:1

 

September 30, 2008

 

1.35:1

 

December 31, 2008

 

1.35:1

 

March 31, 2009

 

1.35:1

 

June 30, 2009

 

1.35:1

 

September 30, 2009

 

1.35:1

 

December 31, 2009 and thereafter

 

1.40:1

;

 

provided, however that, if a Default occurs as a result of a breach of this
Section 5.04 with respect to any Measurement Period ending prior to or on June
30, 2006, then the Investor Group may, within two days of the date of delivery,
pursuant to Section 5.03(b), of quarterly financial statements that disclose the
occurrence of such Default, make a cash equity contribution to the U.S. Borrower
in such amount as shall be necessary to cure such Default (but in no event shall
such amount exceed $5,000,000 in the aggregate for any such Measurement Period),
it being understood that, (i) for purposes of calculating the applicable
financial covenants, the amount of such cash equity contribution shall be added,
on a dollar-for-dollar basis, to EBITDA for such Measurement Period, and (ii)
for purposes of this proviso only, if such cash equity contribution is timely
made, a Default shall be deemed to have been cured as if the U.S. Borrower would
have been in compliance with Section 5.04 assuming that such cash equity
contribution by the Investor Group to the U.S. Borrower was made on the last day
of the applicable Measurement Period and the U.S. Borrower used such amount to
prepay Advances.

 

88

--------------------------------------------------------------------------------



 


ARTICLE VI

GUARANTY


 

SECTION 6.01.  Guaranty.  The U.S. Borrower hereby unconditionally and
irrevocably guarantees (the provisions set forth in this Article VI being the
“Guaranty”) the punctual payment when due, whether at scheduled maturity or at a
date fixed for prepayment or by acceleration, demand or otherwise, of all of the
Obligations of the Canadian Borrower now or hereafter existing under or in
respect of the Loan Documents, whether direct or indirect, absolute or
contingent, and whether for principal, interest, fees, indemnification payments,
costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, reasonable fees and expenses of counsel) incurred by the
Administrative Agent or any of the other Lender Parties in enforcing any rights
under this Guaranty.  Without limiting the generality of the foregoing, the
liability of the U.S. Borrower shall extend to all amounts that constitute part
of the Guaranteed Obligations and would be owed by the Canadian Borrower under
or in respect of the Loan Documents but for the fact that such Guaranteed
Obligations are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving the Canadian
Borrower.

 

SECTION 6.02.  Guaranty Absolute.  (a)  The U.S. Borrower guarantees that all of
the Guaranteed Obligations will be paid strictly in accordance with the terms of
the Loan Documents, regardless of any Requirements of Law now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or any of the other Lender Parties with respect thereto. 
The Obligations of the U.S. Borrower under this Guaranty are independent of the
Guaranteed Obligations or any other Obligations of the Canadian Borrower under
or in respect of the Loan Documents, and a separate action or actions may be
brought and prosecuted against the U.S. Borrower to enforce this Guaranty,
irrespective of whether any action is brought against the Canadian Borrower or
whether the Canadian Borrower is joined in any such action or actions.  The
liability of the U.S. Borrower under this Guaranty shall be absolute,
unconditional and irrevocable irrespective of, and the U.S. Borrower hereby
irrevocably waives any defenses it may now have or may hereafter acquire in any
way relating to, any and all of the following:

 

(I)            ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY OF THE LOAN
DOCUMENTS OR ANY OTHER AGREEMENT OR INSTRUMENT RELATING THERETO;

 

(II)           ANY CHANGE IN THE TIME, MANNER OR PLACE OF PAYMENT OF, OR IN ANY
OTHER TERM OF, ALL OR ANY OF THE GUARANTEED OBLIGATIONS OR ANY OTHER OBLIGATIONS
OF THE CANADIAN BORROWER UNDER OR IN RESPECT OF THE LOAN DOCUMENTS, OR ANY OTHER
AMENDMENT OR WAIVER OF OR ANY CONSENT TO DEPARTURE FROM ANY OF THE LOAN
DOCUMENTS (INCLUDING, WITHOUT LIMITATION, ANY INCREASE IN THE GUARANTEED
OBLIGATIONS RESULTING FROM THE EXTENSION OF ADDITIONAL CREDIT TO THE CANADIAN
BORROWER OR ANY OF ITS SUBSIDIARIES OR OTHERWISE);

 

(III)          ANY TAKING, EXCHANGE, RELEASE OR NONPERFECTION OF ANY OF THE
COLLATERAL, OR ANY TAKING, RELEASE OR AMENDMENT OR WAIVER OF, OR CONSENT TO
DEPARTURE FROM, THE GUARANTEE AND COLLATERAL AGREEMENT OR ANY OTHER GUARANTEE,
FOR ALL OR ANY OF THE GUARANTEED OBLIGATIONS;

 

(IV)          ANY MANNER OF APPLICATION OF COLLATERAL, OR PROCEEDS THEREOF, TO
ALL OR ANY OF THE GUARANTEED OBLIGATIONS, OR ANY MANNER OF SALE OR OTHER
DISPOSITION OF ANY COLLATERAL FOR ALL OR ANY OF THE GUARANTEED OBLIGATIONS OR
ANY OTHER OBLIGATIONS OF THE CANADIAN BORROWER UNDER OR IN RESPECT OF THE LOAN
DOCUMENTS, OR ANY OTHER PROPERTY AND ASSETS OF THE CANADIAN BORROWER OR ANY OF
ITS SUBSIDIARIES;

 

89

--------------------------------------------------------------------------------


 

(V)           ANY CHANGE, RESTRUCTURING OR TERMINATION OF THE LEGAL STRUCTURE OR
EXISTENCE OF THE CANADIAN BORROWER OR ANY OF ITS SUBSIDIARIES;

 

(VI)          ANY FAILURE OF ANY OF THE LENDER PARTIES TO DISCLOSE TO THE
CANADIAN BORROWER ANY INFORMATION RELATING TO THE BUSINESS, CONDITION (FINANCIAL
OR OTHERWISE), OPERATIONS, PERFORMANCE, PROPERTIES OR PROSPECTS OF THE CANADIAN
BORROWER NOW OR HEREAFTER KNOWN TO SUCH LENDER PARTY;

 

(VII)         THE FAILURE OF ANY OTHER PERSON TO EXECUTE THE GUARANTEE AND
COLLATERAL AGREEMENT OR ANY OTHER GUARANTEE OR AGREEMENT OR THE RELEASE OR
REDUCTION OF LIABILITY OF THE CANADIAN BORROWER OR ANY OTHER GUARANTOR OR SURETY
WITH RESPECT TO THE GUARANTEED OBLIGATIONS; OR

 

(VIII)        ANY OTHER CIRCUMSTANCE (INCLUDING, WITHOUT LIMITATION, ANY STATUTE
OF LIMITATIONS OR ANY EXISTENCE OF OR RELIANCE ON ANY REPRESENTATION BY THE
ADMINISTRATIVE AGENT OR ANY OF THE OTHER LENDER PARTIES) THAT MIGHT OTHERWISE
CONSTITUTE A DEFENSE AVAILABLE TO, OR A DISCHARGE OF, THE U.S. BORROWER OR ANY
OTHER GUARANTOR OR SURETY.

 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Administrative Agent or any of the other
Lender Parties or by any other Person upon the insolvency, bankruptcy or
reorganization of the Canadian Borrower or otherwise, all as though such payment
had not been made, and the U.S. Borrower hereby unconditionally and irrevocably
agrees that it will indemnify the Administrative Agent and each of the other
Lender Parties, upon demand, for all of the costs and expenses (including,
without limitation, reasonable fees and expenses of counsel) incurred by the
Administrative Agent or such other Lender Party in connection with any such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
a fraudulent transfer or a similar payment under any bankruptcy, insolvency or
similar Requirements of Law.

 


(B)           THE U.S. BORROWER HEREBY FURTHER AGREES THAT, AS BETWEEN THE U.S.
BORROWER, ON THE ONE HAND, AND THE ADMINISTRATIVE AGENT AND THE LENDER PARTIES,
ON THE OTHER HAND, (I) THE GUARANTEED OBLIGATIONS OF THE CANADIAN BORROWER MAY
BE DECLARED TO BE FORTHWITH DUE AND PAYABLE AS PROVIDED IN SECTION 7.01 (AND
SHALL BE DEEMED TO HAVE BECOME AUTOMATICALLY DUE AND PAYABLE IN THE
CIRCUMSTANCES PROVIDED IN SECTION 7.01) FOR PURPOSES OF THIS GUARANTY,
NOTWITHSTANDING ANY STAY, INJUNCTION OR OTHER PROHIBITION PREVENTING SUCH
DECLARATION IN RESPECT OF SUCH GUARANTEED OBLIGATIONS (OR PREVENTING SUCH
GUARANTEED OBLIGATIONS FROM BECOMING AUTOMATICALLY DUE AND PAYABLE) AS AGAINST
ANY OTHER PERSON AND (II) IN THE EVENT OF ANY DECLARATION OF ACCELERATION OF
SUCH GUARANTEED OBLIGATIONS (OR SUCH GUARANTEED OBLIGATIONS BEING DEEMED TO HAVE
BECOME AUTOMATICALLY DUE AND PAYABLE) AS PROVIDED IN SECTION 7.01, SUCH
GUARANTEED OBLIGATIONS (WHETHER OR NOT DUE AND PAYABLE BY THE CANADIAN BORROWER)
SHALL FORTHWITH BECOME DUE AND PAYABLE BY THE U.S. BORROWER FOR ALL PURPOSES OF
THIS GUARANTY.


 

SECTION 6.03.  Waivers and Acknowledgments.  (a)  The U.S. Borrower hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, protest, dishonor and any other notice with respect to any of the
Guaranteed Obligations and this Guaranty, and any requirement that the
Administrative Agent or any of the other Lender Parties protect, secure, perfect
or insure any Lien or any property or assets subject thereto or exhaust any
right or take any action against the Canadian Borrower or any other Person or
any of the Collateral.

 


(B)           THE U.S. BORROWER HEREBY WAIVES (I) ANY DEFENSE ARISING BY REASON
OF ANY CLAIM OR DEFENSE BASED UPON AN ELECTION OF REMEDIES BY THE ADMINISTRATIVE
AGENT OR THE OTHER LENDER PARTIES

 

90

--------------------------------------------------------------------------------


 


WHICH IN ANY MANNER IMPAIRS, REDUCES, RELEASES OR OTHERWISE ADVERSELY AFFECTS
THE SUBROGATION, REIMBURSEMENT, EXONERATION, CONTRIBUTION OR INDEMNIFICATION
RIGHTS OF THE U.S. BORROWER OR ANY OTHER RIGHTS OF THE U.S. BORROWER TO PROCEED
AGAINST THE CANADIAN BORROWER, ANY OTHER GUARANTOR OR ANY OTHER PERSON OR ANY OF
THE COLLATERAL, AND (II) ANY DEFENSE BASED ON ANY RIGHT OF SETOFF OR
COUNTERCLAIM AGAINST OR IN RESPECT OF THE OBLIGATIONS OF THE U.S. BORROWER UNDER
THIS GUARANTY.


 


(C)           THE U.S. BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES
ANY DUTY ON THE PART OF THE ADMINISTRATIVE AGENT OR ANY OF THE OTHER LENDER
PARTIES TO DISCLOSE TO THE U.S. BORROWER ANY FACT OR OTHER MATTER RELATING TO
THE BUSINESS, CONDITION (FINANCIAL OR OTHERWISE), OPERATIONS, PERFORMANCE,
PROPERTIES OR PROSPECTS OF THE CANADIAN BORROWER OR ANY OF ITS SUBSIDIARIES OR
THE PROPERTY AND ASSETS THEREOF NOW OR HEREAFTER KNOWN BY THE ADMINISTRATIVE
AGENT OR SUCH OTHER LENDER PARTY.


 


(D)           THE U.S. BORROWER HEREBY UNCONDITIONALLY WAIVES ANY RIGHT TO
REVOKE THIS GUARANTY, AND ACKNOWLEDGES THAT THIS GUARANTY IS CONTINUING IN
NATURE AND APPLIES TO ALL GUARANTEED OBLIGATIONS, WHETHER EXISTING NOW OR IN THE
FUTURE.


 


(E)           THE U.S. BORROWER HEREBY ACKNOWLEDGES THAT IT WILL RECEIVE
SUBSTANTIAL DIRECT AND INDIRECT BENEFITS FROM THE FINANCING ARRANGEMENTS
CONTEMPLATED BY THE LOAN DOCUMENTS AND THAT THE WAIVERS SET FORTH IN SECTION
6.02 AND IN THIS SECTION 6.03 ARE KNOWINGLY MADE IN CONTEMPLATION OF SUCH
BENEFITS.


 

SECTION 6.04.  Subrogation.  The U.S. Borrower hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or may
hereafter acquire against the Canadian Borrower or any other insider guarantor
that arise from the existence, payment, performance or enforcement of the
Obligations of the U.S. Borrower under this Guaranty or any of the other Loan
Documents, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of the Administrative Agent or any of the
other Lender Parties against the Canadian Borrower or any other insider
guarantor or any Collateral, whether or not such claim, remedy or right arises
in equity or under contract, statute, common law or any other Requirements of
Law, including, without limitation, the right to take or receive from such other
Loan Party or any other insider guarantor, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security on
account of such claim, remedy or right, unless and until such time as all of the
Guaranteed Obligations and all of the other amounts payable under this Guaranty
shall have been paid in full in cash.  If any amount shall be paid to the U.S.
Borrower in violation of the immediately preceding sentence at any time prior to
the latest of the payment in full in cash of all of the Guaranteed Obligations
and all of the other amounts payable under this Guaranty, such amount shall be
received and held in trust for the benefit of the Administrative Agent and the
other Lender Parties, shall be segregated from the other property and funds of
the U.S. Borrower and shall be delivered forthwith to the Administrative Agent
in the same form as so received (with any necessary endorsement or assignment)
to be credited and applied to the Guaranteed Obligations and the other amounts
payable under this Guaranty, whether matured or unmatured, in accordance with
the terms of the Loan Documents, or to be held as Collateral for any of the
Guaranteed Obligations or any of the other amounts payable under this Guaranty
thereafter arising.  If (a) the U.S. Borrower shall pay to the Administrative
Agent all or any part of the Guaranteed Obligations and (b) all of the
Guaranteed Obligations and all of the other amounts payable under this Guaranty
shall have been paid in full in cash, the Administrative Agent and the other
Lender Parties will, at the U.S. Borrower’s request and expense, execute and
deliver to the U.S. Borrower appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer of subrogation to
the U.S. Borrower of an interest in the Guaranteed Obligations resulting from
the payment made by the U.S. Borrower under this Guaranty.

 

91

--------------------------------------------------------------------------------


 

SECTION 6.05.  Continuing Guaranty; Assignments.  This Guaranty is a continuing
guarantee and shall (a) remain in full force and effect until the payment in
full in cash of all of the Guaranteed Obligations and all of the other amounts
payable under this Guaranty, (b) be binding upon the U.S. Borrower and its
successors and assigns and (c) inure to the benefit of, and be enforceable by,
the Administrative Agent and the other Lender Parties and their respective
successors, transferees and assigns.  Without limiting the generality of clause
(c) of the immediately preceding sentence, any of the Lender Parties may assign
or otherwise transfer all or any portion of its rights and obligations under
this Agreement (including, without limitation, all or any portion of its
Commitment or Commitments, the Advances owing to it and the Note or Notes held
by it) to any other Person, and such other Person shall thereupon become vested
with all the benefits in respect thereof granted to such Lender under this
Article VI or otherwise, in each case as provided in Section 9.07.

 


ARTICLE VII

EVENTS OF DEFAULT


 

SECTION 7.01.  Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(A)           EITHER BORROWER SHALL (I) FAIL TO PAY ANY PRINCIPAL OF ANY ADVANCE
OWING BY IT WHEN THE SAME SHALL BECOME DUE AND PAYABLE OR (II) FAIL TO PAY ANY
INTEREST ON ANY ADVANCE OWING BY IT, OR ANY FEES PAYABLE PURSUANT TO SECTION
2.08, OR ANY OTHER AMOUNTS OWING BY IT UNDER ANY LOAN DOCUMENT, IN EACH CASE
WITHIN FIVE DAYS AFTER THE DUE DATE THEREOF; OR

 

(B)           ANY REPRESENTATION OR WARRANTY MADE BY ANY LOAN PARTY IN ANY LOAN
DOCUMENT OR ANY CERTIFICATE DELIVERED OR REQUIRED TO BE DELIVERED PURSUANT
THERETO SHALL PROVE TO HAVE BEEN UNTRUE IN ANY MATERIAL RESPECT ON THE DATE AS
OF WHICH MADE OR DEEMED MADE; OR

 

(C)           EITHER BORROWER SHALL DEFAULT IN THE DUE PERFORMANCE OR OBSERVANCE
BY IT OF ANY TERM, COVENANT OR AGREEMENT REQUIRED TO BE PERFORMED OR OBSERVED BY
IT CONTAINED IN SECTION 5.01(J), 5.02, 5.03(A) OR 5.04; OR

 

(D)           ANY LOAN PARTY SHALL DEFAULT IN THE DUE PERFORMANCE OR OBSERVANCE
BY IT OF ANY OTHER TERM, COVENANT OR AGREEMENT CONTAINED IN ANY LOAN DOCUMENT ON
ITS PART TO BE PERFORMED OR OBSERVED IF SUCH FAILURE SHALL REMAIN UNREMEDIED FOR
30 DAYS AFTER WRITTEN NOTICE THEREOF SHALL HAVE BEEN GIVEN TO THE U.S. BORROWER
BY THE ADMINISTRATIVE AGENT OR ANY LENDER PARTY; OR

 

(E)           ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES SHALL FAIL TO PAY ANY
PRINCIPAL OF, PREMIUM OR INTEREST ON OR ANY OTHER AMOUNT PAYABLE IN RESPECT OF
ANY DEBT THAT IS OUTSTANDING IN A PRINCIPAL AMOUNT OF AT LEAST $30,000,000 (OR
ITS EQUIVALENT IN ANOTHER CURRENCY) EITHER INDIVIDUALLY OR IN THE AGGREGATE (BUT
EXCLUDING DEBT OUTSTANDING HEREUNDER) OF SUCH LOAN PARTY OR SUCH SUBSIDIARY (AS
THE CASE MAY BE), WHEN THE SAME BECOMES DUE AND PAYABLE (WHETHER BY SCHEDULED
MATURITY, REQUIRED PREPAYMENT, ACCELERATION, DEMAND OR OTHERWISE), AND SUCH
FAILURE SHALL CONTINUE AFTER THE APPLICABLE GRACE PERIOD, IF ANY, SPECIFIED IN
THE AGREEMENT OR INSTRUMENT RELATING TO SUCH DEBT; OR ANY OTHER EVENT SHALL
OCCUR OR CONDITION SHALL EXIST UNDER ANY AGREEMENT OR INSTRUMENT RELATING TO ANY
SUCH DEBT AND SHALL CONTINUE AFTER THE APPLICABLE GRACE PERIOD, IF ANY,
SPECIFIED IN SUCH AGREEMENT OR INSTRUMENT, IF THE EFFECT OF SUCH EVENT OR
CONDITION IS TO ACCELERATE, OR TO PERMIT THE ACCELERATION OF, THE MATURITY OF
SUCH DEBT OR OTHERWISE TO CAUSE, OR TO PERMIT THE HOLDER THEREOF TO CAUSE, SUCH
DEBT TO MATURE; OR ANY SUCH DEBT SHALL BE DECLARED TO BE DUE AND PAYABLE OR
REQUIRED TO BE PREPAID OR REDEEMED (OTHER THAN BY A REGULARLY SCHEDULED

 

92

--------------------------------------------------------------------------------


 

REQUIRED PREPAYMENT OR REDEMPTION), PURCHASED OR DEFEASED, OR AN OFFER TO
PREPAY, REDEEM, PURCHASE OR DEFEASE SUCH DEBT SHALL BE REQUIRED TO BE MADE OTHER
THAN IN CONNECTION WITH A SALE OF ASSETS PERMITTED BY SECTION 5.02(D), IN EACH
CASE PRIOR TO THE STATED MATURITY THEREOF; OR

 

(F)            ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES SHALL MAKE A GENERAL
ASSIGNMENT FOR THE BENEFIT OF CREDITORS; OR ANY PROCEEDING SHALL BE INSTITUTED
BY OR AGAINST ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES SEEKING TO ADJUDICATE IT
A BANKRUPT OR INSOLVENT, OR SEEKING LIQUIDATION, WINDING UP, REORGANIZATION,
ARRANGEMENT, ADJUSTMENT, PROTECTION, RELIEF, OR COMPOSITION OF IT OR ITS DEBTS
UNDER ANY LAW RELATING TO BANKRUPTCY, INSOLVENCY OR REORGANIZATION OR RELIEF OF
DEBTORS, OR SEEKING THE ENTRY OF AN ORDER FOR RELIEF OR THE APPOINTMENT OF A
RECEIVER, TRUSTEE, OR OTHER SIMILAR OFFICIAL FOR IT OR FOR ANY SUBSTANTIAL PART
OF ITS PROPERTY AND, IN THE CASE OF ANY SUCH PROCEEDING INSTITUTED AGAINST IT
(BUT NOT INSTITUTED BY IT) THAT IS BEING DILIGENTLY CONTESTED BY IT IN GOOD
FAITH, EITHER SUCH PROCEEDING SHALL REMAIN UNDISMISSED OR UNSTAYED FOR A PERIOD
OF 60 DAYS OR ANY OF THE ACTIONS SOUGHT IN SUCH PROCEEDING (INCLUDING, WITHOUT
LIMITATION, THE ENTRY OF AN ORDER FOR RELIEF AGAINST, OR THE APPOINTMENT OF A
RECEIVER, TRUSTEE, CUSTODIAN OR OTHER SIMILAR OFFICIAL FOR, IT OR ANY
SUBSTANTIAL PART OF ITS PROPERTY) SHALL OCCUR; OR ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES SHALL TAKE ANY CORPORATE ACTION TO AUTHORIZE ANY OF THE ACTIONS SET
FORTH ABOVE IN THIS SUBSECTION (F); OR

 

(G)           ONE OR MORE JUDGMENTS OR DECREES SHALL BE ENTERED AGAINST EITHER
BORROWER OR ANY OF THE RESTRICTED SUBSIDIARIES INVOLVING A LIABILITY OF
$30,000,000 OR MORE IN THE AGGREGATE FOR ALL SUCH JUDGMENTS AND DECREES FOR THE
BORROWERS AND THEIR RESTRICTED SUBSIDIARIES (TO THE EXTENT NOT PAID OR FULLY
COVERED BY INSURANCE PROVIDED BY A CARRIER NOT DISPUTING COVERAGE) AND ANY SUCH
JUDGMENTS OR DECREES SHALL NOT HAVE BEEN SATISFIED, VACATED, DISCHARGED OR
STAYED OR BONDED PENDING APPEAL WITHIN 60 DAYS FROM THE ENTRY THEREOF; OR

 

(H)           ANY PROVISION OF ANY LOAN DOCUMENT AFTER DELIVERY THEREOF PURSUANT
TO THE EXISTING CREDIT AGREEMENT OR SECTION 3.01 OR 5.01(J) HEREOF SHALL FOR ANY
REASON CEASE TO BE VALID AND BINDING ON OR ENFORCEABLE AGAINST ANY LOAN PARTY
PARTY TO IT, OR ANY SUCH LOAN PARTY SHALL SO STATE IN WRITING; OR

 

(I)            ANY COLLATERAL DOCUMENT AFTER DELIVERY THEREOF PURSUANT TO THE
EXISTING CREDIT AGREEMENT OR SECTION 3.01 OR 5.01(J) HEREOF SHALL FOR ANY REASON
(OTHER THAN PURSUANT TO THE TERMS THEREOF) CEASE TO CREATE A VALID AND PERFECTED
FIRST PRIORITY LIEN ON AND SECURITY INTEREST IN THE COLLATERAL PURPORTED TO BE
COVERED THEREBY; OR

 

(J)            ANY CHANGE OF CONTROL SHALL OCCUR; OR

 

(K)           (I) ANY PLAN SHALL FAIL TO SATISFY THE MINIMUM FUNDING STANDARD
REQUIRED FOR ANY PLAN YEAR OR PART THEREOF OR A WAIVER OF SUCH STANDARD OR
EXTENSION OF ANY AMORTIZATION PERIOD IS SOUGHT OR GRANTED UNDER SECTION 412 OF
THE INTERNAL REVENUE CODE; ANY PLAN IS OR SHALL HAVE BEEN TERMINATED OR IS THE
SUBJECT OF TERMINATION PROCEEDINGS UNDER ERISA (INCLUDING THE GIVING OF WRITTEN
NOTICE THEREOF); AN EVENT SHALL HAVE OCCURRED OR A CONDITION SHALL EXIST IN
EITHER CASE ENTITLING THE PBGC TO TERMINATE ANY PLAN OR TO APPOINT A TRUSTEE TO
ADMINISTER ANY PLAN (INCLUDING THE GIVING OF WRITTEN NOTICE THEREOF); ANY PLAN
SHALL HAVE AN ACCUMULATED FUNDING DEFICIENCY (WHETHER OR NOT WAIVED); OR ANY
LOAN PARTY OR ANY ERISA AFFILIATE HAS INCURRED OR IS LIKELY TO INCUR A LIABILITY
TO OR ON ACCOUNT OF A PLAN UNDER SECTION 409, 502(I), 502(1), 515, 4062, 4063,
4064, 4069, 4201 OR 4204 OF ERISA OR SECTION 4971 OR 4975 OF THE INTERNAL
REVENUE CODE (INCLUDING THE GIVING OF WRITTEN NOTICE THEREOF), (II) THERE COULD
RESULT FROM ANY EVENT OR EVENTS SET FORTH IN CLAUSE (I) OF THIS SECTION 7.01(K)
THE IMPOSITION OF A LIEN, THE GRANTING OF A SECURITY INTEREST, OR A LIABILITY,
OR THE REASONABLE LIKELIHOOD OF INCURRING A LIEN, SECURITY INTEREST OR
LIABILITY,

 

93

--------------------------------------------------------------------------------


 

AND (III) SUCH LIEN, SECURITY INTEREST OR LIABILITY WILL OR WOULD BE REASONABLY
LIKELY TO RESULT IN A LIABILITY OF ANY LOAN PARTY OR ANY ERISA AFFILIATE OF
$30,000,000 OR MORE; OR

 

(L)            THE SENIOR SUBORDINATED NOTES OR ANY OTHER SUBORDINATED DEBT
SHALL CEASE, FOR ANY REASON, TO BE VALIDLY SUBORDINATED, TO THE EXTENT REQUIRED
BY THIS AGREEMENT, TO THE OBLIGATIONS OF THE BORROWERS AND THE SUBSIDIARY
GUARANTORS UNDER THE LOAN DOCUMENTS;

 

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Majority Lenders, by notice to the Appropriate
Borrower, declare the obligation of each Appropriate Lender to make Advances
(other than Letter of Credit Advances by the Issuing Bank or a U.S. Revolving
Credit Lender pursuant to Section 2.03(c) and Swing Line Advances by a U.S.
Revolving Credit Lender pursuant to Section 2.02(b)) and of the Issuing Bank to
issue Letters of Credit to be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, or may with the consent, of the
Majority Lenders, (A) by notice to the Appropriate Borrower, declare the Notes,
all interest thereon and all other amounts payable under this Agreement and the
other Loan Documents to be forthwith due and payable, whereupon the Notes, all
such interest and all such amounts shall become and be forthwith due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by each Borrower and (B) by notice to each
party required under the terms of any agreement in support of which a Standby
Letter of Credit is issued, request that all Obligations under such agreement be
declared to be due and payable; provided, however, that in the event of an
actual or deemed entry of an order for relief with respect to any Loan Party or
any of its Restricted Subsidiaries under the Federal Bankruptcy Code, (x) the
obligation of each Lender to make Advances (other than Letter of Credit Advances
by the Issuing Bank or a U.S. Revolving Credit Lender pursuant to Section
2.03(c) and Swing Line Advances by a U.S. Revolving Credit Lender pursuant to
Section 2.02(b)) and of the Issuing Bank to issue Letters of Credit shall
automatically be terminated and (y) the Notes, all such interest and all such
amounts shall automatically become and be due and payable, without presentment,
demand, protest or any notice of any kind, all of which are hereby expressly
waived by each Borrower.

 

SECTION 7.02.  Application of Funds.  (a)  Any amounts received on account of
the Obligations shall be applied by the Administrative Agent in the following
order:

 

(I)            FIRST, TO PAYMENT OF THAT PORTION OF THE OBLIGATIONS CONSTITUTING
FEES, INDEMNITIES, EXPENSES AND OTHER AMOUNTS (OTHER THAN PRINCIPAL AND
INTEREST, BUT INCLUDING FEES AND EXPENSES OF COUNSEL TO THE ADMINISTRATIVE AGENT
AND THE LENDER PARTIES) PAYABLE TO THE ADMINISTRATIVE AGENT AND THE LENDER
PARTIES RATABLY AMONG THEM IN PROPORTION TO THE AMOUNTS DESCRIBED IN THIS CLAUSE
FIRST PAYABLE TO THEM;

 

(II)           SECOND, TO PAYMENT OF THAT PORTION OF THE OBLIGATIONS
CONSTITUTING ACCRUED AND UNPAID INTEREST ON THE ADVANCES, RATABLY AMONG THE
LENDER PARTIES IN PROPORTION TO THE RESPECTIVE AMOUNTS DESCRIBED IN THIS CLAUSE
SECOND PAYABLE TO THEM;

 

(III)          THIRD, TO PAYMENT OF THAT PORTION OF THE OBLIGATIONS CONSTITUTING
UNPAID PRINCIPAL OF THE ADVANCES, RATABLY AMONG THE LENDER PARTIES IN PROPORTION
TO THE RESPECTIVE AMOUNTS DESCRIBED IN THIS CLAUSE THIRD PAYABLE TO THEM;

 

(IV)          FOURTH, TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE ISSUING
BANK, TO CASH COLLATERALIZE THE AGGREGATE AVAILABLE LC AMOUNT OF ALL OUTSTANDING
LETTERS OF CREDIT;

 

(V)           FIFTH, TO THE PAYMENT OF ALL OTHER OBLIGATIONS OF THE LOAN PARTIES
OWING UNDER OR IN RESPECT OF THE LOAN DOCUMENTS THAT ARE DUE AND PAYABLE TO THE
ADMINISTRATIVE AGENT AND THE OTHER SECURED PARTIES ON SUCH DATE, RATABLY BASED
UPON THE RESPECTIVE AGGREGATE AMOUNTS OF ALL

 

94

--------------------------------------------------------------------------------


 

SUCH OBLIGATIONS OWING TO THE ADMINISTRATIVE AGENT AND THE OTHER SECURED PARTIES
ON SUCH DATE; AND

 

(VI)          LAST, THE BALANCE, IF ANY, AFTER ALL OF THE OBLIGATIONS HAVE BEEN
INDEFEASIBLY PAID IN FULL, TO THE U.S. BORROWER OR AS OTHERWISE REQUIRED BY LAW.

 


(B)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS SECTION 7.02, THE
CANADIAN BORROWER SHALL NOT BE LIABLE FOR OR REQUIRED TO REPAY ANY OBLIGATION OF
THE LOAN PARTIES UNDER THE LOAN DOCUMENTS OTHER THAN THOSE OBLIGATIONS INCURRED
UNDER THE CANADIAN REVOLVING FACILITY.


 


ARTICLE VIII

THE ADMINISTRATIVE AGENT


 

SECTION 8.01.  Authorization and Action.  Each Lender Party (in its capacities
as a Lender, the Swing Line Bank (if applicable), the Issuing Bank (if
applicable) and a potential Hedge Bank) hereby appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement and the other Loan Documents as
are delegated to the Administrative Agent by the terms hereof and thereof,
together with such powers and discretion as are reasonably incidental thereto. 
As to any matters not expressly provided for by the Loan Documents (including,
without limitation, enforcement or collection of the Notes), the Administrative
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the instructions of the Majority
Lenders, and such instructions shall be binding upon all Lender Parties and all
holders of Notes; provided, however, that the Administrative Agent shall not be
required to take any action that exposes the Administrative Agent to personal
liability or that is contrary to this Agreement or applicable law.  The
Administrative Agent agrees to give to each Lender Party prompt notice of each
notice given to it by either Borrower pursuant to the terms of this Agreement.

 

SECTION 8.02.  Administrative Agent’s Reliance, Etc.  Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them under or in connection
with the Loan Documents, except for its or their own gross negligence or willful
misconduct.  Without limitation of the generality of the foregoing, the
Administrative Agent:  (a) may treat the payee of any Note as the holder thereof
until the Administrative Agent receives and accepts an Assignment and Acceptance
entered into by the Lender that is the payee of such Note, as assignor, and an
Eligible Assignee, as assignee, as provided in Section 9.07; (b) may consult
with legal counsel (including counsel for any Loan Party), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (c) makes no warranty or
representation to any Lender Party and shall not be responsible to any Lender
Party for any statements, warranties or representations (whether written or
oral) made in or in connection with the Loan Documents; (d) shall not have any
duty to ascertain or to inquire as to the performance or observance of any of
the terms, covenants or conditions of any Loan Document on the part of any Loan
Party or to inspect the property (including the books and records) of any Loan
Party; (e) shall not be responsible to any Lender Party for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of, or the
perfection or priority of any lien or security interest created or purported to
be created under or in connection with, any Loan Document or any other
instrument or document furnished pursuant thereto; and (f) shall incur no
liability under or in respect of any Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telegram,
telecopy or telex) believed by it to be genuine and signed or sent by the proper
party or parties.

 

95

--------------------------------------------------------------------------------


 

SECTION 8.03.  Citicorp and Affiliates.  With respect to its Commitments, the
Advances made by it and the Notes issued to it, Citicorp shall have the same
rights and powers under the Loan Documents as any other Lender Party and may
exercise the same as though it were not the Administrative Agent; and the term
“Lender Party” or “Lender Parties” shall, unless otherwise expressly indicated,
include Citicorp in its individual capacity.  Citicorp and its Affiliates may
accept deposits from, lend money to, act as trustee under indentures of, accept
investment banking engagements from and generally engage in any kind of business
with, any Loan Party, any of its Subsidiaries and any Person who may do business
with or own securities of any Loan Party or any such Subsidiary, all as if
Citicorp were not the Administrative Agent and without any duty to account
therefor to the Lender Parties.

 

SECTION 8.04.  Lender Party Credit Decision.  Each Lender Party acknowledges
that it has, independently and without reliance upon the Administrative Agent or
any other Lender Party and based on the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender Party also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender Party and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.

 

SECTION 8.05.  Indemnification.  (a)  Each Lender Party severally agrees to
indemnify the Administrative Agent (to the extent not promptly reimbursed by the
Borrowers) from and against such Lender Party’s ratable share (determined as
provided below) of any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against the Administrative Agent in any way relating to or arising out of the
Loan Documents or any action taken or omitted by the Administrative Agent under
the Loan Documents; provided, however, that no Lender Party shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s gross negligence or willful misconduct.  Without
limitation of the foregoing, each Lender Party agrees to reimburse the
Administrative Agent promptly upon demand for its ratable share of any costs and
expenses (including, without limitation, reasonable fees and expenses of
counsel) payable by the Borrowers under Section 9.04, to the extent that the
Administrative Agent is not promptly reimbursed for such costs and expenses by
the Borrowers.  For purposes of this Section 8.05(a), the Lender Parties’
respective ratable shares of any amount shall be determined, at any time,
according to the sum of (i) the aggregate principal amount of the Advances
outstanding at such time and owing to the respective Lender Parties, (ii) their
respective Pro Rata Shares of the aggregate Available LC Amount of all Letters
of Credit outstanding at such time, (iii) the aggregate unused portions of their
respective Term Commitments at such time and (iv) their respective Unused
Canadian Revolving Credit Commitments and Unused U.S. Revolving Credit
Commitments at such time; provided that the aggregate principal amount of Swing
Line Advances owing to the Swing Line Bank and of Letter of Credit Advances
owing to the Issuing Bank shall be considered to be owed to the U.S. Revolving
Credit Lenders ratably in accordance with their respective U.S. Revolving Credit
Commitments.  In the event that any Defaulted Advance shall be owing by any
Defaulting Lender at any time, such Lender Party’s Commitment with respect to
the Facility under which such Defaulted Advance was required to have been made
shall be considered to be unused for purposes of this Section 8.05(a) to the
extent of the amount of such Defaulted Advance.  The failure of any Lender Party
to reimburse the Administrative Agent promptly upon demand for its ratable share
of any amount required to be paid by the Lender Party to the Administrative
Agent as provided herein shall not relieve any other Lender Party of its
obligation hereunder to reimburse the Administrative Agent for its ratable share
of such amount, but no Lender Party shall be responsible for the failure of any
other Lender Party to reimburse the Administrative Agent for such other Lender
Party’s ratable share of such amount.  Without prejudice to

 

96

--------------------------------------------------------------------------------


 

the survival of any other agreement of any Lender Party hereunder, the agreement
and obligations of each Lender Party contained in this Section 8.05(a) shall
survive the payment in full of principal, interest and all other amounts payable
hereunder and under the other Loan Documents.

 


(B)           EACH U.S. REVOLVING CREDIT LENDER SEVERALLY AGREES TO INDEMNIFY
THE ISSUING BANK (TO THE EXTENT NOT PROMPTLY REIMBURSED BY THE BORROWERS) FROM
AND AGAINST SUCH LENDER PARTY’S RATABLE SHARE (DETERMINED AS PROVIDED BELOW) OF
ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND OR NATURE
WHATSOEVER THAT MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST THE ISSUING
BANK IN ANY WAY RELATING TO OR ARISING OUT OF THE LOAN DOCUMENTS OR ANY ACTION
TAKEN OR OMITTED BY THE ISSUING BANK UNDER THE LOAN DOCUMENTS; PROVIDED,
HOWEVER, THAT NO LENDER PARTY SHALL BE LIABLE FOR ANY PORTION OF SUCH
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES OR DISBURSEMENTS RESULTING FROM THE ISSUING BANK’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.  WITHOUT LIMITATION OF THE FOREGOING, EACH
SUCH LENDER PARTY AGREES TO REIMBURSE THE ISSUING BANK PROMPTLY UPON DEMAND FOR
ITS RATABLE SHARE OF ANY COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION,
REASONABLE FEES AND EXPENSES OF COUNSEL) PAYABLE BY THE BORROWERS UNDER SECTION
9.04, TO THE EXTENT THAT THE ISSUING BANK IS NOT PROMPTLY REIMBURSED FOR SUCH
COSTS AND EXPENSES BY THE BORROWERS.  FOR PURPOSES OF THIS SECTION 8.05(B), THE
LENDER PARTIES’ RESPECTIVE RATABLE SHARES OF ANY AMOUNT SHALL BE DETERMINED, AT
ANY TIME, ACCORDING TO THE SUM OF (I) THE AGGREGATE PRINCIPAL AMOUNT OF THE
ADVANCES OUTSTANDING AT SUCH TIME AND OWING TO THE RESPECTIVE LENDER PARTIES,
(II) THEIR RESPECTIVE PRO RATA SHARES OF THE AGGREGATE AVAILABLE LC AMOUNT OF
ALL LETTERS OF CREDIT OUTSTANDING AT SUCH TIME, (III) THE AGGREGATE UNUSED
PORTIONS OF THEIR RESPECTIVE TERM COMMITMENTS AT SUCH TIME PLUS (IV) THEIR
RESPECTIVE UNUSED U.S. REVOLVING CREDIT COMMITMENTS AND UNUSED CANADIAN
REVOLVING CREDIT COMMITMENTS AT SUCH TIME; PROVIDED THAT THE AGGREGATE PRINCIPAL
AMOUNT OF SWING LINE ADVANCES OWING TO THE SWING LINE BANK AND OF LETTER OF
CREDIT ADVANCES OWING TO THE ISSUING BANK SHALL BE CONSIDERED TO BE OWED TO THE
U.S. REVOLVING CREDIT LENDERS RATABLY IN ACCORDANCE WITH THEIR RESPECTIVE U.S.
REVOLVING CREDIT COMMITMENTS.  IN THE EVENT THAT ANY DEFAULTED ADVANCE SHALL BE
OWING BY ANY DEFAULTING LENDER AT ANY TIME, SUCH LENDER PARTY’S COMMITMENT WITH
RESPECT TO THE FACILITY UNDER WHICH SUCH DEFAULTED ADVANCE WAS REQUIRED TO HAVE
BEEN MADE SHALL BE CONSIDERED TO BE UNUSED FOR PURPOSES OF THIS SECTION 8.05(B)
TO THE EXTENT OF THE AMOUNT OF SUCH DEFAULTED ADVANCE.  THE FAILURE OF ANY
LENDER PARTY TO REIMBURSE THE ISSUING BANK PROMPTLY UPON DEMAND FOR ITS RATABLE
SHARE OF ANY AMOUNT REQUIRED TO BE PAID BY THE LENDER PARTIES TO THE ISSUING
BANK AS PROVIDED HEREIN SHALL NOT RELIEVE ANY OTHER LENDER PARTY OF ITS
OBLIGATION HEREUNDER TO REIMBURSE THE ISSUING BANK FOR ITS RATABLE SHARE OF SUCH
AMOUNT, BUT NO LENDER PARTY SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER
LENDER PARTY TO REIMBURSE THE ISSUING BANK FOR SUCH OTHER LENDER PARTY’S RATABLE
SHARE OF SUCH AMOUNT.  WITHOUT PREJUDICE TO THE SURVIVAL OF ANY OTHER AGREEMENT
OF ANY LENDER PARTY HEREUNDER, THE AGREEMENT AND OBLIGATIONS OF EACH LENDER
PARTY CONTAINED IN THIS SECTION 8.05(B) SHALL SURVIVE THE PAYMENT IN FULL OF
PRINCIPAL, INTEREST AND ALL OTHER AMOUNTS PAYABLE HEREUNDER AND UNDER THE OTHER
LOAN DOCUMENTS.


 

SECTION 8.06.  Successor Administrative Agents.  The Administrative Agent may
resign as to any or all of the Facilities at any time by giving written notice
thereof to the Lender Parties and the Borrowers and may be removed as to all of
the Facilities at any time with or without cause by the Majority Lenders.  Upon
any such resignation or removal, the Majority Lenders shall, with the consent of
the U.S. Borrower (such consent not to be unreasonably withheld or delayed) have
the right to appoint a successor Administrative Agent as to such of the
Facilities as to which the Administrative Agent has resigned or been removed. 
If no successor Administrative Agent shall have been so appointed by the
Majority Lenders and consented to by the U.S. Borrower, and shall have accepted
such appointment, within 30 days after the retiring Administrative Agent’s
giving of notice of resignation or the Majority Lenders’ removal of the retiring
Administrative Agent, then the retiring Administrative Agent may, on behalf of
the Lender Parties and with the consent of the U.S. Borrower (such consent not
to be unreasonably withheld or delayed) appoint a successor Administrative
Agent, which shall be a

 

97

--------------------------------------------------------------------------------


 

commercial bank organized under the laws of the United States or of any State
thereof and having a combined capital and surplus of at least $250,000,000. 
Upon the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent as to all of the Facilities and upon the
execution and filing or recording of such financing statements, or amendments
thereto, and such other instruments or notices, as may be necessary or
desirable, or as the Majority Lenders may request, in order to continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents, such successor Administrative Agent shall succeed to and become
vested with all the rights, powers, discretion, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under the Loan Documents. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent as to less than all of the Facilities and upon the
execution and filing or recording of such financing statements, or amendments
thereto, and such other instruments or notices, as may be necessary or
desirable, or as the Majority Lenders may request, in order to continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents, such successor Administrative Agent shall succeed to and become
vested with all the rights, powers, discretion, privileges and duties of the
retiring Administrative Agent as to such Facilities, other than with respect to
funds transfers and other similar aspects of the administration of Borrowings
under such Facilities, issuances of Letters of Credit (notwithstanding any
resignation as Administrative Agent with respect to the Letter of Credit
Facility) and payments by the Borrowers in respect of such Facilities, and the
retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement as to such Facilities, other than as
aforesaid.  After any retiring Administrative Agent’s resignation or removal
hereunder as Administrative Agent as to all of the Facilities, the provisions of
this Article VIII shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Administrative Agent as to any Facilities under
this Agreement.

 

SECTION 8.07.  Lead Arrangers, Syndication Agent and Documentation Agent.  The
Lead Arrangers, the Syndication Agent and the Documentation Agent shall have no
duties or obligations under this Agreement or the other Loan Documents in their
respective capacities as Lead Arranger, Syndication Agent and Documentation
Agent, as the case may be.

 


ARTICLE IX

MISCELLANEOUS


 

SECTION 9.01.  Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or the Notes or any other Loan Document, nor consent to any departure
by either Borrower therefrom, shall in any event be effective unless the same
shall be in writing and signed (or, in the case of the Collateral Documents,
consented to) by the Majority Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that (a) no amendment, waiver or consent shall, unless
in writing and signed by all of the Lenders (other than any Lender that is, at
such time, a Defaulting Lender), do any of the following at any time:  (i) waive
any of the conditions specified in Section 3.01 or, in the case of the Initial
Extension of Credit, Section 3.02, (ii) change the number of Lenders or the
percentage of (x) the Commitments, (y) the aggregate unpaid principal amount of
the Advances or (z) the aggregate Available LC Amount of outstanding Letters of
Credit that, in each case, shall be required for the Lenders or any of them to
take any action hereunder, (iii) amend this Section 9.01, (iv) release the U.S.
Borrower from its guaranty obligations or reduce or limit the obligations of the
U.S. Borrower under Section 6.01 of the Guaranty or (v) otherwise limit either
Borrower’s liability with respect to the Obligations owing to the Administrative
Agent and the Lender Parties under any of the Loan Documents, (b) no amendment,
waiver or consent shall, unless in writing and signed by the Majority Lenders
and by each affected Lender, (i) increase the Commitments of

 

98

--------------------------------------------------------------------------------


 

such Lender or subject such Lender to any additional obligations, (ii) reduce
the principal of, or interest (other than a waiver of increased interest
following Default pursuant to Section 2.07(b)) on, the Notes held by such Lender
or any reimbursement obligation in respect of any Letter of Credit or any fees
or other amounts payable hereunder to such Lender or (iii) postpone any date
fixed for any payment of principal or interest on the Notes held by such Lender
or any reimbursement obligation in respect of any Letter of Credit or any fees
or other amounts payable hereunder to such Lender or the final maturity date of
any Facility and (c) no amendment, waiver or consent shall, unless in writing
and signed by the Majority Facility Lenders, (i) waive, reduce, postpone or
change the order of application of, or right to decline to receive, any
repayment or prepayment of principal required to be paid pursuant Sections 2.04
or 2.06 or (ii) amend, modify or waive any provision of Section 2.11, 2.13 or
7.02(a); provided, however, that no amendment, waiver or consent shall, unless
in writing and signed by the Swing Line Bank or the Issuing Bank, as the case
may be, in addition to the Lenders required above to take such action, affect
the rights or obligations of the Swing Line Bank or the Issuing Bank, as the
case may be, under this Agreement; and provided further that no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above to take such action, affect the
rights or duties of the Administrative Agent under this Agreement.

 

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Majority Lenders, the Administrative
Agent and each Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Advances and the accrued interest and fees in respect thereof and (b)
to include appropriately the Lenders holding such credit facilities in any
determination of the Majority Lenders and Majority Facility Lenders.

 

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, each Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing, replacement or modification of all outstanding Term Loans
(“Refinanced Term Loans”) with a replacement term loan tranche hereunder
(“Replacement Term Loans”), provided that (a) the aggregate principal amount of
such Replacement Term Loans shall not exceed the aggregate principal amount of
such Refinanced Term Loans, (b) the Applicable Margin for such Replacement Term
Loans shall not be higher than the Applicable Margin for such Refinanced Term
Loans and (c) the weighted average life to maturity of such Replacement Term
Loans shall not be shorter than the weighted average life to maturity of such
Refinanced Term Loans at the time of such refinancing.

 

In addition, notwithstanding the foregoing, this Agreement may be amended to
provide for any New Term Facility of any Series contemplated by Section 2.16, to
permit any New Term Advances from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Term Advances and the
accrued interest and fees in respect thereof, and to provide for any other
matters related to any such New Term Facility upon (a) execution and delivery of
a Joinder Agreement by the U.S. Borrower, the Administrative Agent and each New
Term Lender providing New Term Commitments in respect of such Series and (b)
delivery to the Administrative Agent of such other opinions and documents as are
reasonably requested by the Administrative Agent pursuant to Section 2.16 in
connection with any such transaction.

 

SECTION 9.02.  Notices, Etc.  (a)  All notices and other communications provided
for hereunder shall be either (x) in writing (including telegraphic or telecopy
communication) and mailed, telegraphed, telecopied or delivered or (y) as and to
the extent set forth in Section 9.02(b) and in the proviso to this Section
9.02(a), in an electronic medium and delivered as set forth in Section 9.02(b),
if to

 

99

--------------------------------------------------------------------------------


 

the U.S. Borrower, to its address at P.O. Box 15600, 7140 Office Circle,
Evansville, IN 47716, Attn:  Office of General Counsel, with a copy to KKR at
2800 Sand Hill Road, Suite 200, Menlo Park, CA  94205, Attn:  Fred Goltz; if to
the Canadian Borrower, addressed to it c/o the U.S. Borrower at the U.S.
Borrower’s address; if to any Initial Lender or the Initial Issuing Bank, to its
Domestic Lending Office specified opposite its name on Schedule I hereto; if to
any other Lender Party, to its Domestic Lending Office specified in the
Assignment and Acceptance pursuant to which it became a Lender Party; and if to
the Administrative Agent, to its address at Two Penns Way, New Castle, Delaware
19720, Attention:  Bank Loan Syndications Department, with a copy to 388
Greenwich Street, New York, New York 10013, Attention:  Mark Floyd; or, as to
either Borrower or the Administrative Agent, to such other address as shall be
designated by such party in a written notice to the other parties and, as to
each other party, at such other address as shall be designated by such party in
a written notice to the U.S. Borrower and the Administrative Agent pursuant to
this Section 9.02; provided that materials required to be delivered pursuant to
Sections 5.03(b), (c) and (i) shall be delivered to the Administrative Agent as
specified in Section 9.02(b) or as otherwise specified to the U.S. Borrower by
the Administrative Agent.  All such notices and communications shall, when
mailed, telegraphed, telecopied or e-mailed, be effective when deposited in the
mails, delivered to the telegraph company, transmitted by telecopier or
confirmed by e-mail, respectively, except that notices and communications to the
Administrative Agent pursuant to Sections 2.02, 2.03, 2.05, 2.06(a) and 2.09(a)
and with respect to selected Interest Periods in respect of Eurodollar Rate
Advances shall not be effective until received by the Administrative Agent. 
Delivery by telecopier of an executed counterpart of any amendment or waiver of
any provision of this Agreement or the Notes or of any Exhibit hereto to be
executed and delivered hereunder shall be effective as delivery of a manually
executed counterpart thereof.

 


(B)           SO LONG AS CITICORP IS THE ADMINISTRATIVE AGENT, MATERIALS
REQUIRED TO BE DELIVERED PURSUANT TO SECTIONS 5.03(B), (C) AND (I) SHALL BE
DELIVERED TO THE ADMINISTRATIVE AGENT IN AN ELECTRONIC MEDIUM IN A FORMAT
ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND THE LENDERS BY E-MAIL AT
OPLOANSWEBADMIN@CITIGROUP.COM.  EACH BORROWER AGREES THAT THE ADMINISTRATIVE
AGENT MAY MAKE SUCH MATERIALS, AS WELL AS ANY OTHER WRITTEN INFORMATION,
DOCUMENTS, INSTRUMENTS AND OTHER MATERIAL RELATING TO SUCH BORROWER, ANY OF ITS
SUBSIDIARIES OR ANY OTHER MATERIALS OR MATTERS RELATING TO THIS AGREEMENT, THE
NOTES OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY (COLLECTIVELY, THE
“COMMUNICATIONS”) AVAILABLE TO THE LENDERS BY POSTING SUCH NOTICES ON
“E-DISCLOSURE” (THE “PLATFORM”), THE ADMINISTRATIVE AGENT’S INTERNET DELIVERY
SYSTEM THAT IS PART OF FIXED INCOME DIRECT, GLOBAL FIXED INCOME’S PRIMARY WEB
PORTAL.  ALTHOUGH THE PRIMARY WEB PORTAL IS SECURED WITH A DUAL FIREWALL AND A
USER ID/PASSWORD AUTHORIZATION SYSTEM AND THE PLATFORM IS SECURED THROUGH A
SINGLE USER PER DEAL AUTHORIZATION METHOD WHEREBY EACH USER MAY ACCESS THE
PLATFORM ONLY ON A DEAL-BY-DEAL BASIS, EACH BORROWER ACKNOWLEDGES THAT (I) THE
DISTRIBUTION OF MATERIAL THROUGH AN ELECTRONIC MEDIUM IS NOT NECESSARILY SECURE
AND THAT THERE ARE CONFIDENTIALITY AND OTHER RISKS ASSOCIATED WITH SUCH
DISTRIBUTION, (II) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE” AND (III)
NEITHER THE ADMINISTRATIVE AGENT NOR ANY OF ITS AFFILIATES WARRANTS THE
ACCURACY, ADEQUACY OR COMPLETENESS OF THE COMMUNICATIONS OR THE PLATFORM AND
EACH EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS
OR THE PLATFORM.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT OR ANY OF ITS
AFFILIATES IN CONNECTION WITH THE PLATFORM.


 


(C)           EACH LENDER AGREES THAT NOTICE TO IT (AS PROVIDED IN THE NEXT
SENTENCE) (A “NOTICE”) SPECIFYING THAT ANY COMMUNICATIONS HAVE BEEN POSTED TO
THE PLATFORM SHALL CONSTITUTE EFFECTIVE DELIVERY OF SUCH INFORMATION, DOCUMENTS
OR OTHER MATERIALS TO SUCH LENDER FOR PURPOSES OF THIS AGREEMENT; PROVIDED THAT,
IF REQUESTED BY ANY LENDER, THE ADMINISTRATIVE AGENT SHALL DELIVER A COPY OF THE
COMMUNICATIONS TO SUCH LENDER BY E-MAIL OR TELECOPIER.  EACH LENDER AGREES (I)
TO NOTIFY THE ADMINISTRATIVE AGENT IN WRITING OF SUCH LENDER’S E-MAIL ADDRESS TO
WHICH A NOTICE MAY BE SENT BY

 

100

--------------------------------------------------------------------------------


 


ELECTRONIC TRANSMISSION (INCLUDING BY ELECTRONIC COMMUNICATION) ON OR BEFORE THE
DATE SUCH LENDER BECOMES A PARTY TO THIS AGREEMENT (AND FROM TIME TO TIME
THEREAFTER TO ENSURE THAT THE ADMINISTRATIVE AGENT HAS ON RECORD AN EFFECTIVE
E-MAIL ADDRESS FOR SUCH LENDER) AND (II) THAT ANY NOTICE MAY BE SENT TO SUCH
E-MAIL ADDRESS.


 

SECTION 9.03.  No Waiver; Remedies.  No failure on the part of any Lender Party
or the Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right.  The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

SECTION 9.04.  Costs, Expenses.  (a)  Each Borrower agrees to pay on demand (i)
all costs and expenses of the Administrative Agent in connection with the
preparation, execution, delivery, administration, modification and amendment of
the Loan Documents (including, without limitation, (A) all due diligence,
collateral review, syndication, transportation, computer, duplication,
appraisal, audit, insurance, consultant, search, filing and recording fees and
expenses and (B) the reasonable fees and expenses of counsel for the
Administrative Agent with respect thereto, with respect to advising the
Administrative Agent as to its rights and responsibilities, or the perfection,
protection or preservation of rights or interests, under the Loan Documents,
with respect to negotiations with any Loan Party or with other creditors of any
Loan Party or any of its Subsidiaries arising out of any Default or any events
or circumstances that may give rise to a Default and with respect to presenting
claims in or otherwise participating in or monitoring any bankruptcy, insolvency
or other similar proceeding involving creditors’ rights generally and any
proceeding ancillary thereto) and (ii) all costs and expenses of the
Administrative Agent and the Lender Parties in connection with the enforcement
of the Loan Documents, whether in any action, suit or litigation, any
bankruptcy, insolvency or other similar proceeding affecting creditors’ rights
generally (including, without limitation, the reasonable fees and expenses of
counsel for the Administrative Agent and each Lender Party with respect
thereto).

 


(B)           EACH BORROWER AGREES TO INDEMNIFY AND HOLD HARMLESS THE
ADMINISTRATIVE AGENT, EACH LENDER PARTY AND EACH OF THEIR AFFILIATES AND THEIR
OFFICERS, DIRECTORS, TRUSTEES, EMPLOYEES, AGENTS AND ADVISORS (EACH, AN
“INDEMNIFIED PARTY”) FROM AND AGAINST ANY AND ALL CLAIMS, DAMAGES, LOSSES,
LIABILITIES AND EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE FEES AND
EXPENSES OF COUNSEL) THAT MAY BE INCURRED BY OR ASSERTED OR AWARDED AGAINST ANY
INDEMNIFIED PARTY, IN EACH CASE ARISING OUT OF OR IN CONNECTION WITH OR BY
REASON OF (INCLUDING, WITHOUT LIMITATION, IN CONNECTION WITH ANY INVESTIGATION,
LITIGATION OR PROCEEDING OR PREPARATION OF A DEFENSE IN CONNECTION THEREWITH)
(I) THE FACILITIES, ANY REAL PROPERTY OWNED BY, LEASED BY OR LEASED TO ANY LOAN
PARTY, THE ACTUAL OR PROPOSED USE OF THE PROCEEDS OF THE ADVANCES OR THE LETTERS
OF CREDIT, THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREBY,
INCLUDING, WITHOUT LIMITATION, ANY ACQUISITION OR PROPOSED ACQUISITION BY THE
INVESTOR GROUP OR ANY OF THEIR SUBSIDIARIES OR AFFILIATES OF ALL OR ANY PORTION
OF THE STOCK OR SUBSTANTIALLY ALL THE ASSETS OF SUCH BORROWER OR ANY OF ITS
SUBSIDIARIES OR (II) THE ACTUAL OR ALLEGED PRESENCE OF HAZARDOUS MATERIALS ON
ANY PROPERTY OF ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES OR ANY ENVIRONMENTAL
ACTION RELATING IN ANY WAY TO ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, EXCEPT
TO THE EXTENT, IN EACH CASE, SUCH CLAIM, DAMAGE, LOSS, LIABILITY OR EXPENSE IS
FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION
TO HAVE RESULTED FROM SUCH INDEMNIFIED PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.  IN THE CASE OF AN INVESTIGATION, LITIGATION OR OTHER PROCEEDING TO
WHICH THE INDEMNITY IN THIS SECTION 9.04(B) APPLIES, SUCH INDEMNITY SHALL BE
EFFECTIVE WHETHER OR NOT SUCH INVESTIGATION, LITIGATION OR PROCEEDING IS BROUGHT
BY ANY LOAN PARTY, ITS DIRECTORS, SHAREHOLDERS OR CREDITORS OR AN INDEMNIFIED
PARTY OR ANY INDEMNIFIED PARTY IS OTHERWISE A PARTY THERETO AND WHETHER OR NOT
THE TRANSACTIONS CONTEMPLATED HEREBY ARE CONSUMMATED.


 


(C)           IF ANY PAYMENT OF PRINCIPAL OF, OR CONVERSION OF, ANY EURODOLLAR
RATE ADVANCE IS MADE BY EITHER BORROWER TO OR FOR THE ACCOUNT OF A LENDER PARTY
OTHER THAN ON THE LAST DAY OF THE INTEREST

 

101

--------------------------------------------------------------------------------


 


PERIOD FOR SUCH ADVANCE, AS A RESULT OF A PAYMENT OR CONVERSION PURSUANT TO
SECTION 2.06, 2.09(B)(I) OR 2.10(C), ACCELERATION OF THE MATURITY OF THE NOTES
PURSUANT TO SECTION 7.01 OR FOR ANY OTHER REASON, SUCH BORROWER SHALL, UPON
DEMAND BY SUCH LENDER PARTY (WITH A COPY OF SUCH DEMAND TO THE ADMINISTRATIVE
AGENT), PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH LENDER PARTY ANY
AMOUNTS REQUIRED TO COMPENSATE SUCH LENDER PARTY FOR ANY ADDITIONAL LOSSES,
COSTS OR EXPENSES THAT IT MAY REASONABLY INCUR AS A RESULT OF SUCH PAYMENT,
INCLUDING, WITHOUT LIMITATION, ANY LOSS (INCLUDING LOSS OF ANTICIPATED PROFITS),
COST OR EXPENSE INCURRED BY REASON OF THE LIQUIDATION OR REEMPLOYMENT OF
DEPOSITS OR OTHER FUNDS ACQUIRED BY ANY LENDER PARTY TO FUND OR MAINTAIN SUCH
ADVANCE.


 


(D)           IF ANY LOAN PARTY FAILS TO PAY WHEN DUE ANY COSTS, EXPENSES OR
OTHER AMOUNTS PAYABLE BY IT UNDER ANY LOAN DOCUMENT, INCLUDING, WITHOUT
LIMITATION, FEES AND EXPENSES OF COUNSEL AND INDEMNITIES, SUCH AMOUNT MAY BE
PAID ON BEHALF OF SUCH LOAN PARTY BY THE ADMINISTRATIVE AGENT OR ANY LENDER
PARTY, IN ITS SOLE DISCRETION.


 


(E)           WITHOUT PREJUDICE TO THE SURVIVAL OF ANY OTHER AGREEMENT OF ANY
LOAN PARTY HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, THE AGREEMENTS AND
OBLIGATIONS OF THE BORROWERS CONTAINED IN SECTIONS 2.10 AND 2.12 AND THIS
SECTION 9.04 SHALL SURVIVE THE PAYMENT IN FULL OF PRINCIPAL, INTEREST AND ALL
OTHER AMOUNTS PAYABLE HEREUNDER AND UNDER ANY OF THE OTHER LOAN DOCUMENTS.


 

SECTION 9.05.  Right of Set-off.  Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 7.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 7.01, each Lender Party and each of its respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and otherwise apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender Party or such
Affiliate to or for the credit or the account of either Borrower against any and
all of the Obligations of such Borrower now or hereafter existing under this
Agreement and the Note or Notes (if any) held by such Lender Party, irrespective
of whether such Lender Party shall have made any demand under this Agreement or
such Note or Notes and although such obligations may be unmatured.  Each Lender
Party agrees promptly to notify such Borrower after any such set-off and
application; provided, however, that the failure to give such notice shall not
affect the validity of such set-off and application.  The rights of each Lender
Party and its respective Affiliates under this Section are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
that such Lender Party and its respective Affiliates may have.

 

SECTION 9.06.  Binding Effect.  This Agreement shall become effective when it
shall have been executed by each Borrower and the Administrative Agent and when
the Administrative Agent shall have been notified by each Initial Lender, the
Initial Issuing Bank, the Existing Issuing Bank and the Swing Line Bank that
such Person has executed it and thereafter shall be binding upon and inure to
the benefit of each Borrower, the Administrative Agent and each Lender Party and
their respective successors and assigns, except that neither Borrower shall have
the right to assign its rights or Obligations hereunder or any interest herein
without the prior written consent of the Lender Parties.

 

SECTION 9.07.  Assignments and Participations.  (a)  Each Lender may, with the
consent of the Administrative Agent, and, so long as no Event of Default has
occurred and is continuing, with the consent of the Appropriate Borrower (in
each case, such consent not to be unreasonably withheld or delayed), assign to
one or more Eligible Assignees all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitment or Commitments, the Advances owing to it and the Note or Notes held
by it); provided, however, that no consent by either Borrower or the
Administrative Agent shall be required for an assignment to any Person who is an
Affiliate or a Related Fund of such Lender, and provided further that (i) each
such assignment shall be of

 

102

--------------------------------------------------------------------------------


 

a uniform, and not a varying, percentage of all rights and obligations under and
in respect of one or more Facilities, (ii) except in the case of an assignment
to a Person that, immediately prior to such assignment, was a Lender, an
Affiliate of any Lender or a Related Fund of any Lender or an assignment which
will result in a group of Lenders which are managed by the same Person holding a
Commitment or an Advance (as the case may be) of not less than $1,000,000 or an
assignment of all of a Lender’s rights and obligations under this Agreement or
all of a Lender’s rights and obligations with respect to its Term Commitment,
the amount of the Commitment of the assigning Lender being assigned pursuant to
each such assignment (determined as of the date of the Assignment and Acceptance
with respect to such assignment) shall in no event be less than $1,000,000 (or
integral multiples of $200,000 in excess thereof), (iii) each such assignment
shall be to an Eligible Assignee, and (iv) the parties to each such assignment
shall execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance, together with any Note
or Notes subject to such assignment and, other than in the case of an assignment
to an Affiliate of such Lender, a processing and recordation fee of $3,500,
provided that only one such fee shall be payable in connection with simultaneous
assignments by or to two or more Related Funds.

 


(B)           UPON SUCH EXECUTION, DELIVERY, ACCEPTANCE AND RECORDING, FROM AND
AFTER THE EFFECTIVE DATE SPECIFIED IN SUCH ASSIGNMENT AND ACCEPTANCE, (X) THE
ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO AND, TO THE EXTENT THAT RIGHTS AND
OBLIGATIONS HEREUNDER HAVE BEEN ASSIGNED TO IT PURSUANT TO SUCH ASSIGNMENT AND
ACCEPTANCE, HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER OR ISSUING BANK, AS THE
CASE MAY BE, HEREUNDER AND (Y) THE LENDER OR ISSUING BANK ASSIGNOR THEREUNDER
SHALL, TO THE EXTENT THAT RIGHTS AND OBLIGATIONS HEREUNDER HAVE BEEN ASSIGNED BY
IT PURSUANT TO SUCH ASSIGNMENT AND ACCEPTANCE, RELINQUISH ITS RIGHTS AND BE
RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT (AND, IN THE CASE OF AN
ASSIGNMENT AND ACCEPTANCE COVERING ALL OR THE REMAINING PORTION OF AN ASSIGNING
LENDER’S OR ISSUING BANK’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH
LENDER OR ISSUING BANK SHALL CEASE TO BE A PARTY HERETO BUT SHALL CONTINUE TO BE
ENTITLED TO THE BENEFITS OF SECTIONS 2.10, 2.12 AND 9.04).


 


(C)           BY EXECUTING AND DELIVERING AN ASSIGNMENT AND ACCEPTANCE, THE
LENDER PARTY ASSIGNOR THEREUNDER AND THE ASSIGNEE THEREUNDER CONFIRM TO AND
AGREE WITH EACH OTHER AND THE OTHER PARTIES HERETO AS FOLLOWS:  (I) OTHER THAN
AS PROVIDED IN SUCH ASSIGNMENT AND ACCEPTANCE, SUCH ASSIGNING LENDER PARTY MAKES
NO REPRESENTATION OR WARRANTY AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO ANY
STATEMENTS, WARRANTIES OR REPRESENTATIONS MADE IN OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE EXECUTION, LEGALITY, VALIDITY,
ENFORCEABILITY, GENUINENESS, SUFFICIENCY OR VALUE OF, OR THE PERFECTION OR
PRIORITY OF ANY LIEN OR SECURITY INTEREST CREATED OR PURPORTED TO BE CREATED
UNDER OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY
OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT HERETO OR THERETO; (II) SUCH
ASSIGNING LENDER PARTY MAKES NO REPRESENTATION OR WARRANTY AND ASSUMES NO
RESPONSIBILITY WITH RESPECT TO THE FINANCIAL CONDITION OF EITHER BORROWER OR ANY
OTHER LOAN PARTY OR THE PERFORMANCE OR OBSERVANCE BY ANY LOAN PARTY OF ANY OF
ITS OBLIGATIONS UNDER ANY LOAN DOCUMENT OR ANY OTHER INSTRUMENT OR DOCUMENT
FURNISHED PURSUANT THERETO; (III) SUCH ASSIGNEE CONFIRMS THAT IT HAS RECEIVED A
COPY OF THIS AGREEMENT, TOGETHER WITH COPIES OF THE FINANCIAL STATEMENTS
REFERRED TO IN SECTION 4.01 AND SUCH OTHER DOCUMENTS AND INFORMATION AS IT HAS
DEEMED APPROPRIATE TO MAKE ITS OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO
SUCH ASSIGNMENT AND ACCEPTANCE; (IV) SUCH ASSIGNEE WILL, INDEPENDENTLY AND
WITHOUT RELIANCE UPON THE ADMINISTRATIVE AGENT, SUCH ASSIGNING LENDER PARTY OR
ANY OTHER LENDER PARTY AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL
DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN CREDIT DECISIONS IN
TAKING OR NOT TAKING ACTION UNDER THIS AGREEMENT; (V) SUCH ASSIGNEE CONFIRMS
THAT IT IS AN ELIGIBLE ASSIGNEE; (VI) SUCH ASSIGNEE APPOINTS AND AUTHORIZES THE
ADMINISTRATIVE AGENT TO TAKE SUCH ACTION AS AGENT ON ITS BEHALF AND TO EXERCISE
SUCH POWERS AND DISCRETION UNDER THE LOAN DOCUMENTS AS ARE DELEGATED TO THE
ADMINISTRATIVE AGENT BY THE TERMS HEREOF, TOGETHER WITH SUCH POWERS AND
DISCRETION AS ARE REASONABLY INCIDENTAL THERETO; AND (VII) SUCH ASSIGNEE AGREES
THAT IT WILL PERFORM IN

 

103

--------------------------------------------------------------------------------


 


ACCORDANCE WITH THEIR TERMS ALL OF THE OBLIGATIONS WHICH BY THE TERMS OF THIS
AGREEMENT ARE REQUIRED TO BE PERFORMED BY IT AS A LENDER OR ISSUING BANK, AS THE
CASE MAY BE.


 


(D)           THE ADMINISTRATIVE AGENT, ACTING FOR THIS PURPOSE (BUT ONLY FOR
THIS PURPOSE) AS THE AGENT OF THE BORROWERS, SHALL MAINTAIN AT ITS ADDRESS
REFERRED TO IN SECTION 9.02 A COPY OF EACH ASSIGNMENT AND ACCEPTANCE DELIVERED
TO AND ACCEPTED BY IT AND A REGISTER FOR THE RECORDATION OF THE NAMES AND
ADDRESSES OF THE LENDER PARTIES AND THE COMMITMENT UNDER EACH FACILITY OF, AND
PRINCIPAL AMOUNT OF THE ADVANCES OWING UNDER EACH FACILITY TO, EACH LENDER PARTY
FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE
CONCLUSIVE AND BINDING FOR ALL PURPOSES, ABSENT MANIFEST ERROR, AND THE
BORROWERS, THE ADMINISTRATIVE AGENT AND THE LENDER PARTIES SHALL TREAT EACH
PERSON WHOSE NAME IS RECORDED IN THE REGISTER AS A LENDER PARTY HEREUNDER FOR
ALL PURPOSES OF THIS AGREEMENT.  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION
BY THE BORROWERS OR ANY LENDER PARTY AT ANY REASONABLE TIME AND FROM TIME TO
TIME UPON REASONABLE PRIOR NOTICE.


 


(E)           UPON ITS RECEIPT OF AN ASSIGNMENT AND ACCEPTANCE EXECUTED BY AN
ASSIGNING LENDER PARTY AND AN ASSIGNEE, TOGETHER WITH ANY NOTE OR NOTES SUBJECT
TO SUCH ASSIGNMENT, THE ADMINISTRATIVE AGENT SHALL, IF SUCH ASSIGNMENT AND
ACCEPTANCE HAS BEEN COMPLETED AND IS IN SUBSTANTIALLY THE FORM OF EXHIBIT C
HERETO, (I) ACCEPT SUCH ASSIGNMENT AND ACCEPTANCE, (II) RECORD THE INFORMATION
CONTAINED THEREIN IN THE REGISTER AND (III) GIVE PROMPT NOTICE THEREOF TO THE
APPROPRIATE BORROWER.  IN THE CASE OF ANY ASSIGNMENT BY A LENDER, WITHIN FIVE
BUSINESS DAYS AFTER ITS RECEIPT OF SUCH NOTICE, THE APPROPRIATE BORROWER, AT ITS
OWN EXPENSE, SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT IN EXCHANGE
FOR THE SURRENDERED NOTE OR NOTES A NEW NOTE TO THE ORDER OF SUCH ELIGIBLE
ASSIGNEE IN AN AMOUNT EQUAL TO THE COMMITMENT ASSUMED BY IT UNDER A FACILITY
PURSUANT TO SUCH ASSIGNMENT AND ACCEPTANCE AND, IF THE ASSIGNING LENDER HAS
RETAINED A COMMITMENT HEREUNDER UNDER SUCH FACILITY, A NEW NOTE TO THE ORDER OF
THE ASSIGNING LENDER IN AN AMOUNT EQUAL TO THE COMMITMENT RETAINED BY IT
HEREUNDER.  SUCH NEW NOTE OR NOTES SHALL BE IN AN AGGREGATE PRINCIPAL AMOUNT
EQUAL TO THE AGGREGATE PRINCIPAL AMOUNT OF SUCH SURRENDERED NOTE OR NOTES, SHALL
BE DATED THE EFFECTIVE DATE OF SUCH ASSIGNMENT AND ACCEPTANCE AND SHALL
OTHERWISE BE IN SUBSTANTIALLY THE FORM OF EXHIBIT A-1, A-2 OR A-3 HERETO, AS THE
CASE MAY BE.


 


(F)            THE ISSUING BANK MAY, WITH THE CONSENT OF THE ADMINISTRATIVE
AGENT, AND, SO LONG AS NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, WITH THE CONSENT OF THE U.S. BORROWER (SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD), ASSIGN TO AN ELIGIBLE ASSIGNEE ALL OF ITS RIGHTS AND
OBLIGATIONS UNDER THE UNDRAWN PORTION OF ITS LETTER OF CREDIT COMMITMENT AT ANY
TIME; PROVIDED, HOWEVER, THAT (I) EACH SUCH ASSIGNMENT SHALL BE TO AN ELIGIBLE
ASSIGNEE AND (II) THE PARTIES TO EACH SUCH ASSIGNMENT SHALL EXECUTE AND DELIVER
TO THE ADMINISTRATIVE AGENT, FOR ITS ACCEPTANCE AND RECORDING IN THE REGISTER,
AN ASSIGNMENT AND ACCEPTANCE, TOGETHER WITH A PROCESSING AND RECORDATION FEE OF
$3,500.


 


(G)           EACH LENDER PARTY MAY SELL PARTICIPATIONS TO ONE OR MORE PERSONS
(OTHER THAN ANY LOAN PARTY OR ANY OF ITS AFFILIATES) IN OR TO ALL OR A PORTION
OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING, WITHOUT
LIMITATION, ALL OR A PORTION OF ITS COMMITMENTS, THE ADVANCES OWING TO IT AND
THE NOTE OR NOTES (IF ANY) HELD BY IT); PROVIDED, HOWEVER, THAT (I) SUCH LENDER
PARTY’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING, WITHOUT
LIMITATION, ITS COMMITMENTS) SHALL REMAIN UNCHANGED, (II) SUCH LENDER PARTY
SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE
OF SUCH OBLIGATIONS, (III) SUCH LENDER PARTY SHALL REMAIN THE HOLDER OF ANY SUCH
NOTE FOR ALL PURPOSES OF THIS AGREEMENT, (IV) THE BORROWERS, THE ADMINISTRATIVE
AGENT AND THE OTHER LENDER PARTIES SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY
WITH SUCH LENDER PARTY IN CONNECTION WITH SUCH LENDER PARTY’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT, (V) NO PARTICIPANT UNDER ANY SUCH
PARTICIPATION SHALL HAVE ANY RIGHT TO APPROVE ANY AMENDMENT OR WAIVER OF ANY
PROVISION OF ANY LOAN DOCUMENT, OR ANY CONSENT TO ANY DEPARTURE BY ANY LOAN
PARTY THEREFROM, EXCEPT TO THE EXTENT THAT SUCH AMENDMENT, WAIVER OR CONSENT
WOULD REDUCE THE PRINCIPAL OF, OR INTEREST (OTHER THAN INCREASED INTEREST
FOLLOWING DEFAULT PURSUANT TO

 

104

--------------------------------------------------------------------------------


 


SECTION 2.07(B)) ON, THE NOTES OR ANY FEES OR OTHER AMOUNTS PAYABLE HEREUNDER,
IN EACH CASE TO THE EXTENT SUBJECT TO SUCH PARTICIPATION, POSTPONE ANY
TERMINATION DATE OR ANY NEW TERM ADVANCE MATURITY DATE, OR DATE FIXED FOR
PAYMENT OF INTEREST ON, THE NOTES OR ANY FEES OR OTHER AMOUNTS PAYABLE
HEREUNDER, IN EACH CASE TO THE EXTENT SUBJECT TO SUCH PARTICIPATION, OR RELEASE
THE U.S. BORROWER FROM ITS OBLIGATIONS UNDER ARTICLE VI HEREOF, AND (VI) NEITHER
BORROWER SHALL BE SUBJECT TO ANY INCREASED LIABILITY TO ANY LENDER PARTY
PURSUANT TO THIS AGREEMENT BY VIRTUE OF SUCH PARTICIPATION.


 


(H)           ANY LENDER PARTY MAY, IN CONNECTION WITH ANY ASSIGNMENT OR
PARTICIPATION OR PROPOSED ASSIGNMENT OR PARTICIPATION PURSUANT TO THIS SECTION
9.07, DISCLOSE TO THE ASSIGNEE OR PARTICIPANT OR PROPOSED ASSIGNEE OR
PARTICIPANT, ANY INFORMATION RELATING TO THE BORROWERS FURNISHED TO SUCH LENDER
PARTY BY OR ON BEHALF OF THE BORROWERS; PROVIDED, HOWEVER, THAT, PRIOR TO ANY
SUCH DISCLOSURE, THE ASSIGNEE OR PARTICIPANT OR PROPOSED ASSIGNEE OR PARTICIPANT
SHALL AGREE TO PRESERVE THE CONFIDENTIALITY OF ANY CONFIDENTIAL INFORMATION
RECEIVED BY IT FROM SUCH LENDER PARTY.


 


(I)            NOTWITHSTANDING ANY OTHER PROVISION SET FORTH IN THIS AGREEMENT,
ANY LENDER PARTY MAY AT ANY TIME CREATE A SECURITY INTEREST IN ALL OR ANY
PORTION OF ITS RIGHTS UNDER THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, THE
ADVANCES OWING TO IT AND THE NOTE OR NOTES HELD BY IT) IN FAVOR OF ANY FEDERAL
RESERVE BANK IN ACCORDANCE WITH REGULATION A OF THE BOARD OF GOVERNORS OF THE
FEDERAL RESERVE SYSTEM.


 


(J)            NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY
LENDER THAT IS A FUND THAT INVESTS IN BANK LOANS MAY CREATE A SECURITY INTEREST
IN ALL OR ANY PORTION OF THE ADVANCES OWING TO IT AND THE NOTE OR NOTES HELD BY
IT TO THE TRUSTEE OR OTHER REPRESENTATIVE FOR HOLDERS OF OBLIGATIONS OWED, OR
SECURITIES ISSUED, BY SUCH FUND AS SECURITY FOR SUCH OBLIGATIONS OR SECURITIES,
PROVIDED THAT, UNLESS AND UNTIL SUCH TRUSTEE OR OTHER REPRESENTATIVE ACTUALLY
BECOMES A LENDER IN COMPLIANCE WITH THE OTHER PROVISIONS OF THIS SECTION 9.07,
(I) NO SUCH PLEDGE SHALL RELEASE THE PLEDGING LENDER FROM ANY OF ITS OBLIGATIONS
UNDER THE LOAN DOCUMENTS AND (II) SUCH TRUSTEE OR REPRESENTATIVE SHALL NOT BE
ENTITLED TO EXERCISE ANY OF THE RIGHTS OF A LENDER UNDER THE LOAN DOCUMENTS EVEN
THOUGH SUCH TRUSTEE OR REPRESENTATIVE MAY HAVE ACQUIRED OWNERSHIP RIGHTS WITH
RESPECT TO THE PLEDGED INTEREST THROUGH FORECLOSURE OR OTHERWISE.


 

SECTION 9.08.  Replacements of Lenders Under Certain Circumstances.  The U.S.
Borrower shall be permitted to replace any Lender that (a) requests
reimbursement for amounts owing pursuant to Section 2.10 or 2.12, (b) is
affected in the manner described in Section 2.10(c) and as a result thereof any
of the actions described in such Section is required to be taken or (c) becomes
a Defaulting Lender, with a replacement bank or other financial institution;
provided that (i) such replacement does not conflict with any Requirement of
Law, (ii) no Event of Default shall have occurred and be continuing at the time
of such replacement, (iii) the Appropriate Borrower shall repay (or the
replacement bank or institution shall purchase, at par) all Loans and other
amounts (other than any disputed amounts), pursuant to Section 2.10, 2.11 or
2.12, as the case may be, owing to such replaced Lender prior to the date of
replacement, (iv) the replacement bank or institution, if not already a Lender,
and the terms and conditions of such replacement, shall be reasonably
satisfactory to the Administrative Agent, (v) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of Section
9.07 (provided that such Borrower shall be obligated to pay the registration and
processing fee referred to therein) and (vi) any such replacement shall not be
deemed to be a waiver of any rights that either Borrower, the Administrative
Agent or any other Lender Party shall have against the replaced Lender.

 

SECTION 9.09.  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the

 

105

--------------------------------------------------------------------------------


 

same agreement.  Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

SECTION 9.10.  No Liability of the Issuing Bank.  The U.S. Borrower assumes all
risks of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit.  Neither the Issuing
Bank nor any of its officers or directors shall be liable or responsible for: 
(a) the use that may be made of any Letter of Credit or any acts or omissions of
any beneficiary or transferee in connection therewith; (b) the validity,
sufficiency or genuineness of documents, or of any endorsement thereon, even if
such documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by the Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the U.S. Borrower shall
have a claim against the Issuing Bank, and the Issuing Bank shall be liable to
the U.S. Borrower, to the extent of any direct, but not consequential, damages
suffered by the U.S. Borrower that the U.S. Borrower proves were caused by (i)
the Issuing Bank’s willful misconduct or gross negligence in determining whether
documents presented under any Letter of Credit comply with the terms of the
Letter of Credit or (ii) the Issuing Bank’s willful failure to make lawful
payment under a Letter of Credit after the presentation to it of a draft and
certificates strictly complying with the terms and conditions of the Letter of
Credit.  In furtherance and not in limitation of the foregoing, the Issuing Bank
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary.

 

SECTION 9.11.  Confidentiality.  (a)  The Administrative Agent and each Lender
shall hold all non-public information furnished by or on behalf of either
Borrower in connection with such Lender’s evaluation of whether to become a
Lender hereunder or obtained by such Lender or the Administrative Agent pursuant
to the requirements of this Agreement (“Confidential Information”), in
accordance with its customary procedure for handling confidential information of
this nature and (in the case of a Lender that is a bank) in accordance with safe
and sound banking practices.  Neither the Administrative Agent nor any Lender
Party shall disclose any Confidential Information to any Person without the
consent of the Borrowers, other than (i) to the Administrative Agent’s or such
Lender Party’s Affiliates and their officers, directors, trustees, employees,
agents and advisors, to pledgees under Section 9.07(j) and to actual or
prospective Eligible Assignees and participants, and then only on a confidential
basis, (ii) as required by any law, rule or regulation or judicial process and
(iii) as requested or required by any state, federal or foreign authority or
examiner regulating such Lender Party or the Administrative Agent.

 


(B)           EACH OF THE BORROWERS, THE ADMINISTRATIVE AGENT, CGMI AND EACH
LENDER PARTY (AND EACH OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
ACCOUNTANTS, ATTORNEYS AND OTHER ADVISORS, AGENTS AND REPRESENTATIVES) MAY
DISCLOSE TO ANY AND ALL PERSONS, WITHOUT LIMITATION OF ANY KIND, THE U.S. TAX
TREATMENT AND U.S. TAX STRUCTURE OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AND ALL MATERIALS OF ANY KIND (INCLUDING
OPINIONS AND OTHER TAX ANALYSES) THAT ARE PROVIDED TO ANY OF THEM RELATING TO
SUCH U.S. TAX TREATMENT AND U.S. TAX STRUCTURE.


 

SECTION 9.12.  Release of Collateral.  (a)  Upon the sale, lease, transfer or
other disposition of any item of Collateral of any Loan Party (including,
without limitation, as a result of the sale, in accordance with the terms of the
Loan Documents, of the Loan Party that owns such Collateral) in accordance with
the terms of the Loan Documents, the Administrative Agent will, at the U.S.
Borrower’s expense, execute and deliver to such Loan Party such documents as
such Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents in accordance with the terms of the Loan Documents.

 

106

--------------------------------------------------------------------------------


 


(B)           UPON THE SALE, LEASE, TRANSFER OR OTHER DISPOSITION OF ALL OF THE
CAPITAL STOCK OF ANY LOAN PARTY THAT IS SUBSIDIARY GUARANTOR IN ACCORDANCE WITH
THE TERMS OF THE LOAN DOCUMENTS, THE ADMINISTRATIVE AGENT WILL, AT THE U.S.
BORROWER’S EXPENSE, EXECUTE AND DELIVER TO SUCH LOAN PARTY SUCH DOCUMENTS AS
SUCH LOAN PARTY MAY REASONABLY REQUEST TO EVIDENCE ITS RELEASE AS A SUBSIDIARY
GUARANTOR FROM ITS OBLIGATIONS UNDER THE GUARANTEE AND COLLATERAL AGREEMENT IN
ACCORDANCE WITH THE TERMS OF THE LOAN DOCUMENTS.


 

SECTION 9.13.  Jurisdiction, Etc.  (a)  Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any of the other Loan Documents to which it is a party, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such federal court.  Each Borrower
irrevocably consents to the service of any and all process in any such action or
proceeding by the mailing of copies of such process by registered or certified
mail (or any substantially similar form of mail), postage prepaid, to such
Borrower at its address specified in Section 9.02 and agrees that nothing herein
shall affect the right to effect service of process in any other manner
permitted by law or shall limit the right to sue in any other jurisdiction. 
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement shall affect any right that any party may otherwise have to bring any
action or proceeding relating to this Agreement or any of the other Loan
Documents in the courts of any jurisdiction.

 


(B)           EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION THAT
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS TO WHICH IT IS A PARTY IN ANY NEW YORK STATE OR FEDERAL COURT.  EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION
OR PROCEEDING IN ANY SUCH COURT.


 

SECTION 9.14.  Judgment.  (a)  If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder or under any of the other
Loan Documents in U.S. dollars into another currency, the parties hereto agree,
to the fullest extent that they may effectively do so, that the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase U.S. dollars with such other currency at
Citibank on the Business Day preceding that on which final judgment is given.

 


(B)           THE OBLIGATION OF EACH BORROWER IN RESPECT OF ANY SUM DUE FROM IT
TO ANY LENDER PARTY OR THE ADMINISTRATIVE AGENT HEREUNDER OR UNDER ANY OF THE
OTHER LOAN DOCUMENTS HELD BY SUCH LENDER PARTY SHALL, NOTWITHSTANDING ANY
JUDGMENT IN A CURRENCY OTHER THAN U.S. DOLLARS, BE DISCHARGED ONLY TO THE EXTENT
THAT ON THE BUSINESS DAY OF RECEIPT BY SUCH LENDER PARTY OR THE ADMINISTRATIVE
AGENT (AS THE CASE MAY BE) OF ANY SUM ADJUDGED TO BE SO DUE IN SUCH OTHER
CURRENCY SUCH LENDER PARTY OR THE ADMINISTRATIVE AGENT (AS THE CASE MAY BE) MAY
IN ACCORDANCE WITH NORMAL BANKING PROCEDURES PURCHASE U.S. DOLLARS WITH SUCH
OTHER CURRENCY; IF THE U.S. DOLLARS SO PURCHASED ARE LESS THAN THE SUM
ORIGINALLY DUE BY SUCH BORROWER TO SUCH LENDER PARTY OR THE ADMINISTRATIVE AGENT
(AS THE CASE MAY BE) IN U.S. DOLLARS, SUCH BORROWER AGREES, AS A SEPARATE
OBLIGATION AND NOTWITHSTANDING ANY SUCH JUDGMENT, TO INDEMNIFY SUCH LENDER PARTY
OR THE ADMINISTRATIVE AGENT (AS THE CASE MAY BE) AGAINST SUCH LOSS, AND IF THE
U.S. DOLLARS SO PURCHASED EXCEED THE SUM ORIGINALLY DUE BY SUCH BORROWER TO ANY
LENDER PARTY OR THE ADMINISTRATIVE

 

107

--------------------------------------------------------------------------------


 


AGENT (AS THE CASE MAY BE) IN U.S. DOLLARS, SUCH LENDER PARTY OR THE
ADMINISTRATIVE AGENT (AS THE CASE MAY BE) AGREES TO REMIT TO SUCH BORROWER SUCH
EXCESS.


 

SECTION 9.15.  Reference to and Effect on the Loan Documents.  Each Borrower
hereby confirms and agrees that each of the Canadian Revolving Credit Notes, to
the extent each is outstanding as of the date hereof, is, and shall continue to
be, in full force and effect and is hereby ratified and confirmed in all
respects, except that, upon the effectiveness of this Agreement and on and after
the date hereof, each reference in such Notes to the “Credit Agreement”,
“thereunder”, “thereof”, “therein” or words of like import referring to the
Existing Credit Agreement shall mean and be a reference to this Agreement.

 

SECTION 9.16.  Governing Law.  This Agreement and the Notes shall be governed
by, and construed in accordance with, the laws of the State of New York, United
States.

 

SECTION 9.17.  Waiver of Jury Trial.  Each of the Borrowers, the Administrative
Agent and the Lender Parties irrevocably waives all right to trial by jury in
any action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to any of the Loan Documents, the Advances
or the actions of the Administrative Agent or any Lender Party in the
negotiation, administration, performance or enforcement thereof.

 

108

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

 

ACCURIDE CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Terrence J. Keating

 

 

 

 

Name:  Terrence J. Keating

 

 

 

 

Title:  President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

ACCURIDE CANADA INC.

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Terrence J. Keating

 

 

 

 

Name:  Terrence J. Keating

 

 

 

 

Title:  President

 

 

 

 

 

 

 

 

 

 

 

 

 

CITICORP USA, INC., as Administrative Agent

 

 

 

and as Swing Line Bank

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Stephen R. Sellhausen

 

 

 

 

Name: Stephen R. Sellhausen

 

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

CITIGROUP GLOBAL MARKETS INC., as

 

 

 

Joint Lead Arranger and as Joint Book-Runner

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Stephen R. Sellhausen

 

 

 

 

Name: Stephen R. Sellhausen

 

 

 

 

Title: Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

LEHMAN BROTHERS INC., as

 

 

 

Joint Lead Arranger and as Joint Book-Runner

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ V. Paul Arzouian

 

 

 

 

Name: V. Paul Arzouian

 

 

 

 

Title: Sr. Vice President

 

 

--------------------------------------------------------------------------------


 

 

 

LEHMAN COMMERCIAL PAPER INC., as

 

 

 

Syndication Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ V. Paul Arzouian

 

 

 

 

Name: V. Paul Arzouian

 

 

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

UBS SECURITIES LLC, as Documentation

 

 

 

Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Thomas J.W. Archie

 

 

 

 

Name: Thomas J.W. Archie

 

 

 

 

Title: Director

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Barbara S. Wang

 

 

 

 

Name: Barbara S. Wang

 

 

 

 

Title: Director and Counsel

 

 

 

 

 

Region Americas Legal

 

 

 

 

 

 

 

 

 

 

 

 

 

CITIBANK, N.A., as Initial Issuing Bank

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Scott Sartorius

 

 

 

 

Name: Scott Sartorius

 

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

CITIBANK, N.A., as Existing Issuing Bank

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Scott Sartorius

 

 

 

 

Name: Scott Sartorius

 

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

CITICORP USA, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Scott Sartorius

 

 

 

 

Name: Scott Sartorius

 

 

 

 

Title: Vice President

 

 

--------------------------------------------------------------------------------


 

 

 

LEHMAN COMMERCIAL PAPER INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ V. Paul Arzouian

 

 

 

 

Name: V. Paul Arzouian

 

 

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

UBS AG, STAMFORD BRANCH, as an

 

 

 

Issuing Bank

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Doris Mesa

 

 

 

 

Name: Doris Mesa

 

 

 

 

Title: Associate Director

 

 

 

 

 

Banking Products Services, US

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Joselin Fernandes

 

 

 

 

Name: Joselin Fernandes

 

 

 

 

Title: Associate Director

 

 

 

 

 

Banking Products Services, US

 

 

 

 

 

 

 

 

 

 

 

 

 

UBS LOAN FINANCE LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Doris Mesa

 

 

 

 

Name: Doris Mesa

 

 

 

 

Title: Associate Director

 

 

 

 

 

Banking Products Services, US

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Joselin Fernandes

 

 

 

 

Name: Joselin Fernandes

 

 

 

 

Title: Associate Director

 

 

 

 

 

Banking Products Services, US

 

 

 

 

 

 

 

 

 

 

 

 

 

UBS AG, CANADA BRANCH

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Wilfred V. Saint

 

 

 

 

Name: Wilfred V. Saint

 

 

 

 

Title: Director

 

 

 

 

 

Banking Products Services, US

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Reto Jenal

 

 

 

 

Name: Reto Jenal

 

 

 

 

Title: Executive Director

 

 

--------------------------------------------------------------------------------


 

 

 

GE CANADA FINANCE HOLDING

 

 

 

COMPANY

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Ellis Gaston

 

 

 

 

Name: Ellis Gaston

 

 

 

 

Title: Duly Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY

 

 

 

AMERICAS

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Marguerite Sutton

 

 

 

 

Name: Marguerite Sutton

 

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

FIFTH THIRD BANK (SOUTHERN

 

 

 

INDIANA)

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Dwight E. Hamilton

 

 

 

 

Name: Dwight E. Hamilton

 

 

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Kevin Martin

 

 

 

 

Name: Kevin Martin

 

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

EXPORT DEVELOPMENT CANADA

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Marc Blondin

 

 

 

 

Name: Marc Blondin

 

 

 

 

Title: Financial Services Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Shawn Cusick

 

 

 

 

Name: Shawn Cusick

 

 

 

 

Title: Financial Services Manager

 

 

--------------------------------------------------------------------------------